EXHIBIT 10.1

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
September 30, 2019 (this “Amendment Agreement”), amending the Existing Credit
Agreement (as defined below), is made by and among Rayonier A.M. Products Inc.
(“Products”), as a borrower, and Rayonier Performance Fibers, LLC (“Performance
Fibers”), as a borrower (each a “Borrower” and together the “Borrowers”),
Rayonier Advanced Materials Inc. (“Holdings”), as a guarantor, and the
subsidiaries of Holdings party hereto, as guarantors (the “Subsidiary
Guarantors”, and together with Holdings, the “Guarantors”, and the Guarantors
together with the Borrowers, the “Loan Parties”, and each a “Loan Party”), the
Existing Lenders (as defined below) party hereto, the Existing Voting
Participants (as defined below) party hereto, and Bank of America, N.A., as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”). Unless otherwise defined herein, terms defined in
the Amended Credit Agreement (as defined below) and used herein shall have the
meanings given to them in the Amended Credit Agreement.

WHEREAS, (i) the Borrowers, Holdings and the Subsidiary Guarantors, (ii) Bank of
America, N.A. (“Bank of America”), Wells Fargo Bank, National Association and
CoBank, ACB (“CoBank”), as L/C Issuers (as defined in the Existing Credit
Agreement), Bank of America, as Swing Line Lender (as defined in the Existing
Credit Agreement), and the banks and other financial institutions party to the
Existing Credit Agreement as Lenders (as defined in the Existing Credit
Agreement) (this clause (ii), collectively, the “Existing Lenders”), and
(iii) the Administrative Agent are all parties to that certain Amended and
Restated Credit Agreement, dated as of November 17, 2017 (as amended from time
to time prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, Products has requested certain amendments to the Existing Credit
Agreement, and whereas in consideration for such Amendments, the Existing
Lenders party hereto (the “Consenting Lenders”) and the Voting Participants (as
defined in the Existing Credit Agreement) (the “Existing Voting Participants”)
party hereto (the “Consenting Voting Participants”) have requested, and Products
and the other Loan Parties (as defined in the Existing Credit Agreement) have
agreed, to make certain other changes to the Existing Credit Agreement and to
the Security Agreement (as defined in the Existing Credit Agreement, and as
amended from time to time prior to the date hereof, the “Existing Security
Agreement”), and to undertake the other actions set forth herein; and

WHEREAS, in order to effect the foregoing, Holdings, the Borrowers and the other
parties hereto (including Consenting Lenders and Consenting Voting Participants
constituting the “Required Lenders”, the “Required Revolving Lenders”, each “L/C
Issuer” and the “Swing Line Lender”, under, and in each case as defined in, the
Existing Credit Agreement) desire to amend, as of the First Amendment Effective
Date (as defined below), the Existing Credit Agreement and the Existing Security
Agreement, in each case subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

Section 1. Amendments. Effective as of the First Amendment Effective Date:

(a)        The Existing Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text), as set forth in
Annex I hereto (the Existing Credit Agreement, as so amended by the Amendments
(as defined below), the “Amended Credit Agreement”).

(b)        The Existing Security Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
Annex II hereto (the Existing Security Agreement, as so amended by the
Amendments and the Security Agreement Supplement (as defined below), the
“Amended Security Agreement”).

(c)        Each of the applicable Schedules to the Existing Credit Agreement is
hereby replaced with the correspondingly numbered Schedules attached to Annex
III hereto, and the new Schedule 6.18 is hereby added to the Amended Credit
Agreement.

(d)        Each of the applicable Exhibits to the Existing Credit Agreement is
hereby replaced with the correspondingly numbered Exhibits attached to Annex IV
hereto, and the new Exhibit N (Form of Monthly Report) and Exhibit O (Form of
13-Week Cash Flow Forecast) are hereby added to the Amended Credit Agreement.

(e)        Exhibit B to the Existing Security Agreement is hereby replaced with
the form of Perfection Certificate attached to Annex V hereto.

The amendments and other modifications set forth in the immediately preceding
clauses (a) – (e) are referred to collectively as the “Amendments”.

Section 2. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent, the Lenders and the Voting Participants on
the First Amendment Effective Date that:

(a)      Such Loan Party has the power and authority to execute and deliver this
Amendment Agreement, and to perform its obligations hereunder and under each of
the Amended Credit Agreement and the Amended Security Agreement. The execution
and delivery by such Loan Party of this Amendment Agreement, and the performance
of its obligations hereunder and under each of the Amended Credit Agreement and
the Amended Security Agreement, have been duly authorized by all necessary
corporate, stockholder, partnership or limited liability company action required
to be obtained by such Loan Party, and this Amendment Agreement, the Amended
Credit Agreement and the Amended Security Agreement each constitute a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its respective terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

2



--------------------------------------------------------------------------------

(b)      As of the First Amendment Effective Date, immediately after giving
effect to this Amendment Agreement, no Event of Default or Default has occurred
and is continuing.

(c)      The representations and warranties of such Loan Party contained in
Article IV of the Amended Credit Agreement are true and correct in all material
respects on and as of the First Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date), and except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects.

Section 3.   Effectiveness of this Amendment Agreement and the Amendments. The
effectiveness of this Amendment Agreement and the Amendments set forth herein
are subject to the satisfaction of the following conditions precedent (the date
on which all of such conditions shall first be satisfied (or waived in
accordance with Section 11.01 of the Existing Credit Agreement), the “First
Amendment Effective Date”):

(a)      The Administrative Agent’s (or its counsel’s) receipt of the following:

(i)      a counterpart of this Amendment Agreement duly executed and delivered
by (x) each of the Loan Parties), (y) the Administrative Agent, and
(z) Consenting Lenders and Consenting Voting Participants constituting the
Required Lenders (as defined in the Existing Credit Agreement), the Required
Revolving Lenders (as defined in the Existing Credit Agreement), each L/C Issuer
(as defined in the Existing Credit Agreement) and the Swing Line Lender (as
defined in the Existing Credit Agreement); and

(ii)      an officer’s certificate, signed by a Responsible Officer of Products
certifying as to the matters set forth in Sections 2(a), 2(b) and 2(c) hereof.

(b)      The Administrative Agent’s (or its counsel’s) receipt of the following:

(i)      (A) a copy of the articles or certificate of incorporation, certificate
of partnership, articles or certificate of organization or other similar
formation document, instrument or agreement, as the case may be, of each Loan
Party (as defined in the Amended Credit Agreement), including all amendments
thereto, certified as of a recent date by the appropriate governmental officer
in its jurisdiction of formation (or if there is no such governmental officer,
its Secretary or Assistant Secretary or similar officer), and (B) a certificate
as to the good standing (to the extent such concept or a similar concept exists
under the laws of the jurisdiction of its organization) of each Loan Party (as
defined in the Amended Credit Agreement) as of a recent date from such
governmental officer (or such Secretary, Assistant Secretary or similar
officer);

(ii)      a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party (as defined in the Amended Credit Agreement) dated
the First Amendment Effective Date and certifying,

(A)      that attached thereto is a true and complete copy of the by-laws (or

 

3



--------------------------------------------------------------------------------

equivalent organizational document) of such Loan Party (as defined in the
Amended Credit Agreement) as in effect on the First Amendment Effective Date and
at all times since a date prior to the date of the resolutions described in
clause (B) immediately below;

(B)      that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (and/or resolutions or actions of any other
comparable body) of such Loan Party (as defined in the Amended Credit
Agreement), authorizing the execution, delivery and performance of this
Amendment Agreement (if applicable) and any other Loan Document to which such
person is to become a party on the First Amendment Effective Date, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the First Amendment Effective Date;

(C)      that the articles or certificate of incorporation, certificate of
partnership, articles or certificate of organization or other similar formation
document, instrument or agreement, as the case may be, of such Loan Party (as
defined in the Amended Credit Agreement) have not been amended since the date of
the last amendment thereto disclosed pursuant to clause (i)(A) above; and

(D)      as to the incumbency and specimen signature of each officer executing
this Amendment Agreement (if applicable) and any other Loan Document or any
other document delivered in connection herewith on behalf of such Loan Party (as
defined in the Amended Credit Agreement); and

(iii)      a certificate of a director or another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (ii) above;

provided, that in lieu of delivering the organizational documents required by
clauses (i)(A) and (ii)(A) and providing the certification required by clause
(ii)(C), Holdings may deliver a certificate of a Responsible Officer certifying
that there have been no amendments to those organizational documents previously
delivered to the Administrative Agent pursuant to Section 5(b) and Section 6(f)
of the Restatement Agreement.

(c)      The Administrative Agent shall have received an amendment fee from (or
on behalf of) Products (the “Amendment Fee”) for the ratable account of each
(without duplication) Consenting Lender and Consenting Voting Participant in an
amount equal to 0.25% of the aggregate principal amount of the outstanding Term
Loans (as defined in the Existing Credit Agreement) and Commitments (as defined
in the Existing Credit Agreement), both used and unused (without duplication),
held by each such Consenting Lender or Consenting Voting Participant, as
applicable, (in each case measured immediately after giving effect to this
Amendment Agreement), which Amendment Fee shall be payable in cash on (and
subject to the occurrence of) the First Amendment Effective Date in immediately
available funds.

(d)      Products shall have paid all reasonable and documented fees and
reasonable and documented out-of-pocket costs and expenses to the Administrative
Agent, for itself and on behalf of the Lenders, its New York counsel (Shearman &
Sterling LLP) and its Canadian counsel (Norton Rose Fulbright Canada
S.E.N.C.R.L., s.r.l. / LLP), the financial advisor retained

 

4



--------------------------------------------------------------------------------

by counsel to the Administrative Agent (Conway MacKenzie), and counsel to
CoBank, in its capacity as a Lender, Farm Credit Lender and representative of
the Voting Participants (Moore & Van Allen PLLC), on the First Amendment
Effective Date, in each case for which Products has received an invoice at least
two Business Days prior to the date hereof (provided, that such invoice may
reflect an estimate and/or only costs processed to date and shall not thereafter
preclude a final settling of accounts between Products and the Administrative
Agent or between Products and CoBank, as applicable, including with respect to
such fees, costs or expenses incurred prior to the First Amendment Effective
Date).

(e)      The Administrative Agent shall have received favorable written legal
opinions of (i) Michael R. Herman, Senior Vice President and General Counsel of
Products, (ii) Wachtell, Lipton, Rosen & Katz, New York counsel to the Loan
Parties (as defined in the Amended Credit Agreement) and (iii) Potter Anderson &
Corroon LLP, Delaware counsel to the Loan Parties (as defined in the Amended
Credit Agreement) organized in Delaware, in each case, (A) dated the First
Amendment Effective Date and (B) addressed to each L/C Issuer, the
Administrative Agent, the Collateral Agent and the Lenders.

(f)      The Administrative Agent shall have received a completed Perfection
Certificate, substantially in the form attached hereto as Annex V, signed by a
Responsible Officer of Products.

(g)      The Administrative Agent shall have received the monthly report for the
Fiscal Month ending in August 2019, prepared in accordance with the requirements
of Section 6.04(c) of the Amended Credit Agreement.

(h)      The Administrative Agent shall have received in escrow Supplement No. 2
to Security Agreement, in the form attached hereto as Exhibit A (the “Security
Agreement Supplement”), duly executed by the Borrowers and the other Domestic
Loan Parties, including the grant of Liens on the Collateral described therein,
to be held in escrow by the Administrative Agent and automatically released and
delivered immediately following the occurrence of the First Amendment Effective
Date.

For purposes of determining compliance with the conditions specified in this
Section 3, each Consenting Lender and each Consenting Voting Participant shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Consenting Lender or a Consenting Voting
Participant, unless the Administrative Agent shall have received notice from
such Consenting Lender or a Consenting Voting Participant prior to the
occurrence of the First Amendment Effective Date specifying its objection
thereto.

Section 4.   Reaffirmation of Guaranty and Security. Each Guarantor (wherever
used in this Section 4, as defined in the Existing Credit Agreement) consents to
the execution and delivery by each Borrower of this Amendment Agreement and the
consummation of the transactions described herein, and ratifies and confirms the
terms of the Guaranty to which such Guarantor is a party. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other Loan Document, the Guaranty to which such Guarantor is a party
(a) is and shall continue to be a primary obligation of such Guarantor, (b) is
and shall continue to be an unconditional guaranty of payment, and (c) is and
shall continue to be in full force and effect, in each case in accordance with
its terms (as amended hereby). Each Loan Party

 

5



--------------------------------------------------------------------------------

(wherever used in this Section 4, as defined in the Existing Credit Agreement)
hereby ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents (as amended hereby) to
which it is a party. Each Loan Party hereby reaffirms each grant of a Lien on
its property made pursuant to the Loan Documents (including, without limitation,
pursuant to the Security Documents) and confirms that such Liens continue to
secure the Obligations, including under the Loan Documents, in each case subject
to the terms thereof as amended hereby.

Section 5.   Miscellaneous.

(a)      On the First Amendment Effective Date, the Administrative Agent (or its
counsel) shall receive a joinder agreement, substantially in the form of Exhibit
H attached as part of Annex IV hereto, in each case duly executed and delivered
by each of (a) Spruce Falls Acquisition Corp., a corporation continued and
existing under the Canada Business Corporations Act, (b) Rayonier A.M. Canada
Enterprises Inc., a corporation continued and existing under the Canada Business
Corporations Act, (c) Rayonier A.M. Canada G.P., a general partnership formed
under the laws of the Province of Quebec, and (d) Rayonier A. M. Construction
Company Inc., a corporation incorporated under the Canada Business Corporations
Act.

(b)      Immediately following the occurrence of the First Amendment Effective
Date, the Security Agreement Supplement shall automatically be released and
delivered from escrow and become effective. Each of the Administrative Agent,
each Consenting Lender and each Consenting Voting Participant hereby consents to
the supplemental grant of Collateral and other terms and provisions of the
Security Agreement Supplement, including any amendments to the Existing Security
Agreement effectuated thereby.

(c)      Each of the Administrative Agent, each Consenting Lender and each
Consenting Voting Participant hereby waives the notice requirement set forth in
Section 2.08(d) of the Existing Credit Agreement in connection with the partial
reduction of the USD Revolving Facility Commitments and the Multicurrency
Revolving Facility Commitments contemplated by this Amendment Agreement.

(d)      Each Consenting Lender and each Consenting Voting Participant hereby
waives its right to any amounts payable to such Consenting Lender or Consenting
Voting Participant, and the right to request compensation, in each case pursuant
to clauses (i) and (ii) of Section 3.05 of the Existing Credit Agreement or the
Amended Credit Agreement, in each case solely to the extent that such loss, cost
or expense is incurred as a result of any action taken by Holdings or any of its
subsidiaries for purposes of complying with the provisions of Section 6.17 of
the Amended Credit Agreement.

Section 6.   Post-First Amendment Effective Date Covenants. The Borrowers and
the other Loan Parties shall ensure that the matters specified in Schedule 6.18
to the Amended Credit Agreement shall be completed or otherwise satisfied as set
forth thereon and in the time periods set forth thereon (or such later date as
the Administrative Agent may determine in its reasonable discretion, without any
requirement for Lender consent).

Section 7.   Release. In consideration of the mutual agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower, Holdings and each Subsidiary
Guarantor, in each case on behalf

 

6



--------------------------------------------------------------------------------

of itself, its respective Subsidiaries and each of its and their respective
successors, assigns and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges the
Administrative Agent, the Consenting Lenders and the Consenting Voting
Participants and each of their respective successors and assigns and their
present and former shareholders, predecessors, directors, officers, attorneys,
employees, agents and other representatives and their affiliates (collectively,
the “Lender Releasees”) of and from all demands, actions, causes of action,
suits, covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Holdings, any Borrower, any Subsidiary Guarantor, their
respective Subsidiaries, or any of their respective successors, assigns or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Lender Releasees or any of them for, upon or by reason of any
circumstance, action, cause or thing whatsoever which has arisen at any time on
or prior to the date of this Amendment Agreement for or on account of, or in
relation to or in any way in connection with any of the Existing Credit
Agreement, the Amended Credit Agreement, the Existing Security Agreement, the
Amended Security Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto, except for claims that are determined by a court
of competent jurisdiction in a final judgment not subject to appeal to have
arisen out of or resulted from fraud, gross negligence or willful misconduct on
the part of such Lender Releasee. Each of Holdings, each Borrower and each
Subsidiary Guarantor understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

Section 8.   Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Credit Agreement, this Amendment Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, Voting Participants or the Administrative
Agent under the Existing Credit Agreement, the Existing Security Agreement or
any other Loan Document and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or in the Existing Security Agreement or any other
provision of the Existing Credit Agreement or of the Existing Security Agreement
or of any other Loan Document, all of which, subject to the terms of the Amended
Credit Agreement and the Amended Security Agreement, are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle Holdings and the Borrowers to a future consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, Amended Credit Agreement, Existing Security Agreement, Amended
Security Agreement or any other Loan Document in similar or different
circumstances.

(b)      On and after the First Amendment Effective Date, each reference in the
Loan Documents to the “Credit Agreement” shall be deemed a reference to the
Amended Credit Agreement. On and after the First Amendment Effective Date, each
reference in the Loan Documents to the “Security Agreement” shall be deemed a
reference to the Amended Security Agreement.

(c)      This Amendment Agreement shall constitute a “Loan Document” for all
purposes of the Amended Credit Agreement, the Amended Security Agreement and the
other Loan Documents.

 

7



--------------------------------------------------------------------------------

(d)      Each of the Administrative Agent, each Consenting Lender, each
Consenting Voting Participant and each Loan Party expressly acknowledge that it
is not its intention that this Amendment Agreement or any of the other Loan
Documents executed or delivered pursuant hereto constitute a novation of any of
the obligations, covenants, grants of Liens or agreements contained in the
Existing Credit Agreement, the Existing Security Agreement or any other Loan
Document (as defined in the Existing Credit Agreement), but rather constitute a
modification thereof or supplement thereto pursuant to the terms contained
herein and therein. The Existing Credit Agreement, the Existing Security
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement), in each case as amended, modified or supplemented hereby, shall be
deemed to be continuing agreements among the parties thereto, and all documents,
instruments, and agreements delivered, as well as all Liens (as defined in the
Existing Credit Agreement) created, pursuant to or in connection with the
Existing Credit Agreement, the Existing Security Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) shall remain in full
force and effect, each in accordance with its terms (as amended, modified or
supplemented by this Amendment Agreement), unless such document, instrument, or
agreement has otherwise been terminated or has expired in accordance with or
pursuant to the terms of this Amendment Agreement or such document, instrument,
or agreement or as otherwise agreed by the required parties hereto or thereto.

Section 9.   Submission to Jurisdiction. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY VOTING PARTICIPANT, ANY L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AMENDMENT AGREEMENT OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER, VOTING PARTICIPANT OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGREEMENT AGAINST PRODUCTS OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

8



--------------------------------------------------------------------------------

Section 10.   Headings. Section headings in this Amendment Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this Amendment Agreement.

Section 11.   Execution in Counterparts. This Amendment Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment Agreement.

Section 12.   Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 13.   Governing Law. THIS AMENDMENT AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Amended and Restated Credit Agreement as of the date first written above.

 

RAYONIER ADVANCED MATERIALS INC.

RAYONIER A.M. CHINA LIMITED

RAYONIER A.M. FAR EAST LTD.

RAYONIER A.M. INVESTMENTS USA II INC.

RAYONIER A.M. PAPERBOARD SALES INC.

RAYONIER A.M. PRODUCTS INC.

RAYONIER A.M. PROPERTIES LLC

RAYONIER A.M. SALES AND TECHNOLOGY INC.

RAYONIER ADVANCED MATERIALS INDUSTRIES LTD.

RAYONIER PERFORMANCE FIBERS, LLC

By:                                                              

 /s/ Frank A. Ruperto

  Name: Frank A. Ruperto   Title: Senior Vice President SOUTHERN WOOD PIEDMONT
COMPANY By:    

/s/ William R. Manzer

  Name: William R. Manzer   Title: President TEMBEC BTLSR INC. By:    

/s/ Michael R. Herman

  Name: Michael R. Herman   Title: Senior Vice President and Secretary TEMBEC
LAND COMPANY LLC By:    

/s/ Carla Yetter

  Name: Carla Yetter   Title: Manager

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 /s/ Kyle D Harding

  Name: Kyle D Harding   Title: AVP

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swing Line Lender By:  

 /s/ Sophie Lee

  Name: Sophie Lee   Title: Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

COBANK, ACB, as Lender and L/C Issuer By:  

 /s/ Robert Prickett

  Name: Robert Prickett   Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender and L/C Issuer By:  

 /s/ Travis Robins

  Name: Travis Robins   Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

DNB Capital LLC, as a Lender By:  

 /s/ Philip F. Kurpiewski

  Name: Philip F. Kurpiewski   Title: Senior Vice President By:    /s/ Kristie
Li                                       Name: Kristie Li   Title: Senior Vice
President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender By:  

 /s/ Antje Focke

  Name: Antje Focke   Title: Executive Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

 /s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

 /s/ Britton Core

  Name: Britton Core   Title: Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

 /s/ Juan De Jesus-Caballero

  Name: Juan De Jesus-Caballero   Title: Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

 /s/ Michele Dragonetti

  Name: Michele Dragonetti   Title: Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as a Voting Participant By:  

 /s/ Michael Mancini

  Name: Michael Mancini   Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Farm Credit Bank of Texas, as a Voting Participant By:  

 /s/ Ria Estrada

  Name: Ria Estrada   Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

American AgCredit, FLCA, as a Voting Participant By:  

 /s/ Michael J. Balok

  Name: Michael J. Balok   Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Farm Credit Services of America, FLCA, as a Voting Participant By:  

 /s/ Ben Fogle

  Name: Ben Fogle   Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Farm Credit West, FLCA,

as a Voting Participant

By:

 

/s/ Raina Porecha

 

Name: Raina Porecha

 

Title: Assistant Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Farm Credit East, ACA,

as a Voting Participant

By:

 

/s/ Kerri B. Sears

 

Name: Kerri B. Sears

 

Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

AgCountry Farm Credit Services, FLCA (f/k/a FCS

Commercial Finance Group, for AgCountry Farm

Credit Services FLCA), as a Voting Participant

By:

 

/s/ Lisa Caswell

  Name: Lisa Caswell   Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Compeer Financial, FLCA as a Voting Participant By:  

/s/ Betty Janelle

  Name: Betty Janelle   Title: Director, Capital Markets

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Northwest Farm Credit Services, FLCA,

as a Voting Participant

By:

 

/s/ Jeremy VanderVegt

 

Name: Jeremy VanderVegt

 

Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

YOSEMITE LAND BANK, FLCA,

as a Voting Participant

By:

 

/s/ Steven M. Mizuno

 

Name: Steven M. Mizuno

 

Title: SVP- Credit Administration

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Fresno-Madera Federal Land Bank Association, FLCA, as a Participant

 By:  

/s/ Robert L. Herrick

  Name: Robert L. Herrick   Title: DCM

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Farm Credit of New Mexico, FLCA a wholly owned
subsidiary of Farm Credit of New Mexico, ACA, as a Participant

By:

 

/s/ Mitch Selking

  Name: Mitch Selking   Title: Director Corporate Agribusiness Lending

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Farm Credit of Southern Colorado,

as a Participant

By:

 

/s/ Mark Broeckelman

 

Name: Mark Broeckelman

 

Title: Sr. V.P. Credit

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Oklahoma AgCredit, FLCA,

as a Participant

By:

 

/s/ John Burk

 

Name: John Burk

 

Title: Chief Lending Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Premier Farm Credit, FLCA,

as a Participant

By:

 

/s/ Douglas D. Keil

 

Name: Douglas D. Keil

 

Title: CCC

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Annex I

Amended Credit Agreement



--------------------------------------------------------------------------------

CONFORMED FOR FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT,

DATED AS OF SEPTEMBER 30, 2019

ANNEX I

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of the Restatement Date

among

RAYONIER A.M. PRODUCTS INC.,

as Products and as a Borrower ,

RAYONIER PERFORMANCE FIBERS, LLC,

as Performance Fiber s and as a Borrower ,

THE DESIGNATED BORROWERS

FROM TIME TO TIME PARTY HERETO,

RAYONIER ADVANCED MATERIALS INC.,

as Holdings and as a Guarantor ,

THE SUBSIDIARY LOAN PARTIES FROM TIME TO TIME PARTY

HERETO, THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, COBANK, ACB,

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Bookrunners

COBANK, ACB,

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST BANK,

as Co-Syndication Agents

PNC BANK, NATIONAL

ASSOCIATION, TD BANK, N.A.

and

DNB CAPITAL LLC,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page    

ARTICLE I

DEFINITIONS

  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Terms Generally

     7686  

Section 1.03

 

[Reserved]…

     76  

Section  1.041.03 Letter of Credit Amounts

     7687  

Section1.051.05 Rounding

     7687  

Section  1.061.05 Exchange Rates; Ratio and Basket Calculations

     7688    

ARTICLE II

THE CREDITS

  

Section 2.01

 

Commitments

     7889  

Section 2.02

 

Loans and Borrowings

     7990  

Section 2.03

 

Requests for Borrowings

     8091  

Section 2.04

 

Swing Line Loans

     8193  

Section 2.05

 

Letters of Credit

     8596  

Section 2.06

 

Funding of Borrowings

     101112  

Section 2.07

 

Interest Elections

     101113  

Section 2.08

 

Termination and Reduction of Commitments

     103115  

Section 2.09

 

Agreement to Repay Loans; Evidence of Debt

     104116  

Section 2.10

 

Repayment of Loans

     105117  

Section 2.11

 

Prepayment of Loans

     107120  

Section 2.12

 

Fees

     112124  

Section 2.13

 

Interest

     113125  

Section 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Set offs

     114126  

Section 2.15

 

Incremental Commitments

     117129  

Section 2.16

 

Cash Collateral

     122134  

Section 2.17

 

Defaulting Lenders

     123136  

Section 2.18

 

Refinancing Debt

     126138  

Section 2.19

 

Designated Borrowers

     128141    

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

  

Section 3.01

 

Taxes

     129141  

Section 3.02

 

Illegality

     134147  

Section 3.03

 

Inability to Determine Rates

     135148  

Section 3.04

 

Increased Costs

     136151  

Section 3.05

 

Compensation for Losses

     137152  

Section 3.06

 

Mitigation Obligations; Replacement of Lenders

     138153  

Section 3.07

 

Survival

     138154  



--------------------------------------------------------------------------------

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

  

Section 4.01

 

Organization; Powers

     139154  

Section 4.02

 

Authorization

     139154  

Section 4.03

 

Enforceability

     139155  

Section 4.04

 

Governmental Approvals

     140155  

Section 4.05

 

Financial Statements

     140155  

Section 4.06

 

No Material Adverse Effect

     141156  

Section 4.07

 

Title to Properties; Possession Under Leases

     141156  

Section 4.08

 

Subsidiaries

     141157  

Section 4.09

 

Litigation; Compliance with Laws

     142157  

Section 4.10

 

Federal Reserve Regulations

     142157  

Section 4.11

 

Investment Company Act

     142157  

Section 4.12

 

Use of Proceeds

     142158  

Section 4.13

 

Taxes

     143158  

Section 4.14

 

No Material Misstatements

     143159  

Section 4.15

 

Employee Benefit Plans

     144159  

Section 4.16

 

Environmental Matters

     145160  

Section 4.17

 

Security Documents

     146161  

Section 4.18

 

[Reserved]

     147162  

Section 4.19

 

Solvency

     147162  

Section 4.20

 

Labor Matters

     147163  

Section 4.21

 

Insurance

     147163  

Section 4.22

 

[Reserved]

     148163  

Section 4.23

 

Intellectual Property; Licenses, etc.

     148163  

Section 4.24

 

Senior Debt

     148164  

Section 4.25

 

OFAC

     148164  

Section 4.26

 

Anti-Corruption Laws

     148164    

ARTICLE V

CONDITIONS OF LENDING

  

Section 5.01

 

Restatement Date

     149164  

Section 5.02

 

[Reserved]

     149164  

Section 5.03

 

[Reserved]

     149164  

Section 5.04

 

[Reserved]

     149164  

Section 5.05

 

All Credit Events

     149165  

Section 5.06

 

Initial Revolving Facility Loan to Each Designated Borrower

     150166         

ARTICLE VI

AFFIRMATIVE COVENANTS

  

Section 6.01

 

Existence; Businesses and Properties

     151168  

Section 6.02

 

Insurance

     152168  

Section 6.03

 

Taxes

     152169  

Section 6.04

 

Financial Statements, Reports, etc.

     153169  

 

- ii -



--------------------------------------------------------------------------------

Section 6.05

 

Litigation and Other Notices

     156173  

Section 6.06

 

Compliance with Laws

     156173  

Section 6.07

 

Maintaining Records; Access to Properties and Inspections

     156174  

Section 6.08

 

Use of Proceeds

     157174  

Section 6.09

 

Compliance with Environmental Laws

     157175  

Section 6.10

 

Further Assurances; Additional Security

     157175  

Section 6.11

 

Rating

     160178  

Section 6.12

 

Sanctions

     160178  

Section 6.13

 

Anti-Corruption Laws

     160178  

Section 6.14

 

Ownership of Mills

     160178  

Section 6.15

 

Corporate Structure Chart

     160178  

Section 6.16

 

Deposit Accounts; Securities Accounts; Commodity Accounts

     178  

Section 6.17

 

Covenant to Balance Revolving Facilities Exposure

     179  

Section 6.18

 

Post-First Amendment Effective Date Covenants

     181    

ARTICLE VII

NEGATIVE COVENANTS

  

Section 7.01

 

Indebtedness

     161182  

Section 7.02

 

Liens

     166187  

Section 7.03

 

[Reserved]

     172194  

Section 7.04

 

Investments, Loans and Advances

     172194  

Section 7.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     176199  

Section 7.06

 

Dividends and Distributions

     183206  

Section 7.07

 

Transactions with Affiliates

     186210  

Section 7.08

 

Business of Holdings, Products and their Subsidiaries

     189213  

Section 7.09

 

Other Negative Covenants

     190213  

Section 7.10

 

Financial Covenants

     193218  

Section 7.11

 

Fiscal Year

     194220    

ARTICLE VIII

EVENTS OF DEFAULT

  

Section 8.01

 

Events of Default

     194220  

Section 8.02

 

Exclusion of Immaterial Subsidiaries

     197223  

Section 8.03

 

Application of Funds

     197223    

ARTICLE IX

THE AGENCY PROVISIONS

  

Section 9.01

 

Appointment and Authority

     198225  

Section 9.02

 

Rights as a Lender

     199225  

Section 9.03

 

Exculpatory Provisions

     199226  

Section 9.04

 

Reliance by Administrative Agent

     201227  

Section 9.05

 

Delegation of Duties

     201227  

Section 9.06

 

Resignation of Administrative Agent

     201228  

Section 9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     203229  

 

- iii -



--------------------------------------------------------------------------------

Section 9.08

 

No Other Duties, Etc.

     203229  

Section 9.09

 

Administrative Agent May File Proofs of Claim

     203230  

Section 9.10

 

Collateral and Guaranty Matters

     204230  

Section 9.11

 

Secured Hedge Agreements and Secured Cash Management Agreements

     206232  

Section 9.12

 

Lender ERISA Representation

     206232  

Section 9.13

 

Appointment for the Province of Québec

     206232    

ARTICLE X

CONTINUING GUARANTY

  

Section 10.01

 

Guaranty

     207233  

Section 10.02

 

Rights of Lenders

     207234  

Section 10.03

 

Certain Waivers

     207234  

Section 10.04

 

Obligations Independent

     208234  

Section 10.05

 

Subrogation

     208234  

Section 10.06

 

Termination; Reinstatement

     208234  

Section 10.07

 

Subordination

     208235  

Section 10.08

 

Stay of Acceleration

     209235  

Section 10.09

 

Condition of Borrower

     209235  

Section 10.10

 

Direct Benefit

     209235    

ARTICLE XI

MISCELLANEOUS

  

Section 11.01

 

Amendments, Etc.

     209235  

Section 11.02

 

Notices; Effectiveness; Electronic Communication

     211238  

Section 11.03

 

No Waiver; Cumulative Remedies; Enforcement

     214240  

Section 11.04

 

Expenses; Indemnity; Damage Waiver

     214241  

Section 11.05

 

Payments Set Aside

     218245  

Section 11.06

 

Successors and Assigns

     218245  

Section 11.07

 

Treatment of Certain Information; Confidentiality

     225252  

Section 11.08

 

Platform; Borrower Materials

     226253  

Section 11.09

 

Right of Setoff

     227254  

Section 11.10

 

Interest Rate Limitation

     227254  

Section 11.11

 

Counterparts; Integration; Effectiveness

     228255  

Section 11.12

 

Survival of Representations and Warranties

     228255  

Section 11.13

 

Severability

     228255  

Section 11.14

 

Replacement of Lenders or L/C Issuers

     228255  

Section 11.15

 

Governing Law; Jurisdiction Etc.

     229256  

Section 11.16

 

Waiver of Jury Trial

     231258  

Section 11.17

 

No Advisory or Fiduciary Responsibility

     231258  

Section 11.18

 

Electronic Execution of Assignments and Certain Other Documents

     232259  

Section 11.19

 

USA Patriot Act Notice

     232259  

Section 11.20

 

Intercreditor Agreement

     232259  

Section 11.21

 

Appointment of Borrower as Representative

     233260  

Section 11.22

 

Release of Liens and Guarantees

     233260  

 

- iv -



--------------------------------------------------------------------------------

Section 11.23

 

Collateral Releases and Recapture

    

Reserved

     235          262  

Section 11.24

 

Farm Credit Equities

     236263  

Section 11.25

 

Headings

     238265  

Section 11.26

 

Acknowledgment and Consent to Bail-In of EEACertain Financial Institutions

     238265  

Section 11.27

 

Judgment Currency

     239266  

Section 11.28

 

Acknowledgement Regarding Any Supported QFCs

     266  

Exhibits:

 

Exhibit A-1    

  

– Form of Assignment and Acceptance

Exhibit A-2

  

– Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit B

  

– Form of Solvency Certificate

Exhibit C-1

  

– Form of Borrowing Request

Exhibit C-2

  

– Form of Swing Line Loan Notice

Exhibit D

  

– Form of Mortgage

Exhibit E

  

– Form of Security Agreement

Exhibit F-1

  

– Form of U.S. Tax Compliance Certificate

Exhibit F-2

  

– Form of U.S. Tax Compliance Certificate

Exhibit F-3

  

– Form of U.S. Tax Compliance Certificate

Exhibit F-4

  

– Form of U.S. Tax Compliance Certificate

Exhibit G

  

– [Reserved]

Exhibit H

  

– Form of Guaranty Joinder

Exhibit I

  

– Form of Compliance Certificate

Exhibit J

  

– Discounted Prepayment Option Notice

Exhibit K

  

– Lender Participation Notice

Exhibit L

  

– Discounted Voluntary Prepayment Notice

Exhibit M

  

– Form of Designated Borrower Joinder

Exhibit N

  

– Form of Monthly Report

Exhibit O

  

– Form of 13-Week Cash Flow Forecast

Schedules:

 

Schedule 1.01(a) – Certain U.S. Subsidiaries

Schedule 1.01(b) – Mortgaged Properties

Schedule 1.01(c) – Immaterial Subsidiaries

Schedule 1.01(d) – Pro Forma Adjustments

Schedule 1.01(e) – Unrestricted Subsidiaries

Schedule 2.01     – Commitments

Schedule 2.05(a)(i)(A) – Existing USD Letters of Credit

Schedule 2.05(a)(i)(B) – Existing Multicurrency Letters of Credit

Schedule 4.01     – Organization and Good Standing

Schedule 4.04     – Governmental Approvals

Schedule 4.07(b) – Leased Properties

 

- v -



--------------------------------------------------------------------------------

Schedule 4.08(a)

 

– Subsidiaries

Schedule 4.08(b)

 

– Subscriptions

Schedule 4.13

 

– Taxes

Schedule 4.15

 

– Employee Benefit Plans

Schedule 4.16

 

– Environmental Matters

Schedule 4.21

 

– Insurance

Schedule 4.23

 

– Intellectual Property

Schedule 6.02(a)

 

– Post-Closing Interest Deliveries

Schedule 6.18

 

– Post-First Amendment Effective Date Covenants

Schedule 7.01

 

– Indebtedness

Schedule 7.02

 

– Liens

Schedule 7.04

 

– Investments

Schedule 7.07

 

– Transactions with Affiliates

Schedule 11.02

 

– Notice Information

Schedule 11.06(i)

 

– Farm Credit Lenders Designated As Voting Participants

Schedule 11.24

 

–  Farm Credit Equities to be Purchased by Restatement Date and Related Farm
Credit Equity Documents

 

- vi -



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of the Restatement Date (as
defined below) (this “Agreement”), among RAYONIER ADVANCED MATERIALS INC., a
Delaware corporation (“Holdings”), RAYONIER A.M. PRODUCTS INC., a Delaware
corporation (“Products”), RAYONIER PERFORMANCE FIBERS, LLC, a Delaware limited
liability company (“Performance Fibers”), the DESIGNATED BORROWERS party hereto
from time to time, the SUBSIDIARY LOAN PARTIES party hereto from time to time,
the LENDERS party hereto from time to time and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders. From and after the Restatement Date (as
defined below), certain subsidiaries of Holdings (from time to time party hereto
as Guarantors) may be joined to this Agreement.

WHEREAS, Holdings, Products, certain subsidiaries of Holdings, certain lenders,
and Bank of America, N.A., as administrative agent and collateral agent, are
party to that certain Credit Agreement dated as of June 24, 2014, as amended by
that certain First Amendment dated as of June 5, 2017 (as further amended from
time to time and in effect prior to the Restatement Date, the “Original Credit
Agreement”);

WHEREAS, Holdings, Products, certain of the Lenders and the Administrative Agent
desire to amend and restate the Original Credit Agreement as provided herein;

WHEREAS, Products has requested that the Lenders extend credit in the form of
(i) Term A-1 Loans (as defined below) on the Restatement Date, (ii) USD
Revolving Facility Loans (as defined below) and USD Letters of Credit (as
defined below) from time to time during the Availability Period (as defined
below) and (iii) Multicurrency Revolving Facility Loans (as defined below) and
Multicurrency Letters of Credit (as defined below) from time to time during the
Availability Period, in each case for the purposes set forth herein; and

WHEREAS, Performance Fibers has requested that the Lenders extend credit in the
form of Term A-2 Loans (as defined below) on the Restatement Date for the
purposes set forth herein;

NOW, THEREFORE, the Lenders (as defined below) and each L/C Issuer (as defined
below) are willing to extend such credit to the applicable Borrowers on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Acceptance Date” has the meaning assigned to such term in Section 2.11(f)(ii).

“Accepting Lender” has the meaning assigned to such term in Section 2.11(e).

 

 

1



--------------------------------------------------------------------------------

“Acquisition” has the meaning assigned to such term in the definition of
“Transactions”.

“Additional Mortgage” has the meaning assigned to such term in Section 6.10(c).

“Adjusted Eurodollar Rate” means the quotient obtained (expressed as a decimal,
carried out to five decimal places) by dividing (A) the applicable Eurodollar
Base Rate by (B) 1.00             minus the Eurodollar Reserve Percentage.

“Adjustment” has the meaning assigned to such term in Section 3.03.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify Products and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.

“Agent Parties” has the meaning assigned to such term in Section 11.02(c).

“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Syndication Agents and the Co-Documentation Agents.

“Agreement” means, on any date, this Agreement as originally set forth in Annex
I to the Restatement Agreement on the Signing Date and as thereafter amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

“Agreement Currency” has the meaning assigned to such term in Section 11.27.

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Applicable Margin” means:

(a)        with respect to Term A-1 Loans, Revolving Facility Loans and Swing
Line Loans, as of any date of determination, a percentage per annum equal to the
rate set forth below opposite the then-applicable Total Net Leverage Ratio for
the calendarfiscal quarter immediately preceding the calendarfiscal quarter in
which the date of determination falls:

 

2



--------------------------------------------------------------------------------

Pricing Level

 

          Total Net Lever age        


Ratio

 

  Applicable Mar gin


        for Term A-1 Loans         

and Revolving

Facility Loans that

are Eurodollar Rate

Loans

  Applicable Mar gin


        for Term A-1 Loans         

and Revolving

Facility Loans that

are Base Rate Loans,

and for Swing Line

Loans

I

  > 4.75:1.00

 

  3.75%   2.75%

III

  < 4.75:1.00 and


> 4.25:1.00

  2.503.50 %   1.502.50 %

IIIII

  < 4.25:1.00 and


> 3.25:1.00

  2.253.25%   1.252.25%

IIIIV

  < 3.25:1.00

 

  2.003.00 %   1.002.00 %

(b)        with respect to Term A-2 Loans, as of any date of determination, a
percentage per annum equal to the rate set forth below opposite the
then-applicable Total Net Leverage Ratio for the calendarfiscal quarter
immediately preceding the calendarfiscal quarter in which the date of
determination falls:

 

Pricing Level

 

        Total Net Lever age      


Ratio

 

        Applicable Mar gin      


for Term A-2

Loans

that are

Eurodollar Rate

Loans

        Applicable Mar gin      


for Term A-2 Loans

that are Base Rate

Loans

I

  > 4.75:1.00

 

  4.00%   3.00%

III

  < 4.75:1.00 and


> 4.25:1.00

  2.753.75%   1.752.75 %

IIIII

  < 4.25:1.00 and


> 3.25:1.00

  2.503.50%   1.502.50%

IIIIV

  < 3.25:1.00

 

  2.253.25%   1.252.25 %

(c)        With respect to (i) Other Revolving Loans, as of and following the
effective date of any applicable Incremental Revolving Facility Commitments, a
percentage per annum as agreed upon among the applicable Borrower and the
applicable Incremental Revolving Facility Lenders at the time such Incremental
Revolving Facility Commitments become effective, (ii) Other Term Loans, as of
and following the effective date of any applicable Incremental Term Loan
Commitments, a percentage per annum as agreed upon among the applicable Borrower
and the applicable Incremental Term Lenders at the time such Incremental Term
Loan Commitments become effective and (iii) Refinancing Facilities, as of and
following the effective date of any applicable commitments in respect of such
Refinancing Facilities, a percentage per annum as agreed upon among the
applicable Borrower and the applicable Lenders providing such Refinancing
Facilities at the time such commitments become effective.

 

 

3



--------------------------------------------------------------------------------

For the avoidance of doubt, (a) Swing Line Loans shall bear interest as Base
Rate Loans, and (b) changes in the Applicable Margin resulting from a change in
the Total Net Leverage Ratio, as calculated in a Compliance Certificate
delivered pursuant to Section 6.04(cd), for any calendarfiscal quarter shall
become effective as to all applicable Loans and Letter of Credit Fees on the
first day of the next calendarfiscal quarter following delivery of such
Compliance Certificate; provided, however, that if a Compliance Certificate is
not delivered when due in accordance with such Section 6.04(cd), then Pricing
Level I (as set forth in the applicable table above) shall apply from the first
day of the next calendarfiscal quarter following the date on which such
Compliance Certificate was due through the date on which such Compliance
Certificate is delivered, after which the pricing level corresponding to the
Total Net Leverage Ratio set forth in such Compliance Certificate shall apply;
provided further that until the first day of the calendarfiscal quarter
following the delivery of the Compliance Certificate for the first fiscal
quarter following the fiscal quarter during which the Restatement Date
occursending December 31, 2019, with respect to Term A-1 Loans, Term A-2 Loans,
Revolving Facility Loans and Swing Line Loans, Pricing Level III (as set forth
in the applicable table above) shall apply. Notwithstanding the calculation of
the Applicable Margin for any period as set forth above, if, as a result of any
error in the calculation of the Total Net Leverage Ratio for any quarter or for
any other reason, Products or the Lenders determine that (i) the Total Net
Leverage Ratio as calculated for such quarter was inaccurate and (ii) a proper
calculation of the Total Net Leverage Ratio for such quarter would have resulted
in higher pricing for such period, the applicable Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuers, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the applicable Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section 2.13(c)
or 2.05(h) or under Article VIII.

“Applicable Time” means, with respect to any borrowings and payments in
(i) Euro, 2:00 p.m. London, England time and (ii) Canadian Dollars, 2:00 p.m.,
Toronto, Ontario time.

“Appropriate Lender” means, at any time, (i) with respect to the Term A-1
Facility, a Lender that has a Commitment or a Loan with respect to the Term A-1
Facility at such time, (ii) with respect to the Term A-2 Facility, a Lender that
has a Commitment or a Loan with respect to the Term A-2 Facility at such time,
(iii) with respect to the USD Revolving Facility, a Lender that has a Commitment
with respect to the USD Revolving Facility at such time, (iv) with respect to
the Multicurrency Revolving Facility, a Lender that has a Commitment with
respect to the Multicurrency Revolving Facility at such time, (v) with respect
to any Incremental Term Facility, an Incremental Term Lender that has a
Commitment or Loan with respect to such Incremental Term Facility at such time
and (vi) with respect to any Incremental Revolving Facility, an Incremental
Revolving Facility Lender that has a Commitment with respect to such Incremental
Revolving Facility at such time.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means (i) with respect to any Term A-1 Lender, any Fund that is
administered or managed by (x) a Term A-1 Lender, (y) an Affiliate of a Term A-1
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Term A-1 Lender, (ii) with respect to any Term A-2 Lender, any Fund that is
administered or managed by (x) a Term A-2 Lender, (y) an Affiliate of a Term A-2
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Term A-2 Lender and (iii) with respect to any other Lender, any Fund that is
administered or managed by (x) a Lender, (y) an Affiliate of a Lender or (z) an
entity or an Affiliate of an entity that administers or manages a Lender, in
each case as the context may require.

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of Holdings or any Subsidiary (including to a Divided LLC pursuant to a
Division).

“Asset Sale Reinvestment” has the meaning assigned to such term in the
definition of “Net Proceeds”.

“Assignee” has the meaning assigned to such term in Section 11.06(b).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and Products
(if required by such assignment and acceptance), substantially in the form of
Exhibit A-1 or such other form as shall be approved by the Administrative Agent
and Products (such approval not to be unreasonably withheld or delayed).

“Assignor” has the meaning assigned to such term in Section 11.06(g).

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.05(b)(iii).

“Auto-Reinstatement Letter of Credit” shall have the meaning specified in
Section 2.05(b)(iv).

“Availability Period” means the period commencing on and including the
Restatement Date to but excluding the earlier of the Revolving Facility Maturity
Date and the date of termination of the Revolving Facility Commitments.

“Available Cash” means, as of any date, unrestricted available cash of the Loan
Parties that as of such date is not otherwise required to be applied to any
Obligations pursuant to this Agreement or any other Loan Document.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5



--------------------------------------------------------------------------------

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementingwhich has implemented, or which at any time implements, Article 55
of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the relevant implementing law or regulation for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.; and (b) with respect to any state other than such an EEA Member
Country or (to the extent that the United Kingdom is not such an EEA Member
Country) the United Kingdom, any analogous law or regulation from time to time
which requires contractual recognition of any Write-Down and Conversion Powers
contained in that law or regulation.

“Bank of America” means Bank of America, N.A., and its successors.

“Bank of America Fee Letters” means, collectively, (i) that certain Fee Letter,
dated as of June 28, 2017 by and among Holdings, Products and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and (ii) the third section (entitled
“Administrative Agency Fee”) of that certain Fee Letter, dated as of April 28,
2014, by and among Holdings, Products, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Bank of America.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of 0.50% plus the
Federal Funds Rate for such day and (iii) the Eurodollar Base Rate (determined
by reference to clause (b) of the definition thereof) plus 1.00%. Only Loans
denominated in Dollars may accrue interest at the Base Rate.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, as to any person, the board of directors or other
governing body of such person, or if such person is owned or managed by a single
entity, the board of directors or other governing body of such entity.

“Borrower” means (i) with respect to each Revolving Facility, Products and any
Designated Borrower designated for borrowing privileges thereunder in accordance
with Section 2.19 (collectively, the “Revolving Facility Borrowers”), (ii) with
respect to the Term A-1 Facility, Products, (ii) with respect to the Term A-2
Facility, Performance Fibers, (iii) with respect to any Incremental Revolving
Facility, Products or any Designated Borrower specified in the applicable
Incremental Assumption Agreement and (iv) with respect to any Refinancing
Facility or any Incremental Term Facility, Products, Performance Fibers or any
Designated Borrower specified in the applicable Refinancing Amendment or
Incremental Assumption Agreement, as applicable; provided that the term
“Borrower” shall be deemed to mean any Successor Products or Successor
Performance Fibers, as applicable, succeeding to, and being substituted for,
Products or Performance under the applicable Facility in accordance with
Section 7.05(b)(i) or Section 7.05(b)(iii).

 

6



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning assigned to such term in Section 11.08.

“Borrowing” means a group of Loans of a single Type under a single Facility,
made in the same currency and made on a single date and, in the case of
Eurodollar Rate Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means $2,500,000, except in the case of Swing Line Loans or
a borrowing of Revolving Facility Loans to achieve Revolver Ratable Balance, in
which case it means $1,000,000.

“Borrowing Multiple” means $500,000.

“Borrowing Request” means a request by any Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit C-1 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Budget” has the meaning assigned to such term in Section 6.04(ef).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located, and:

(i)        if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day that is also a London Banking
Day;

(ii)    if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurodollar Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurodollar Rate Loan, means any such day that is also a TARGET Day;

(iii)    if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day that is also a day on which dealings in deposits in the relevant currency
are conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(iv)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day that is also a day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.

 

7



--------------------------------------------------------------------------------

“Canadian Dollar” and “CDN$” means the lawful currency of Canada.

“Canadian Dollar Letter of Credit Sublimit” means, at any time, an amount equal
to the lesser of (a) Dollar Equivalent of CDN$43,000,000 and (b) the
Multicurrency Letter of Credit Sublimit at such time. The Canadian Dollar Letter
of Credit Sublimit is part of, and not in addition to, each of the Multicurrency
Letter of Credit Sublimit, and the Multicurrency Revolving Facility.

“Canadian Financing” has the meaning assigned to such term in Section 7.09(b).

“Canadian Loan Party” means from and after the delivery on the First Amendment
Effective Date of the joinder agreement required by Section 5(a) of the First
Amendment, (A) each Wholly Owned Canadian Subsidiary of Holdings, whether
existing on the First Amendment Effective Date or formed or acquired thereafter,
other than any Immaterial Subsidiary or any Excluded Subsidiary, that becomes a
party to this Agreement as a Guarantor (or a comparable Guaranty mutually
agreed, each in their sole discretion, by Holdings and the Administrative Agent)
and to the Canadian Security Agreement (or a comparable agreement mutually
agreed, each in their sole discretion, by Holdings and the Administrative Agent)
and (B) each other Canadian Subsidiary of Holdings that, in the sole discretion
of Holdings, becomes a party to this Agreement (or a comparable Guaranty
mutually agreed, each in their sole discretion, by Holdings and the
Administrative Agent) as a Guarantor and to the Canadian Security Agreement (or
a comparable agreement mutually agreed, each in their sole discretion, by
Holdings and the Administrative Agent). Notwithstanding the foregoing, the
Lenders, the Administrative Agent and Holdings hereby acknowledge and agree that
as of the First Amendment Effective Date, the Canadian Loan Parties shall be
comprised of (i) Spruce Falls Acquisition Corp., (ii) Rayonier A.M. Canada
Enterprises Inc., (iii) Rayonier A.M. Canada G.P. and (iv) Rayonier A. M.
Construction Company Inc.

“Canadian Security Agreement” means, collectively, a general security agreement,
pledge agreement or deed of hypothec, in each case governed by the laws
applicable to the applicable Canadian Loan Party, in a form and substance that
is reasonably acceptable to the Administrative Agent and that is sufficient to
grant to the Administrative Agent, for the benefit of the Secured Parties
(subject to any necessary filings), a perfected security interest or hypothec
(subject to Permitted Liens) in substantially all of the assets of such Canadian
Loan Party (other than Real Property), and in each case as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Canadian Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of Canada or any Province or Territory thereof.

“Capital Lease Obligation” of any person means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of Holdings or any Subsidiary, or of a
special purpose or other entity not consolidated with Holdings and the

 

8



--------------------------------------------------------------------------------

Subsidiaries, either existing on the Initial Closing Date or created thereafter
that (a) initially were not included on the consolidated balance sheet of
Holdings as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with Holdings and the Subsidiaries were required to
be characterized as capital lease obligations upon such consideration, in either
case, due to a change in accounting treatment or otherwise, or (b) did not exist
on the Initial Closing Date and were required to be characterized as capital
lease obligations but would not have been required to be treated as capital
lease obligations on the Initial Closing Date had they existed at that time,
shall for all purposes not be treated as Capital Lease Obligations or
Indebtedness.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Collateral Agent, for the benefit of one or more
of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances (in each case, in Dollars) or, if the
Administrative Agent and the applicable L/C Issuers shall agree in their sole
discretion, other credit support, or to provide a customary back-to-back letter
of credit in support of, in each case pursuant to customary documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuers (denominated in Dollars, or if agreed by the applicable
Borrower, the applicable Multicurrency L/C Issuer and the Administrative Agent
(in each case, in its respective sole discretion), in a Foreign Currency that is
the same as that of the supported obligation). “Cash Collateral” has a meaning
correlative to the foregoing, and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement to provide an overdraft line or
other cash management services, including treasury, depository, overdraft,
credit or debit or purchasing card, electronic funds transfer, bilateral trade
or commercial letters of credit arrangements and other trade-related products
and services and cash management arrangements and services.

“Cash Management Bank” means (i) with respect to any Cash Management Agreement
entered into under (and as defined in) the Original Credit Agreement prior to
the Restatement Date, any person that, at the time it entered into such Cash
Management Agreement (as defined in the Original Credit Agreement), was a Lender
(as defined in the Original Credit Agreement) or an Affiliate (as defined in the
Original Credit Agreement) of a Lender (as defined in the Original Credit
Agreement) and (ii) with respect to any Cash Management Agreement entered into
on or after the Restatement Date, any person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in each case
in its capacity as a party to such Cash Management Agreement.

“Cash Management Obligations” of any person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such person, whether or not
allowed or allowable as a claim under any proceeding under any Debtor Relief
Law) of such person in respect of any Cash Management Agreement.

“CFC” hasmeans is a “controlled foreign corporation” within the meaning assigned
to such term in the definition of “Excluded Subsidiary”of Section 957 of the
Code.

 

9



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following, in each case,
from and after the Restatement Date and excluding the Transactions and changes
occurring as part of or in connection with the Transactions:

(A)        the sale, lease or transfer (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all the assets of Holdings and its subsidiaries, taken as a whole,
to any person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than to
Holdings or any of its subsidiaries in a transaction not prohibited by
Section 7.05;

(B)        Holdings becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any person or group (within the meaning of
Section 13(d) or Section 14(d) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities, in a single transaction or in a related series of transactions, by
way of merger, consolidation, amalgamation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of more than 35% of the total voting
power of the voting interest in Holdings’ Equity Interests, in each case, other
than an acquisition where the holders of the voting interest in Holdings’ Equity
Interests as of immediately prior to such acquisition hold 35% or more of the
voting interest in the Equity Interests of the ultimate parent of Holdings or
successor thereto immediately after such acquisition (provided no holder of the
voting interest in Holdings’ Equity Interests as of immediately prior to such
acquisition owns, directly or indirectly, more than 35% of the voting interest
in Holdings’ Equity Interests immediately after such acquisition);

(C)        Holdings, together with its direct or indirect Wholly Owned
Subsidiaries, ceases to own 100% of the voting interest in Products’ Equity
Interests; or

(D)        during any period of 12 consecutive months, a majority of the members
of the Board of Directors of Holdings shall cease to be composed of Continuing
Directors.

“Change in Law” means the occurrence, after the date of this
AgreementRestatement Date, of any of the following: (i) the adoption or taking
effect of any law, rule, regulation or treaty, (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules,

 

10



--------------------------------------------------------------------------------

guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Co-Documentation Agents” means PNC Bank, National Association, TD Bank, N.A.
and DNB Capital LLC, each in its capacity as a co-documentation agent hereunder.

“Co-Syndication Agents” means CoBank, ACB, Wells Fargo Securities, LLC, JPMorgan
Chase Bank, N.A. and SunTrust Bank, each in its capacity as a co-syndication
agent hereunder.

“CoBank” means CoBank, ACB and its successors.

“CoBank Fee Letter” means that certain Fee Letter, dated as of June 28, 2017 by
and among Holdings, Products and CoBank.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document.

“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents. On the Restatement Date, the Collateral
Agent is the same person as the Administrative Agent. Unless the context
otherwise requires, the term “Administrative Agent” as used herein shall include
the Collateral Agent, notwithstanding various specific references to the
Collateral Agent herein.

“Collateral and Guarantee Requirement” means the requirement that:

(i)         prior to the Restatement Date (and subject to Section 7 of the
Restatement Agreement), the Collateral Agent shall have received (A) from
Holdings, Products, Performance Fibers, any Designated Borrower and the Initial
Subsidiary Guarantors, a counterpart of the Security Agreement duly executed and
delivered on behalf of such person, and (B) subject to Section 6.18, from each
Canadian Loan Party, a counterpart of the Canadian Security Agreement duly
executed and delivered on behalf of such person;

(ii)       prior to the Restatement Date (and subject to Section 7 of the
Restatement Agreement), (A) the Collateral Agent shall have received a pledge of
all the issued and outstanding Equity Interests of each Initial Subsidiary and
Designated Borrower (if any), in each case, directly owned by the Loan Parties,
other than Excluded Securities or Excluded Property, and (B) the Collateral
Agent shall have received all certificates (if any) representing such Equity
Interests (other than certificates (if any) representing Equity Interests of any
entity that is not a subsidiary of Holdings), together with stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

11



--------------------------------------------------------------------------------

(iii)     subject to Section 7 of the Restatement Agreement6.18, (A) all
Indebtedness of Holdings and each Subsidiary (other than Excluded Securities or
Excluded Property) that is owing to any Loan Party shall have been pledged
pursuant to the Security Agreement (or other applicable Security Document as
reasonably required by the Collateral Agent), and (B) the Collateral Agent
shall, if any such Indebtedness is evidenced by a promissory note or an
instrument, have received all such promissory notes or instruments, evidencing
such Indebtedness (in each case, if any) together with note powers or other
instruments of transfer with respect thereto endorsed in blank;

(iv)      in the case of any person that becomes a Loan Party after the
Restatement DateFirst Amendment Effective Date, and subject to Section 6.18, the
Collateral Agent shall have received (x) a joinder to this Agreement
substantially in the form attached hereto as Exhibit H or such other form as
shall be approved by the Administrative Agent and Products (such approval not to
be unreasonably withheld or delayed) and (y) a supplement to the Security
Agreement, substantially in the form specified therein (or, in the case of a
Canadian Loan Party, the Canadian Security Agreement), in each case, duly
executed and delivered on behalf of such Loan Party;

(v)       after the Restatement DateFirst Amendment Effective Date, and subject
to Section 6.10 and Section 6.18, (A) all issued and outstanding Equity
Interests of (i) any person that becomes a Loan Party after the RestatementFirst
Amendment Effective Date (and which are owned by a Loan Party) and (ii) any
other person directly owned by a Loan Party after the RestatementFirst Amendment
Effective Date, in each case, other than Excluded Securities or Excluded
Property, shall have been pledged pursuant to the Security Agreement or the
Canadian Security Agreement, as applicable, and (B) the Collateral Agent shall
have received all certificates (if any) representing such Equity Interests
(other than certificates (if any) representing Equity Interests of any entity
that is not a subsidiary of Holdings), together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(vi)     except as otherwise contemplated by any Security Document or in this
definition, and subject to Section 6.10(b)6.18 hereof and Section 7 of the
Restatement Agreement, all documents and instruments, including financing
statements or similar filings under the Uniform Commercial Code financing
statementsor any other equivalent law, including the PPSA or the Civil Code of
Quebec, required by law or reasonably requested by the Collateral Agent to be
filed, registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Collateral Agent for filing, registration or the recording concurrently
with, or promptly following, the execution and delivery of each such Security
Document;

(vii)   within 12090 days of the First Amendment Effective Date (or such longer
period as the CollateralAdministrative Agent shall determine in its reasonable
discretion, without any requirement for Lender consent) of the Restatement
Date(but subject to the last sentence of Section 6.10(c) as if fully set forth
herein, mutatis mutandis)), the Collateral Agent shall have received (except in
the case of any Mortgaged Property located outside of the United States):

 

12



--------------------------------------------------------------------------------

(A)        counterparts of each Mortgage or Mortgage amendment, as applicable,
to be entered into with respect to each Mortgaged Property set forth on Schedule
1.01(b), duly executed, acknowledged and delivered by the record owner of such
Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may deem reasonably necessary in
order to create a valid and enforceable Lien (subject only to Permitted Liens)
on such Mortgaged Property in favor of the Collateral Agent for the benefit of
the Secured Parties, and evidence that all filing and recording taxes and fees
have been paid in full; provided, that the “secured amount” of the Mortgage with
respect to the Fernandina Beach Facility shall not exceed $500,000,000;

(B)        if such Mortgaged Property is an improved Real Property, (x)(1) no
later than 15 days prior to the execution and delivery of such Mortgage or
Mortgage amendment, as applicable (or such later date as the
CollateralAdministrative Agent shall determine in its reasonable discretion,
without any requirement for Lender consent), the address and other identifying
information with respect to such Mortgaged Property reasonably satisfactory to
the Collateral Agent and (2) evidence as to whether any improvements on such
Mortgaged Property are in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”),
including any additional information requested pursuant to a standard flood
hazard determination form ordered and received by the Collateral Agent and
(y) if such Mortgaged Property is a Flood Hazard Property, no later than 5 days
prior to the execution and delivery of such Mortgage or Mortgage amendment, as
applicable (or such later date as the CollateralAdministrative Agent shall
determine in its reasonable discretion, without any requirement for Lender
consent), (1) evidence as to whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program
(which evidence the Administrative Agent may, at its sole discretion, procure
itself, and if so procured Products shall not be required to provide the
evidence otherwise required under this clause (1)), (2) Products’ written
acknowledgment from the Loan Party that is the record owner of such Mortgaged
Property of receipt of written notification from the Collateral Agent as to the
fact that such Mortgaged Property is a Flood Hazard Property and as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and (3) at the option of
Products, either (I) copies of Products’such owner’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
reasonably satisfactory to the Collateral Agent and naming the Administrative
Agent as mortgagee and co-loss payee on behalf of the Secured Parties or (II)
evidence of a flood insurance policy from a company and in an amount reasonably
satisfactory to the Collateral Agent for the applicable portion of the premises
and naming the Administrative Agent as mortgagee and co-loss payee on behalf of
the Secured Parties (the Administrative Agent acknowledges that the “General
Change Endorsement No. 001” delivered by Products on June 24, 2016 with respect
to the Jesup Facility iswas compliant with the requirement of this clause
(3)(II) as of the Restatement Date);

(C)        such other documents including, but not limited to, any consents,
agreements and confirmations of third parties (but without duplication of the
documents described in clause (viii) below), as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgage amendment, as
applicable, or Mortgaged Property; provided, however, that the provisions of
this paragraph (vii) shall not apply with respect to any Real

 

13



--------------------------------------------------------------------------------

Property to the extent that the Collateral Agent shall reasonably determine that
the costs of obtaining or perfecting a security interest in such Real Property
or adhering to the provisions of this paragraph (vii) with respect to such Real
Property are excessive in relation to the value of the security to be afforded
thereby; and

(D)        notwithstanding the foregoing in this clause (vii), Bank of America
and CoBank (without any requirement for Lender consent) may waive the provisions
of this clause (vii) with respect to any acquired or newly improved owned Real
Property which would otherwise be required to be subject to a Mortgage under
Section 6.10(c), and if either Bank of America or CoBank declines to so waive
the provisions of this clause (vii), and if registering a Mortgage on such
acquired or newly improved Real Property would result in the payment of total
mortgage registration taxes and fees in connection therewith in excess of
$35,000 (after using reasonable best efforts to utilize all legally reasonable
tax minimization strategies), then the applicable Loan Party shall be required
to grant a Mortgage on such Real Property only if, and to the extent that, prior
to granting such Mortgage, the aggregate fair market values of all existing
Mortgaged Properties would be less than 150% of the aggregate amount of all
Loans, unfunded Commitments and Incremental Notes which are secured by any
security interest in the Collateral (including without limitation in respect of
Incremental Facilities and Refinancing Facilities). Solely for purposes of this
clause (D) the determination of “fair market value” will be made by Bank of
America and CoBank acting reasonably (and at the expense of Holdings if Bank of
America and CoBank reasonably determine that an outside valuation or appraisal
is required), with such determination of “fair market value” to take into
account the revenue generated by manufacturing facilities and other operating
assets that are appurtenant to such Real Property (to the extent also
constituting part of the Collateral), and the sale price that would reasonably
likely be realized in a sale of such Real Property and facilities as a “going
concern”;;

(viii)   within 12090 days of the First Amendment Effective Date (or such longer
period as the CollateralAdministrative Agent shall determine in its reasonable
discretion, without any requirement for Lender consent) of the Restatement Date,
the Collateral Agent shall have received (except in the case of any Mortgaged
Property located outside of the United States):

(A)        an American Land Title Association Lender’s Extended Coverage title
insurance policy or policies or marked-up unconditional binder of such title
insurance policy or policies, as applicable, paid for in full by Products,
issued by a nationally recognized title insurance company in form and substance
and in an amount reasonably acceptable to the Collateral Agent (together with
any such policies required to be delivered pursuant to Section 6.10(bc), each, a
“Title Policy” and collectively, the “Title Policies”), insuring the Lien of
each Mortgage in respect of the Mortgaged Property set forth on Schedule 1.01(b)
as a valid Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
affirmative insurance, coinsurance and reinsurance as the Collateral Agent may
reasonably request, including with respect to any such property located in a
state in which a zoning endorsement is not available, a zoning compliance letter
from the applicable municipality in a form reasonably acceptable to the
Collateral Agent; provided that (i) the face amount of the Title Policy with
respect to the Jesup Facility shall not exceed $930,000,000 in the aggregate and
(ii) the face amount of the Title Policy with respect to the Fernandina Beach
Facility shall not exceed $500,000,000 in the aggregate; and

 

 

14



--------------------------------------------------------------------------------

(B)        a survey of each Mortgaged Property set forth on Schedule 1.01(b)
(including all improvements, easements and other customary matters thereon
reasonably required by the Collateral Agent (taking account of whether such
survey is an aerial or on-ground survey)), for which all necessary fees (where
applicable) have been paid in full by Holdings, which is either (1)(w) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property, in
which event such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery;
provided that delivery of a survey dated earlier than six months prior to the
date of delivery thereof shall be sufficient if accompanied by an executed “no
change” affidavit with respect thereto, certifying that no material changes have
occurred with respect to the matters shown on such survey since the date
thereof, or, if there have been any material changes, that such material changes
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (x) certified (in a manner reasonably acceptable to the
Collateral Agent) to the Collateral Agent and the title insurance company
insuring the Mortgage by a land surveyor duly registered and licensed in the
states in which the Mortgaged Property is located, (y) complying in all respects
with the minimum detail requirements of the American Land Title Association and
American Congress of Surveying and Mapping as such requirements are in effect on
the date of preparation of such survey and (z) sufficient for such title
insurance company to remove all standard survey exceptions from the Title Policy
relating to such Mortgaged Property (with, if applicable, all standard survey
exceptions being replaced with a specific survey exception in the Title Policy
for any matters shown on said survey) (it being understood that the
surveysurveys of each of the Jesup Facility, Fernandina Beach Facility and each
other Mortgaged Property set forth on Schedule 1.01(b) shall be an ALTA boundary
surveysurveys with major improvements depicted generally using aerial
photography data) or (2) otherwise reasonably acceptable to the Collateral Agent
(it being acknowledged and agreed that the survey with respect to the Jesup
Facility delivered on or within 120 days of the Initial Closing Date is
reasonably acceptable to the Collateral Agent); provided, however, that the
provisions of this paragraph (viii) shall not apply with respect to any Real
Property if the Collateral Agent shall reasonably determine that the cost of
obtaining or perfecting a security interest in such Real Property or adhering to
the provisions of this paragraph (viii) with respect to such Real Property are
excessive in relation to the value of the security to be afforded thereby;

(ix)     upon or prior to the delivery of each of the Mortgages, the Collateral
Agent shall have received evidence of the insurance required by the terms of
each such Mortgage;

(x)      upon delivery of each Mortgage, favorable opinions of local counsel for
the Loan Parties (A) in states in which the Mortgaged Property is located, with
respect to the enforceability and perfection of such Mortgage and any related
fixture filings and (B) in states in which the Loan Party or Loan Parties party
to such Mortgage are organized or formed, with respect to the valid existence,
corporate power and authority of such Loan Party or Loan Parties in the granting
of such Mortgage, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

 

15



--------------------------------------------------------------------------------

(xi)     after the RestatementFirst Amendment Effective Date, the Collateral
Agent shall have received (A) such other Security Documents as may beand when
required to be delivered pursuant to Section 6.10 or 6.18, and (B) upon
reasonable request by the Collateral Agent, evidence of compliance with any
other requirements of Section 6.10.; and

(xii)     subject to Section 6.18, in the case of any Mortgaged Property located
in Canada, such local law equivalents (to the extent applicable) of the
instruments, documents, information, insurance policies, surveys, legal opinions
and other deliverables required by the foregoing clauses (vii) through (x) (in
each case subject to the qualifications, limitations, exceptions, periods and
extension rights therein) as are customarily required to be delivered in
connection with Mortgages of Real Property located in Canada pursuant to
syndicated credit facilities and reasonably agreed by Holdings and the
Administrative Agent.

“Collateral Reinstatement Date” has the meaning assigned to the term in Section
11.23.

“Collateral Reinstatement Event” has the meaning assigned to the term in Section
11.23.

“Collateral Suspension Date” has the meaning assigned to the term in Section
11.23.

“Collateral Suspension Period” means the period of time commencing on the
Collateral Suspension Date and ending upon the occurrence of a Collateral
Reinstatement Date.

“Collateral Suspension Ratings Level” means the condition deemed to occur at any
time at which Holdings has achieved a corporate family credit rating of at least
Baa3 by Moody’s and a corporate credit rating of at least BBB- by S&P.

“Commitment Fee Rate” means, as of any date of determination, a percentage per
annum equal to the rate set forth below opposite the then-applicable Total Net
Leverage Ratio for the calendarfiscal quarter immediately preceding the
calendarfiscal quarter in which the date of determination falls:

 

Pricing Level

 

 

 

         Total Net Leverage         

Ratio

 

           Commitment Fee          


Rate

I

 

  > 4.75:1.00

 

  0.50%

 

III

  < 4.75:1.00 and


> 4.25:1.00

  0.350.45 %

IIIII

  < 4.25:1.00 and


> 3.25:1.00

  0.300.40 %

IIIIV

  < 3.25:1.00

 

  0.250.35 %

 

16



--------------------------------------------------------------------------------

For the avoidance of doubt, changes in the Commitment Fee Rate resulting from a
change in the Total Net Leverage Ratio, as calculated in a Compliance
Certificate delivered pursuant to Section 6.04(cd), for any calendarfiscal
quarter shall become effective as to all applicable Revolving Facility
Commitments on the first day of the next calendarfiscal quarter following
delivery of such Compliance Certificate; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section 6.04(cd),
then Pricing Level I shall apply from the first day of the next calendarfiscal
quarter following the date on which such Compliance Certificate was due through
the date on which such Compliance Certificate is delivered, after which the
pricing level corresponding to the Total Net Leverage Ratio set forth in such
Compliance Certificate shall apply; provided further, that until the first day
of the calendarfiscal quarter following the delivery of the Compliance
Certificate for the first fiscal quarter following the fiscal quarter during
which the Restatement Date occursending December 31, 2019, Pricing Level III (as
set forth in the table above) shall apply.

“Commitment Fees” has the meaning assigned to such term in Section 2.12(a).

“Commitments” means (a) with respect to any Lender, such Lender’s Term A-1 Loan
Commitment, Term A-2 Loan Commitment, Incremental Term Loan Commitment, USD
Revolving Facility Commitment (including any Incremental USD Revolving Facility
Commitment and the USD Letter of Credit Commitments) and Multicurrency Revolving
Facility Commitment (including any Incremental Multicurrency Revolving Facility
Commitment and the Multicurrency Letter of Credit Commitments) and (b) with
respect to the Swing Line Lender, its Swing Line Commitment.

“Commodity Account” means a “commodity account” (as defined in the Uniform
Commercial Code).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means the Compliance Certificate of a Financial Officer
of Holdings delivered pursuant to Section 6.04(cd) in substantially the form of
Exhibit I or such other form as shall be approved by the Administrative Agent
and Products (such approval not to be unreasonably withheld or delayed).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” means, at any date of determination, an amount equal to the
sum of (without duplication) (1) the aggregate principal amount of all
outstanding Indebtedness of Holdings, Products and the Subsidiaries (excluding
any undrawn letters of credit) consisting of Capital Lease Obligations and
Indebtedness for borrowed money, plus (2) the aggregate amount of all
outstanding Disqualified Stock of Holdings, Products and the Subsidiaries and
all Preferred Stock of Subsidiaries, with the amount of such Disqualified Stock
and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences, in each case determined on a consolidated
basis in accordance with GAAP.

 

17



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, with respect to any
person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets and deferred financing
fees and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, of such
person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated Net Income” means, with respect to any person for any period, the
aggregate of the Net Income of such person and its Subsidiaries for such period,
on a consolidated basis; provided, however, that, without duplication,

(i)        any net after-tax extraordinary, nonrecurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses or charges, any
severance expenses, relocation expenses, restructuring expenses, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternate uses and fees,
expenses or charges relating to facilities closing costs, acquisition
integration costs, facilities opening costs, project start- up costs, business
optimization costs, signing, retention or completion bonuses, expenses or
charges related to any issuance of Equity Interests, Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any costs relating to auditing prior periods, any
transition-related expenses, and transaction expenses incurred before, on or
after the Restatement Date), in each case, shall be excluded;

(ii)       effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and such Subsidiaries and including,
without limitation, the effects of adjustments to (A) Capital Lease Obligations
or (B) any other deferrals of income) in amounts required or permitted by GAAP,
resulting from the application of purchase accounting or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded;

(iii)      the cumulative effect of a change in accounting principles during
such period shall be excluded;

(iv)      any net after tax income or loss from disposed, abandoned,
transferred, closed or discontinued operations or fixed assets, and any net
after tax gains or losses on disposed, abandoned, transferred, closed or
discontinued operations or fixed assets shall be excluded;

(v)        any net after tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the senior management of Holdings) shall be excluded;

 

18



--------------------------------------------------------------------------------

(vi)       any net after tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
(A) indebtedness or (B) obligations under Swap Contracts or other derivative
instruments, shall be excluded;

(vii)      (A) the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
Subsidiary thereof in respect of such period, and (B) the Net Income for such
period shall include any dividend, distribution or other payment in cash (or to
the extent converted into cash) received by the referent person or a Subsidiary
thereof from any person in excess of, but without duplication of, the amounts
included in subclause (A);

(viii)     solely for the purpose of determining the amount available to make
Restricted Payments pursuant to Section 7.06(e), under clause (i) of the
definition of “Cumulative Credit”, the Net Income for such period of any
Subsidiary (other than Products, Performance Fibers, any Designated Borrower and
any Subsidiary Loan Party) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary or its stockholders, unless such restrictions with respect to
the payment of dividends or similar distributions have been legally waived;
provided that the Consolidated Net Income of such person shall be increased by
the amount of dividends or other distributions or other payments actually paid
in cash (or converted into cash) by any such Subsidiary to such person, to the
extent not already included therein;

(ix)       an amount equal to the amount of Tax Distributions actually made to
any parent or equity holder of such person in respect of such period in
accordance with Section 7.06(b) shall be included as though such amounts had
been paid as income taxes directly by such person for such period;

(x)        any impairment charges or asset write offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded;

(xi)       any non-cash expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded;

 

19



--------------------------------------------------------------------------------

(xii)      any (A) non-cash compensation charges, (B) costs or expenses after
the Restatement Date related to employment of terminated employees, or (C) costs
or expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options or other rights existing on the Restatement Date
of officers, directors and employees, in each case of such person or any of its
Subsidiaries, shall be excluded;

(xiii)     accruals and reserves that are established or adjusted within 12
months after the Restatement Date and that are so required to be established or
adjusted in accordance with GAAP and as a result of the adoption or modification
of accounting policies shall be excluded;

(xiv)     non cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;

(xv)      any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk, shall be excluded;

(xvi)     to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), (a) expenses with respect to liability or
casualty events or business interruption shall be excluded and (b) amounts
actually received from insurance in respect of lost revenues or earnings in
respect of liability or casualty events or business interruption shall be
included; and

(xvii)    non-cash charges for deferred tax asset valuation allowances shall be
excluded.

Notwithstanding the foregoing, for the purpose of determining the amount
available to make Restricted Payments pursuant to Section 7.06(e) only, there
shall be excluded from Consolidated Net Income any dividends, repayments of
loans or advances or other transfers of assets from Unrestricted Subsidiaries to
the extent such dividends, repayments or transfers increase the amount of
Restricted Payments permitted under such covenant pursuant to clause (vi) of the
definition of “Cumulative Credit” contained therein.

“Consolidated Total Assets” means, as of any date, the total consolidated assets
of Holdings and its Subsidiaries, determined in accordance with GAAP, as set
forth on the most recent consolidated balance sheet of Holdings calculated on a
Pro Forma Basis after giving effect to any subsequent acquisition or disposition
of a person or business.

“Contingent Obligations” means, with respect to any person, any obligation of
such person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such person, whether or not contingent:
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the

 

20



--------------------------------------------------------------------------------

purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Holdings who (1) was a member of such Board of Directors
on the first day of the applicable 12 consecutive month period referenced in
clause (D) of the definition of “Change in Control” or (2) was approved,
appointed, nominated or elected to such Board of Directors by a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such approval, appointment, nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled AccountControl Agreement” means eacha deposit account or securities
account that is subject to ancontrol agreement, commodity account control
agreement or securities account control agreement, by and among the applicable
Loan Parties, the Collateral Agent, and the depository bank, commodity
intermediary or securities intermediary, as applicable, each in form and
substance reasonably satisfactory to the CollateralAdministrative Agent (and, to
the extent applicable, to each applicable L/C Issuer), and in each event
providing to the Collateral Agent “control” of such Deposit Account, Commodity
Account or Securities Account within the meaning of Articles 8 or 9, as
applicable, of the UCC.

“Controlled Account” means each Deposit Account, Commodity Account or Securities
Account that is subject to a Control Agreement.

“Covenant Transaction” has the meaning assigned to such term in
Section 1.061.05(c).

“Credit Event” has the meaning assigned to such term in Article V.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(i)        an amount equal to 50% of the Consolidated Net Income of Holdings and
its Subsidiaries for the period (taken as one accounting period) commencing on
the first day of the fiscal quarter in which the Restatement Date occurs to the
end of Holdings’ most recently ended fiscal quarter for which internal
consolidated financial statements of Holdings have been delivered to the
Administrative Agent (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit); plus

(ii)       an amount equal to $150,000,000; plus

 

21



--------------------------------------------------------------------------------

(iii)      the cumulative amount of net proceeds (including cash and the fair
market value (as determined in good faith by Holdings) of property other than
cash) received by Holdings after the first day of the fiscal quarter in which
the Restatement Date occurs from the issue or sale (other than an issuance or
sale to Holdings or any Subsidiary) of Equity Interests of Holdings (other than
any Disqualified Stock) or any direct or indirect parent entity of Holdings
(including Equity Interests issued upon exercise of warrants or options); plus

(iv)      100% of the aggregate amount of contributions to the common capital of
Holdings received in cash (and the fair market value (as determined in good
faith by Holdings) of property other than cash) after the first day of the
fiscal quarter in which the Restatement Date occurs; plus

(v)        100% of the aggregate principal amount of any Indebtedness (including
the liquidation preference or maximum fixed repurchase price, as the case may
be, of any Disqualified Stock) of Holdings or any Subsidiary thereof issued
after the first day of the fiscal quarter in which the Restatement Date occurs
(other than Indebtedness or Disqualified Stock issued to a Subsidiary), which
has been converted into or exchanged for Equity Interests (other than
Disqualified Stock) in Holdings or any direct or indirect parent of Holdings
(provided, in the case of any such parent, such Indebtedness of Disqualified
Stock is retired or extinguished); plus

(vi)       to the extent not already included in Consolidated Net Income, 100%
of the aggregate amount received by Holdings or any Subsidiary in cash (and the
fair market value (as determined in good faith by Holdings) of property other
than cash received by Holdings or any Subsidiary) after the first day of the
fiscal quarter in which the Restatement Date occurs from:

(A)        the sale or other disposition (other than to Holdings or a
Subsidiary) of Investments in Unrestricted Subsidiaries made by Holdings and the
Subsidiaries and from repurchases and redemptions of such Investments in
Unrestricted Subsidiaries from Holdings and the Subsidiaries by any person
(other than Holdings or any Subsidiary) and from repayments of loans or
advances, and releases of guarantees, which constituted Investments in
Unrestricted Subsidiaries (other than in each case to the extent that such
Investment was made pursuant to Section 7.04(cc)),

(B)        the sale (other than to Holdings or any Subsidiary) of the common
Equity Interests of an Unrestricted Subsidiary; or

(C)        any dividend or other distribution by an Unrestricted Subsidiary,
plus

(vii)      in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into Holdings or any
Subsidiary, the fair market value (as determined in good faith by Holdings) of
the Investments of Holdings or any Subsidiary in such Unrestricted Subsidiary at
the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) (other than in each case to the extent
that the designation of such subsidiary as an Unrestricted Subsidiary was made
pursuant to Section 7.04(cc)); plus

 

22



--------------------------------------------------------------------------------

(viii)     an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by Holdings or any Subsidiary in respect of
any Investments made pursuant to Section 7.04(j); minus

(ix)       any amounts thereof used to make Investments pursuant to
Section 7.04(j)(ii) and Section 7.04(dd) (solely to the extent provided therein)
after the Initial Closing Date prior to such time; minus

(x)         the cumulative amount of Restricted Payments made pursuant to
Section 7.06(e) and Section 7.06(m) (solely to the extent provided therein)
prior to such time; minus

(xi)        the cumulative amount of payments of distributions in respect of
Junior Financings pursuant to Section 7.09(b)(v) and Section 7.09(b)(vi) (solely
to the extent provided therein).

“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declining Lender” has the meaning assigned to such term in Section 2.11(e).

“Deed of Hypothec” has the meaning assigned to such term in Section 9.13.

“deemed year” has the meaning assigned to such term in Section 2.13(f).

“Default” means any event or condition that upon notice, lapse of time or both
would constitute an Event of Default.

“Default Rate” has the meaning assigned to such term in Section 2.13(c).

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (i) has
failed (A) to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender has
notified the Administrative Agent and Products in writing that such failure is
the result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) to pay to the Administrative Agent, an L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participants in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (ii) has
notified Products, the Administrative Agent, an L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is

 

23



--------------------------------------------------------------------------------

based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (iii) has failed, within three Business Days after written request
by the Administrative Agent or Products, to confirm in writing to the
Administrative Agent and Products that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and Products), or (iv) has, or has a
direct or indirect parent company that has (A) become insolvent, or become
generally unable to pay its debts as they become due, or admitted in writing its
inability to pay its debts as they become due, or made a general assignment for
the benefit of its creditors, (B) become the subject of a proceeding under any
Debtor Relief Law, (C) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (D) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to Products and, to the extent
permitted by law, each L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.

“Deposit Account” means a “deposit account” (as defined in the Uniform
Commercial Code) and also means and includes all demand, time, savings, passbook
or similar accounts maintained by a Loan Party with a bank or other financial
institution, whether or not evidenced by an instrument, all cash and other funds
held therein and all passbooks related thereto and all certificates and
instruments, if any, from time to time representing, evidencing or deposited
into such deposit accounts.

“Designated Borrower” means any Wholly Owned Domestic Subsidiary of Products
(other than Performance Fibers) designated for borrowing privileges under this
Agreement in accordance with Section 2.19.

“Designated Borrower Joinder Agreement” means, with respect to any Designated
Borrower, an agreement substantially in the form of Exhibit M hereto signed (or
such other form as shall be approved by the Administrative Agent and Products
(such approval not to be unreasonably withheld or delayed)) by such Designated
Borrower and Products, which shall specify, with respect to each Designated
Borrower, if it is to become a Designated Borrower with respect the USD
Revolving Facility, the Multicurrency Revolving Facility or both.

 

24



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by Holdings) of non-cash consideration received by Holdings or one
of its Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash or
cash equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration.

“Designated Swap Obligations” means with respect to any Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Discount Range” has the meaning assigned to such term in Section 2.11(f)(ii).

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.11(f)(ii).

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.11(f)(i).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.11(f)(v).

“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (ii) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part (except as a result of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (iii) provides for the scheduled, mandatory
payment of cash dividends, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the Term A-2 Facility Maturity
Date and (y) the date on which the Loans and all other Obligations that are
accrued and payable are repaid in full and the Commitments are terminated;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of Holdings or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by such person in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s

 

25



--------------------------------------------------------------------------------

termination, death or disability; provided, further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Divided LLC” means any Delaware limited liability company which has been formed
as a consequence of a Division (excluding any dividing Delaware limited
liability company that survives a Division).

“Division” means the statutory division of any Delaware limited liability
company into two or more Delaware limited liability companies pursuant to
Section 18-217 of the Delaware Limited Liability Company Act.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or any Multicurrency L/C Issuer, as
applicable, at such time on the basis of the Exchange Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

“Dollars” or “$” means the lawful currency of the United States of America.

“Domestic Loan Party” means any Loan Party that is not a Foreign Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary or a
subsidiary listed on Schedule 1.01(a).

“EBITDA” means, with respect to Holdings and its Subsidiaries on a consolidated
basis for any period, the Consolidated Net Income of Holdings and its
Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (viii) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i)        provision for taxes based on income, profits or capital of Holdings
and its Subsidiaries for such period, including, without limitation, state,
franchise, property and similar taxes, foreign withholding taxes (including
penalties and interest related to such taxes or arising from tax examinations)
and any Tax Distributions, taken into account in calculating Consolidated Net
Income;

(ii)       the sum, without duplication, of (A) Interest Expense (excluding
amortization or write-off of deferred financing costs) of Holdings and its
Subsidiaries for such period, (B) all cash dividend payments (excluding items
eliminated in consolidation) on any series of Preferred Stock or Disqualified
Stock of Holdings and its Subsidiaries for such period, and (C) costs of surety
bonds in connection with financing activities of Holdings and its Subsidiaries
for such period;

(iii)      the Consolidated Depreciation and Amortization Expense of Holdings
and its Subsidiaries for such period;

 

26



--------------------------------------------------------------------------------

(iv)       the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of Holdings and its Subsidiaries reducing Consolidated Net
Income of Holdings and its Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP, provided that if any such
non-cash expenses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA in such future period to the extent paid, but
excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period;

(v)        any expenses, fees or charges (other than Consolidated Depreciation
and Amortization Expense) related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or the incurrence,
modification or repayment of Indebtedness permitted to be incurred pursuant to
this Agreement (including a refinancing thereof) (whether or not successful),
including, without duplication (ix) such fees, expenses or charges related to
the Transactions, the Senior Notes or any Indebtedness permitted to be incurred
pursuant to this Agreement (including a refinancing thereof), and (iiy) any
amendment or other modification of the Senior Notes, any Indebtedness permitted
to be incurred pursuant to this Agreement (including a refinancing thereof) or
other Indebtedness, incurred by Holdings or its Subsidiaries during such
period;, and (z) any fees, charges or expenses related to the First Amendment
and the transactions pursuant thereto (including, without limitation, all
professional fees, costs and disbursements incurred and/or reimbursed by
Holdings, all stamp taxes, recordation fees, survey and insurance costs and
title insurance charges incurred in connection with any new Mortgages or the
amendment of any existing Mortgages, any costs associated with appraisals of
Mortgaged Properties, and any consent fees paid);

(vi)       any business optimization expenses and other restructuring charges,
reserves or expenses (which, for the avoidance of doubt, shall include, without
limitation, the effect of facility closures, facility consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges), incurred by Holdings or its
Subsidiaries during such period;

(vii)      any costs or expense incurred by Holdings or its Subsidiaries during
such period pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of Products, Performance Fibers,
any Designated Borrower or any Subsidiary Loan Party or net cash proceeds of an
issuance of Equity Interests of Holdings (other than Disqualified Stock) solely
to the extent that such net cash proceeds are excluded from the calculation of
the Cumulative Credit; and

(viii)      with respect to any joint venture that is not a Subsidiary and
solely to the extent relating to any net income referred to in clause (vii) of
the definition of “Consolidated Net Income,” an amount equal to the proportion
of those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to Holdings’, Products’ and the Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income during such
period (determined as if such joint venture were a Subsidiary);

 

27



--------------------------------------------------------------------------------

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income (and were
not excluded therefrom) of Holdings and the Subsidiaries for the respective
period for which EBITDA is being determined) non-cash items increasing
Consolidated Net Income of Holdings and the Subsidiaries for such period (but
excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).

For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Restatement Date, EBITDA for
such fiscal quarter shall be calculated on a Pro Forma Basis giving effect to
the Transactions.

For purposes of determining EBITDA under this Agreement, including, where
applicable, on a Pro Forma Basis, regardless of when the Matane Disposition is
consummated, for all purposes under this Agreement, EBITDA shall include in
respect of the Matane Assets, and without duplication, the following amounts for
the following periods to the extent such periods are included in the applicable
Test Period: (i) $12,964,557 for the fiscal quarter ended December 31, 2018;
(ii) $9,853,584 for the fiscal quarter ended March 30, 2019; (iii) $7,836,290
for the fiscal quarter ended June 29, 2019; (iv) $2,974,060 for the fiscal
quarter ending September 28, 2019; and (v) $0.0 for the fiscal quarter ending
December 31, 2019.

Notwithstanding anything to the contrary herein or any classification under GAAP
of any person, business, assets or operations in respect of which a definitive
agreement for the disposition thereof has been entered into as discontinued
operations, no pro forma effect shall be given to any discontinued operations
(and Consolidated Net Income and EBITDA attributable to any such person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated (provided that until such
disposition shall have been consummated, notwithstanding anything to the
contrary herein, the anticipated proceeds of such disposition (and use thereof,
including any repayment of indebtedness therewith) shall not be included in any
calculation hereunder).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

28



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” means all applicable Laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any Preferred Stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any final regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, Products, Performance Fibers, or a Subsidiary, is
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414(m) or (o) of the Code.

“ERISA Event” means (i) any Reportable Event occurs or the requirements of
Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan; (ii) the failure of any Plan
to meet the minimum funding standards of Sections 412 and 430 of the Code and
Sections 302 and 303 of ERISA; (iii) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (v) the incurrence by Holdings, Products,
Performance Fibers, a Subsidiary or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan; (vi) the institution of proceedings by the PBGC under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (vii) the incurrence by Holdings, Products, Performance Fibers, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (viii) the
receipt by Holdings, Products, Performance Fibers, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Holdings,

 

29



--------------------------------------------------------------------------------

Products, Performance Fibers, a Subsidiary or any ERISA Affiliate of any notice,
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (ix) the conditions
for the imposition of a lien under Section 303(k) of ERISA shall have been met
with respect to any Plan.

“Escrowed Proceeds” means any funds constituting the aggregate cash proceeds
from an issuance of Incremental Term Loans or Incremental Notes incurred in
connection with a Permitted Business Acquisition or permitted Material
Investment, to the extent that such funds have been deposited into an escrow
account pursuant to customary escrow arrangements pending consummation of such
Permitted Business Acquisition or permitted Material Investment.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states, being in part legislative measures to implement
the European and Monetary Union as contemplated in the Treaty on European Union.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Base Rate” means:

(a) with respect to any Borrowing:

(i)       denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agentas administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for LIBOR Quoted Currency for a period equal in length to the
applicable Interest Period) (“LIBOR”), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London, England time, two Business Days prior to
the commencement of such Interest Period, for deposits in the relevant currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; and

(ii)   denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate, or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00
a.m., Toronto, Ontario time, on the first day of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent) (or if such
day is not a Business Day, then on the immediately preceding Business Day with a
term equivalent to such Interest Period); and

 

30



--------------------------------------------------------------------------------

(b)        for any interest rate calculation with respect to a Base Rate Loan,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London, England
time, determined two London Banking Days prior to such date, for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means at any date a Loan which bears interest at a rate
based on the Adjusted Eurodollar Rate.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency Liabilities. The Adjusted Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically on and as of the effective
date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent or the applicable Multicurrency L/C Issuer, as applicable, quoted by the
person acting in such capacity as the spot rate for the purchase by such person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m., Local Time, on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the applicable Multicurrency L/C
Issuer, as applicable, may obtain such spot rate from another financial
institution designated by the Administrative Agent or the applicable
Multicurrency L/C Issuer, as applicable, if the person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided, further that the applicable Multicurrency L/C Issuer may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Foreign Currency.

 

31



--------------------------------------------------------------------------------

“Excluded Accounts” means, collectively, (a) Deposit Accounts that are
established solely for the purpose of, and are used exclusively for, funding
payroll, payroll taxes, any other taxes required to be collected, remitted or
withheld (including federal and state withholding taxes (including the
employer’s share thereof)) and other compensation and benefits to employees,
(b) Deposit Accounts, Commodity Accounts and Securities Accounts (i) that are
held or maintained at a financial institution located outside of the United
States and/or (ii) that are owned by a Foreign Subsidiary (other than any
Deposit Account, Commodity Account or Securities Account held or maintained at a
financial institution located in the United States and owned by a Canadian Loan
Party, which shall not be an Excluded Account pursuant to this clause (b)),
(c) so long as no Event of Default has occurred and is continuing, other Deposit
Accounts, Commodity Accounts and Securities Accounts with amounts on deposit
that do not have an individual daily balance on deposit in excess of $1,000,000,
or in the aggregate with each other account described in this clause (c), in
excess of $2,000,000, (d) Deposit Accounts, Commodity Accounts and Securities
Accounts the balance of which is swept at the end of each Business Day into a
Deposit Account, Commodity Account or Securities Account subject to a Control
Agreement so long as such daily sweep is not terminated or modified (other than
to provide that the balance in such Deposit Account, Securities Account or
Commodity Account is swept into another Deposit Account, Securities Account or
Commodity Account subject to a Control Agreement), and (e) Deposit Accounts,
Commodity Accounts and Securities Accounts the balances of which are comprised
solely of cash, cash equivalents or other assets that Holdings or any Subsidiary
thereof holds in trust or as an escrow fiduciary for another Person which is not
a Loan Party.

“Excluded Canadian Subsidiaries” means each Canadian Subsidiary that is not
permitted to become a Guarantor hereunder pursuant to the terms of any Canadian
Financing to which it is a party, or is otherwise restricted or prohibited as a
subsidiary or guarantor of a party to any Canadian Financing; provided, that if
any such Canadian Subsidiary is released from all such restrictions due to the
repayment, termination or amendment of all applicable Canadian Financings after
the First Amendment Effective Date, then such Subsidiary shall cease to be an
“Excluded Canadian Subsidiary” for all purposes of this Agreement and the other
Loan Documents. The Lenders, the Administrative Agent and Holdings hereby
acknowledge and agree that as of the First Amendment Effective Date, Excluded
Canadian Subsidiaries shall be comprised of each Canadian Subsidiary other than
(i) Spruce Falls Acquisition Corp., (ii) Rayonier A.M. Canada Enterprises Inc.,
(iii) Rayonier A.M. Canada G.P. and (iv) Rayonier A. M. Construction Company
Inc.

“Excluded Indebtedness” means all Indebtedness permitted to be incurred under
Section 7.01, other than Refinancing Debt permitted to be incurred under
Section 7.01(w).

“Excluded Property” means any of the following:

(a)        (i) any Real Property consisting of leasehold interests, (ii) any fee
owned Real Property (other than any Real Property (other than as described in
clause (a)(iii) below) owned in fee by a Loan Party that has an individual fair
market value (as determined in good faith by Holdings, in consultation with the
Administrative Agent) in an amount greater than $50,000,0005,000,000) and,
(iii) the Fernandina Beach Facility (subject to the penultimate paragraph of
Section 7.02) and any Real Property to the extent clause (vii)(D) of the
definition of

 

32



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” applies to such Real Property;, and
(iv) any Real Property that is not (1) owned in fee by a Domestic Loan Party
and/or (2) located within the United States of America (but excluding from
clause (iv) of this definition of “Excluded Property” any Real Property owned by
a Canadian Loan Party that is listed on, and subject to, Schedule 1.01(b));

(b)        (i) any vehicle and any other asset subject to a certificate of
title, (ii) letter of credit rights (other than to the extent such rights can be
perfected by filing a Uniform Commercial Code financing statement) and
(iii) commercial tort claims;

(c)         DepositExcluded Accounts, securities accounts or commodity accounts;

(d)         any assets to the extent that, and for so long as, taking such
actions would (i) violate (x) applicable Law or (y) an enforceable contractual
obligation that is binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (other than,
in the case of this subclause (i)(y), customary nonassignment provisions which
are ineffective under Article 9 of the Uniform Commercial Code or other
applicable Requirements of Law) or (ii) require governmental (including
regulatory) consent, approval, license or authorization (unless such consent,
approval, license or authorization has been received); provided, that, upon the
reasonable request of the Collateral Agent, Holdings shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in this clause (d);

(e)         assets to the extent a Lien or security interest therein could
reasonably be expected to result in a material adverse tax consequence to
Holdings, Products or any Subsidiary, as determined in good faith by Holdings,
in consultation with the Administrative Agent;

(f)         any lease, license, permit or other agreement to the extent that a
grant of a Lien or a security interest therein would violate or invalidate such
lease, license, permit or other agreement or create a right of termination in
favor of any party thereto (other than any Loan Party);

(g)         any governmental licenses, permits or state or local franchises,
charters and authorizations, to the extent Liens and security interests therein
are prohibited or restricted thereby;

(h)         those assets as to which both the Collateral Agent and Holdings
shall reasonably determine (such determination not to be unreasonably delayed)
that the costs or other consequences of obtaining or perfecting such a security
interest are likely to be excessive in relation to the value of the security to
be afforded thereby; and

(i)         Excluded Securities;

provided, that Holdings may in its sole discretion elect to exclude any property
from the definition of Excluded Property.

 

33



--------------------------------------------------------------------------------

“Excluded Securities” means any of the following:

(a)         any Equity Interests or Indebtedness with respect to which both the
Collateral Agent and Holdings shall reasonably determine (such determination not
to be unreasonably delayed) that the cost or other consequences of pledging such
Equity Interests or Indebtedness in favor of the Secured Parties under the
Security Documents are likely to be excessive in relation to the value to be
afforded thereby;

(b)         (b) in the case of any pledge of Equity Interests of any Foreign
Subsidiary (in each case, that is owned directly by a Loan Party) to secure the
Obligations, any voting Equity Interest of such Foreign Subsidiary in excess of
65% of the outstanding voting Equity Interests of such class;

(c)          in the case of any pledge of Equity Interests of any FSHCO (in each
case, that is owned directly by a Loan Party) to secure the Obligations, any
voting Equity Interest of such FSHCO in excess of 65% of the outstanding voting
Equity Interests of such class;

(d)         any Equity Interests or Indebtedness to the extent, and for so long
as, the pledge thereof would be prohibited by any Requirement of Law;

(ec)      any Equity Interests of any person that is not a Wholly Owned
Subsidiary of Holdings (other than equity interests in any Borrower) to the
extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 7.09(c) of this Agreement
(other than, in the case of this subclause (A)(ii), customary nonassignment
provisions which are ineffective under Article 9 of the Uniform Commercial Code
or other applicable Requirements of Law), (B) any organizational documents,
joint venture agreement or shareholder agreement (or other contractual
obligation referred to in subclause (A)(ii) above) prohibits such a pledge
without the consent of any other party; provided, that this clause (B) shall not
apply if (1) such other party is a Loan Party or a Wholly Owned Subsidiary of
Holdings or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate Holdings, Products
or any Subsidiary to obtain any such consent) and for so long as such
organizational documents, joint venture agreement or shareholder agreement or
replacement or renewal thereof is in effect, or (C) a pledge thereof to secure
the Obligations would give any other party (other than a Loan Party or a Wholly
Owned Subsidiary of Holdings) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests (or other
contractual obligation referred to in subclause (A)(ii) above) the right to
terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A)(ii), customary
non-assignment provisions which are ineffective under Article 9 of the Uniform
Commercial Code or other applicable Requirement of Law) and, with respect to any
such contractual obligations under this clause (ec), only to the extent such
obligation existed at the time of the acquisition of such Equity Interests or
subsidiary and was not created or made binding on or with respect to such Equity
Interests or such subsidiary in contemplation of or in connection with the
acquisition of such Equity Interests or subsidiary;

(fd)        any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary (other than the Equity Interests of any Unrestricted Subsidiary that
are owned directly by Holdings) or any Special Purpose Receivables Subsidiary;

 

34



--------------------------------------------------------------------------------

(ge) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary (other than a Canadian Loan Party);

(hf) any Equity Interests of any Subsidiary to the extent that the pledge of
such Equity Interests could reasonably be expected to result in material adverse
tax consequences to Holdings, Products or any Subsidiary as determined in good
faith by Holdings, in consultation with the Administrative Agent;

(ig)  any Equity Interests that are set forth on Schedule 1.01(a) hereto or that
have been identified on or prior to the Restatement Date in writing to the
Administrative Agent by a Responsible Officer of Holdings and agreed to by the
Administrative Agent;

(jh)  to the extent any Requirement of Law requires that a Subsidiary issue
directors’ qualifying shares, such shares or nominee or other similar shares;

(ki)  intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations among Holdings and
its Subsidiaries; and

(j) any Equity Interests of any Canadian Subsidiary, to the extent that the
pledge of such Equity Interests is not then permitted under the terms of any
Canadian Financing (which shall not in any event include the Equity Interests of
any Canadian Subsidiary that are required to be pledged pursuant to
Section 6.18); and

(lk)       any Margin Stock;

provided that Holdings may in its sole discretion elect to exclude any property
from the definition of Excluded Securities.

“Excluded Subsidiary” means any of the following:-

“Excluded Subsidiary” means any (a)(a) any subsidiary of Holdings (other than
Products and Performance Fibers) that is prohibited by applicable Law or by
contractual obligations existing on the RestatementFirst Amendment Effective
Date (or at the time such subsidiary becomes a subsidiary of Holdings) from
guaranteeing the Obligations or if guaranteeing the Obligations would require
governmental (including regulatory) consent, approval, license or authorization,
(b) Unrestricted Subsidiary, (c) Foreign Subsidiary that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code (a “CFC”),;

(b) any Unrestricted Subsidiary (provided, that no Subsidiaries may be
designated or created as Unrestricted Subsidiaries at any time on or after the
First Amendment Effective Date);

(c) any Foreign Subsidiary (other than any Canadian Subsidiary) and any Domestic
Subsidiary of any Foreign Subsidiary (other than any Domestic Subsidiary owned
directly by a Canadian Subsidiary);

 

35



--------------------------------------------------------------------------------

(d) subsidiary of Holdings that is an FSHCO, (e)any subsidiary of Holdings with
respect to which both the Administrative Agent and Holdings shall reasonably
determine (such determination not to be unreasonably delayed) that the burden or
cost of obtaining a guarantee outweighs the benefit to the Lenders and;

(e) any                                     
Excluded                                           Canadian
                                         Subsidiary;

(f) any subsidiary of Holdings (including any Subsidiary of Holdings that is a
FSHCO) if the provision of Collateral or a Guaranty of the Obligations by such
subsidiary could reasonably be expected to result in material adverse tax
consequences to Holdings, Products or any Subsidiary, as determined in good
faith by Holdings, in consultation with the Administrative Agent; and

(fg) any Special Purpose Receivables Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Designated
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Designated Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Designated Swap Obligation. If a Designated Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Designated Swap Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of Taxes imposed on or measured by net income,
and branch profits Taxes, in each case, (A) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such RecipientLender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (A) such RecipientLender acquires such interest in
the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 11.14) or (B) such RecipientLender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or Section 3.01(c), amounts with respect to such Taxes were payable either to
such Recipient’sLender’s assignor immediately before such RecipientLender became
a party hereto or to such RecipientLender immediately before it changed its
Lending Office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (iv) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

 

36



--------------------------------------------------------------------------------

“Existing Multicurrency Letter of Credit” has the meaning specified in
Section 2.05(a)(i).

“Existing USD Letter of Credit” has the meaning specified in Section 2.05(a)(i).

“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Restatement Date there are four Facilities, i.e. the Term A-1 Facility, the Term
A-2 Facility, the USD Revolving Facility and the Multicurrency Revolving
Facility (and no Incremental Term Facility or Incremental Revolving Facility),
and thereafter, the term “Facility” may include any Incremental Term Facility,
Incremental Revolving Facility and Refinancing Facility.

“Facility Maturity Date” means the Revolving Facility Maturity Date, Term A-1
Facility Maturity Date, Term A-2 Facility Maturity Date and/or any Incremental
Revolving Facility Maturity Date or Incremental Term Facility Maturity Date, as
the case may be.

“Farm Credit Equities” has the meaning specified in Section 11.24(a).

“Farm Credit Equity Documents” has the meaning specified in Section 11.24(a).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“Farm Credit Lender Transfer Certificate” has the meaning specified in
Section 11.24(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
AgreementRestatement Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and,
any current or future regulations or official interpretations thereof and, any
agreement entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement implementing any of the foregoing, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any of the
foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

37



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, the Bank of America Fee Letters and the
CoBank Fee Letter.

“Fees” means, collectively, the Commitment Fees, the Letter of Credit Fees, the
L/C Issuer Fees and the Administrative Agent Fees.

“Fernandina Beach Facility” means the real property located at Foot of Gum
Street, Fernandina Beach, Florida 32035, excluding any real property leased or
licensed as of the First Amendment Effective Date to Lignotech Florida, Eight
Flags or Coast Chips Inc. or any of their respective Affiliates.

“Fernandina Cogeneration Project” means a project, or a series of related
projects, under which a person (other than Holdings or any of its subsidiaries)
would fund, construct and operate a combined heat and power facility on a leased
portion of the Fernandina Beach Facility, and sell steam and heated water to
Performance Fibers (or one or more other Subsidiaries), for use at the
Fernandina Beach Facility, for an expected period of approximately twenty
(20) years, together with the applicable agreements to implement such projects.

“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of Holdings and its Subsidiaries then owing under any Secured Hedge
Agreement to any Hedge Bank and (iii) all Cash Management Obligations of
Holdings and its Subsidiaries then owing under any Secured Cash Management
Agreement to any Cash Management Bank; provided that the Finance Obligations
shall exclude any Excluded Swap Obligations.

“Financial Covenants” means the financial maintenance covenants set forth in
Section 7.10.

“Financial Officer” of any person means the Chief Financial Officer, principal
accounting officer, Treasurer, Assistant Treasurer or Controller of such person.

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement, dated as of the First Amendment Effective Date, made among Holdings,
the Borrowers, the other Loan Parties party thereto, the Administrative Agent,
the Lenders party thereto, the L/C Issuers and the Voting Participants party
thereto.

“First Amendment Effective Date” means September 30, 2019.

“Fiscal Month” means each fiscal month of Holdings, as set forth in the calendar
of fiscal periods most recently provided to the Administrative Agent, as such
calendar may be updated by Holdings and delivered to the Administrative Agent
from time to time. If no such calendar has been delivered for the applicable
period, then each “Fiscal Month” shall be the corresponding calendar month.

“Fixed Amounts” has the meaning assigned to such term in Section 1.061.05 (e).

“Foreign Currency” means each of Euros and Canadian Dollars.

 

38



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender or an L/C Issuer that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Forestry Joint Ventures” means (i) Hearst Forest Management Inc., (ii) Clegue
Forest Management Inc., (iii) Abitibi River Forest Management Inc.,
(iv) Nipissing Forest Management Inc. or (v) any similar joint venture formed
after the First Amendment Effective Date that is not prohibited by the terms of
this Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any USD L/C Issuer, such Defaulting Lender’s USD Revolving Facility
Percentage of the outstanding USD L/C Obligations arising in respect of USD
Letters of Credit issued by such USD L/C Issuer other than USD L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, (ii) with respect to any Multicurrency L/C Issuer, such Defaulting
Lender’s Multicurrency Revolving Facility Percentage of the outstanding
Multicurrency L/C Obligations arising in respect of Multicurrency Letters of
Credit issued by such Multicurrency L/C Issuer other than Multicurrency L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (iii) with respect to the Swing Line Lender, such Defaulting
Lender’s USD Revolving Facility Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders in accordance with the terms hereof.

“FSHCO” means any Domestic Subsidiary that owns no material assets other than
the Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of
one or more FSHCOs.

“Fund” means any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which were in effect on the Signing Date. For
purposes herein, the term “consolidated” means such person consolidated with the
Subsidiaries and shall not include any Unrestricted Subsidiary, but the interest
of such person in an Unrestricted Subsidiary will be accounted for as an
Investment.

“Governmental Authority” means any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.

 

39



--------------------------------------------------------------------------------

“Guarantee” of or by any person (the “guarantor”) means (i) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (A) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (B) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (C) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (D) entered into for the purpose of assuring in any other manner the
holders of such Indebtedness or other obligation of the payment thereof or to
protect such holders against loss in respect thereof (in whole or in part) or
(E) as an account party in respect of any letter of credit, bank guarantee or
other letter of guaranty issued to support such Indebtedness or other
obligation, or (ii) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Restatement Date or entered
into in connection with any acquisition or disposition of assets permitted by
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Guarantor” means (a) Holdings, (b) Products, (c) Performance Fibers, (d) each
Designated Borrower and (e) each Subsidiary Loan Party; provided, that none of
Holdings, Products, Performance Fibers, the Designated Borrowers or a Subsidiary
Loan Party shall be a Guarantor with respect to (i) its own respective Finance
Obligations as a counterparty under any Secured Hedge Agreement or direct
obligor under any Secured Cash Management Agreement or (ii) the Finance
Obligations of any Facility under which it is at any time a Borrower (and
“Guarantors” means two or more of them, collectively).

“Guaranty” means, collectively, the guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.10.

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including, without limitation, explosive
or radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

 

40



--------------------------------------------------------------------------------

“Hedge Bank” means (i) with respect to any Swap Contract entered into under (and
as defined in) the Original Credit Agreement prior to the Restatement Date, any
person that, at the time it entered into such Swap Contract (as defined in the
Original Credit Agreement), was a Lender (as defined in the Original Credit
Agreement) or an Affiliate (as defined in the Original Credit Agreement) of a
Lender (as defined in the Original Credit Agreement and (ii) with respect to any
Swap Contract entered into on or after the Restatement Date, any person that, at
the time it enters into a Swap Contract permitted under Article VII, is a
Lender, or an Affiliate of a Lender, in each case in its capacity as a party to
such Swap Contract.

“HMT” has the meaning assigned to such term in the definition of “Sanctioned
Entity”.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement; provided that the term “Holdings” shall be deemed to mean any
Successor Holdings succeeding to, and being substituted for, Holdings in
accordance with Section 7.05(b)(ii).

“Immaterial Subsidiary” means any Wholly Owned Domestic Subsidiary or Wholly
Owned Canadian Subsidiary of Holdings that, as of the last day of the fiscal
quarter of Holdings most recently ended, did not have assets with a value in
excess of 2.5% of the Consolidated Total Assets of Holdings and its Wholly Owned
Domestic Subsidiaries orand Wholly Owned Canadian Subsidiaries or revenues
representing in excess of 2.5% of consolidated revenues (including third party
revenues but excluding intercompany revenues) of Holdings and its Wholly Owned
Domestic Subsidiaries and Wholly Owned Canadian Subsidiaries on a consolidated
basis as of such date; provided that in the event that any Wholly Owned Domestic
Subsidiaries or Wholly Owned Canadian Subsidiaries that would otherwise be
Immaterial Subsidiaries shall in the aggregate account for a percentage in
excess of 7.55.0% of the Consolidated Total Assets of Holdings and its Wholly
Owned Domestic Subsidiaries or 7.5and Wholly Owned Canadian Subsidiaries or 5.0%
of the consolidated revenues (including third party revenues but excluding
intercompany revenues) of Holdings and its Wholly Owned Domestic Subsidiaries
and Wholly Owned Canadian Subsidiaries as of the end of and for the most
recently completed fiscal year, then one or more of such Subsidiaries designated
by Holdings (or, if Holdings shall make no designation, one or more of such
Wholly Owned Domestic Subsidiaries or Wholly Owned Canadian Subsidiaries
selected in descending order based on their respective contributions to the
Consolidated Total Assets of Holdings and its Wholly Owned Domestic Subsidiaries
and Wholly Owned Canadian Subsidiaries), shall be included as Material
Subsidiaries to the extent necessary to eliminate such excess and shall comply
with the provisions of Section 6.10 applicable to such Subsidiary. Each
Immaterial Subsidiary as of the RestatementFirst Amendment Effective Date shall
be set forth in Schedule 1.01(c).

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional

 

41



--------------------------------------------------------------------------------

Indebtedness with the same terms or in the form of common stock of Holdings, the
payment of dividends on Preferred Stock in the form of additional shares of
Preferred Stock of the same class, the accretion of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies or
increases in the value of property securing Indebtedness described in clause
(c) of the definition of “Indebtedness”.

“Increased Amount Date” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Amount” means, at any time prior to the First Amendment Effective
Date, an amount equal to the sum of (without duplication):

(1)        the greater of (i) the excess, if any, of (A) $350,000,000 minus
(B) (x) the aggregate principal amount of Incremental Commitments established
pursuant to Section 2.15 and (y) the aggregate principal amount of Incremental
Notes issued pursuant to Section 2.15 and (ii) any amounts so long as
immediately after giving effect to the establishment of commitments in respect
thereof (and assuming any such Incremental Revolving Facility Commitments are
fully drawn) and the use of the proceeds of the loans thereunder, (x) during any
Collateral Suspension Period, the Total Net Leverage Ratio (tested on a Pro
Forma Basis only on the date of the initial incurrence of the applicable
Incremental Facility) does not exceed 3.50:1.00 and (y) at any other time, the
Total Net Senior First Lien Secured Leverage Ratio (tested on a Pro Forma Basis
only on the date of the initial incurrence of the applicable Incremental
Facility) does not exceed 3.00:1.00; provided that to the extent the proceeds of
any Incremental Facility or Incremental Notes are being used to finance a
Permitted Business Acquisition or a Material Investment permitted hereunder, at
the option of Products, for purposes of calculating the applicable ratio set
forth in the foregoing clause (ii), the date of determination of whether any
such Incremental Facility is, or Incremental Notes are, permitted shall be
deemed to be the applicable Test Date, and if, after giving effect to such
Permitted Business Acquisition or Material Investment and the other transactions
to be entered into in connection therewith on a Pro Forma Basis as if they had
occurred at the beginning of the most recent Test Period ending prior to such
Test Date, the applicable Borrower could have incurred such Incremental Facility
or Incremental Notes on such Test Date in compliance with the applicable ratio,
such ratio shall be deemed to have been complied with; plus

(2)        the aggregate amount of all voluntary prepayments and commitment
reductions of the Facilities or any Incremental Notes (it being understood that
the Borrowers shall be deemed to have used amounts under this clause (2) prior
to utilization of amounts under clause (1) above); plus

(3)        the aggregate principal amount of Revolving Facility Commitments of
any Revolving Facility Lender under each Revolving Facility that is a Defaulting
Lender that have been terminated.

From and after the First Amendment Effective Date, “Incremental Amount” shall
mean $0.

 

42



--------------------------------------------------------------------------------

For purposes of all calculations of the Incremental Amount it is assumed
(i) that, other than during a Collateral Suspension Period, all amounts of
secured Indebtedness incurred under any Incremental Facilities and any
Incremental Notes that is junior in right of security to the Facilities incurred
on the Restatement Date are, for purposes of such calculations, Indebtedness
that is pari passu in right of security with the Facilities incurred on the
Restatement Date; (ii) that the full committed amount of all Incremental
Revolving Facilities shall be treated as outstanding for such purpose (including
any requested Incremental Revolving Facilities); (iii) that the cash proceeds of
all such Incremental Facilities and Incremental Notes shall not be netted from
Senior First Lien Secured Net Debt or Consolidated Debt for purposes of
calculating compliance with the Total Net Senior First Lien Secured Leverage
Ratio or the Total Net Leverage Ratio, as applicable, provided that to the
extent the proceeds of any such Incremental Facility or Incremental Notes are to
be used to repay Indebtedness, the Borrowers’ ability to give effect to such
repayment of Indebtedness on a Pro Forma Basis (and without duplication) shall
not be limited; and (iv) all other appropriate pro forma adjustments shall be
given effect.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and (with respect to any Incremental Revolving Facility Commitments only)
substance reasonably satisfactory to the Administrative Agent, among the
applicable Borrower, the Administrative Agent and one or more Incremental
Lenders.

“Incremental Commitment” means any Incremental Revolving Facility Commitment and
any Incremental Term Loan Commitments.

“Incremental Facilities Specified Representations” has the meaning assigned to
such term in Section 2.15(c).

“Incremental Facility” means any Incremental Revolving Facility or Incremental
Term Facility, as the context may require.

“Incremental Lender” means any Incremental Term Lender or any Incremental
Revolving Facility Lender.

“Incremental Loans” means the Incremental Revolving Facility Loans and the
Incremental Term Loans.

“Incremental Multicurrency Revolving Facility” means any Incremental
Multicurrency Revolving Facility Commitments and any Incremental Multicurrency
Revolving Facility Loans made hereunder.

“Incremental Multicurrency Revolving Facility Commitment” means the commitment
of any Lender, established pursuant to Section 2.15, to make Incremental
Multicurrency Revolving Facility Loans to the applicable Borrower.

“Incremental Multicurrency Revolving Facility Loans” means Multicurrency
Revolving Facility Loans made by one or more Lenders to the applicable Borrower
pursuant to Section 2.01(c).

“Incremental Notes” has the meaning specified in Section 2.15.

 

43



--------------------------------------------------------------------------------

“Incremental Revolving Facility” means the Incremental Revolving Facility
Commitments and the Incremental Revolving Facility Loans made hereunder.

“Incremental Revolving Facility Commitment” means the commitment of any Lender,
established pursuant to Section 2.15, to make Incremental Revolving Facility
Loans to the applicable Borrower.

“Incremental Revolving Facility Lender” means a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

“Incremental Revolving Facility Loans” means Incremental USD Revolving Facility
Loans, Incremental Multicurrency Revolving Facility Loans or, to the extent
permitted by Section 2.15 and provided for in the relevant Incremental
Assumption Agreement, Other Revolving Loans.

“Incremental Revolving Facility Maturity Date” means, with respect to any series
or tranche of Incremental Revolving Facility Loans established pursuant to an
Incremental Assumption Agreement, the maturity date as set forth in such
Incremental Assumption Agreement.

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

“Incremental Term Facility” means any Incremental Term Loan Commitments and any
Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” means, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date as set forth in such Incremental
Assumption Agreement.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.15, to make Incremental Term Loans to the
applicable Borrower.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
applicable Borrower pursuant to Section 2.01(c). Incremental Term Loans may be
made in the form of additional Term A-1 Loans or Term A-2 Loans or, to the
extent permitted by Section 2.15 and provided for in the relevant Incremental
Assumption Agreement, Other Term Loans.

“Incremental USD Revolving Facility” means any Incremental USD Revolving
Facility Commitments and any Incremental USD Revolving Facility Loans made
hereunder.

“Incremental USD Revolving Facility Commitment” means the commitment of any
Lender, established pursuant to Section 2.15, to make Incremental USD Revolving
Facility Loans to the applicable Borrower.

 

44



--------------------------------------------------------------------------------

“Incremental USD Revolving Facility Loans” means USD Revolving Facility Loans
made by one or more Lenders to the applicable Borrower pursuant to
Section 2.01(c).

“Incur” means to issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Equity Interests of a person
existing at the time such person becomes a subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such person at the time it becomes a subsidiary.

“Incurrence Based Amounts” has the meaning assigned to such term in Section 
1.061.05(e).

“Indebtedness” means, with respect to any person (and without duplication):

(a)        the principal of any indebtedness of such person, whether or not
contingent, (i) in respect of borrowed money, (ii) evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(or, without duplication, reimbursement agreements in respect thereof),
(iii) representing the deferred and unpaid purchase price of any property
(except any such balance that constitutes (A) a trade payable or similar
obligation to a trade creditor Incurred in the ordinary course of business that
is not overdue by more than 90 days (or, if overdue by more than 90 days, as to
which a dispute exists and adequate reserves in conformity with GAAP have been
established on the books of such person), (B) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such person in
accordance with GAAP and (C) liabilities accrued in the ordinary course of
business), which purchase price is due more than twelve months after the date of
placing the property in service or taking delivery and title thereto, (iv) in
respect of Capital Lease Obligations, or (v) representing any outstanding Swap
Contracts, if and to the extent that any of the foregoing indebtedness would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such person prepared in accordance with GAAP;

(b)        to the extent not otherwise included, any obligation of such person
to be liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (a) of another person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business);

(c)        to the extent not otherwise included, any obligations referred to or
described in clause (a) of another person secured by a Lien on any asset owned
by such person (whether or not such obligation is assumed by such person),
provided, however, that the amount of such obligation will be the lesser of:
(a) the fair market value (as determined in good faith by Holdings) of such
asset at such date of determination, and (b) the amount of such obligation of
such other person; and

(d)        the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock);

 

45



--------------------------------------------------------------------------------

provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) trade and other ordinary course payables, accrued
expenses and intercompany liabilities arising in the ordinary course of business
that are not overdue by more than 90 days; (5) Cash Management Obligations;
(6) in the case of Holdings, Products and the Subsidiaries (x) all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and
(y) intercompany liabilities in connection with cash management, tax and
accounting operations of Holdings, Products and the Subsidiaries; and (7) any
obligations under Swap Contracts, provided that such agreements are entered into
for bona fide hedging purposes of Holdings, Products or the Subsidiaries (as
determined in good faith by the Board of Directors or senior management of
Holdings, whether or not accounted for as a hedge in accordance with GAAP) and,
in the case of any foreign exchange contract, currency swap agreement, futures
contract, option contract or other similar agreement, such agreements are
related to business transactions of Holdings, Products or the Subsidiaries
entered into in the ordinary course of business and, in the case of any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement, such agreements substantially correspond in terms of notional
amount, duration and interest rates, as applicable, to Indebtedness of Holdings,
Products or the Subsidiaries Incurred in accordance with this Agreement. To the
extent not otherwise included, Indebtedness shall include the amount of any
Receivables Net Investment.

Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
other than to the extent that the instrument or agreement evidencing such
Indebtedness expressly limits the liability of such person in respect thereof.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 11.04(b).

“Ineligible Institution” means (i) the persons identified in writing to the
Administrative Agent by Products on or prior to the Signing Date and as may be
identified in writing to the Administrative Agent by Products from time to time
after the Signing Date, with the written consent of the Administrative Agent
(not to be unreasonably withheld or delayed),

 

46



--------------------------------------------------------------------------------

and (ii) Affiliates of the persons referred to in the preceding clause (i) and
any competitor of Holdings or Products, in each case, only after such persons
are identified in writing to the Administrative Agent by Products as being
additional “Ineligible Institutions”, which written notice may be given at any
time and from time to time after the Signing Date; provided, however, that any
such person or persons as may be identified in writing to the Administrative
Agent by Products from time to time after such person or persons initial
identification pursuant to clause (i) or (ii) above as no longer constituting an
Ineligible Institution, shall no longer to be considered an “Ineligible
Institution” hereunder.

“Information” has the meaning assigned to such term in Section 11.07.

“Initial Closing Date” means June 26,
2014.                                        

“Initial Revolver Draw” has the meaning assigned to such term in
Section 2.01(d).

“Initial Subsidiaries” means each of the Initial Subsidiary Guarantors and
Rayonier Foreign Sales Corporation, a Virgin Islands corporation.

“Initial Subsidiary Guarantors” means (i) unless it becomes a Borrower
hereunder, each of Rayonier A.M. Sales and Technology Inc., Rayonier A.M.
Properties LLC, Rayonier A.M. China Limited, Rayonier Advanced Materials
Industries Ltd., Rayonier A.M. Far East Ltd. and Southern Wood Piedmont Company
and (ii)(A) each Wholly Owned Domestic Subsidiary of Holdings (other than any
Borrower), whether existing on the Signing Date or formed or acquired thereafter
(but prior to the Restatement Date), other than any Immaterial Subsidiary or any
Excluded Subsidiary, that becomes a party to the Original Credit Agreement as a
Guarantor (as defined therein) and to the Security Agreement and (B) each other
Subsidiary of Holdings that, in the sole discretion of Holdings, becomes a party
to the Original Credit Agreement (or a comparable Guaranty (as defined in the
Original Credit Agreement), mutually agreed, each in their sole discretion, by
Holdings and the Administrative Agent (as defined in the Original Credit
Agreement)) as a Guarantor (as defined in the Original Credit Agreement) and to
the Security Agreement (or a comparable agreement mutually agreed, each in their
sole discretion, by Holdings and the Administrative Agent (as defined in the
Original Credit Agreement)).

“Intellectual Property Rights” has the meaning assigned to such term in
Section 4.23.

“Interest Coverage Ratio” means, on any date, the ratio, determined on a Pro
Forma Basis, of (x) EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
internal consolidated financial statements of Holdings have been delivered to
the Administrative Agent in accordance with Section 6.04(a) or (b), as
applicable, all determined on a consolidated basis in accordance with GAAP to
(y) Interest Expense of Holdings and the Subsidiaries for such period.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.

 

47



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to any person for any period, an amount
equal to (a) the sum (without duplication) of (i) consolidated interest expense
of such person and its Subsidiaries for such period, to the extent such expense
was deducted in computing Consolidated Net Income (including the interest
component of Capital Lease Obligations and net payments and receipts (if any)
pursuant to interest rate Swap Contracts, amortization of deferred financing
fees and original issue discount, debt issuance costs, commissions, fees and
expenses, expensing of any bridge, commitment or other financing fees and
non-cash interest expense attributable to movement in mark to market valuation
of Swap Obligations or other derivatives (in each case to the extent permitted
under this Agreement) under GAAP (but excluding the amortization of deferred
financing fees, original issue discount and any consent fees (historical or
prospective) paid in connection with Indebtedness of Holdings or any
Subsidiary), (ii) consolidated capitalized interest of such person and its
Subsidiaries for such period, whether paid or accrued and (iii) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any person other than
Holdings, Products or a Subsidiary; minus (b) the interest income for such
period. For purposes of this definition, interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Holdings
to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP.

“Interest Payment Date” means (i) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Rate Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(ii) with respect to any Base Rate Loan, the last Business Day of each March,
June, September and December.

“Interest Period” means, as to any Eurodollar Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders consent to such interest periods or, if agreed to by the
Administrative Agent, a shorter period), as the applicable Borrower may elect,
or the date any Eurodollar Rate Borrowing is converted to a Base Rate Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Investment” has the meaning assigned to such term in Section 7.04.

“Investment Grade Securities” means: (i) securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Permitted Investments), (ii) securities that have a rating
equal to or higher than Baa3 (or

 

48



--------------------------------------------------------------------------------

equivalent) by Moody’s and BBB- (or equivalent) by S&P, but excluding any debt
securities or loans or advances between and among Holdings and its subsidiaries,
(iii) investments in any fund that invests exclusively in investments of the
type described in clauses (i) and (ii) which fund may also hold material amounts
of cash pending investment and/or distribution, and (iv) corresponding
instruments in countries other than the United States customarily utilized for
high quality investments and in each case with maturities not exceeding two
years from the date of acquisition.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and Holdings (or any Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“Jesup Facility” means that certain real property owned as of the Restatement
Date by Performance Fibers and located at 4470 Savannah Highway, Jesup, Wayne
County, Georgia.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the Signing Date), CoBank, Wells
Fargo Securities, LLC, JPMorgan Chase Bank, N.A., and SunTrust Robinson
Humphrey, Inc.

“Judgment Currency” has the meaning assigned to such term in Section 11.27.

“Junior Financing” has the meaning assigned to such term in Section 7.09(b).

“Latest Maturity Date” means, at any date of determination, the latest scheduled
maturity date applicable to any Loan hereunder at such time, including the
latest maturity date of any Refinancing Facilities.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

“L/C Advance” means, with respect to each Revolving Facility Lender, such
Lender’s USD L/C Advances and Multicurrency L/C Advances.

“L/C Borrowing” means each USD L/C Borrowing and Multicurrency L/C Borrowing.

 

49



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Issuer” means each USD L/C Issuer and Multicurrency L/C Issuer.

“L/C Issuer Fees” has the meaning specified in Section 2.05(i).

“L/C Obligations” means, as at any date of determination, the aggregate amount
of USD L/C Obligations and Multicurrency L/C Obligations.

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 11.06), as well as any person that becomes
a “Lender” hereunder pursuant to Section 11.06, Section 2.15 or Section 2.18;
and shall include, as the context may require, any Incremental Lender and the
Swing Line Lender in such capacity.

“Lender Participation Notice” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Lender Presentation” means the Lender Presentation dated July 18, 2017, as
modified or supplemented prior to the Signing Date.

“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and Holdings as the office by which its Loans of such Type are to be made and
maintained, which office may include any Affiliate of such Lender or any
domestic or foreign branch of such Lender or such Affiliate. Unless the context
otherwise requires each reference to a Lender shall include its applicable
Lending Office.

“Letter of Credit” means each USD Letter of Credit and Multicurrency Letter of
Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Facility Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

50



--------------------------------------------------------------------------------

“Letter of Credit Fees” means the USD Letter of Credit Fees and the
Multicurrency Letter of Credit Fees, collectively.

“Leverage Ratio Toggle Test” means (x) at any time during a Collateral
Suspension Period, that the Total Net Leverage Ratio does not exceed 3.50:1.00,
and (y) at any other time, that the Total Net Senior First Lien Secured Leverage
Ratio does not exceed 3.00:1.00.

“LIBOR” has the meaning assigned to such term in the definition of “Eurodollar
Base Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars and
Euro, in each case as long as there is a published LIBOR rate (or a comparable
or successor rate, which rate is approved by the Administrative Agent) with
respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with Holdings, to reflect the adoption and implementation of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with
Holdings is reasonably necessary in connection with the administration of this
Agreement).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind (including any easement,
right of way or other encumbrance on title to real property) in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
Law (including any conditional sale or other title retention agreement or any
lease in the nature thereof); provided that in no event shall an operating lease
or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” means this Agreement, any joinder hereto, the Restatement
Agreement, the Reaffirmation Agreement, the Letters of Credit, the Security
Documents, each Incremental Assumption Agreement, each Refinancing Amendment,
any Secured Debt Intercreditor Agreement, any Notes issued under Section
2.09(e), each Designated Borrower Joinder Agreement (if any), and solely for the
purposes of Section 8.01 hereof, the Bank of America Fee Letters and the CoBank
Fee Letter.

 

51



--------------------------------------------------------------------------------

“Loan Parties” means each Borrower and each Guarantor.

“Loans” means the Revolving Facility Loans, the Swing Line Loans, the
Incremental Revolving Facility Loans (if any), the Term A-1 Loans, the Term A-2
Loans and the Incremental Term Loans (if any).

“Local Time” means New York City time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Matane Asset Purchase Agreement” has the meaning assigned to such term in the
definition of “Matane Disposition”.

“Matane Assets” has the meaning assigned to such term in the definition of
“Matane Disposition”.

“Matane Disposition” means a sale of the “Purchased Assets” (hereinafter the
“Matane Assets”) as defined in, and to be consummated in accordance with, that
certain Asset Purchase Agreement, dated July 31, 2019, among Sappi Canada
Enterprises Inc., Sappi Papier Holding GmbH, Rayonier A.M. Canada G.P., Rayonier
A.M. Compagnie de Construction Inc., Rayonier A.M. Canada Enterprises Inc., and
Holdings, substantially in the form filed with the SEC on August 7, 2019, as may
be amended, supplemented, waived or modified from time to time in accordance
with Section 7.09(d) (the “Matane Asset Purchase Agreement”).

“Material Adverse Effect” means a material adverse effect on the business,
property, operations or condition of Holdings and its Subsidiaries, taken as a
whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than Loans) of any one or more
of Holdings or any Subsidiary in an aggregate principal amount exceeding
$87,500,00025,000,000.

“Material Investment” means any Investment involving aggregate consideration
(including all assumed Indebtedness) in excess of $50,000,000.

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

“Maximum Rate” has the meaning assigned to such term in Section 11.10.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to the Dollar

 

52



--------------------------------------------------------------------------------

Equivalent of 105% of the Fronting Exposure of an L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to the Dollar Equivalent of 105% of the Outstanding Amount of all L/C
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the applicable L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

“Mortgaged Properties” means the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(b) and each additional Real Property
encumbered by a Mortgage pursuant to Section 6.10.

“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit D (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters), including the Additional
Mortgages, as amended, amended and restated, supplemented or otherwise modified
from time to time.

“Multicurrency L/C Advance” means, with respect to each Multicurrency Revolving
Facility Lender, such Lender’s funding of its participation in any Multicurrency
L/C Borrowing in accordance with its Multicurrency Revolving Facility
Percentage. All Multicurrency L/C Advances shall be denominated in Dollars.

“Multicurrency L/C Borrowing” means an extension of credit resulting from a
drawing under any Multicurrency Letter of Credit which has not been reimbursed,
or refinanced as a Multicurrency Revolving Facility Borrowing, by the
Multicurrency L/C Honor Date. All Multicurrency L/C Borrowings shall be
denominated in Dollars.

“Multicurrency L/C Credit Extension” means, with respect to any Multicurrency
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the increase of the amount thereof.

“Multicurrency L/C Honor Date” has the meaning specified in
Section 2.05(c)(i)(B).

“Multicurrency L/C Issuer” means each of (i) Bank of America and Wells Fargo
Bank, National Association, in each case in its respective capacity as issuer of
Multicurrency Letters of Credit under Section 2.05(b), and its respective
successor or successors in such capacity, (ii) the issuer of any Existing
Multicurrency Letter of Credit provided such person (subject to the next
sentence) is a Multicurrency Revolving Facility Lender and (iii) any other
Multicurrency Revolving Facility Lender which Products shall have designated
(with such Multicurrency Revolving Facility Lender’s consent) as a
“Multicurrency L/C Issuer” by notice to the Administrative Agent (including any
Multicurrency Revolving Facility Lender designated as such as a replacement for
any Multicurrency L/C Issuer who is at the time of such appointment a Defaulting
Lender) that is reasonably acceptable to the Administrative Agent, in each case,
for so long as Bank of America or such other Multicurrency L/C Issuer, as the
case may be, shall have a

 

53



--------------------------------------------------------------------------------

Multicurrency Letter of Credit Commitment. Notwithstanding the foregoing, with
respect to each Existing Multicurrency Letter of Credit, in the event the issuer
of such Existing Multicurrency Letter of Credit is not itself a Multicurrency
Revolving Facility Lender, but is an Affiliate or branch of a Multicurrency
Revolving Facility Lender, then such issuer shall also be deemed to be a
Multicurrency L/C Issuer for the purposes of this Agreement and the other Loan
Documents. Each Multicurrency L/C Issuer may, in its good faith discretion,
arrange for one or more Multicurrency Letters of Credit to be issued by
Affiliates or branches of such Multicurrency L/C Issuer, in which case for the
purposes of this Agreement and the other Loan Documents the term “Multicurrency
L/C Issuer” shall include any such Affiliate or branch with respect to
Multicurrency Letters of Credit issued by such Affiliate or branch.

“Multicurrency L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Multicurrency
Letters of Credit plus the aggregate of all Multicurrency Unreimbursed Amounts,
including (without duplication) all Multicurrency L/C Borrowings. For purposes
of computing the amount available to be drawn under any Multicurrency Letter of
Credit, the amount of such Multicurrency Letter of Credit shall be determined in
accordance with Section 1.041.03. For all purposes of this Agreement, if on any
date of determination a Multicurrency Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Multicurrency Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Multicurrency Letter of Credit” means any letter of credit or bank guarantee
issued under Multicurrency Revolving Facility hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Multicurrency
Letter of Credit may be standby letter of credit or bank guaranty or, if made
available by any Multicurrency L/C Issuer (in its sole and absolute discretion),
a trade or commercial letter of credit issued by such Multicurrency L/C Issuer.

“Multicurrency Letter of Credit Commitment” means, as to any Multicurrency L/C
Issuer, (a) the Dollar amount set forth opposite such Multicurrency L/C Issuer’s
name on Schedule 2.01 under the caption “Multicurrency Letter of Credit
Commitment” or (b) if such Multicurrency L/C Issuer has entered into one or more
Assignment and Acceptances, the Dollar amount set forth for such Multicurrency
L/C Issuer in the Register as such Multicurrency L/C Issuer’s “Multicurrency
Letter of Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.08.

“Multicurrency Letter of Credit Fee” has the meaning specified in
Section 2.05(h).

“Multicurrency Letter of Credit Sublimit” means, at any time, an amount equal to
the lesser of (a) $60,000,000 and (b) the aggregate amount of the Multicurrency
L/C Issuers’ Multicurrency Letter of Credit Commitments at such time, as such
amount may be reduced pursuant to Section 2.08. The Multicurrency Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency Revolving
Facility.

“Multicurrency Refinancing Revolving Facility” has the meaning specified in
Section 2.18(a).

 

54



--------------------------------------------------------------------------------

“Multicurrency Revolving Facility” means the Multicurrency Revolving Facility
Commitments (including any Incremental Multicurrency Revolving Facility
Commitments) and the extensions of credit made hereunder by the Multicurrency
Revolving Facility Lenders (including, for the avoidance of doubt, all
Multicurrency Letters of Credit).

“Multicurrency Revolving Facility Borrowing” means a Borrowing comprised of
Multicurrency Revolving Facility Loans.

“Multicurrency Revolving Facility Commitment” means, with respect to each
Multicurrency Revolving Facility Lender, the commitment of such Multicurrency
Revolving Facility Lender to make Multicurrency Revolving Facility Loans
pursuant to Section 2.01, expressed as a Dollar amount representing the maximum
aggregate permitted amount of such Multicurrency Revolving Facility Lender’s
Multicurrency Revolving Facility Credit Exposure hereunder, as such commitment
may be (i) reduced from time to time pursuant to Section 2.08, (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 11.06, and (iii) increased as provided under Section 2.15 and/or
Section 2.18. The initial amount of each Lender’s Multicurrency Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Multicurrency Revolving Facility Commitment (or
Incremental Multicurrency Revolving Facility Commitment), as applicable. The
aggregate amount of the Lenders’ Multicurrency Revolving Facility Commitments on
the SigningFirst Amendment Effective Date is $150,000,000126,000,000.

“Multicurrency Revolving Facility Credit Exposure” means, at any time, the sum
of (a) the aggregate principal amount of the Multicurrency Revolving Facility
Loans outstanding at such time and (b) the aggregate principal amount of
Multicurrency L/C Obligations outstanding at such time. The Multicurrency
Revolving Facility Credit Exposure of any Multicurrency Revolving Facility
Lender at any time shall be the product of (x) such Multicurrency Revolving
Facility Lender’s Multicurrency Revolving Facility Percentage and (y) the
aggregate Multicurrency Revolving Facility Credit Exposure of all Multicurrency
Revolving Facility Lenders, collectively, at such time.

“Multicurrency Revolving Facility Credit Exposure Percentage” has the meaning
specified in Section 6.17(a).

“Multicurrency Revolving Facility Lender” means a Lender with a Multicurrency
Revolving Facility Commitment (including an Incremental Multicurrency Revolving
Facility Commitment) or with outstanding Multicurrency Revolving Facility Loans.

“Multicurrency Revolving Facility Loan” means a Loan made by a Multicurrency
Revolving Facility Lender in respect of its Multicurrency Revolving Facility
Commitments pursuant to Section 2.01(d).

“Multicurrency Revolving Facility Percentage” means, with respect to any
Multicurrency Revolving Facility Lender, the percentage of the total
Multicurrency Revolving Facility Commitments represented by such Lender’s
Multicurrency Revolving Facility

 

55



--------------------------------------------------------------------------------

Commitment, subject to adjustment as provided in Section 2.17. If the
Multicurrency Revolving Facility Commitments have terminated or expired, the
Multicurrency Revolving Facility Percentages shall be determined based upon the
Multicurrency Revolving Facility Commitments most recently in effect, giving
effect to any subsequent assignments pursuant to Section 11.06.

“Multicurrency Unreimbursed Amount” has the meaning specified in Section
2.05(c)(i).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Products, Holdings, Performance Fibers or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Section 414 of the Code) is making or obligated to
make contributions, or has within any of the preceding six plan years made or
been obligated to make contributions.

“Net Income” means, with respect to any person, the net income (loss) of such
person and its Subsidiaries, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends.

“Net Proceeds” means:

(i)        100% of the cash proceeds actually received by Holdings, Products,
any Canadian Loan Party or any Domestic Subsidiary (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards (less any
deductible or retention and other cost and expense incurred to obtain the same),
but only as and when received) from any Asset Sale (other than any Asset Sale
permitted under clauses (a), (b), (c), (d), (e), (f), (h), (i), (j), (k), (l),
(m), (o), (p), (r), (s), (t), (u) or (v) of Section 7.05) net of (A) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer Taxes, deed or
mortgage recording Taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (B) required
payments of Indebtedness (other than Indebtedness incurred under the Loan
Documents or Other First Lien Debt) and required payments of other obligations
relating to the applicable asset to the extent such Indebtedness or obligations
are secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents) on such asset, (C) repayments of Other First Lien Debt (limited to
its proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Incremental Loans or Refinancing Debt that
rank junior in right of security with the other Loans) and Other First Lien
Debt), (D) Taxes paid or payable (in the good faith determination of Holdings
and in consultation with the Administrative Agent) as a result thereof, and
(E) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (A) or (B) above) (x) related to any of the
applicable assets and (y) retained by Holdings or any of its Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale

 

56



--------------------------------------------------------------------------------

occurring on the date of such reduction); provided, that, if Holdings shall
deliver a certificate of a Responsible Officer of Holdings to the Administrative
Agent promptly following receipt of any such proceeds (other than any proceeds
of the Matane Disposition, which may not be subject to an Asset Sale
Reinvestment (as defined below)) setting forth Holdings’ intention to use any
portion of such proceeds, to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of Holdings and its Subsidiaries
or to make Permitted Business Acquisitions or other Investments permitted
hereunder (each, an “Asset Sale Reinvestment”), in each case within 12 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent, (1) not within 12 months of such receipt, so used or
(2) if contractually committed in writing to be so used within 12 months of
receipt, not so used within 18 months of such receipt (it being understood that
if any portion of such proceeds are not so used within such 12-month period but
within such 12-month period are so contractually committed to be used, then,
upon the termination of such contract, such remaining portion shall constitute
Net Proceeds as of the date of such termination or expiry without giving effect
to this proviso); provided, that, during the period commencing on the First
Amendment Effective Date and for so long as this Agreement shall remain in
effect, no more than $20,000,000 in the aggregate of all such proceeds may be
applied toward Asset Sale Reinvestments; provided, further, that (x) except with
respect to proceeds realized in connection with the Matane Disposition (which
proceeds shall instead be subject to clause (z) of this proviso), no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed $25,000,000 and (y)the
proceeds of such single transaction or series of related transactions shall
exceed $10,000,000, (y) except with respect to proceeds realized in connection
with the Matane Disposition (which proceeds shall instead be subject to clause
(z) of this proviso), no proceeds shall constitute Net Proceeds in any fiscal
year until the aggregate amount of all such proceeds in such fiscal year shall
exceed $40,000,000received on and after the First Amendment Effective Date for
all single transactions or series of related transactions in excess of
$25,000,000 in such fiscal year; andthe proceeds of each of which exceeds
$10,000,000 shall exceed $25,000,000, and (z) with respect to the cash proceeds
actually received by Holdings or any Subsidiary from the Matane Disposition (net
of the amounts described in clauses (A) and (D) of this clause (i)), (I) the
amount of such proceeds up to and including $100,000,000 shall constitute Net
Proceeds and shall be applied to the prepayment of the Term Loans pursuant to
Section 2.11(c), (II) the amount of such proceeds that is in excess of
$100,000,000 (if any), up to a maximum amount of $50,000,000 of such excess
proceeds, shall not constitute Net Proceeds and may be retained by Holdings or
its Subsidiaries, and (III) the amount of such total net proceeds that is in
excess of $150,000,000 (if any), less any amounts paid by Holdings or its
Subsidiaries on account of any working capital or similar purchase price
adjustment pursuant to the Matane Asset Purchase Agreement, shall, from and
after the 60th day after the date of consummation of the Matane Disposition,
constitute Net Proceeds and shall be applied to the prepayment of the Term Loans
pursuant to Section 2.11(c); and

(ii)        100% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all Taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Products or any Affiliate of Products shall
be disregarded.

 

57



--------------------------------------------------------------------------------

“New Leverage Ratio Test” has the meaning assigned to such term in Section 7.10.

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party Foreign Subsidiary” means a Foreign Subsidiary that is not a
Loan Party.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.05(b)(iv).

“Note” has the meaning assigned to such term in Section 2.09(e).

“Obligations” means, with respect to each Loan Party, without duplication:

(i)        in the case of (A) Products, all principal of, premium, if any, and
interest (including, without limitation, any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to
Products, whether or not allowed or allowable as a claim in any such proceeding)
on, any Loan (other than a Term A-2 Loan) or L/C Obligation under, or any Note
(other than in respect of a Term A-2 Loan) issued pursuant to, this Agreement or
any other Loan Document, (B) Performance Fibers, all principal of, premium, if
any, and interest (including, without limitation, any interest which accrues
after the commencement of any proceeding under any Debtor Relief Law with
respect to Performance Fibers, whether or not allowed or allowable as a claim in
any such proceeding) on, any Term A-2 Loan, or any Note (in respect of a Term
A-2 Loan) issued pursuant to, this Agreement or any other Loan Document, and
(C) any Revolving Facility Borrower (other than Products), all principal of,
premium, if any, and interest (including, without limitation, any interest which
accrues after the commencement of any proceeding under any Debtor Relief Law
with respect to such Revolving Facility Borrower, whether or not allowed or
allowable as a claim in any such proceeding) on, any Loan or L/C Obligation
under, or any Note issued pursuant to, any Revolving Facility under this
Agreement or under any other Loan Document;

(ii)        all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;

(iii)        all expenses of the Agents as to which one or more of the Agents
have a right to reimbursement by such Loan Party under Section 11.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

 

58



--------------------------------------------------------------------------------

(iv)        all amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement by such Loan Party under Section 11.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

(v)        in the case of each Guarantor, all amounts now or hereafter payable
by such Guarantor and all other obligations or liabilities now existing or
hereafter arising or incurred (including, without limitation, any amounts which
accrue after the commencement of any proceeding under any Debtor Relief Law with
respect to such Guarantor, whether or not allowed or allowable as a claim in any
such proceeding) on the part of such Guarantor pursuant to this Agreement, the
Guaranty or any other Loan Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof; provided that the Obligations shall exclude any Excluded
Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning assigned to such term in Section 2.11(f)(iii).

“Original Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of such Recipient engaging or having engaged in a trade or business in
the jurisdiction imposing such Tax or any othera present or former connection
between such Recipient and such jurisdiction; provided, that no such Recipient
shall be deemed to be engaged in a trade or business in, or to have any other
connection with, any jurisdiction solely as a result of such imposing such Tax
(other than connections arising solely from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document pursuant to an assignment request by
Products under Section 11.14).

“Other First Lien Debt” means Indebtedness and other obligations secured by
Other First Liens.

“Other First Liens” means Liens on the Collateral that are equal and ratable
with the Liens securing the Finance Obligations pursuant to a Secured Debt
Intercreditor Agreement.

“Other Revolving Loans” has the meaning assigned to such term in
Section 2.15(a).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such

 

59



--------------------------------------------------------------------------------

Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.06). Other Taxes shall not
include any Taxes imposed on, or measured by reference to, gross income, net
income or gain.

“Other Term B Loans” means any (i) Other Term Loans, structured as incremental
term “B” loans incurred under this Agreement to finance a Permitted Business
Acquisition or permitted Material Investment, or (ii) Other Term Loans that
(x) are structured for sale to institutional investors and (y) have an average
annual mandatory amortization payment (calculated over the stated term of such
Other Term Loans) equal to or less than 5.0% per annum, including in each case,
any Permitted Refinancing Indebtedness in respect of Other Term B Loans that
would constitute Other Term B Loans under this definition.

“Other Term Loans” has the meaning assigned to such term in Section 2.15(a).

“Outside Date” has the meaning specified in the Restatement Agreement.

“Outstanding Amount” means (i) with respect to Revolving Facility Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Facility Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Revolving Facility Borrower of Unreimbursed Amounts or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

“Participant” has the meaning assigned to such term in Section 11.06(d).

“Participant Register” has the meaning assigned to such term in
Section 11.06(d).

“Patriot Act” has the meaning assigned to such term in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means (i) prior to the First Amendment Effective Date,
the Perfection Certificate with respect to the applicable Loan Parties dated as
of the Initial Closing Date (as updated from time to time pursuant to (iA) prior
to the Restatement Date, Section 6.04(f) of the Original Credit Agreement and
(iiB) on and after the Restatement Date and prior to the First Amendment
Effective Date, Section 6.04(f) hereof).of the Restatement Date Amended and
Restated Credit Agreement) and (ii) from and after the First Amendment Effective
Date, the Perfection Certificate with respect to the Loan Parties delivered in
accordance with the terms and conditions of the First Amendment (as updated from
time to time pursuant to Section 6.04(g) of this Agreement).

“Permitted Business Acquisition” means any purchase or other acquisition, in one
transaction or a series of related transactions, of all or substantially all the
property and assets or business of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares)

 

60



--------------------------------------------------------------------------------

not previously held by Holdings and its Subsidiaries in, or merger,
consolidation or amalgamation with, a person or business unit or line of
business or division of a person (or any subsequent investment made in a person
or business unit or line of business or division previously acquired in a
Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default under Section 8.01(b), (c), (h) or (i) shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable Laws;
(iii) with respect to any Material Investment, Holdings and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such acquisition or
investment and any related transactions; (iv) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by Section 7.01; (v) to the extent required by Section 6.10, any
person acquired in such acquisition, if acquired by Holdings or a Domestic
Subsidiary, shall be merged into a Loan Party or become upon consummation of
such acquisition a Loan Party; (vi) the Collateral and Guarantee Requirement
shall be satisfied (to the extent applicable); (vii) any such acquired person
shall be engaged in a Similar Business; and (viii) the aggregate consideration
(excluding any consideration comprised of Equity Interests of Holdings (other
than Disqualified Stock)) in respect of all acquisitions and investments in
assets that are owned by Foreign Subsidiaries or in Equity Interests in persons
that upon consummation thereof become Foreign Subsidiaries, in each case, upon
consummation of such acquisition, shall not exceed the sum of (a) the remaining
amount available under Section 7.04(j) (after giving full effect to all other
transactions previously consummated (or then being contemporaneously
consummated) in reliance on such Section), plus (b) the remaining amount
available under Section 7.04(u) (after giving full effect to all other
transactions previously consummated (or then being contemporaneously
consummated) in reliance on such Section), plus (c) the remaining amount
available under Section 7.04(dd) (after giving full effect to all other
transactions previously consummated (or then being contemporaneously
consummated) in reliance on such Section), plus (d) without duplication of any
amounts included in determining the amount available under Section 7.04(j),
Section 7.04(u) or Section 7.04(dd), as applicable, an amount equal to any
returns (in the form of dividends or other distributions or net sale proceeds)
received by any Loan Party in respect of any assets owned by any Foreign
Subsidiary or Equity Interests in persons that are Foreign Subsidiaries that
were acquired in such Permitted Business Acquisitions in reliance on clauses
(a), (b) or (c) above (excluding any such returns in excess of the amount
originally invested). For the avoidance of doubt, no further Permitted Business
Acquisitions shall be permitted to be made at any time on or after the First
Amendment Effective Date.

“Permitted Investments” means:

(i)        U.S. dollars, Canadian Dollars, pounds sterling, Euros, the national
currency of any member state in the European Union or such local currencies held
by Holdings, Products or a Subsidiary from time to time in the ordinary course
of business;

(ii)        direct obligations of the United States of America, Canada or any
member of the European Union or any agency thereof or obligations guaranteed by
the United States of America or any member of the European Union or any agency
thereof, in each case with maturities not exceeding two years from the date of
acquisition thereof;

 

61



--------------------------------------------------------------------------------

(iii)        bank deposits, checking accounts, time deposit accounts,
certificates of deposit and money market deposits maturing within 180 days of
the date of acquisition thereof issued by a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital,
surplus and undivided profits in excess of $250,000,000 and whose long term
debt, or whose parent holding company’s long term debt, is rated A (or such
similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

(iv)        repurchase obligations for underlying securities of the types
described in clauses (ii) and (iii) above entered into with a bank meeting the
qualifications described in clause (iii) above;

(v)        commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of Products)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(vi)        securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(vii)        shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses
(i) through (vi) above;

(viii)        money market funds that (A) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (B) are rated AAA by S&P and
Aaa by Moody’s and (C) have portfolio assets of at least $5,000,000,000;

(ix)        time deposit accounts, certificates of deposit and money market
deposits (in each case with or from a bank meeting the qualifications described
in clause (iii) above) in an aggregate face amount not in excess of 0.50% of the
total assets of Holdings and its Subsidiaries, on a consolidated basis, as of
the end of Holdings’ most recently completed fiscal year; and

(x)         to the extent acquired prior to the First Amendment Effective Date,
Indebtedness issued by persons with a rating of “A” or higher from S&P or “A-2”
or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition; and

(xi)        instruments equivalent to those referred to in clauses (i) through
(x) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

 

62



--------------------------------------------------------------------------------

“Permitted Loan Purchase Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender, as an Assignor, and Holdings, Products
and/or any other Subsidiary, as an Assignee, and accepted by the Administrative
Agent, substantially in the form of Exhibit A-2 or such other form as shall be
approved by the Administrative Agent and Products (such approval not to be
unreasonably withheld or delayed).

“Permitted Loan Purchases” has the meaning assigned to such term in
Section 11.06(g).

“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.

“Permitted Receivables Financing” means one or more transactions pursuant to
which (i) Receivables Assets or interests therein are sold to or financed by one
or more Special Purpose Receivables Subsidiaries, and (ii) such Special Purpose
Receivables Subsidiaries finance their acquisition of such Receivables Assets or
interests therein, or the financing thereof, by selling or borrowing against
Receivables Assets; provided that (A) recourse to Holdings, Products or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by Holdings, Products or any
Subsidiary (other than a Special Purpose Receivables Subsidiary)), and (B) the
aggregate Receivables Net Investment shall not at any time exceed the greater of
(x) $50,000,000 and (y) 65% of the value of all accounts receivable owned by the
Loan Parties determined on the basis of the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.04(a) and
Section 6.04(b)., and (C) from and after the First Amendment Effective Date, any
Indebtedness incurred constituting Permitted Receivables Financing or any other
similar factoring program shall be incurred only pursuant to, and accordance
with the terms of, Section 7.01(v).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (i) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender or
exchange premiums) thereon, underwriting discounts, defeasance costs, fees,
commissions, expenses and an amount equal to any existing commitment unutilized
thereunder and letters of credit undrawn thereunder), (ii)(x) the weighted
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the remaining weighted average life to maturity of the
Indebtedness being Refinanced and (y) the final maturity date of such Permitted
Refinancing Indebtedness is (A) on or after the 90th day after the latest final
maturity date of any then- outstanding Term Loans and Refinancing Facilities in
respect thereof or (B) no earlier than the final maturity date of the
Indebtedness being Refinanced, (iii) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such

 

63



--------------------------------------------------------------------------------

Obligations on terms at least as favorable to the Lenders, in the aggregate, as
those contained in the documentation governing the Indebtedness being
Refinanced, (iv) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced (other than Indebtedness that is secured on a junior basis to the
Obligations, which shall be subject to an intercreditor agreement on customary
intercreditor terms that is in form and substance reasonably acceptable to the
Administrative Agent and Holdings) (provided, that (x) Indebtedness (other than
the Senior Notes) (A) of any Loan Party may be Refinanced to substitute as an
obligor another Loan Party that is reasonably satisfactory to the Administrative
Agent and (B) of any Subsidiary that is not a Loan Party may be Refinanced to
substitute as an obligor another Subsidiary that is not a Loan Party that is
reasonably satisfactory to the Administrative Agent and (y) other guarantees and
security may be added to the extent then independently permitted under Article
VII) and (v) if the Indebtedness being Refinanced is secured by any collateral
(whether equally and ratably with, or junior to, the Secured Parties or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral on terms that are substantially similar, or no less favorable, to the
Secured Parties, in the aggregate, than those contained in the documentation
governing the Indebtedness being Refinanced; provided, further, that with
respect to a Refinancing of subordinated Indebtedness permitted to be incurred
herein, such Permitted Refinancing Indebtedness shall (x) be subordinated to the
guarantee by each Guarantor of the Facilities, and (y) be otherwise on terms in
the aggregate not materially less favorable to the Lenders than those contained
in the documentation governing the Indebtedness being Refinanced.

“Permitted Supplier Receivables Sale Program” means any supplier or vendor
financing arrangement, transaction, or similar program (other than pursuant to a
Permitted Receivables Financing) that is entered into for the purpose of
facilitating the sale or financing by any Loan Party of Receivables Assets or
interests therein, so long as (a) no Default or Event of Default has occurred
and is continuing, or would result from such sale or financing, (b) each such
sale or financing is for cash which is paid substantially concurrently with such
sale or financing and (c) following such sale or financing, other than pursuant
to those non-recourse exceptions which are customary in such accounts receivable
sales programs (as determined reasonably and in good faith by Borrower in
consultation with the Administrative Agent), (i) no purchaser or other
third-party financial institution shall have any recourse to any Loan Party or
any of their respective Subsidiaries in connection with such sale or financing
(or other related arrangement), and (ii) no Loan Party nor any Subsidiary of any
Loan Party shall guarantee any liabilities or obligations with respect to such
sale, financing or other related arrangement (including, without limitation, any
guarantee, surety or other credit support for any of the obligations owed by any
customer of any Loan Party or any of its Subsidiaries to such third-party
financial institution under any sale or other financing arrangement); provided,
that the aggregate amount of all Receivables Assets or interests therein sold,
financed, or otherwise transferred under all Permitted Supplier Receivables Sale
Programs, as such amount may be reduced from time to time by all cash payments
advanced to Loan Parties (and all commissions, discounts, yield and other fees
and charges relating thereto) in connection therewith, shall not exceed
$20,000,000 at any time.

“person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

 

64



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA (i) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
Products, Performance Fibers or any ERISA Affiliate, or (ii) in respect of which
Holdings, Products, Performance Fibers, any Subsidiary or any ERISA Affiliate is
an “employer” as defined in Section 3(5) of ERISA or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be a contributing
sponsor.

“Platform” has the meaning assigned to such term in Section 11.08.

“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.

“PPSA” means the Personal Property Security Act (Ontario); provided, however, if
the validity, attachment, perfection (or opposability), effect of perfection or
of non-perfection or priority of the Collateral Agent’s security interest in any
Collateral are governed by the personal property security laws or laws relating
to personal or movable property of any jurisdiction other than Ontario, “PPSA”
shall also include those personal property security laws or laws relating to
movable property in such other jurisdiction for the purpose of the provisions
hereof relating to such validity, attachment, perfection (or opposability),
effect of perfection or of non-perfection or priority and for the definitions
related to such provisions.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Pro Forma Basis” means, as to any person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”):

(i)        in making any determination of EBITDA, subject to the penultimate
paragraph of the definition of “EBITDA”, pro forma effect shall be given to the
Transactions, any Asset Sale, disposition, acquisition or Investment, in each
case in excess of $50,000,000, any (or, at Holdings’ discretion, in such lesser
amount as Holdings may elect with respect to such transaction), any merger,
amalgamation, consolidation, disposed operations, in each case, with respect to
an operating unit of a business (or any similar transaction or transactions not
otherwise

 

65



--------------------------------------------------------------------------------

permitted under Sections 7.04 or 7.05 that requires a waiver or consent of the
Required Lenders and with respect to which such waiver or consent has been
obtained), and to any capital expenditure, construction, repair, replacement,
improvement, development, any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation and any operational changes, business realignment
projects or initiatives, restructurings or reorganizations of the business of
Holdings or any of its Subsidiaries that are expected to have a continuing
impact and are factually supportable, which would include cost savings resulting
from head count reduction, closure of facilities and similar operational and
other cost savings (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period or thereafter and through and
including the date upon which the respective relevant transaction is
consummated);

(ii)        in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisitionrelevant transaction)
issued, incurred, assumed or permanently repaid during the Reference Period or
thereafter and through and including the date upon which the respective relevant
transaction or issuance, incurrence, assumption or applicable repayment of
Indebtedness or Liens or Asset Sale or dividend is consummated shall be deemed
to have been issued, incurred, assumed or permanently repaid at the beginning of
such period (provided, that with respect to any permanent repayment of
Indebtedness that results from, or utilizes the proceeds from, an Asset Sale,
disposition or other similar relevant transaction, such prepayment shall only be
included in a pro forma determination of Indebtedness under this clause (ii)(x)
if the corresponding adjustments in Consolidated Net Income and/or EBITDA (if
any) resulting from such Asset Sale, disposition or other similar relevant
transaction are actually included in the pro forma determination under the
preceding clause (i)), and (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), (A) bearing floating interest rates, shall be
computed on a pro forma basis as if the rate in effect on the date of such
calculation had been the applicable rate for the entire period (taking into
account any obligations pursuant to Swap Contracts applicable to such
Indebtedness if such Swap Contract has a remaining term in excess of 12 months),
(B) in respect of a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of Holdings to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP, (C) that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a Eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the applicable Borrower may designate and (D) if being calculated in respect
of on any Indebtedness under a revolving credit facility, shall be computed
based upon the average daily balance of such Indebtedness during the Reference
Period; and (provided, that with respect to any reduction in Interest Expense
resulting from the repayment of Indebtedness that results from, or utilizes the
proceeds from, an Asset Sale, disposition or other similar relevant transaction,
such reduced Interest Expense shall only be included in a pro forma
determination under this clause (ii)(y) if the corresponding adjustments in
Consolidated Net

 

66



--------------------------------------------------------------------------------

Income and/or EBITDA (if any) resulting from such Asset Sale, disposition or
other similar relevant transaction are actually included in the pro forma
determination under the preceding clause (i) (for the avoidance of doubt, with
respect to the Matane Disposition, any reduced Interest Expense resulting from
the application of the proceeds will only be given effect from and after the
date on which such proceeds are actually applied to prepay Indebtedness)); and

(iii)        (A) upon any Subsidiary Redesignation being designated, effect
shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) upon any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be
incurred, Holdings may elect, pursuant to a certificate of a Responsible Officer
delivered to the Administrative Agent, to treat all or any portion of the
commitment relating thereto as being incurred at the time of such commitment
(consistently applied for all purposes under this Agreement), in which case any
subsequent incurrence of Indebtedness under such commitment shall not be deemed,
for purposes of such calculation, to be an incurrence at such subsequent time.

Calculations made pursuant to the definition of “Pro Forma Basis” shall be
determined in good faith by a Responsible Officer of Holdings and may include
adjustments to reflect (A) operating expense reductions and other operating
improvements or synergies or cost savings reasonably expected to result from
such relevant transaction, which adjustments are reasonably anticipated by
Holdings to be realizable in connection with such relevant transaction (or any
similar transaction or transactions made in compliance with this Agreement or
that require a waiver or consent of the Required Lenders) and are estimated on a
good faith basis by Holdings; provided, that any such adjustments under this
clause (A) shall be as set forth in an officer’s certificate delivered to the
Administrative Agent, to reflect operating expense reductions and other
operating improvements or synergies or cost savings reasonably expected to
result within 12 months of the date the applicable transaction is consummated
and setting forth information and calculations supporting them in reasonable
detail, and provided, further, that the aggregate amount of operating expense
reductions and other operating improvements or synergies or cost savings for any
applicable period shall not exceed 20% of consolidated EBITDA for such period
(determined after giving effect to any such adjustments); and (B) all
adjustments of the type set forth on Schedule 1.01(d) to the extent such
adjustments, without duplication, continue to be applicable..

“Pro Forma Compliance” means, at any date of determination, that Holdings
(together with its Subsidiaries on a consolidated basis) shall, on a Pro Forma
Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
be in compliance with each of the Financial Covenants, recomputed as at the last
day of the most recently ended fiscal quarter of Holdings and its Subsidiaries
for which the financial statements and certificates required pursuant to
Section 4.05 or 6.04, as applicable, have been delivered, and Holdings shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of Holdings to such effect, together with all relevant financial
information.

 

67



--------------------------------------------------------------------------------

“Pro Forma Financial Information” has the meaning assigned to such term in
Section 4.05(a).

“Products” has the meaning assigned to such term in the preamble to this
Agreement.

“Projections” means the projections of Holdings, Products and the Subsidiaries
included in the Lender Presentation and any other projections and any forward
looking statements (including statements with respect to booked business) of
such entities furnished to the Lenders or the Administrative Agent by or on
behalf of Holdings, Products or any of the Subsidiaries prior to the Restatement
Date.

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.11(f)(ii).

“Public Lender” has the meaning assigned to such term in Section 11.08.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

“Qualifying Lenders” has the meaning assigned to such term in
Section 2.11(f)(iv).

“Qualifying Loans” has the meaning assigned to such term in Section 2.11(f)(iv).

“Quebec Register” means either the Register of Personal and Movable Real Rights
or the Land Registry Office of Quebec, as applicable.

“Reaffirmation Agreement” has the meaning specified in the Restatement
Agreement.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by Holdings, Products or any Subsidiary.

“Receivables Net Investment” means the aggregate cash amount paid by the lenders
or purchasers under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the

 

68



--------------------------------------------------------------------------------

same may be reduced from time to time by collections with respect to such
Receivables Assets or otherwise in accordance with the terms of the Permitted
Receivables Documents (but excluding any such collections used to make payments
of items included in clause (a)(iii) of the definition of Interest Expense);
provided, however, that if all or any part of such Receivables Net Investment
shall have been reduced by application of any distribution and thereafter such
distribution is rescinded or must otherwise be returned for any reason, such
Receivables Net Investment shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reference Period” has the meaning assigned to such term in the definition of
“Pro Forma Basis.”

“Refinance” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness,” and each of “Refinanced” and “Refinancing”
has a meaning correlative thereto.

“Refinancing Amendment” means an amendment to this Agreement, among the
applicable Borrower and the Lenders providing Refinancing Debt, effecting the
incurrence of such Refinancing Debt in accordance with Section 2.18.

“Refinancing Debt” has the meaning specified in Section 2.18(a).

“Refinancing Debt Liens” means Liens on the assets of Holdings and the
Subsidiaries securing Refinancing Debt in accordance with Section 2.18.

“Refinancing Facilities” has the meaning specified in Section 2.18(a).

“Refinancing Notes” has the meaning specified in Section 2.18(a).

“Refinancing Revolving Facility” means each USD Refinancing Revolving Facility
and Multicurrency Refinancing Revolving Facility.

“Refinancing Term Facility” has the meaning specified in Section 2.18(a).

“Refinancing Term Loans” has the meaning specified in Section 2.18(a).

“Register” has the meaning assigned to such term in Section 11.06(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

69



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified person, such person’s
Affiliates or partners and the respective directors, trustees, officers,
employees, agents, advisors or controlling persons or members of such person and
such person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Relevant Governmental Body” means, with (a) respect to deposits and borrowings
in Dollars, the Federal Reserve Board and/or the Federal Reserve Bank of New
York, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement, and (b) with respect to deposits and borrowings in another LIBOR
Quoted Currency, the applicable government body that has been endorsed or
convened by the relevant national or supranational authorities with respect to
such LIBOR Quoted Currency for the purpose of recommending a benchmark rate to
replace LIBOR in loan agreements similar to this Agreement.

“Removal Effective Date” has the meaning assigned to such term in
Section 9.06(b).

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” means, at any time, Lenders and Voting Participants having
(i) Loans (other than Swing Line Loans) outstanding, (ii) L/C Obligations
outstanding (with the aggregate amount of each Lender’s risk participation and
funded participation in funded L/C Obligations being deemed “held” by such
Lender), (iii) Swing Line Loans outstanding (with the aggregate amount of each
Lender’s risk participation and funded participation in funded Swing Line Loans
being deemed “held” by such Lender), and (iv) Revolving Facility Commitments,
that taken together, represent more than 50% of the sum of all (A) Loans (other
than Swing Line Loans) outstanding, (B) L/C Obligations outstanding, (C) Swing
Line Loans outstanding, and (D) Revolving Facility Commitments at such time. The
Loans of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time. With respect to any matter requiring the approval of the
Required Lenders, it is understood that Voting Participants shall have the
voting rights specified in Section 11.06(i) as to such matter

“Required Prepayment Date” has the meaning assigned to such term in
Section 2.11(e).

“Required Revolving Lenders” means, at any time, Revolving Facility Lenders and
Voting Participants having Revolving Facility Commitments that represent more
than 50% of the sum of all Revolving Facility Commitments at such time. The
Loans of any Defaulting Lender shall be disregarded in determining Required
Revolving Lenders at any time. With respect to any matter requiring the approval
of the Required Revolving Lenders, it is understood that Voting Participants
shall have the voting rights specified in Section 11.06(i) as to such matter.

 

70



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.

“Resignation Effective Date” has the meaning assigned to such term in
Section 9.06(a).

“Resolution Authority” means any public administrative authority, any person or
any other body which has authority to exercise any Write-down and Conversion
Powers (including any EEA Resolution Authority).

“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent (or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent).
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restatement Agreement” means that certain First Restatement Agreement, dated as
of the Signing Date, among Holdings, Products, Performance Fibers, certain of
their subsidiaries party thereto, the Lenders party thereto and Bank of America,
as Administrative Agent, to which thisthe Restatement Date Amended and Restated
Credit Agreement is attached as Annex I.

“Restatement Date”has the meaning specified in the Restatement Agreementmeans
November 17, 2017.

“Restatement Date Amended and Restated Credit Agreement” means the Original
Credit Agreement, as amended, amended and restated, supplemented or otherwise
modified from time to time prior to the First Amendment Effective Date.

“Restricted Payments” has the meaning assigned to such term in Section 7.06.

“Revaluation Date” means (a) with respect to any Loan denominated in a Foreign
Currency, each of the following (i) each date of a Borrowing of a Eurodollar
Rate Loan denominated in a Foreign Currency, (ii) each date of a continuation of
a Eurodollar Rate Loan denominated in a Foreign Currency and (iii) such
additional dates as the Administrative Agent

 

71



--------------------------------------------------------------------------------

shall reasonably determine or the Required Lenders shall reasonably require; and
(b) with respect to any Letter of Credit, each of the following (i) each date of
issuance of a Letter of Credit denominated in a Foreign Currency, (ii) each date
of an amendment of any Letter of Credit denominated in a Foreign Currency having
the effect of increasing the stated amount (or maximum stated amount) thereof,
(iii) each date of any payment by an L/C Issuer under any Letter of Credit
denominated in a Foreign Currency, (iv) the first Business Day of each calendar
month after the date of issuance of each Letter of Credit denominated in a
Foreign Currency while such Letter of Credit remains outstanding, (v) in the
case of all Existing Multicurrency Letters of Credit denominated in Foreign
Currencies, (A) the Restatement Date and (B) the First Amendment Effective Date,
and (vi) such additional dates as the Administrative Agent or any L/C Issuer of
a Letter of Credit denominated in a Foreign Currency shall reasonably determine
or the Required Lenders shall reasonably require.

“Revolver Availability” means, at any time, an amount equal to (x) the aggregate
amount of the Revolving Facility Commitments, minus (y) the aggregate Revolving
Facility Credit Exposure in each case at such time.

“Revolver Ratable Balance” has the meaning specified in Section 6.17(a).

“Revolver Rebalance Notice” has the meaning specified in Section 6.17(b).

“Revolving Facility” means each of the USD Revolving Facility and the
Multicurrency Revolving Facility, or any of them, as the context may require.

“Revolving Facility Borrowers” has the meaning assigned to such term in the
definition of “Borrower”.

“Revolving Facility Borrowing” means a Borrowing comprised of USD Revolving
Facility Loans or Multicurrency Revolving Facility Loans.

“Revolving Facility Commitment” means, with respect to each Revolving Facility
Lender, the commitment of such Revolving Facility Lender to make USD Revolving
Facility Loans and/or Multicurrency Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Facility Lender’s USD Revolving Facility
Credit Exposure and Multicurrency Revolving Facility Credit Exposure hereunder,
as such commitment may be (i) reduced from time to time pursuant to
Section 2.08, (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 11.06, and (iii) increased as
provided under Section 2.15 and/or Section 2.18. The initial amount of each
Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Revolving Facility Commitment (or Incremental
Revolving Facility Commitment), as applicable.

“Revolving Facility Credit Exposure” means, as of any date of determination, the
amount of USD Revolving Facility Credit Exposure plus the amount of
Multicurrency Revolving Facility Credit Exposure, as of such date.

“Revolving Facility Lender” means a Lender (including an Incremental Revolving
Facility Lender) with a Revolving Facility Commitment or with outstanding
Revolving Facility Loans.

 

72



--------------------------------------------------------------------------------

“Revolving Facility Loan” means a Loan made by a USD Revolving Facility Lender
or a Multicurrency Revolving Facility Lender pursuant to Section 2.01(d).

“Revolving Facility Maturity Date” means, with respect to the Multicurrency
Revolving Facility or USD Revolving Facility, as applicable, the fifth
anniversary of the Restatement Date.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc. (or any successor thereof).

“Sale and Lease Back Transaction” means an arrangement relating to property now
owned or hereafter acquired by Holdings, Products or a Subsidiary whereby
Holdings, Products or such Subsidiary transfers such property to a person and
Holdings, Products or such Subsidiary leases it from such person, other than
leases between any of Holdings, Products and a Subsidiary or between
Subsidiaries.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the First Amendment
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Entity” means (a) an agency of the government of or (b) an
organization directly or indirectly controlled by, a country that is subject to
a sanctions program identified on the most current list maintained and published
by the United States Government (including OFAC or the U.S. Department of
State), the United Nations Security Council, the European Union, any member
state of the European Union, Her Majesty’s Treasury (“HMT”) or the Canadian
Government (collectively, “Sanctions”).

“Sanctioned Person” means (a) a person named on the most current list of
Specially Designated Nationals or Blocked Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union,
any member state of the European Union, or on HMT’s Consolidated List of
Financial Sanctions Targets., (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” has the meaning assigned to such term in the definition of
“Sanctioned Entity”.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered intomade by and between any Loan Party (regardless of whether such Loan
Party was a Loan Party at the time that such Cash Management Agreement was
entered

 

73



--------------------------------------------------------------------------------

into) or (at Holdings’ election (in its sole discretion) by written notice to
the Administrative Agent) any Subsidiary that is not a Loan Party, on the one
hand, and any Cash Management Bank, on the other, to the extent that such Cash
Management Agreement is not otherwise designated in writing by the applicable
Loan Party and such Cash Management Bank to the Administrative Agent to not be
included as a Secured Cash Management Agreement.

“Secured Debt Intercreditor Agreement” has the meaning assigned to such term in
Section 11.20.

“Secured Hedge Agreement” means any Swap Contract that is entered intomade by
and between any Loan Party (regardless of whether such Loan Party was a Loan
Party at the time that such Swap Contract was entered into) or (at Holdings’
election (in its sole discretion) by written notice to the Administrative Agent)
any Subsidiary that is not a Loan Party, on the one hand, and any Hedge Bank, on
the other, to the extent that such Swap Contract is not otherwise designated in
writing by the applicable Loan Party and such Hedge Bank to the Administrative
Agent to not be included as a Secured Hedge Agreement.

“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.

“Securities Account” means a “securities account” (as defined in the
UniformCommercial Code).

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement, in substantially the form of
Exhibit E, dated as of the Initial Closing Date, among the Loan Parties party
thereto from time to time and the Collateral Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Security Documents” means the Mortgages, the Security Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 6.10.

“Senior First Lien Secured Net Debt” at any date means (i) the remainder of
(A) the aggregate principal amount of Consolidated Debt of Holdings and its
Subsidiaries outstanding at such date that is then secured by Liens on all or
any portion of the assets of Holdings and its Subsidiaries, less (B) the
aggregate principal amount of Consolidated Debt of Holdings and its Subsidiaries
outstanding at such date that is then secured only by Liens on the Collateral
that are junior or subordinated to the Liens securing the Finance Obligations
(other than any Obligations, including Incremental Loans or Refinancing Debt,
secured by Liens that are junior in right of security to the Liens on Collateral
securing any other Facility), less (ii) up to $100,000,000 of Unrestricted Cash
as of such date, and less (iii) solely in connection with (and prior to the
consummation of) any Permitted Business Acquisition or permitted Material
Investment (and without any duplication), the aggregate amount of any Escrowed
Proceeds held in accordance with the definition thereof.

“Senior Notes” means Products’ senior unsecured 5.50% notes, due 2024, issued
pursuant to the Senior Notes Indenture and outstanding on the Restatement Date.

 

74



--------------------------------------------------------------------------------

“Senior Notes Indenture” means the Indenture dated as of May 22, 2014 under
which the Senior Notes were issued, among Products, the guarantors party thereto
from time to time and the trustee named therein from time to time, as in effect
on the Restatement Date and as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“Signing Date” has the meaning specified in the Restatement Agreementmeans
August 17, 2017.

“Similar Business” has the meaning assigned to such term in Section 7.08.

“Special Purpose Receivables Subsidiary” means a direct or indirect Subsidiary

of Holdings or Products established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which is organized in a manner intended to reduce the likelihood that it would
be substantively consolidated with Holdings, Products or any of the Subsidiaries
(other than Special Purpose Receivables Subsidiaries) in the event Holdings,
Products or any such Subsidiary becomes subject to a proceeding under the U.S.
Bankruptcy Code (or other insolvency law).

“Specified Arrangement Agreement Representations” has the meaning specified in
the Restatement Agreement.

“Specified Investments” has the meaning specified in Section 4.12(b).

“Springing Junior Lien Indebtedness” has the meaning assigned to such term in
Section 7.02.

“Springing Other First Lien Indebtedness” has the meaning assigned to such term
in Section 7.02.

“Subagent” has the meaning specified in Section 9.01(b).

“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (ii) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of
Holdings; provided, that an Unrestricted Subsidiary shall be deemed not to be a
Subsidiary of Holdings (or any other person) or any of its (or any other
person’s) Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” means, subject to Sections 9.10 and 11.22 below,

 

75



--------------------------------------------------------------------------------

(i) prior to the RestatementFirst Amendment Effective Date, each Initial
Subsidiary Guarantor and (ii) on and after the RestatementFirst Amendment
Effective Date, (A) each Wholly Owned Domestic Subsidiary of Holdings (other
than any Borrower), whether existing on the RestatementFirst Amendment Effective
Date or formed or acquired thereafter, other than any Immaterial Subsidiary or
any Excluded Subsidiary, that becomes a party to this Agreement as a Guarantor
and to the Security Agreement and, (B) each other Subsidiary of Holdings (other
than any Canadian Subsidiary of Holdings) that, in the sole discretion of
Holdings, becomes a party to this Agreement (or a comparable Guaranty, mutually
agreed, each in their sole discretion, by Holdings and the Administrative Agent)
as a Guarantor and to the Security Agreement (or a comparable agreement mutually
agreed, each in their sole discretion, by Holdings and the Administrative
Agent), and (C) each Canadian Loan Party.

“Subsidiary Redesignation” has the meaning assigned to such term in the
definition of “Unrestricted Subsidiary”.

“Successor Holdings” has the meaning assigned to such term in
Section 7.05(b)(ii).

“Successor Performance Fibers” has the meaning assigned to such term in
Section 7.05(b)(iii).

“Successor Products” has the meaning assigned to such term in
Section 7.05(b)(i). “Swap Contract” means (i) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(ii) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided, that (i) no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings, Products or any
Subsidiary, and (ii) no contract for the purchase of natural gas of which any
Loan Party intends to take delivery from a counterparty in the business of
supplying natural gas, shall be a Swap Contract.

“Swap Obligations” of any person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
person in respect of any Swap Contract.

 

76



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (x) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Commitments” means, with respect to the Swing Line Lender,
$25,000,0000.0.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder. For the avoidance of
doubt, as of the First Amendment Effective Date, neither Bank of America nor any
other Lender shall have any obligation or commitment to make any Swing Line
Loans.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C-2 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Revolving Facility Borrower,
as applicable.

“Swing Line Sublimit” means $25,000,0000.0. The Swing Line Sublimit is part of,
and not in addition to, the USD Revolving Facility.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Tax Distributions” has the meaning assigned to such term in Section 7.06(b).

“Tax Group” has the meaning assigned to such term in Section 7.06(b).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

77



--------------------------------------------------------------------------------

“Tembec” means Tembec Inc., a corporation continued and existing under the laws
of Canada and its successors.

“Tembec Arrangement Agreement” has the meaning specified in the Restatement
Agreement.

“Tembec Material Adverse Effect” has the meaning specified in the Restatement
Agreement.

“Tembec Refinancing Transactions” has the meaning specified in the Restatement
Agreement.

“Tembec Signing Date” has the meaning specified in the Restatement Agreement.

“Term A-1 Borrowing” means a Borrowing comprised of Term A-1 Loans.

“Term A-1 Facility” means the Term A-1 Loan Commitments and the Term A-1 Loans
made hereunder.

“Term A-1 Facility Maturity Date” means the fifth anniversary of the Restatement
Date.

“Term A-1 Lender” means (a) at any time on or prior to the Restatement Date, any
Lender that has a Term A-1 Loan Commitment at such time and (b) at any time
after the Restatement Date, any Lender that holds Term A-1 Loans at such time.

“Term A-1 Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term A-1 Loans as set forth in Section 2.01(a) or
Incremental Term Loans in the form of Term A-1 Loans as set forth in
Section 2.01(c). The initial amount of each Lender’s Term A-1 Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term
A-1 Loan Commitment (or its Incremental Term Loan Commitment), as applicable.
The aggregate amount of the Term A-1 Loan Commitments on the Signing Date is
$230,000,000.

“Term A-1 Loan Installment Amount” means, (i) for each of the first twelve Term
A-1 Loan Installment Dates, an amount equal to 1.250% of the aggregate principal
amount of Term A-1 Loans made on the Restatement Date and (ii) for each of the
thirteenth through twentieth Term A-1 Loan Installment Dates, an amount equal to
1.875% of the aggregate principal amount of Term A-1 Loans made on the
Restatement Date.

“Term A-1 Loan Installment Date” the 26th day of March, June, September and
December, commencing with the 26th day of the first such month to occur at the
end of the first full calendar quarter following the Restatement Date (if any
such date is not a Business Day, then the applicable Term A-1 Loan Installment
Date shall be deemed to be the immediately preceding Business Day).

 

78



--------------------------------------------------------------------------------

“Term A-1 Loans” means the term loans made by the Lenders to Products pursuant
to Section 2.01(a) and any Incremental Term Loans in the form of Term A-1 Loans
made by the Incremental Term Lenders to the applicable Borrower pursuant to
Section 2.01(c).

“Term A-2 Borrowing” means a Borrowing comprised of Term A-2 Loans. “Term A-2
Facility” means the Term A-2 Loan Commitments and the Term A-2 Loans made
hereunder.

“Term A-2 Facility Maturity Date” means the earlier of (a) the seventh
anniversary of the Restatement Date and (b) the 91st day prior to the maturity
of the Senior Notes or any Permitted Refinancing Indebtedness with respect
thereto.

“Term A-2 Lender” means (a) at any time on or prior to the Restatement Date, any
Lender that has a Term A-2 Loan Commitment at such time and (b) at any time
after the Restatement Date, any Lender that holds Term A-2 Loans at such time.

“Term A-2 Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term A-2 Loans as set forth in Section 2.01(b) or
Incremental Term Loans in the form of Term A-2 Loans as set forth in
Section 2.01(c). The initial amount of each Lender’s Term A-2 Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term
A-2 Loan Commitment (or its Incremental Term Loan Commitment), as applicable.
The aggregate amount of the Term A-2 Loan Commitments on the Signing Date is
$450,000,000.

“Term A-2 Loan Installment Amount” means, for each Term A-2 Loan Installment
Date, an amount equal to 0.250% of the aggregate principal amount of Term A-2
Loans made on the Restatement Date.

“Term A-2 Loan Installment Date” the 26th day of March, June, September and
December, commencing with the 26th day of the first such month to occur at the
end of the first full calendar quarter following the Restatement Date (if any
such date is not a Business Day, then the applicable Term A-2 Loan Installment
Date shall be deemed to be the immediately preceding Business Day).

“Term A-2 Loans” means the term loans made by the Lenders to Performance Fibers
pursuant to Section 2.01(b) and any Incremental Term Loans in the form of Term
A-2 Loans made by the Incremental Term Lenders to the applicable Borrower
pursuant to Section 2.01(c).

“Term Borrowing” means any Term A-1 Borrowing, Term A-2 Borrowing or any
Incremental Term Borrowing.

“Term Facilities” means the Term A-1 Facility and the Term A-2 Facility.

 

79



--------------------------------------------------------------------------------

“Term Facility Maturity Date” means the Term A-1 Facility Maturity Date, the
Term A-2 Facility Maturity Date and/or any Incremental Term Facility Maturity
Date, as the case may be.

“Term Lender” means the Term A-1 Lenders, the Term A-2 Lenders and any Lender
holding Incremental Term Loans or Incremental Term Loan Commitments.

“Term Loans” means the Term A-1 Loans, the Term A-2 Loans and/or the Incremental
Term Loans.

“Termination Date” means the date on which (a) all Commitments shall have been
terminated, (b) the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.

“Test Date” has the meaning specified in Section 7.04.

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of Holdings then most recently ended (taken as one
accounting period).

“Title Policy” and “Title Policies” shall have the meanings set forth in the
definition of “Collateral and Guarantee Requirement.”

“Total Net Leverage Ratio” means, on any date, the ratio, calculated on a Pro
Forma Basis, of (i) (x) the aggregate principal amount of Consolidated Debt of
Holdings and its Subsidiaries outstanding at such date, less (y) up to
$100,000,000 of Unrestricted Cash as of such date, and less (z) solely in
connection with (and prior to the consummation of) any Permitted Business
Acquisition or permitted Material Investment (and without any duplication), the
aggregate amount of any Escrowed Proceeds held in accordance with the definition
thereof, to (ii) EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
internal consolidated financial statements of Holdings have been delivered to
the Administrative Agent in accordance with Section 6.04(a) or (b), as
applicable, all determined on a consolidated basis in accordance with GAAP.

“Total Net Leverage Ratio Test” means, at any time, that the Total Net Leverage
Ratio does not exceed 5.00:1.00.

“Total Net Senior First Lien Secured Leverage Ratio” means, on any date,

(a) solely for purposes of determining compliance with Section 5.05(d), the
ratio, calculated on a Pro Forma Basis, of (i) Senior First Lien Secured Net
Debt as of such date, to (ii) EBITDA for the period of the last 12 Fiscal Months
then-ended prior to the date of such determination for which the monthly report
of Holdings required pursuant to Section 6.04(c) has been delivered to the
Administrative Agent, in each case all determined on a consolidated basis,
consistent with past practice (and not the financial statements previously
delivered under Section6.04(a) or (b)); and

 

80



--------------------------------------------------------------------------------

“Total Net Senior First Lien Secured Leverage Ratio” means, on any date(b) for
all other purposes under this Agreement, the ratio, calculated on a Pro Forma
Basis, of (i) Senior First Lien Secured Net Debt as of such date, to (ii) EBITDA
for the period of the most recent four consecutive fiscal quarters endingended
prior to the date of such determination for which internal consolidated
financial statements of Holdings have been delivered to the Administrative
Agent, in accordance with Section 6.04(a) or 6.04(b), as applicable, in each
case all determined on a consolidated basis in accordance with GAAP.

“Transactions” means (i) the acquisition by Holdings or one of its Wholly Owned
Subsidiaries of all of the outstanding common shares of Tembec pursuant to the
Tembec Arrangement Agreement (the “Acquisition”), (ii) (x) the Tembec
Refinancing Transactions and (y) the repayment, redemption, discharge and/or
other satisfaction of certain other existing indebtedness of Tembec and/or its
subsidiaries, (iii) the refinancing in full of the indebtedness outstanding
under the Original Credit Agreement, (iv) the execution of, and borrowing under,
the Facilities on the Restatement Date, (v) all transactions in connection
therewith and related thereto, and (vi) the payment of all related fees,
commissions and expenses incurred in connection with the foregoing.

“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“Unfunded Pension Liability” means the amount of unfunded benefit liabilities,
as defined in Section 4001(a)(18) of ERISA.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” means the USD Unreimbursed Amount and the Multicurrency
Unreimbursed Amount.

 

81



--------------------------------------------------------------------------------

“Unrestricted Cash” means cash or Permitted Investments (other than Permitted
Investments described in clause (x) of the definition thereof) of Holdings or
any of its Subsidiaries, in each case held in the applicable country in which
such person is incorporated or otherwise organized, denominated in Dollars,
Euros, Canadian Dollars or, with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed), any other currency, and that would not
appear as “restricted” on a consolidated balance sheet of Holdings or any of its
Subsidiaries.

“Unrestricted Subsidiary” means (i) anyeach subsidiary of Holdings (other than
any Borrower) identified on Schedule 1.01(e) and (ii) any subsidiary of Holdings
(other than any Borrower) whether owned prior to, or acquired or created after,
the Restatement Date that isas having been designated by Holdings as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that Holdings shall only be permitted to so designate a new
Unrestricted Subsidiary after the Restatement Date and so long as (A) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(B) immediately after giving effect to such designation (as well as all other
such designations theretofore consummated after the first day of such Reference
Period), Holdings and its Subsidiaries shall be in Pro Forma Compliance,
(C) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by Holdings or any of its Subsidiaries) through Investments as permitted by, and
in compliance with, Section 7.04, and any prior or concurrent Investments in
such Subsidiary by Holdings or any of its Subsidiaries shall be deemed to have
been made under Section 7.04, (D) without duplication of clause (C) above, any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 7.04 and
(E) such subsidiary shall have been designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants and defaults) under the Senior Notes
Indentureprior to the First Amendment Effective Date (for the avoidance of
doubt, no further Unrestricted Subsidiaries may be designated from and after the
First Amendment Effective Date). Holdings may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, and (ii) Holdings
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of Holdings, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clause (i).

“U.S. Bankruptcy Code” means Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or otherwise modified from time to time.

 

82



--------------------------------------------------------------------------------

“USD Commitment Fee” has the meaning specified in Section 2.12(a).

“USD L/C Advance” means, with respect to each USD Revolving Facility Lender,
such Lender’s funding of its participation in any USD L/C Borrowing in
accordance with its USD Revolving Facility Percentage. All USD L/C Advances
shall be denominated in Dollars.

“USD L/C Borrowing” means an extension of credit resulting from a drawing under
any USD Letter of Credit which has not been reimbursed, or refinanced as a USD
Revolving Facility Borrowing, by the USD L/C Honor Date. All USD L/C Borrowings
shall be denominated in Dollars.

“USD L/C Credit Extension” means, with respect to any USD Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“USD L/C Honor Date” has the meaning specified in Section 2.05(c)(i)(A).

“USD L/C Issuer” means (i) CoBank, in its capacity as issuer of USD Letters of
Credit under Section 2.05(b), and its successor or successors in such capacity,
(ii) the issuer of any Existing USD Letter of Credit provided such person
(subject to the next sentence) is a USD Revolving Facility Lender and (iii) any
other USD Revolving Facility Lender which Products shall have designated (with
such USD Revolving Facility Lender’s consent) as an “USD L/C Issuer” by notice
to the Administrative Agent (including any USD Revolving Facility Lender
designated as such as a replacement for any USD L/C Issuer who is at the time of
such appointment a Defaulting Lender) that is reasonably acceptable to the
Administrative Agent, in each case, for so long as CoBank or such other USD L/C
Issuer, as the case may be, shall have a USD Letter of Credit Commitment.
Notwithstanding the foregoing, with respect to each Existing USD Letter of
Credit, in the event the issuer of such Existing USD Letter of Credit is not
itself a USD Revolving Facility Lender, but is an Affiliate or branch of a USD
Revolving Facility Lender, then such issuer shall also be deemed to be a USD L/C
Issuer for the purposes of this Agreement and the other Loan Documents. Each USD
L/C Issuer may, in its good faith discretion, arrange for one or more USD
Letters of Credit to be issued by Affiliates or branches of such USD L/C Issuer,
in which case for the purposes of this Agreement and the other Loan Documents
the term “USD L/C Issuer” shall include any such Affiliate or branch with
respect to USD Letters of Credit issued by such Affiliate or branch.

“USD L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding USD Letters of Credit plus
the aggregate of all USD Unreimbursed Amounts, including (without duplication)
all USD L/C Borrowings. For purposes of computing the amount available to be
drawn under any USD Letter of Credit, the amount of such USD Letter of Credit
shall be determined in accordance with Section 1.041.03. For all purposes of
this Agreement, if on any date of determination a USD Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such USD Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

83



--------------------------------------------------------------------------------

“USD Letter of Credit” means any letter of credit or bank guarantee issued under
the USD Revolving Facility hereunder providing for the payment of cash upon the
honoring of a presentation thereunder. A USD Letter of Credit may be standby
letter of credit or bank guaranty or, if made available by any USD L/C Issuer
(in its sole and absolute discretion), a trade or commercial letter of credit
issued by such USD L/C Issuer.

“USD Letter of Credit Commitment” means, as to any USD L/C Issuer, (a) the
amount set forth opposite such USD L/C Issuer’s name on Schedule 2.01 under the
caption “USD Letter of Credit Commitment” or (b) if such USD L/C Issuer has
entered into one or more Assignment and Acceptances, the amount set forth for
such USD L/C Issuer in the Register as such USD L/C Issuer’s “USD Letter of
Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.08.

“USD Letter of Credit Fee” has the meaning specified in Section 2.05(h).

“USD Letter of Credit Sublimit” means, at any time, an amount equal to the
lesser of (a) $40,000,000 and (b) the aggregate amount of the USD L/C Issuers’
USD Letter of Credit Commitments at such time, as such amount may be reduced
pursuant to Section 2.08. The USD Letter of Credit Sublimit is part of, and not
in addition to, the USD Revolving Facility.

“USD Refinancing Revolving Facility” has the meaning specified in
Section 2.18(a).

“USD Revolving Facility” means the USD Revolving Facility Commitments (including
any Incremental USD Revolving Facility Commitments) and the extensions of credit
made hereunder by the USD Revolving Facility Lenders (including, for the
avoidance of doubt, all USD Letters of Credit and Swing Line Loans).

“USD Revolving Facility Borrowing” means a Borrowing comprised of USD Revolving
Facility Loans.

“USD Revolving Facility Commitment” means, with respect to each USD Revolving
Facility Lender, the commitment of such USD Revolving Facility Lender to make
USD Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such USD Revolving
Facility Lender’s USD Revolving Facility Credit Exposure hereunder, as such
commitment may be (i) reduced from time to time pursuant to Section 2.08,
(ii) reduced or increased from time to time pursuant to assignments by or to
such Lender under Section 11.06, and (iii) increased as provided under
Section 2.15 and/or Section 2.18. The initial amount of each Lender’s USD
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its USD Revolving Facility Commitment (or
Incremental USD Revolving Facility Commitment), as applicable. The aggregate
amount of the Lenders’ USD Revolving Facility Commitments on the SigningFirst
Amendment Effective Date is $100,000,00084,000,000.

“USD Revolving Facility Credit Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the USD Revolving Facility Loans outstanding at
such time, (b) the aggregate principal amount of the Swing Line Loans
outstanding at such time and (c) the aggregate principal amount of USD L/C
Obligations outstanding at such time. The USD

 

84



--------------------------------------------------------------------------------

Revolving Facility Credit Exposure of any USD Revolving Facility Lender at any
time shall be the product of (x) such USD Revolving Facility Lender’s USD
Revolving Facility Percentage and (y) the aggregate USD Revolving Facility
Credit Exposure of all USD Revolving Facility Lenders, collectively, at such
time.

“USD Revolving Facility Credit Exposure Percentage” has the meaning specified in
Section 6.17(a).

“USD Revolving Facility Lender” means a Lender with a USD Revolving Facility
Commitment (including an Incremental USD Revolving Facility Commitment) or with
outstanding USD Revolving Facility Loans.

“USD Revolving Facility Loan” means a Loan made by a USD Revolving Facility
Lender in respect of its USD Revolving Facility Commitment pursuant to
Section 2.01(d).

“USD Revolving Facility Percentage” means, with respect to any USD Revolving
Facility Lender, the percentage of the total USD Revolving Facility Commitments
represented by such Lender’s USD Revolving Facility Commitment, subject to
adjustment as provided in Section 2.17. If the USD Revolving Facility
Commitments have terminated or expired, the USD Revolving Facility Percentages
shall be determined based upon the USD Revolving Facility Commitments most
recently in effect, giving effect to any subsequent assignments pursuant to
Section 11.06.

“USD Unreimbursed Amount” has the meaning specified in Section 2.05(c)(i).

“Voting Participant” has the meaning specified in Section 11.06(i).

“Voting Participant Notification” has the meaning specified in Section 11.06(i).

“Waivable Mandatory Prepayment” has the meaning assigned to such term in
Section 2.11(e).

“Wholly Owned Canadian Subsidiary” of any person means a subsidiary of such
person that is both a Canadian Subsidiary and a Wholly Owned Subsidiary.

“Wholly Owned Domestic Subsidiary” of any person means a subsidiary of such
person that is both a Domestic Subsidiary and a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person means a subsidiary of such person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable Law) are owned
by such person or one or more Wholly Owned Subsidiaries of such person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

85



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Withholding Agent” means the Loan Parties and the Administrative Agent.

“Write-Down and Conversion Powers” means:

(a)         with respect to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the write down and conversion powers
described in relation to that Bail-In Legislation in the EU Bail-In Legislation
Schedule; and

(b)        with respect to any UK Bail-In Legislation, (i) any powers under that
UK Bail-In Legislation to cancel, transfer or dilute shares issued by a Person
that is a bank or investment firm or other financial institution or affiliate of
a bank, investment firm or other financial institution, to cancel, reduce,
modify or change the form of a liability of such a Person or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that Person or any other
Person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that UK Bail-In Legislation that are
related to or ancillary to any of those powers; and (ii) any similar or
analogous powers under that UK Bail-In Legislation.

Section 1.02 Terms Generally.

(a) The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the requirements hereof and thereof. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, that, if Products notifies the Administrative Agent that
Products requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Initial Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies Products that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

Section 1.03 [Reserved].

 

86



--------------------------------------------------------------------------------

(b)       For purposes of any Collateral located in the Province of Quebec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
be deemed to include “movable property”, (b) “real property” shall be deemed to
include “immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec”, “prior claim” and a “resolutory clause,” (f) all
references to filing, registering or recording under “the Code” or the PPSA
shall be deemed to include publication under the Civil Code of Quebec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to an “opposable” or “set up” Liens as against third parties, (h) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall be deemed to include a
“mandatary,” (k) “construction liens” shall be deemed to include “legal
hypothecs”, (l) “joint and several” shall be deemed to include “solidary” and
“jointly and severally” shall be deemed to include “solidarily” (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”, (n) “beneficial ownership” shall be deemed to include “ownership”,
(o) “easement” shall be deemed to include “servitude”, (p) “priority” shall be
deemed to include “rank” or “prior claim”, as applicable, (q) “survey” shall be
deemed to include “certificate of location and plan”, (r) “fee simple title”
shall be deemed to include “absolute ownership”, (s) “leasehold interest” shall
be deemed to include “rights resulting from a lease” and (t) “lease” shall be
deemed to include a “contract of leasing (crédit-bail)”. The parties hereto
confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only (except if another language is required under any
applicable law) and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement (sauf si
une autre langue est requise en vertu d’une loi applicable).

Section 1.03 Section 1.04 Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Dollar Equivalent of the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

Section 1.04 Section 1.05 Rounding. Any financial ratios required to be
maintained by Products pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

87



--------------------------------------------------------------------------------

Section  1.05 Section 1.06 Exchange Rates; Ratio and Basket Calculations.

(a)        The Administrative Agent or any Multicurrency L/C Issuer, as
applicable, shall determine the Exchange Rate in respect of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Multicurrency
Revolving Facility Loans and Multicurrency L/C Obligations denominated in
Foreign Currencies. Such Exchange Rates shall become effective as of such
Revaluation Date and shall be the Exchange Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Holdings
hereunder or calculating financial ratios hereunder, or except as otherwise
provided herein (including clauses (c) and (d) below), the applicable amount of
any currency (other than Dollars) for purposes of the Loan Documents shall be
such Dollar Equivalent amount as so determined by the Administrative Agent or
any Multicurrency L/C Issuer, as applicable, based on the Exchange Rate in
respect of the date of such determination as if such date were the Revaluation
Date.

(b)        Wherever in this Agreement in connection with a Multicurrency
Revolving Facility Borrowing or the issuance, amendment or extension of a
Multicurrency Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Multicurrency Revolving
Facility Borrowing or Multicurrency Letter of Credit is denominated in a Foreign
Currency, such amount shall be the relevant Foreign Currency equivalent of such
Dollar amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of
a unit being rounded upward), as determined by the Administrative Agent or any
Multicurrency L/C Issuer, as applicable, on the basis of the Exchange Rate
(determined in respect of the most recent Revaluation Date).

(c)        Notwithstanding the foregoing, for purposes of determining compliance
with any covenant in Article VII, (i) with respect to any Indebtedness, Lien,
Investment, Restricted Payment, Asset Sale, acquisition, transaction with
Affiliates or payment or other distribution of or in respect of any Junior
Financing or Canadian Financing (each a “Covenant Transaction”) in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Covenant Transaction is created, made or incurred, and (ii) with
respect to any Covenant Transaction created, incurred or made in reliance on a
provision that makes reference to a percentage of Consolidated Total Assets, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in the amount of Consolidated Total Assets occurring after the time
such Covenant Transaction is created, made or incurred in reliance on such
provision.

(d)        For purposes of determining compliance with any covenant in Article
VII (other than the Financial Covenants), with respect to the amount of any
Covenant Transaction in a currency other than Dollars, such amount (i) if
created, incurred or made in reliance on a fixed Dollar basket, will be
converted into Dollars by Holdings based on the relevant Exchange Rate in effect
on the Restatement Date, and (ii) if created, incurred or made in reliance on a
percentage or ratio basket, will be converted into Dollars by Holdings based on
the relevant Exchange Rate in effect on the most recent Revaluation Date
preceding the date such Covenant Transaction is created, incurred or made and
such percentage or ratio basket will be measured at

 

88



--------------------------------------------------------------------------------

the time such Covenant Transaction is created, incurred or made. For purposes of
determining compliance with Section 7.10, amounts in currencies other than
Dollars shall be translated into Dollars by Holdings at the Exchange Rate used
in preparing Holdings’ most recently delivered annual or quarterly financial
statements.

(e)        For purposes of determining compliance with any restrictive covenant
(including Section 2.15 and the definition of “Incremental Amount”), with
respect to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement under a restrictive covenant
(including Section 2.15 and the definition of “Incremental Amount”) that does
not require compliance with a financial ratio or test (including, without
limitation, any Total Net Senior First Lien Secured Leverage Ratio, any Total
Net Leverage Ratio and any Leverage Ratio Toggle Test) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement in the same restrictive covenant (including Section 2.15 and the
definition of “Incremental Amount”) that requires compliance with any such
financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it
is understood and agreed that the Fixed Amounts (and any cash proceeds thereof)
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence Based Amounts in connection with such substantially
concurrent incurrence.

(f)        The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any comparable or
successor rate thereto.rate that is an alternative or replacement for or
successor to any of such rate (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.

(g)        The Administrative Agent (or the applicable Multicurrency L/C Issuer,
if applicable) shall provide written notice to Holdings of the Exchange Rate on
the Restatement Date and each Revaluation Date.

(h)        If at any time on or following the Signing Date all of the
Participating Member States that had adopted the Euro as their lawful currency
on or prior to the Signing Date cease to have the Euro as their lawful national
currency unit, then Holdings, the Administrative Agent, and the Lenders will
negotiate in good faith to amend the Loan Documents to (a) follow any generally
accepted conventions and market practice with respect to redenomination of
obligations originally denominated in Euro, and (b) otherwise appropriately
reflect the change in currency.

ARTICLE II

THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein:

(a)        each Lender having a Term A-1 Loan Commitment on the Restatement Date
severally agrees to make Term A-1 Loans to Products on the Restatement Date in a
principal amount not to exceed its Term A-1 Loan Commitment;

 

89



--------------------------------------------------------------------------------

(b)        each Lender having a Term A-2 Loan Commitment on the Restatement Date
severally agrees to make Term A-2 Loans to Performance Fibers on the Restatement
Date in a principal amount not to exceed its Term A-2 Loan Commitment;

(c)        each Lender having an Incremental Commitment agrees, subject to the
terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Loans to the applicable Borrower in an aggregate
principal amount not to exceed its Incremental Commitment; and

(d)         subject in each case to Section 6.17, (x) each USD Revolving
Facility Lender severally agrees to make USD Revolving Facility Loans to the
applicable Revolving Facility Borrower from time to time on any Business Day
during the Availability Period in an aggregate principal amount not to exceed at
any time outstanding the amount of such Lender’s USD Revolving Facility
Commitment, provided, however, that after giving effect to any USD Revolving
Facility Borrowing, (i) the USD Revolving Facility Credit Exposure shall not
exceed the USD Revolving Facility Commitments and (ii) the USD Revolving
Facility Credit Exposure of any USD Revolving Facility Lender shall not exceed
such Lender’s USD Revolving Facility Commitment; and (y) each Multicurrency
Revolving Facility Lender severally agrees to make Multicurrency Revolving
Facility Loans to the applicable Revolving Facility Borrower from time to time
on any Business Day during the Availability Period in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Multicurrency Revolving Facility Commitment, which Multicurrency Revolving
Facility Loans (other than Base Rate Loans) may at the election of the
applicable Revolving Facility Borrowershall be denominated in Dollars or a
Foreign Currency, provided, however, that after giving effect to any
Multicurrency Revolving Facility Borrowing, (i) the Multicurrency Revolving
Facility Credit Exposure shall not exceed the Multicurrency Revolving Facility
Commitments and (ii) the Multicurrency Revolving Facility Credit Exposure of any
Multicurrency Revolving Facility Lender shall not exceed such Lender’s
Multicurrency Revolving Facility Commitment. Within the limits of each Lender’s
USD Revolving Facility Commitment or Multicurrency Revolving Facility
Commitment, as applicable, and subject to the other terms and conditions hereof,
the Revolving Facility Borrowers may borrow under this Section 2.01(d), prepay
under Section 2.11 and reborrow under this Section 2.01(d); provided, further,
the Revolving Facility Borrowers may only borrow Revolving Facility Loans on the
Restatement Date in an aggregate principal amount not in excess of $50,000,000
(excluding any Letters of Credit outstanding on such date) (any such borrowing,
the “Initial Revolver Draw”)..

(e)        Amounts repaid or prepaid in respect of Term A-1 Loans or Term A-2
Loans may not be reborrowed.

Section 2.02    Loans and Borrowings.

(a)        Each Loan shall be made as part of a Borrowing consisting of Loans
under the same Facility and of the same Type made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility (or
in the case of Swing Line Loans, in accordance with their respective Swing Line
Commitments); provided, however, that (x) USD

 

90



--------------------------------------------------------------------------------

Revolving Facility Loans shall be made by USD Revolving Facility Lenders ratably
in accordance with their respective USD Revolving Facility Percentages on the
date such Loans are made hereunder and (y) Multicurrency Revolving Facility
Loans shall be made by Multicurrency Revolving Facility Lenders ratably in
accordance with their respective Multicurrency Revolving Facility Percentages on
the date such Loans are made hereunder, in each case subject to the provisions
of Section 6.17. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)        Subject to Section 3.03, each Borrowing shall be comprised entirely
of Base Rate Loans or Eurodollar Rate Loans as the applicable Borrower may
request in accordance herewith. Each Swing Line Borrowing shall be a Base Rate
Borrowing. Each Lender at its option may make any Base Rate Loan or Eurodollar
Rate Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided, that any exercise of such option shall not affect
the obligation of the applicable Borrower to repay such Loan in accordance with
the terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 3.01 or 3.04 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

(c)        At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each Base Rate Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that a Base Rate Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the USD
Revolving Facility Commitments or the Multicurrency Revolving Facility
Commitments, as applicable, or that is required to finance the reimbursement in
respect of Letters of Credit as contemplated by Section 2.05(c). Each Swing Line
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum. Borrowings of more than one
Type and under more than one Facility may be outstanding at the same time;
provided, that there shall not at any time be more than a total of 12 Eurodollar
Rate Borrowings outstanding under the Facilities.

(d)        Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
applicable Facility Maturity Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by (A) telephone,
or (B) a Borrowing Request; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Borrowing Request
(which may be delivered by facsimile or other electronic means of written
communication in accordance with Section 11.02). Each such Borrowing Request
must be received (a) in the case of a Eurodollar Rate Borrowing denominated in
Dollars, not later than 12:00 p.m., Local Time, three Business Days before the
date of the proposed Borrowing, or (b) in the case of a Eurodollar Rate
Borrowing denominated in a Foreign Currency, not later than 12:00 p.m., Local
Time, four Business Days before the date

 

91



--------------------------------------------------------------------------------

of the proposed Borrowing or (c) in the case of a Base Rate Borrowing in
Dollars, not later than 12:00 p.m., Local Time, one Business Day before the date
of the proposed Borrowing; provided, that any such notice of a Base Rate
Borrowing to finance the reimbursement in respect of a Letter of Credit as
contemplated by Section  2.05(c) may be given not later than 10:00 11:00 a.m.,
Local Time, on the date of the proposed Borrowing. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i)        (A) whether such Borrowing is to be a Borrowing of Term A-1 Loans,
Term A-2 Loans, USD Revolving Facility Loans, Multicurrency Revolving Facility
Loans, Other Revolving Loans, Other Term Loans or Refinancing Term Loans, and
(B) in the case of Multicurrency Revolving Facility Loans, the currency thereof;

(ii)        the aggregate amount of (A) the requested Borrowing and (B) in the
case of a Borrowing of (x) USD Revolving Facility Loans, all USD Revolving
Facility Loans to be outstanding (after giving effect to the requested
Borrowing) and (y) Multicurrency Revolving Facility Loans, all Multicurrency
Revolving Facility Loans to be outstanding (after giving effect to the requested
Borrowing);

(iii)        the date of such Borrowing, which shall be a Business Day;

(iv)        whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing;

(v)         in the case of a Eurodollar Rate Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of “Interest Period”;

(vi)        in the case of any Borrowing to be made under the Revolving
Facility, any Incremental Facility or any Refinancing Facility, the identity of
the Revolving Facility Borrower for such Borrowing; and

(vii)      the location and number of the applicable Borrower’s account to which
funds are to be disbursed.; and

(viii)    calculations demonstrating, on a Pro Forma Basis, (A) satisfaction of
the condition set forth in Section 5.05(d) and (B) compliance with the Revolver
Availability Test set forth in Section 7.10(c), in each case substantially in
the form of Exhibit C-1A attached hereto (or such other form as may be approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed)).

If the applicable Borrower fails to specify a Type of Loan in a Borrowing
Request or if such Borrower fails to give a timely notice requesting a
conversion or continuation, then the Loans shall be made as, or converted to,
Base Rate Loans (except with respect to Multicurrency Revolving Facility Loans
requested in a Foreign Currency, which shall be made in such Foreign Currency,
as Eurodollar Rate Loans with an Interest Period of one month’s duration). Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest

 

92



--------------------------------------------------------------------------------

Period then in effect with respect to the applicable Eurodollar Rate Loans. If
no Interest Period is specified with respect to any requested Eurodollar Rate
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. If the applicable Borrower fails to
specify a currency in a Borrowing Request in respect of Multicurrency Revolving
Facility Loans, then the Loans so requested shall be made in Dollars. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04        Swing Line Loans.

For the avoidance of doubt, as of the First Amendment Effective Date, Swing Line
Loans shall not be available under this Agreement.

(a)        The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may make loans in its sole discretion (each such
loan, a “Swing Line Loan”) to one or more Revolving Facility Borrowers, as
applicable, from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the USD Revolving Facility Percentage of the Outstanding Amount
of USD Revolving Facility Loans and USD L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s USD Revolving Facility
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the USD Revolving Facility Credit Exposure shall not exceed the total
USD Revolving Facility Commitment and (ii) the USD Revolving Facility Credit
Exposure of any Lender (other than the Swing Line Lender on account of its Swing
Line Loans) shall not exceed such Lender’s USD Revolving Facility Commitment,
(y) the Revolving Facility Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it has,
or by making of such Swing Line Loan may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Revolving Facility Borrowers may borrow under this Section 2.04, prepay under
Section 2.11, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each USD Revolving Facility Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s USD Revolving Facility Percentage multiplied by the
amount of such Swing Line Loan.

(b)        Borrowing Procedures. Each Swing Line Borrowing shall be made upon
any Revolving Facility Borrower’s irrevocable notice to the Swing Line Lender
and the Administrative Agent, which may be given by (A) telephone or (B) by a
Swing Line Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice. Each such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m., Local Time, on the
requested borrowing date or such later time on the requested borrowing date as
may be approved by the Swing Line Lender in its sole discretion, and shall
specify (i) the

 

93



--------------------------------------------------------------------------------

amount to be borrowed, which shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum, and
(ii) the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any USD Revolving Facility Lender) prior to 2:00
p.m., Local Time, on the date of the proposed Swing Line Borrowing (A) directing
the Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Section 5.05
is not then satisfied or waived (and one or more such conditions are not in fact
satisfied or waived), then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 3:00 p.m., Local Time, on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to such Revolving Facility Borrower in immediately available
funds either by (i) crediting the account of such Revolving Facility Borrower on
the books of the Swing Line Lender with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Swing Line Lender by such Revolving Facility Borrower.

(c)        Refinancing of Swing Line Loans.

(i)        The Swing Line Lender at any time in its sole discretion may request,
on behalf of the applicable Revolving Facility Borrower (each of which hereby
irrevocably authorizes the Swing Line Lender to so request on its respective
behalf), that each USD Revolving Facility Lender make a Base Rate Loan in an
amount equal to such Lender’s USD Revolving Facility Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.02 and 2.03, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the amount of the remaining unutilized portion of the
USD Revolving Facility and the conditions set forth in Section 5.05. The Swing
Line Lender shall furnish the applicable Revolving Facility Borrower with a copy
of the applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent. Each USD Revolving Facility Lender shall make an amount
equal to its USD Revolving Facility Percentage of the amount specified in such
Borrowing Request available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. Local Time,
on the day specified in such Borrowing Request, whereupon, subject to
Section 2.04(c)(ii), each USD Revolving Facility Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to such Revolving
Facility Borrower, as applicable, in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

94



--------------------------------------------------------------------------------

(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the USD
Revolving Facility Lenders fund its risk participation in the relevant Swing
Line Loan and each USD Revolving Facility Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii)        If any USD Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such USD Revolving Facility
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s USD Revolving Facility Loan included in the
relevant Revolving Facility Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)        Each USD Revolving Facility Lender’s obligation to make USD
Revolving Facility Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the applicable Revolving Facility Borrower or any
other person for any reason whatsoever, (B) the occurrence or continuance of a
Default or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each USD Revolving Facility
Lender’s obligation to make USD Revolving Facility Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.05.

 

  (d)

Repayment of Participations.

(i)        At any time after any USD Revolving Facility Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such USD Revolving Facility Lender its USD Revolving Facility
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

95



--------------------------------------------------------------------------------

(ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each USD Revolving Facility Lender shall pay to the Swing Line
Lender its USD Revolving Facility Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)        Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the applicable Revolving Facility Borrower
under the USD Revolving Facility for interest on the Swing Line Loans. Until
each USD Revolving Facility Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such USD Revolving
Facility Lender’s USD Revolving Facility Percentage of any Swing Line Loan,
interest in respect of such USD Revolving Facility Percentage shall be solely
for the account of the Swing Line Lender.

(f)        Payments Directly to Swing Line Lender. The applicable Revolving
Facility Borrower (or Products on its behalf, if applicable) shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g)        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Section 2.04, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when any USD Revolving Facility Lender is a
Defaulting Lender, unless the Swing Line Lender has entered into arrangements
satisfactory to it to eliminate its Fronting Exposure (after giving effect to
Section 2.16) with respect to any Defaulting Lender’s risk participations in,
and all other obligations in respect of, Swing Line Loans, including by cash
collateralizing such Defaulting Lender’s USD Revolving Facility Percentage of
all Swing Line Loans outstanding or to be outstanding hereunder.

Section 2.05    Letter s of Credit.

(a)        The Letter of Credit Commitment.

(i)        (A) Subject to the terms and conditions set forth herein and to the
terms of Section 6.17, (I) each USD L/C Issuer agrees (subject to the amount of
its USD Letter of Credit Commitment), in reliance upon the agreements of the USD
Revolving Facility Lenders set forth in this Section 2.05, (1) from time to time
on any Business Day during the period from the Restatement Date until the Letter
of Credit Expiration Date, to issue USD Letters of Credit denominated in

 

96



--------------------------------------------------------------------------------

Dollars for the account of Holdings, the applicable Revolving Facility Borrower
or the Subsidiaries, and to amend or extend USD Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the USD Letters of Credit; and (II) the USD Revolving Facility Lenders
severally agree to participate in USD Letters of Credit issued for the account
of Holdings, the applicable Revolving Facility Borrower or the Subsidiaries and
any drawings thereunder; provided that after giving effect to any USD L/C Credit
Extension with respect to any USD Letter of Credit, (w) the aggregate amount
available to be drawn under all USD Letters of Credit issued by the applicable
USD L/C Issuer issuing such USD Letter of Credit shall not exceed such USD L/C
Issuer’s USD Letter of Credit Commitment (provided, that any L/C Issuer may,
following a request from the applicable Revolving Facility Borrower, each in its
sole discretion, issue USD Letters of Credit in an aggregate available amount in
excess of such USD L/C Issuer’s USD Letter of Credit Commitment, subject to
clause (z) below), (x) the USD Revolving Facility Credit Exposure shall not
exceed the total USD Revolving Facility Commitments, (y) the USD Revolving
Facility Credit Exposure of any Lender shall not exceed such Lender’s USD
Revolving Facility Commitment and (z) the Outstanding Amount of the USD L/C
Obligations shall not exceed the USD Letter of Credit Sublimit. Notwithstanding
anything to the contrary provided in this Agreement, each letter of credit
listed on Schedule 2.05(a)(i)(A) (as may be updated pursuant to Section 11.01 of
this Agreement) (each, an “Existing USD Letter of Credit”) shall be deemed
issued under the USD Revolving Facility under this Agreement from and after the
Restatement Date.

(B)        Subject to the terms and conditions set forth herein and to the terms
of Section 6.17, (I) each Multicurrency L/C Issuer agrees (subject to the amount
of its Multicurrency Letter of Credit Commitment), in reliance upon the
agreements of the Multicurrency Revolving Facility Lenders set forth in this
Section 2.05, (1) from time to time on any Business Day during the period from
the Restatement Date until the Letter of Credit Expiration Date, to issue
Multicurrency Letters of Credit denominated in Dollars or any Foreign Currency
for the account of Holdings, the applicable Revolving Facility Borrower or the
Subsidiaries, and to amend or extend Multicurrency Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Multicurrency Letters of Credit; and (II) the Multicurrency Revolving
Facility Lenders severally agree to participate in Multicurrency Letters of
Credit issued for the account of Holdings, the applicable Revolving Facility
Borrower or the Subsidiaries and any drawings thereunder; provided that after
giving effect to any Multicurrency L/C Credit Extension with respect to any
Multicurrency Letter of Credit, (w) the aggregate amount available to be drawn
under all Multicurrency Letters of Credit issued by the applicable Multicurrency
L/C Issuer issuing such Multicurrency Letter of Credit shall not exceed such L/C
Issuer’s Multicurrency Letter of Credit Commitment (provided, that any
Multicurrency L/C Issuer may, following a request from the applicable

 

97



--------------------------------------------------------------------------------

Revolving Facility Borrower, each in its sole discretion, issue Multicurrency
Letters of Credit in an aggregate available amount in excess of such L/C
Issuer’s Multicurrency Letter of Credit Commitment, subject to clause
(z) below), (x) the Multicurrency Revolving Facility Credit Exposure shall not
exceed the total Multicurrency Revolving Facility Commitments, (y) the
Multicurrency Revolving Facility Credit Exposure of any Lender shall not exceed
such Lender’s Multicurrency Revolving Facility Commitment and (z) (I) the Dollar
Equivalent of the Outstanding Amount of the Multicurrency L/C Obligations shall
not exceed the Multicurrency Letter of Credit Sublimit and (II) the Outstanding
Amount of the Multicurrency L/C Obligations with respect to Multicurrency
Letters of Credit that are denominated or issued in Canadian Dollars shall not
exceed the Canadian Dollar Letter of Credit Sublimit.

Notwithstanding anything to the contrary provided in this Agreement, each letter
of credit listed on Schedule 2.05(a)(i)(B) (as may be updated pursuant to
Section 11.01 of this Agreement) (each, an “Existing Multicurrency Letter of
Credit”) shall be deemed issued under the Multicurrency Revolving Facility under
this Agreement from and after the Restatement Date.

(C)        Each request by a Revolving Facility Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Revolving Facility Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to clauses (a)(i)(A) and (a)(i)(B)
above, as applicable. Within the foregoing limits, and subject to the terms and
conditions hereof, each Revolving Facility Borrower’s ability to obtain Letters
of Credit shall be fully revolving, and accordingly the Revolving Facility
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii)        No L/C Issuer shall issue any Letter of Credit if:

(A)        subject to Section 2.05(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B)        unless such L/C Issuer has otherwise agreed, the expiry date of the
requested Letter of Credit would occur after the Letter of Credit Expiration
Date; provided that if any such Letter of Credit is outstanding on the Letter of
Credit Expiration Date, the applicable Revolving Facility Borrower shall Cash
Collateralize the Outstanding Amount of all L/C Obligations with respect to such
Letter of Credit.

(iii)        No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

98



--------------------------------------------------------------------------------

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to that L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which such L/C Issuer in good faith deems material to it;

(B)        the issuance of the Letter of Credit would violate in any material
respect one or more policies of such L/C Issuer applicable to letters of credit
generally and customary for other issuers of letters of credit;

(C)        except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

(D)        (x) in the case of any USD Letter of Credit, the issuance of such USD
Letter of Credit is to be denominated in a currency other than Dollars and
(y) in the case of any Multicurrency Letter of Credit, the issuance of such
Multicurrency Letter of Credit is to be denominated in a currency other than
Dollars or any Foreign Currency; or

(E)        any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the applicable
Revolving Facility Borrower or such Lender to eliminate such L/C Issuer’s actual
or reasonably determined potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or reasonably
determined potential Fronting Exposure.

(iv)        No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

99



--------------------------------------------------------------------------------

(v)        No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)      Each (x) USD L/C Issuer shall act on behalf of the USD Revolving
Facility Lenders with respect to any USD Letters of Credit issued by it and the
documents associated therewith and (y) Multicurrency L/C Issuer shall act on
behalf of the Multicurrency Revolving Facility Lenders with respect to any
Multicurrency Letters of Credit issued by it and the documents associated
therewith, and in each case such L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of any Revolving Facility Borrower delivered to the applicable
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of such Revolving Facility Borrower. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 2:00 p.m., Local Time, at least two Business
Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) whether the requested Letter
of Credit shall be a USD Letter of Credit or a Multicurrency Letter of Credit
and (I) such other customary matters as the applicable L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit

 

100



--------------------------------------------------------------------------------

Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other customary matters as the applicable L/C
Issuer may reasonably require. Additionally, the applicable Revolving Facility
Borrower shall furnish to the applicable L/C Issuer and the Administrative Agent
such other customary documents and information pertaining to such requested
Letter of Credit issuance or amendment, including any Issuer Documents, as the
applicable L/C Issuer or the Administrative Agent may reasonably require.

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, the applicable
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless one
or more applicable conditions contained in Section 5.05 shall not then be
satisfied or waived, then, subject to the terms and conditions hereof, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of Holdings, such Revolving Facility Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the applicable L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each (x) USD Letter of Credit, each
USD Revolving Facility Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable USD L/C Issuer a risk
participation in such USD Letter of Credit in an amount equal to the product of
such Lender’s USD Revolving Facility Percentage times the amount of such USD
Letter of Credit, and (y) Multicurrency Letter of Credit, each Multicurrency
Revolving Facility Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Multicurrency L/C Issuer
a risk participation in such Multicurrency Letter of Credit in an amount equal
to the product of such Lender’s Multicurrency Revolving Facility Percentage
times the amount of such Multicurrency Letter of Credit.

(iii)      If any Revolving Facility Borrower so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the applicable Revolving Facility
Borrower shall not be required to make a specific request to any L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
USD Revolving Facility Lenders or Multicurrency Revolving Facility Lenders, as
applicable, shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to

 

101



--------------------------------------------------------------------------------

permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date (unless the applicable L/C
Issuer has otherwise agreed, in which case such expiry date may be later than
the Letter of Credit Expiration Date, and if any such Letter of Credit is
outstanding on the Letter of Credit Expiration Date, the applicable Revolving
Facility Borrower shall Cash Collateralize the Outstanding Amount of all L/C
Obligations with respect to such Letter of Credit); provided, however, that the
applicable L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or
(B) one or more of the applicable conditions specified in Section 5.05 is not
then satisfied or waived.

(iv)        If any applicable Revolving Facility Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that permits the
automatic reinstatement of all or a portion of the stated amount thereof after
any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless
otherwise directed by the applicable L/C Issuer, such Revolving Facility
Borrower shall not be required to make a specific request to such L/C Issuer to
permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the USD Revolving Facility
Lenders or Multicurrency Revolving Facility Lenders, as applicable, shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the applicable Revolving Facility Borrower
that one or more of the applicable conditions specified in Section 5.05 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the applicable L/C Issuer
not to permit such reinstatement.

(v)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Revolving Facility Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

 

102



--------------------------------------------------------------------------------

(i)        (A) Upon receipt from the beneficiary of any USD Letter of Credit of
any notice of a drawing under such USD Letter of Credit, the applicable USD L/C
Issuer shall notify the applicable Revolving Facility Borrower and the
Administrative Agent thereof. Not later than 2:00 p.m., Local Time, on the
Business Day (each such date, an “USD L/C Honor Date”) following the date upon
which such Revolving Facility Borrower receives such notice from the applicable
USD L/C Issuer of a payment by such USD L/C Issuer under a USD Letter of Credit,
such Revolving Facility Borrower shall reimburse such USD L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If
Products or such Revolving Facility Borrower fails to so reimburse such USD L/C
Issuer by such time, such USD L/C Issuer shall notify the Administrative Agent
who shall promptly notify each USD Revolving Facility Lender of the USD L/C
Honor Date, the amount of the unreimbursed drawing (the “USD Unreimbursed
Amount”), and the amount of such USD Revolving Facility Lender’s USD Revolving
Facility Percentage thereof. In such event, such Revolving Facility Borrower
shall be deemed to have requested a Revolving Facility Borrowing of Base Rate
Loans to be disbursed on the USD L/C Honor Date in an amount equal to the USD
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 1.01 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the USD Revolving Facility Commitments and
the conditions set forth in Section 5.05 (other than delivery of a Borrowing
Request).

(B)        Upon receipt from the beneficiary of any Multicurrency Letter of
Credit of any notice of a drawing under such Multicurrency Letter of Credit, the
applicable Multicurrency L/C Issuer shall notify the applicable Revolving
Facility Borrower and the Administrative Agent thereof. In the case of a
Multicurrency Letter of Credit denominated in a Foreign Currency, such Revolving
Facility Borrower shall reimburse the applicable Multicurrency L/C Issuer in
such Foreign Currency, unless (A) the applicable Multicurrency L/C Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, such Revolving Facility Borrower shall have notified
the applicable Multicurrency L/C Issuer promptly following receipt of the notice
of drawing that such Revolving Facility Borrower will reimburse the applicable
Multicurrency L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Multicurrency Letter of Credit denominated in a
Foreign Currency, the applicable Multicurrency L/C Issuer shall notify such
Revolving Facility Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 2:00 p.m.,
Local Time on the Business Day immediately following the day such Revolving
Facility Borrower received notice thereof from the applicable Multicurrency L/C
Issuer in respect of a Multicurrency Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the Business Day immediately following the
day such Revolving Facility Borrower received notice

 

103



--------------------------------------------------------------------------------

thereof from the applicable Multicurrency L/C Issuer in respect of a
Multicurrency Letter of Credit to be reimbursed in a Foreign Currency (each such
date, a “Multicurrency L/C Honor Date”), such Revolving Facility Borrower shall
reimburse the applicable Multicurrency L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (A) a drawing denominated in a Foreign Currency is
to be reimbursed in Dollars pursuant to clause (B) of the second sentence in
this Section 2.05(c)(i)(B) and (B) the Dollar amount paid by such Revolving
Facility Borrower, whether on or after the Multicurrency L/C Honor Date, shall
not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Foreign Currency equal to the
drawing, such Revolving Facility Borrower agrees, as a separate and independent
obligation, to indemnify the applicable Multicurrency L/C Issuer for the loss
resulting from its inability on that date to purchase the Foreign Currency in
the full amount of the drawing. If such Revolving Facility Borrower fails to
timely reimburse the applicable Multicurrency L/C Issuer on the Multicurrency
L/C Honor Date, the Administrative Agent shall promptly notify each
Multicurrency Revolving Facility Lender of the Multicurrency L/C Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Multicurrency Letter of Credit
denominated in a Foreign Currency) (the “Multicurrency Unreimbursed Amount”),
and the amount of such Multicurrency Revolving Facility Lender’s Multicurrency
Revolving Facility Percentage thereof. In such event, such Revolving Facility
Borrower shall be deemed to have requested a Revolving Facility Borrowing, in
Dollars, of Base Rate Loans to be disbursed on the Multicurrency L/C Honor Date
in an amount equal to the Multicurrency Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 1.01 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Facility Commitments and the conditions set forth in Section 5.05
(other than delivery of a Borrowing Request).

(C)        Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.05(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)        (A) Each USD Revolving Facility Lender shall upon any notice
pursuant to Section 2.05(c)(i)(A) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose), in Dollars, for the
account of the applicable USD L/C Issuer at the account of the Administrative
Agent most recently designated by it for Dollar-denominated payments by notice
to the Lenders, in an amount equal to its USD Revolving Facility Percentage of
the USD Unreimbursed Amount not later than 1:00 p.m., Local Time, on the

 

104



--------------------------------------------------------------------------------

Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), each USD Revolving Facility
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the applicable Revolving Facility Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable USD L/C
Issuer.

(B)    Each Multicurrency Revolving Facility Lender shall upon any notice
pursuant to Section 2.05(c)(i)(B) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose), in Dollars, for the
account of the applicable Multicurrency L/C Issuer at the account of the
Administrative Agent most recently designated by it for Dollar-denominated
payments by notice to the Lenders, in an amount equal to its Multicurrency
Revolving Facility Percentage of the Multicurrency Unreimbursed Amount not later
than 1:00 p.m., Local Time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Multicurrency Revolving Facility Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the applicable
Revolving Facility Borrower in such amount. The Administrative Agent shall remit
the funds so received to the applicable Multicurrency L/C Issuer.

(iii)    (A) With respect to any USD Unreimbursed Amount that is not fully
refinanced by a Revolving Facility Borrowing of Base Rate Loans because the
conditions set forth in Section 5.05 cannot be satisfied or for any other
reason, the applicable Revolving Facility Borrower shall be deemed to have
incurred from the applicable USD L/C Issuer a USD L/C Borrowing in the amount of
the USD Unreimbursed Amount that is not so refinanced, which USD L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each USD Revolving Facility
Lender’s payment to the Administrative Agent for the account of the applicable
USD L/C Issuer pursuant to Section 2.05(c)(ii)(A) shall be deemed payment in
respect of its participation in such USD L/C Borrowing and shall constitute a
USD L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.05.

(B) With respect to any Multicurrency Unreimbursed Amount that is not fully
refinanced by a Revolving Facility Borrowing of Base Rate Loans because the
conditions set forth in Section 5.05 cannot be satisfied or for any other
reason, the applicable Revolving Facility Borrower shall be deemed to have
incurred from the applicable Multicurrency L/C Issuer a Multicurrency L/C
Borrowing, in Dollars, in the amount of the Multicurrency Unreimbursed Amount
that is not so refinanced, which Multicurrency L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Multicurrency Revolving Facility Lender’s

 

105



--------------------------------------------------------------------------------

payment to the Administrative Agent for the account of the applicable
Multicurrency L/C Issuer pursuant to Section 2.05(c)(ii)(B) shall be deemed
payment in respect of its participation in such Multicurrency L/C Borrowing and
shall constitute a Multicurrency L/C Advance from such Lender in satisfaction of
its participation obligation under this Section 2.05.

(iv)        (A) Until each USD Revolving Facility Lender funds its USD Revolving
Facility Loan or USD L/C Advance pursuant to this Section 2.05(c) to reimburse
the applicable USD L/C Issuer for any amount drawn under any USD Letter of
Credit, interest in respect of such Lender’s USD Revolving Facility Percentage
of such amount shall be solely for the account of such USD L/C Issuer.

(B)      Until each Multicurrency Revolving Facility Lender funds its
Multicurrency Revolving Facility Loan or Multicurrency L/C Advance pursuant to
this Section 2.05(c) to reimburse the applicable Multicurrency L/C Issuer for
any amount drawn under any Multicurrency Letter of Credit, interest in respect
of such Lender’s Multicurrency Revolving Facility Percentage of such amount
shall be solely for the account of such Multicurrency L/C Issuer.

(v)        Each Revolving Facility Lender’s obligation to make Revolving
Facility Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.05(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable L/C Issuer, the applicable Revolving
Facility Borrower, or any other person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Facility Lender’s obligation to make Revolving Facility
Loans pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 5.05 (other than delivery by the applicable Revolving Facility Borrower
of a Borrowing Request). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Revolving Facility Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)        (A) If any USD Revolving Facility Lender fails to make available to
the Administrative Agent for the account of any USD L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii)(A), then, without
limiting the other provisions of this Agreement, the applicable USD L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately

 

106



--------------------------------------------------------------------------------

available to the applicable USD L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable USD
L/C Issuer in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by the
applicable L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s USD Revolving Facility Loan included in the relevant
USD Revolving Facility Borrowing or USD L/C Advance in respect of the relevant
USD L/C Borrowing, as the case may be.

(B)        If any Multicurrency Revolving Facility Lender fails to make
available to the Administrative Agent for the account of any Multicurrency L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in
Section 2.05(c)(ii)(B), then, without limiting the other provisions of this
Agreement, the applicable Multicurrency L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Multicurrency L/C Issuer at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the applicable Multicurrency L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
applicable L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Multicurrency Revolving Facility Loan included in the
relevant Multicurrency Revolving Facility Borrowing or Multicurrency L/C Advance
in respect of the relevant Multicurrency L/C Borrowing, as the case may be.

(C)        A certificate of the applicable L/C Issuer submitted to any Revolving
Facility Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.05(c)(vi) shall be conclusive absent manifest error.

(d)        Repayment of Participations.

(i)        (A) At any time after a USD L/C Issuer has made a payment under any
USD Letter of Credit and has received from any USD Revolving Facility Lender
such Lender’s USD L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the
applicable USD L/C Issuer any payment in respect of the related USD Unreimbursed
Amount or interest thereon (whether directly from the applicable Revolving
Facility Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its USD Revolving Facility Percentage thereof in the same funds
as those received by the Administrative Agent.

 

107



--------------------------------------------------------------------------------

(B)        At any time after a Multicurrency L/C Issuer has made a payment under
any Multicurrency Letter of Credit and has received from any Multicurrency
Revolving Facility Lender such Lender’s Multicurrency L/C Advance in respect of
such payment in accordance with Section 2.05(c), if the Administrative Agent
receives for the account of the applicable Multicurrency L/C Issuer any payment
in respect of the related Multicurrency Unreimbursed Amount or interest thereon
(whether directly from the applicable Revolving Facility Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its
Multicurrency Revolving Facility Percentage thereof in the same funds as those
received by the Administrative Agent.

(ii)        (A) If any payment received by the Administrative Agent for the
account of a USD L/C Issuer pursuant to Section 2.05(c)(i)(A) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such USD L/C Issuer in its
discretion), each USD Revolving Facility Lender shall pay to the Administrative
Agent for the account of such USD L/C Issuer its USD Revolving Facility
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(B)        If any payment received by the Administrative Agent for the account
of a Multicurrency L/C Issuer pursuant to Section 2.05(c)(i)(B) is required to
be returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Multicurrency L/C Issuer in its
discretion), each Multicurrency Revolving Facility Lender shall pay to the
Administrative Agent for the account of such Multicurrency L/C Issuer its
Multicurrency Revolving Facility Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)        Obligations Absolute. The obligation of the applicable Revolving
Facility Borrower to reimburse the applicable L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

108



--------------------------------------------------------------------------------

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that any Revolving Facility Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Revolving
Facility Borrower or any of the Subsidiaries; or

(vi)        any adverse change in the relevant exchange rates or in the
availability of the relevant Foreign Currency to the applicable Revolving
Facility Borrower or any of the Subsidiaries or in the relevant currency markets
generally.

The applicable Revolving Facility Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with such Revolving Facility Borrower’s
instructions or other irregularity, such Revolving Facility Borrower will
immediately notify the L/C Issuer. Such Revolving Facility Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)        Role of L/C Issuer. Each Lender and the applicable Revolving Facility
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the person executing or delivering

 

109



--------------------------------------------------------------------------------

any such document. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the applicable L/C Issuer shall be liable to any Lender for: (i) any action
taken or omitted in connection herewith at the request or with the approval of
the USD Revolving Facility Lenders, the Multicurrency Revolving Facility Lenders
or the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The applicable Revolving Facility
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude such Revolving
Facility Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Revolving Facility Borrower may have a
claim against an L/C Issuer, and such L/C Issuer may be liable to such Revolving
Facility Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by such Revolving
Facility Borrower, which such Revolving Facility Borrower proves were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the applicable L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
applicable L/C Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g)        Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable L/C Issuer and the applicable Revolving Facility Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the applicable Revolving Facility Borrower for, and the L/C
Issuers’ rights and remedies against such Revolving Facility Borrower shall not
be impaired by, any action or inaction of the applicable L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

 

110



--------------------------------------------------------------------------------

(h)        Letter of Credit Fees. The applicable Revolving Facility Borrower
shall pay to the Administrative Agent for the account of each (x) USD Revolving
Facility Lender, in accordance with its applicable USD Revolving Facility
Percentage, a USD Letter of Credit fee (the “USD Letter of Credit Fee”) (i) for
each commercial USD Letter of Credit equal to the Applicable Margin for
Eurodollar Rate Borrowings effective for each day during any quarter times the
daily amount available to be drawn under such USD Letter of Credit and (ii) for
each standby USD Letter of Credit equal to the Applicable Margin for Eurodollar
Rate Borrowings effective for each day during any quarter times the daily amount
available to be drawn under such USD Letter of Credit and (y) Multicurrency
Revolving Facility Lender, in accordance with its applicable Multicurrency
Revolving Facility Percentage, a Multicurrency Letter of Credit fee (the
“Multicurrency Letter of Credit Fee”) (i) for each commercial Multicurrency
Letter of Credit equal to the Applicable Margin for Eurodollar Rate Borrowings
effective for each day during any quarter times the Dollar Equivalent of the
daily amount available to be drawn under such Multicurrency Letter of Credit and
(ii) for each standby Multicurrency Letter of Credit equal to the Applicable
Margin for Eurodollar Rate Borrowings effective for each day during any quarter
times the Dollar Equivalent of the daily amount available to be drawn under such
Multicurrency Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.041.03. Letter of Credit
Fees shall be (i) due and payable in Dollars on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Margin during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(i)        Fronting Fee and Documentary and Processing Charges to L/C Issuers.
The applicable Revolving Facility Borrower shall pay directly to each L/C Issuer
for its own account a fronting fee (i) with respect to each commercial Letter of
Credit, at the rate of 0.15% per annum (or such lesser amount to any respective
L/C Issuer as such Revolving Facility Borrower may agree in writing with such
L/C Issuer), computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable in Dollars upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between such Revolving Facility
Borrower and the L/C Issuer, computed on Dollar Equivalent of the amount of such
increase, and payable in Dollars upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate of 0.15% per
annum (or such lesser amount to any respective L/C Issuer as such Revolving
Facility Borrower may agree in writing with such L/C Issuer), computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit, and payable in Dollars on a quarterly basis in arrears. The fronting fee
in respect of any standby Letter of Credit shall be due and payable in Dollars
on the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date

 

111



--------------------------------------------------------------------------------

to occur after the issuance of such standby Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.041.03.
In addition, the applicable Revolving Facility Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable. The fees in this paragraph are
referred to collectively as “L/C Issuer Fees.”

(j)        Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)        Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary (other than the
applicable Revolving Facility Borrower), the applicable Revolving Facility
Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit in accordance with the terms
hereof. The applicable Revolving Facility Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Holdings and the Subsidiaries
inures to the benefit of such Revolving Facility Borrower and that such
Revolving Facility Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l)        Reporting. Each L/C Issuer will report in writing to the
Administrative Agent (i) on the first Business Day of each week, the aggregate
face amount of Letters of Credit issued by it and outstanding as of the last
Business Day of the preceding week, (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the applicable Revolving
Facility Borrower fails to reimburse an L/C Disbursement required to be
reimbursed to such L/C Issuer on such day, the date and amount of such failure.

Section 2.06 Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (xi) in
the case of any Loan denominated in Dollarsrequested on a date that is at least
one Business Day prior to the date of the requested Borrowing, by 12:00 p.m.,
Local Time, and (yii) in the case of any Base Rate Loan denominated in a Foreign
Currency, by the Applicablerequested on the same date as the requested
Borrowing, by 1:00 p.m., Local Time, in each case in the applicable currency
and, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that Swing Line Loans shall
be made as provided in Section 2.04.

 

112



--------------------------------------------------------------------------------

The Administrative Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower as specified in the Borrowing Request; provided that
funds in respect of Revolving Facility Loans that are Base Rate Loans and Swing
Line Borrowings made to finance the reimbursement in respect of Letters of
Credit and Swing Line Loans shall be remitted by the Administrative Agent to the
applicable L/C Issuer or the Swing Line Lenderand funds in respect of Revolving
Facility Loans that are made in accordance with and subject to Section 6.17
shall be remitted by the Administrative Agent to the applicable L/C Issuers or
Lenders, as applicable.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or with respect to a
Borrowing of Base Rate Loans, prior to 12:00 p.m., Local Time, on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.06 and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and such Borrower
severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of (A) the Federal Funds Rate and (B) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of such Borrower, the interest rate
applicable to Base Rate Loans at such time. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. In the event such Borrower pays such amount to the
Administrative Agent, then such amount shall reduce the principal amount of such
Borrowing (but exclusive of any accrued and unpaid interest thereon).

Section 2.07 Interest Elections.

(a)        Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Rate Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.07. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swing Line Borrowings which
may not be converted or continued.

(b)        To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form reasonably acceptable to the Administrative Agent and signed by such
Borrower.

 

113



--------------------------------------------------------------------------------

(c)        Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)        whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and

(iv)        if the resulting Borrowing is a Eurodollar Rate Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period.”

(v)        If any such Interest Election Request requests a Eurodollar Rate
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)        If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Rate Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing (provided, that in the case of a Eurodollar
Rate Borrowing denominated in a Foreign Currency, such Eurodollar Rate Borrowing
shall be continued as Eurodollar Rate Borrowing in its original currency with an
Interest Period of one month). Subject to the terms of Section 2.02(c), the
applicable Borrower may elect from time to time to convert all or any part of a
Base Rate Borrowing into a Eurodollar Rate Borrowing. No Revolving Facility
Borrowing may be converted into or continued as a Revolving Facility Borrowing
denominated in a different currency, but instead must be prepaid in the original
currency of such Revolving Facility Borrowing and reborrowed in the other
currency. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing
shall be converted to a Base Rate Borrowing at the end of the Interest Period
applicable thereto (provided, that in the case of a Eurodollar Rate Borrowing
denominated in a Foreign Currency, when any Event of Default has occurred and is
continuing such Eurodollar Rate Borrowing shall be continued as a Eurodollar
Rate Borrowing in its original currency with an Interest Period of one month).

 

114



--------------------------------------------------------------------------------

Section 2.08        Termination and Reduction of Commitments.

(a)        Unless previously terminated, the Revolving Facility Commitments
shall terminate on the Revolving Facility Maturity Date. After the funding of
the Term A-1 Loans on the Restatement Date, the Term A-1 Loan Commitment of each
Lender shall terminate. After the funding of the Term A-2 Loans on the
Restatement Date, the Term A-2 Loan Commitment of each Lender shall terminate.
After the funding of any applicable Incremental Term Loan Commitment, such
Incremental Term Loan Commitment shall terminate. Unless previously terminated,
all Commitments under this Agreement shall automatically terminate if the
Restatement Date does not occur on or prior to the Outside Date.

(b)        Upon the incurrence by any Revolving Facility Borrower, as
applicable, of any Refinancing Debt (x) constituting revolving credit facilities
available in Dollars only, the USD Revolving Facility Commitments of the USD
Revolving Facility Lenders (and, if applicable, the commitments under any
existing USD Refinancing Revolving Facilities) being refinanced shall be
automatically and permanently reduced on a ratable basis by an amount equal to
100% of the commitments under such revolving credit facilities and each USD
Revolving Facility Borrowing (and, if applicable, each borrowing under any
existing USD Refinancing Revolving Facilities), including any deemed borrowings
made pursuant to Sections 2.04 and 2.05 and participations in Swing Line Loans
and USD Letters of Credit pursuant to Sections 2.04 and 2.05 shall be allocated
pro rata among the USD Revolving Facility and each USD Refinancing Revolving
Facility or (y) constituting revolving credit facilities available in Dollars
and any Foreign Currency, the Multicurrency Revolving Facility Commitments of
the Multicurrency Revolving Facility Lenders (and, if applicable, the
commitments under any existing Multicurrency Refinancing Revolving Facilities)
being refinanced shall be automatically and permanently reduced on a ratable
basis by an amount equal to 100% of the commitments under such revolving credit
facilities and each Multicurrency Revolving Facility Borrowing (and, if
applicable, each borrowing under any existing Multicurrency Refinancing
Revolving Facilities), including any deemed borrowings made pursuant to
Section 2.05 and Multicurrency Letters of Credit pursuant to Section 2.05 shall
be allocated pro rata among the Multicurrency Revolving Facility and each
Multicurrency Refinancing Revolving Facility.

(c)        Products may at any time terminate, or from time to time permanently
reduce, (x) the USD Revolving Facility Commitments; provided, that (i) each
reduction of the USD Revolving Facility Commitments shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 (or, if less,
the entire remaining amount of the USD Revolving Facility Commitments),
(ii) Products shall not terminate or reduce the USD Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the USD
Revolving Facility Loans in accordance with Section 2.11, the USD Revolving
Facility Credit Exposure would exceed the total USD Revolving Facility
Commitments and (iii) to the extent practicable, each partial reduction in the
USD Letter of Credit Sublimit shall be allocated ratably among the USD L/C
Issuers in accordance with their respective USD Letter of Credit Commitments,
and/or (y) the Multicurrency Revolving Facility Commitments; provided, that

 

115



--------------------------------------------------------------------------------

(i) each reduction of the Multicurrency Revolving Facility Commitments shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (or, if less, the entire remaining amount of the Multicurrency
Revolving Facility Commitments), (ii) Products shall not terminate or reduce the
Multicurrency Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the Multicurrency Revolving Facility Loans in
accordance with Section 2.11, the Multicurrency Revolving Facility Credit
Exposure would exceed the total Multicurrency Revolving Facility Commitments and
(iii) to the extent practicable, each partial reduction in the Multicurrency
Letter of Credit Sublimit shall be allocated ratably among the Multicurrency L/C
Issuers in accordance with their respective Multicurrency Letter of Credit
Commitments.

(d)        Products shall notify the Administrative Agent of any election to
terminate or permanently reduce the USD Revolving Facility Commitments and/or
the Multicurrency Revolving Facility Commitments under paragraph (c) of this
Section 2.08 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Products pursuant to this Section shall be irrevocable; provided, that a notice
of termination of the USD Revolving Facility Commitments and/or Multicurrency
Revolving Facility Commitments delivered by Products may state that such notice
is conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements related to the incurrence of indebtedness or the consummation
of a transaction constituting a Change in Control, in which case such notice may
be revoked by Products (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the USD
Revolving Facility Commitments shall be made ratably among the USD Revolving
Facility Lenders in accordance with their respective USD Revolving Facility
Commitments. Each reduction of the Multicurrency Revolving Facility Commitments
shall be made ratably among the Multicurrency Revolving Facility Lenders in
accordance with their respective Multicurrency Revolving Facility Commitments.

Section 2.09        Agreement to Repay Loans; Evidence of Debt.

(a)        Products hereby unconditionally promises to pay to the Administrative
Agent for the account of each Term A-1 Lender the then unpaid principal amount
of each Term A-1 Loan of such Term A-1 Lender as provided in Section 2.10.
Performance Fibers hereby unconditionally promises to pay to the Administrative
Agent for the account of each Term A-2 Lender the then unpaid principal amount
of each Term A-2 Loan of such Term A-2 Lender as provided in Section 2.10. Each
of the applicable Revolving Facility Borrowers hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Revolving
Facility Lender the then unpaid principal amount of their respective Borrowings
of each Revolving Facility Loan of such Revolving Facility Lender on the
Revolving Facility Maturity Date and (ii) to the Swing Line Lender the then
unpaid principal amount of their respective Borrowings of each Swing Line Loan
on the earlier to occur of (x) the date that is ten Business Days after such
Swing Line Loan is made and (y) the Revolving Facility Maturity Date.

 

116



--------------------------------------------------------------------------------

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower, as applicable,
to such Lender resulting from each Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount and currency of each Loan made hereunder, the Facility and
Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower, as applicable, to each Lender hereunder and (iii) any amount
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section 2.09 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the applicable Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e)        Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”). In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in a form approved by the Administrative Agent and reasonably
acceptable to such Borrower. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.06) be represented by one or more Notes in such form payable to the
order of the payee named therein (or, if such Note is a registered note, to such
payee and its registered assigns).

Section 2.10        Repayment of Loans.

(a)        Subject to the other paragraphs of this Section 2.10,

(i)        Products shall repay the principal amount of the Term A-1 Loans on
each Term A-1 Loan Installment Date in an aggregate principal amount equal to
the Term A-1 Loan Installment Amount applicable thereto, and shall in any event
repay the outstanding principal amount of all Term A-1 Loans on the Term A-1
Facility Maturity Date;

(ii)        Performance Fibers shall repay the principal amount of the Term A-2
Loans on each Term A-2 Loan Installment Date in an aggregate principal amount
equal to the Term A-2 Loan Installment Amount applicable thereto, and shall in
any event repay the outstanding principal amount of all Term A-2 Loans on the
Term A-2 Facility Maturity Date;

(iii)        in the event that any Incremental Term Loans are made on an
Increased Amount Date, the applicable Borrower shall repay such Incremental Term
Loans on the dates and in the amounts set forth in the Incremental Assumption
Agreement;

(iv)        to the extent not previously paid, outstanding Term Loans shall be
due and payable on the applicable Term Facility Maturity Date; and

 

117



--------------------------------------------------------------------------------

(v)         to the extent not previously paid, outstanding Revolving Facility
Loans shall be due and payable on the Revolving Facility Maturity Date.

(b)        Prepayment of the Term Loans from:

(i)        all Net Proceeds pursuant to Section 2.11(b) shall be applied to the
Term Loans subject to the applicable Refinancingpro rata based on the aggregate
principal amount of outstanding Term A-1 Loans, Term A-2 Loans and Other Term
Loans, if any (unless, with respect to Other Term Loans, the Incremental
Assumption Agreement relating thereto does not so require) (subject to
Section 2.10(c)(i) below), with the application thereof to any applicable Term
Loans reducing in direct order the remaining installments thereof in forward
order of maturity.

(ii)        all Net Proceeds pursuant to Section 2.11(c) shall be applied to the
Term Loans pro rata (based on the aggregate principal amount of outstanding Term
A-1 Loans, Term A-2 Loans and Other Term Loans, if any (unless, with respect to
Other Term Loans, the Incremental Assumption Agreement relating thereto does not
so require) (subject to Section 2.10(c)(i) below), with the application thereof
reducing in direct order the remaining installments thereof in forward order of
maturity.

(iii)        any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied as Products may direct.to the Term Loans pro
rata based on the aggregate principal amount of outstanding Term A-1 Loans, Term
A-2 Loans and Other Term Loans, if any (unless, with respect to Other Term
Loans, the Incremental Assumption Agreement relating thereto does not so
require) (subject to Section 2.10(c)(i) below), with the application thereof
reducing in direct order the remaining installments thereof in forward order of
maturity.

(iv)        any Discounted Voluntary Prepayments of the Term Loans pursuant to
Section 2.11(f) shall be applied to reduce in inverse order the remaining
installments thereof in reverse of maturity.

(c)

(i)        Any mandatory prepayment of Term Loans pursuant to Section 2.11(c)
shall be applied so that the aggregate amount of such prepayment is allocated
among the Term A-1 Loans, Term A-2 Loans and Other Term Loans, if any, pro rata
based on the aggregate principal amount of outstanding Term A-1 Loans, Term A-2
Loans and Other Term Loans, if any (unless, with respect to Other Term Loans,
the Incremental Assumption Agreement relating thereto does not so require),
irrespective of whether such outstanding Term Loans are Base Rate Loans or
Eurodollar Rate Loans. Notwithstanding the foregoingWith respect to the
application within each such Facility, if no Lenders holding Term

 

118



--------------------------------------------------------------------------------

Loans of a particular Facility exercise the right to waive a given mandatory
prepayment of the Term Loans of such Facility pursuant to Section 2.11(e), then,
with respect to such mandatory prepayment, prior to the repayment of any Term
Loan of such Facility, Products may select the Term Borrowing or Term Borrowings
within such Facility to be repaid (but in any case ratably among the Lenders
within such Facility), and shall notify the Administrative Agent by telephone
(confirmed by facsimile) of such selection not later than 1:00 p.m., Local Time,
(i) in the case of a Base Rate Borrowing, one Business Day before the scheduled
date of such repayment and (ii) in the case of a Eurodollar Rate Borrowing,
three Business Days before the scheduled date of such repayment. Each repayment
of a Term Borrowing shall be applied ratably to the Term Loans included in the
repaid Term Borrowing. Repayments of Eurodollar Rate Borrowings shall be
accompanied by accrued interest on the amount repaid, together with any
additional amounts required pursuant to Section 3.05.

(ii)         PriorSubject at all times to Section 6.17, prior to any repayment
of any Revolving Facility Loans, Products shall select the USD Revolving
Facility Borrowings or the Multicurrency Revolving Facility Borrowings to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
facsimile) of such selection not later than 1:00 p.m., Local Time, (i) in the
case of a Base Rate Borrowing, on the scheduled date of such repayment, (ii) in
the case of a Eurodollar Rate Borrowing denominated in Dollars, three Business
Days before the scheduled date of such repayment and (iii) in the case of a
Eurodollar Rate Borrowing denominated in a Foreign Currency, four Business Days
before the scheduled date of such repayment. Each repayment of a USD Revolving
Facility Borrowing shall be applied to the USD Revolving Facility Loans included
in the repaid Borrowing such that each USD Revolving Facility Lender receives
its ratable share of such repayment (based upon the respective USD Revolving
Facility Credit Exposures of the USD Revolving Facility Lenders at the time of
such repayment). Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swing Line Loan hereunder,
Products shall select the Swing Line Borrowing or Swing Line Borrowings to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
facsimile) of such selection not later than 1:00 p.m., Local Time, on the
scheduled date of such repayment. Each repayment of a Multicurrency Revolving
Facility Borrowing shall be applied to the Multicurrency Revolving Facility
Loans included in the repaid Borrowing such that each Multicurrency Revolving
Facility Lender receives its ratable share of such repayment (based upon the
respective Multicurrency Revolving Facility Credit Exposures of the
Multicurrency Revolving Facility Lenders at the time of such repayment).
Repayments of Eurodollar Rate Borrowings shall be accompanied by accrued
interest on the amount repaid, together with any additional amounts required
pursuant to Section 3.05.

 

119



--------------------------------------------------------------------------------

Section 2.11        Prepayment of Loans.

(a)        The applicable Borrower shall have the right at any time and from
time to time to prepay any Loan in whole or in part, without premium or penalty
(but subject to SectionSections 6.17 and 3.05), in an aggregate principal amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum or, if less, the amount outstanding, subject to prior notice
in accordance with the below, which notice shall be irrevocable except to the
extent conditioned on a refinancing of all or any portion of the Facilities or,
the consummation of a transaction constituting a Change in Control, the
occurrence of any Borrowing made for purposes of complying with the provisions
of Section 6.17 or the consummation of the Matane Disposition. Each prepayment
made pursuant to this Section 2.11(a) shall be made upon notice to the
Administrative Agent, which may be given by telephone (and if in writing shall
be appropriately signed by a Responsible Officer of such Borrower), which notice
must be received by the Administrative Agent not later than 1:00 p.m., Local
Time (x) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans denominated in Dollars, (y) four Business Days prior to any date of
prepayment of Eurodollar Rate Loans denominated in a Foreign Currency and (z) on
the date of prepayment of Base Rate Loans. Each such notice shall specify the
date and amount of such prepayment, the applicable Facility and Type(s) of Loans
to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) and currency of such Loans. Each telephonic notice by the applicable
Borrower pursuant to this Section 2.11(a) must be confirmed promptly by delivery
to the Administrative Agent of a written prepayment notice, appropriately
completed and signed by a Responsible Officer of such Borrower. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s percentage (carried out to the ninth decimal
place) of the applicable Facility). If such notice is given by the applicable
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan under this Section 2.11 shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(b)        The applicable Borrower shall apply all Net Proceeds of any
Refinancing Debt constituting (i) Refinancing Term Loans or Refinancing Notes
promptly upon receipt thereof to prepay Loans in accordance with
paragraphparagraphs (b)(i) and (c)(i) of Section 2.10 and (ii) Refinancing
Revolving Facilities in accordance with paragraph (b) of Section 2.08.

(c)        Products shall apply all Net Proceeds (other than Net Proceeds of any
Refinancing Debt, and subject to clause (z)(III) of the last proviso to clause
(i) of the definition of Net Proceeds) promptly upon receipt thereof to prepay
Term Loans in accordance with paragraphs (b)(ii) and (c)(i) of Section 2.10.

(d)        Prepayments of any Terms Loans will be (a) net of any additional
Taxes paid, or estimated by Holdings in good faith to be payable, as a result of
the repatriation of such Net Proceeds and (b) limited to the extent that
Holdings determines in good faith (in consultation with the Administrative
Agent) that such prepayments would result in material adverse Tax consequences
or would be prohibited or restricted by applicable Requirement of Law; provided
that (i) Holdings shall use commercially reasonable efforts to eliminate such
Tax effects in order to make such prepayments and (ii) once the repatriation of
any such funds is permitted under the applicable Requirement of Law and no
longer results in material adverse Tax consequences, such repatriation will be
promptly effected and such repatriated funds will be promptly applied (net of
additional Taxes payable or reserved against as a result thereof) to the
prepayment of the Term Loans in accordance herewith.

 

120



--------------------------------------------------------------------------------

(e)        Anything contained herein to the contrary notwithstanding, in the
event Products is required to make any mandatory prepayment (a “Waivable
Mandatory Prepayment”) of the Term Loans pursuant to Section 2.11(c), not less
than three Business Days prior to the date (the “Required Prepayment Date”) on
which Products elects (or is otherwise required) to make such Waivable Mandatory
Prepayment, Products shall notify the Administrative Agent of the amount of such
prepayment, and the Administrative Agent will promptly thereafter notify each
Lender holding an outstanding Term Loan of the amount of such Lender’s pro rata
share of such Waivable Mandatory Prepayment and of such Lender’s option to
refuse such amount. Any such Lender may exercise such option (each Lender that
exercises such option to decline payment being a “Declining Lender”) by giving
written notice to the Administrative Agent of its election to do so on or before
the second Business Day prior to the Required Prepayment Date (it being
understood that any Lender which notifies the Administrative Agent of its
election not to exercise such option or does not notify the Administrative Agent
of its election to exercise such option on or before the first Business Day
prior to the Required Prepayment Date shall be deemed to have elected, as of
such date, not to exercise such option (each such Lender being an “Accepting
Lender”)). On the Required Prepayment Date, (i) Products shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment equal to
that portion of the Waivable Mandatory Prepayment payable to all such Accepting
Lenders, which amount shall be applied to prepay the Term Loans of such
Accepting Lenders (which prepayment shall be applied to the scheduled
installments of principal of the Term Loans in accordance with
Section 2.10(b)(ii) and (c)(i)), and (ii) an amount equal to that portion of the
Waivable Mandatory Prepayment otherwise payable to the Declining Lenders shall
be retained by Products.

(f)        (i) Notwithstanding anything to the contrary in Section 2.11(a),
2.14(c) or 3.04, the applicable Borrower shall have the right at any time and
from time to time prior to the occurrence First Amendment Effective Date to
prepay Term Loans to the Term Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this Section 2.11(f), provided that
(A) Discounted Voluntary Prepayments may only be made using Available Cash, and
(B) such Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer of such Borrower stating (1) that no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) that each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.11(f) has been satisfied and (3) the aggregate principal amount of
Term A-1 Loans and Term A-2 Loans, as applicable, so prepaid pursuant to such
Discounted Voluntary Prepayment, and (C) notwithstanding anything in this
Agreement to the contrary, in no event shall a Discounted Voluntary Prepayment
be made at any time on or after the First Amendment Effective Date.

(ii)        To the extent the applicable Borrower seeks to make a Discounted
Voluntary Prepayment, such Borrower will provide written notice to the
Administrative Agent substantially in the form of Exhibit J hereto (each, a
“Discounted Prepayment

 

121



--------------------------------------------------------------------------------

Option Notice”) that such Borrower desires to prepay Term A-1 Loans, Term A-2
Loans and/or Other Term Loans in an aggregate principal amount specified therein
by the such Borrower (each, a “Proposed Discounted Prepayment Amount”), at a
discount to the par value of such Term Loans as specified below. The Proposed
Discounted Prepayment Amount of Term A-1 Loans, Term A-2 Loans or Other Term
Loans, as applicable, shall not be less than $5,000,000. The Discounted
Prepayment Option Notice shall further specify with respect to the proposed
Discounted Voluntary Prepayment: (A) the Proposed Discounted Prepayment Amount
for Term A-1 Loans, Term A-2 Loans and/or Other Term Loans, as applicable, (B) a
discount range (which may be a single percentage) selected by the applicable
Borrower with respect to such proposed Discounted Voluntary Prepayment equal to
a percentage of par of the principal amount of Term A-1 Loans, Term A-2 Loans
and/or Other Term Loans, as applicable (the “Discount Range”), (C) the source of
proceeds to be used to make such Discounted Voluntary Prepayment and (D) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

(iii)        Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each Lender holding Term Loans of the
applicable Facility thereof. On or prior to the Acceptance Date, each such
Lender may specify by written notice substantially in the form of Exhibit K
hereto (each, a “Lender Participation Notice”) to the Administrative Agent (A) a
maximum discount to par (the “Acceptable Discount”) within the Discount Range
(for example, a Lender specifying a discount to par of 20% would accept a
purchase price of 80% of the par value of the Loans to be prepaid) and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
applicable Borrower, shall determine the applicable discount for Term A-1 Loans,
Term A-2 Loans and/or Other Term Loans, as applicable (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
such Borrower if such Borrower has selected a single percentage pursuant to
Section 2.11(f)(ii)) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which such Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Discount, the
Applicable Discount shall be the lowest Acceptable Discount specified by the
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Term Loans whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.

 

122



--------------------------------------------------------------------------------

(iv)        The applicable Borrower shall make a Discounted Voluntary Prepayment
by prepaying those Term Loans (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, such Borrower shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, such Borrower shall prepay all Qualifying Loans.

(v)        Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (except as set forth in Section 3.05), upon
irrevocable notice substantially in the form of Exhibit L hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 1:00 P.M. Local time, three Business Days prior to the date of
such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent. Upon receipt of any Discounted Voluntary
Prepayment Notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(vi)        To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(f)(iii) above)
established by the Administrative Agent in consultation with the applicable
Borrower.

(vii)        Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, (A) the applicable Borrower may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

 

123



--------------------------------------------------------------------------------

(g)        In the event and on such occasion that the Administrative Agent
notifies Products that the total USD Revolving Facility Credit Exposure exceeds
the total USD Revolving Facility Commitments, the applicable Revolving Facility
Borrower(s) shall, subject to the requirements of Section 6.17, within two
Business Days prepay USD Revolving Facility Borrowings or Swing Line Borrowings
(or, if no such Borrowings are outstanding, deposit Cash Collateral pursuant to
Section 2.16) in an aggregate amount equal to such excess. In the event and on
such occasion that the Administrative Agent notifies Products that the total
Dollar Equivalent of the Multicurrency Revolving Facility Credit Exposure
exceeds the total Multicurrency Revolving Facility Commitments, the applicable
Revolving Facility Borrower(s) shall, subject to the requirements of
Section 6.17, within two Business Days prepay Multicurrency Revolving Facility
Borrowings (or, if no such Borrowings are outstanding, deposit Cash Collateral
pursuant to Section 2.16) in an aggregate amount equal to such excess.

(h)        In the event and on such occasion that the Administrative Agent
notifies Products that the Swing Line Loans exceed the Swing Line Sublimit or
the total USD Revolving Facility Commitments, the applicable Revolving Facility
Borrower(s) shall immediately prepay Swing Line Borrowings in an aggregate
amount equal to such excess.

(i)        In the event and on such occasion that the Administrative Agent
notifies Products that the USD L/C Obligations exceed the USD Letter of Credit
Sublimit or the total USD Revolving Facility Commitments, the applicable
Revolving Facility Borrower(s) shall within five Business Days deposit Cash
Collateral pursuant to Section 2.16 in an amount equal to such excess. In the
event and on such occasion that the Administrative Agent notifies Products that
the Dollar Equivalent of the Multicurrency L/C Obligations exceed the
Multicurrency Letter of Credit Sublimit or the total Multicurrency Revolving
Facility Commitments, the applicable Revolving Facility Borrower(s) shall within
five Business Days deposit Cash Collateral pursuant to Section 2.16 in an amount
equal to such excess.

Section 2.12        Fees.

(a)        Products shall pay to the Administrative Agent for the account of
each (x) USD Revolving Facility Lender (other than Defaulting Lenders), in
accordance with each such Lender’s USD Revolving Facility Percentage, a
commitment fee (the “USD Commitment Fee”) equal to the applicable Commitment Fee
Rate multiplied by the actual daily amount by which the USD Revolving Facility
exceeds the sum of (i) the Outstanding Amount of USD Revolving Facility Loans
and (ii) the Outstanding Amount of USD L/C Obligations, subject to adjustment as
provided in Section 2.17 and (y) Multicurrency Revolving Facility Lender (other
than Defaulting Lenders), in accordance with each such Lender’s Multicurrency
Revolving Facility Percentage, a commitment fee (together with the USD
Commitment Fee, the “Commitment Fees”) equal to the applicable Commitment Fee
Rate multiplied by the actual daily amount by which the Multicurrency Revolving
Facility exceeds the sum of (i) the Outstanding Amount of Multicurrency
Revolving Facility Loans and (ii) the Outstanding Amount of Multicurrency L/C
Obligations, subject to adjustment as provided in Section 2.17. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the aggregate USD Revolving Facility
Commitments for purposes of determining the USD

 

124



--------------------------------------------------------------------------------

Commitment Fee. The Commitment Fees shall accrue at all times from the
Restatement Date through the last day of the Availability Period, including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Restatement Date, and on the last day of the Availability
Period. The Commitment Fees shall be calculated quarterly in arrears.

(b)        The applicable Revolving Facility Borrowers from time to time agree
to pay such Letter of Credit Fees and L/C Issuer Fees as specified in
Section 2.05.

(c)        Products agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the agency fees set forth in the third section
(entitled “Administrative Agency Fee”) of the Bank of America Fee Letter, dated
as of April 28, 2014, as amended, amended and restated, supplemented or
otherwise modified from time to time, at the times specified therein (the
“Administrative Agent Fees”).

(d)        All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as applicable, among
the Lenders, except that L/C Issuer Fees shall be paid directly to the
applicable L/C Issuers. Once paid, none of the Fees shall be refundable under
any circumstances.

Section 2.13        Inter est.

(a)        The Loans comprising each Base Rate Borrowing (including each Swing
Line Loan) shall bear interest at a rate per annum equal to the sum of (i) the
Base Rate plus (ii) the Applicable Margin.

(b)        The Loans comprising each Eurodollar Rate Borrowing shall bear
interest for each Interest Period applicable thereto at a rate per annum equal
to the sum of (i) the Adjusted Eurodollar Rate for Loans in the applicable
currency for such Interest Period, plus (ii) the Applicable Margin.

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the applicable Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate (the “Default Rate”) per annum equal to (i) in the case of overdue
principal of any Loan, 2.0% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.13 or (ii) in the case of
any other amount, 2.0% plus the rate applicable to Base Rate Loans as provided
in paragraph (a) of this Section; provided, that this paragraph (c) shall not
apply to any Event of Default that has been waived by the Lenders pursuant to
Section 11.01 (other than an Event of Default described in Sections 8.01(h) or
(i)).

(d)        Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) with respect to Revolving Facility
Loans and Swing Line Loans, upon termination of the Revolving Facility
Commitments and (iii) with respect to Term Loans, on the applicable Term
Facility Maturity Date; provided, that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any

 

125



--------------------------------------------------------------------------------

repayment or prepayment of any Loan (other than a prepayment of a Revolving
Facility Loan that is a Base Rate Loan or a Swing Line Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

(e)        All interest hereunder shall be computed on the basis of a year of
360 days (except that interest computed by reference to the Base Rate (including
Base Rate Loans determined by reference to the Adjusted Eurodollar Rate) shall
be computed on the basis of a year of 365 days (or 366 days in a leap year)),
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day), or in the case of interest
in respect of Loans denominated in Foreign Currencies as to which market
practice differs from the foregoing, in accordance with such applicable market
practice. The applicable Base Rate or Adjusted Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f)        For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

Section 2.14        Payments Generally; Pr o Rata Treatment; Sharing of Set
offs.

(a)        Unless otherwise specified, the applicable Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of L/C Obligations, or of amounts payable under
Section 3.01, 3.04 or 3.05, or otherwise) (x) with respect to the Commitments
and Loans, L/C Borrowings and Letters of Credit denominated in Dollars, in
Dollars no later than 2:00 p.m., Local Time, and (y) with respect to Loans, L/C
Borrowings and Letters of Credit denominated in any Foreign Currency, in the
applicable Foreign Currency in which such Loans or Letters of Credit are
denominated no later than the Applicable Time, in each case on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the applicable
Borrower by the Administrative Agent, except payments to be made directly to an
L/C Issuer or the Swing Line Lender as expressly provided herein and except that
payments pursuant to Sections 3.01, 3.04, 3.05 and 11.04 shall be made directly
to the persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the

 

126



--------------------------------------------------------------------------------

case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Except as otherwise specified herein, all payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b)        Subject (after the exercise of remedies provided for in Section 8.01)
to Section 8.03, if at any time insufficient funds are received by and available
to the Administrative Agent from the applicable Borrower to pay fully all
amounts of principal, unreimbursed L/C Obligations, interest and fees then due
from such Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (ii) second, towards payment of principal of
Swing Line Loans and unreimbursed L/C Obligations then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed L/C Obligations then due to such parties
and (iii) third, towards payment of principal of Loans (other than Swing Line
Loans and unreimbursed L/C Obligations) then due from such Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of (i) Obligations due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (x) the amount of
such Obligations due and payable to such Lender at such time to (y) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time or (ii) Obligations owing (but not due and payable) to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (x) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(y) the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time, then the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value), as applicable to
such Lender, participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other applicable Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of Obligations then due and payable to the applicable
Lenders or owing (but not due and payable) to the applicable Lenders, as the
case may be, provided that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

 

127



--------------------------------------------------------------------------------

(ii)        the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of any Borrower pursuant to any Discounted
Voluntary Prepayment under Section 2.11(f) or to any other payment made by or on
behalf of any Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.16 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to Holdings, any applicable Borrower or
any subsidiary of Holdings unless, in the case of an assignment of Loans to
Holdings, any applicable Borrower or any subsidiary of Holdings, such assignment
is made in accordance with Section 11.06 hereof.

Each Borrower consents to the foregoing Section 2.14(c) and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from
Products prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuers hereunder that the
applicable Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuers, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(e)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or,
in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon Local Time
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith

 

128



--------------------------------------------------------------------------------

on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If the applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the applicable
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent. A notice of the Administrative Agent to any Lender or such Borrower with
respect to any amount owing under this clause (e) shall be conclusive, absent
manifest error.

Section 2.15 Incremental Commitments.

(a)        Any Borrower may, by written notice to the Administrative Agent from
time to time prior to the First Amendment Effective Date, request Incremental
Term Loan Commitments and, with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed), Incremental Revolving Facility
Commitments, in an aggregate amount not to exceed the Incremental Amount from
one or more Incremental Lenders (which may include any existing Lender) willing
to provide such Incremental Loans in their own discretion. Such notice shall set
forth (i) the amount of the Incremental Commitments being requested (which shall
be in minimum increments of $5,000,000 and a minimum amount of $25,000,000 or
equal to the then-remaining Incremental Amount), (ii) the date on which such
Incremental Commitments are requested to become effective (the “Increased Amount
Date”), (iii) in the case of any Incremental Term Loan Commitment, whether such
Incremental Term Loan Commitments are to be Term A-1 Loan Commitments, Term A-2
Loan Commitments or commitments to make term loans with pricing and/or other
terms different from the Term A-1 Loans and the Term A-2 Loans (“Other Term
Loans”) and (iv) in the case of any Incremental Revolving Facility Commitment,
whether such Incremental Revolving Facility Commitments are to be additional USD
Revolving Facility Commitments, additional Multicurrency Revolving Facility
Commitments or commitments to make revolving loans with pricing and/or other
terms different from the Revolving Facility Loans (“Other Revolving Loans”).

(b)        The applicable Borrower and each Incremental Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of such Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental
Loans; provided, that

(i)        the final maturity date of any Other Term Loans shall be no earlier
than the Term A-2 Facility Maturity Date; provided that at Holdings’ election
(in its sole discretion) Other Term Loans in an aggregate principal amount
outstanding not to exceed $100,000,000 from time to time may have a final
maturity date earlier than the Term A-2 Facility Maturity Date but no earlier
than the Term A-1 Facility Maturity Date;

 

129



--------------------------------------------------------------------------------

(ii)        the final maturity date of any Other Revolving Loans shall be no
earlier than the Revolving Facility Maturity Date;

(iii)        the weighted average life to maturity of any Other Term Loans shall
be no shorter than the remaining weighted average life to maturity of the Term
A-2 Loans; provided that at Holdings’ election (in its sole discretion) Other
Term Loans and/or Incremental Notes (pursuant to Section 2.15(e)(ii)(E)) in a
combined aggregate principal amount outstanding not to exceed $100,000,000 from
time to time may have a weighted average life to maturity shorter than the
remaining weighted average life to maturity of the Term A-2 Loans but no shorter
than the remaining weighted average life to maturity of the Term A-1 Loans;

(iv)        Holdings and Products shall use their commercially reasonable
efforts to increase the face amount of the Title Policies with respect to the
Jesup Facility to an amount that is at least equal to the aggregate amount of
all Loans and unused Commitments under the Facilities, under all secured
Refinancing Debt (without duplication of amounts under the other Facilities),
and under all Incremental Facilities (without duplication of amounts under the
other Facilities) then outstanding or requested, provided that (A) in no event
shall the aggregate face amount of the Title Policies exceed $1,250,000,000, and
(B) the Administrative Agent may, from time to time, and without any requirement
for Lender consent, waive such requirement to increase the amount of such title
insurance;

(v)        the Leverage Ratio Toggle Test (tested only on the date of the
initial incurrence of the applicable Incremental Facility) shall be satisfied on
a Pro Forma Basis (giving effect to the assumptions referred to in the last
paragraph of the definition of “Incremental Amount”), provided that to the
extent the proceeds of any Incremental Facility (or Incremental Notes) are being
used to finance a Permitted Business Acquisition or a Material Investment
permitted hereunder, compliance with the Leverage Ratio Toggle Test shall be
calculated on a Pro Forma Basis at the relevant Test Date, and if, after giving
effect to such Permitted Business Acquisition or Material Investment and the
other transactions to be entered into in connection therewith on a Pro Forma
Basis as if they had occurred at the beginning of the most recent Test Period
ending prior to such Test Date, the applicable Borrower could have incurred such
Incremental Facility (or Incremental Notes) on such Test Date in compliance with
the Leverage Ratio Toggle Test, the Leverage Ratio Toggle Test shall be deemed
to have been complied with;

 

130



--------------------------------------------------------------------------------

(vi)        the all-in yield (including interest rate margins, any interest rate
floors, original issue discount and upfront fees (based on a four-year average
life to maturity), but excluding arrangement, structuring, underwriting and
other similar fees paid or payable to the arranger of such Incremental
Facilities or its affiliates) applicable to any Incremental Term Facility
incurred within 12 months after the Restatement Date will not be more than 0.50%
higher than the corresponding all-in yield (determined on the same basis)
applicable to the Term A-2 Facility, unless the Applicable Margin with respect
to the Term A-2 Facility is increased by an amount equal to the difference
between the all-in yield with respect to such Incremental Term Facility and the
all-in yield on the Term A-2 Facility minus 0.50% and the Applicable Margin with
respect to the Term A-1 Facility is increased by an amount equal to the amount
of any increase in the interest rate margin for the Term A-2 Facility; provided,
that this clause (b)(vi) shall not apply if the applicable Incremental Term
Facility ranks junior in right of security to the other Facilities or is
initially unsecured, in each case, as provided in clause (viii) below,

(vii)        (A) the all-in yield (including interest rate margins, any interest
rate floors and upfront fees (based on a four-year average life to maturity),
but excluding arrangement, structuring, underwriting and other similar fees paid
or payable to the arranger of such Incremental Facilities or its affiliates)
applicable to any Incremental USD Revolving Facility incurred at any time after
the Restatement Date and taking the form of a new tranche of revolving credit
facilities will not be more than 0.50% higher than the corresponding all-in
yield (determined on the same basis) applicable to the USD Revolving Facility,
unless the Applicable Margin with respect to the USD Revolving Facility is
increased by an amount equal to the difference between the all-in yield with
respect to such Incremental USD Revolving Facility and the all-in yield on the
USD Revolving Facility minus 0.50% and the Applicable Margin with respect to the
Multicurrency Revolving Facility is increased by an amount equal to the amount
of any increase in the interest rate margin for the USD Revolving Facility;

(B)        the all-in yield (including interest rate margins, any interest rate
floors and upfront fees (based on a four-year average life to maturity), but
excluding arrangement, structuring, underwriting and other similar fees paid or
payable to the arranger of such Incremental Facilities or its affiliates)
applicable to any Incremental Multicurrency Revolving Facility incurred at any
time after the Restatement Date and taking the form of a new tranche of
revolving credit facilities will not be more than 0.50% higher than the
corresponding all-in yield (determined on the same basis) applicable to the
Multicurrency Revolving Facility, unless the Applicable Margin with respect to
the Multicurrency Revolving Facility is increased by an amount equal to the
difference between the all-in yield with respect to such Incremental
Multicurrency Revolving Facility and the all-in yield on the Multicurrency
Revolving Facility minus 0.50% and the Applicable Margin with respect to the USD
Revolving Facility is increased by an amount equal to the amount of any increase
in the interest rate margin for the Multicurrency Revolving Facility;

 

131



--------------------------------------------------------------------------------

(viii)        Incremental Term Facilities may rank pari passu in right of
security with, or junior in right of security to, the other Facilities (but
shall in any case be secured (and, in the case of any Incremental Term
Facilities ranking junior in right of security to the other Facilities, shall be
subject to customary intercreditor terms to be reasonably acceptable to the
Administrative Agent and the applicable Borrower), except during a Collateral
Suspension Period, when Incremental Term Facilities shall be unsecured and shall
be subject to substantially the same provisions with respect to a Collateral
Reinstatement Event as the Facilities, in which case, such applicable
Incremental Term Facility will be established as a separate facility from the
then existing Term Loans;);

(ix)        to the extent any Incremental Term Facility is structured as an
incremental term “b” facility, the applicable Borrower and the Incremental
Lenders providing such Incremental Term Facility may agree to add excess cash
flow mandatory prepayment provisions for the ratable benefit of the lenders of
such tranche of incremental term “b” loans and all other outstanding tranches of
Term Loans (provided that any such excess cash flow mandatory prepayment
provisions shall automatically cease to be operative on and after the date that
all such incremental term “b” loans are repaid in full) and/or to eliminate any
Financial Covenant; and

(x)        the other terms and documentation in respect of any Incremental
Facility (including, without limitation, as to pricing, amortization, final
maturity date, participation in mandatory prepayments and ranking as to security
(if any)), to the extent not consistent with the Facilities, shall be as agreed
between the applicable Borrower and the Lenders providing such Incremental
Facility (but in any case subject to the specific limitations and requirements
set forth above).

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Commitments evidenced thereby as provided for in Section 11.01.
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the applicable Borrower’s consent (not to be unreasonably withheld),
and furnished to the other parties hereto, it being understood that such
Incremental Assumption Agreement may, without the consent of any Lender (other
than the applicable Incremental Lenders), effect such amendments to this
Agreement or any other Loan Document as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.15.

(c)        Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.15 unless (i) on the date of such effectiveness,
the condition set forth in paragraph (b) of Section 5.05 shall be satisfied or
waived and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the applicable
Borrower, (ii) the Administrative Agent shall have received customary legal
opinions, board resolutions and other customary closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and,
to the extent required by the Administrative Agent, consistent with those
delivered on the Restatement Date under Section 6 of the Restatement Agreement
and such additional customary documents and filings as the

 

132



--------------------------------------------------------------------------------

Administrative Agent may reasonably require to assure that the Incremental Loans
are secured by the Collateral ratably with (or, to the extent agreed by the
applicable Incremental Lenders in the applicable Incremental Assumption
Agreement in accordance with clause (b)(viii) above, junior to) the existing
Loans; and (iii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom; provided, to the extent the proceeds of
any Incremental Facility are being used to finance a Permitted Business
Acquisition or a Material Investment permitted hereunder, (x) the absence of the
existence of any Default or Event of Default (other than an Event of Default
under Section 8.01(b), (c), (h) or (i)) shall not be a condition to the
incurrence of such Incremental Facility and (y) the foregoing clause (i) shall
be limited, to the extent agreed with the Incremental Lender(s) providing such
Incremental Facility, to customary “specified representations” and those
representations of the seller or the target company (as applicable) included in
the acquisition agreement related to such Permitted Business Acquisition or
Material Investment that are material to the interests of the Lenders and only
to the extent that Holdings or its applicable Subsidiary has the right to
terminate its obligations under such acquisition agreement as a result of a
breach of such representations (the “Incremental Facilities Specified
Representations”). Notwithstanding anything in this Agreement to the contrary,
in no event shall any Incremental Commitments be requested or provided pursuant
to this Section 2.15 at any time on or after the First Amendment Effective Date.

(d)         Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Loans (other than Other Term Loans and Other Revolving Loans) in
the form of additional Term A-1 Loans, Term A-2 Loans, USD Revolving Facility
Loans or Multicurrency Revolving Facility Loans, as the case may be, when
originally made, are included in each Borrowing of outstanding Term A-1 Loans,
Term A-2 Loans, USD Revolving Facility Loans or Multicurrency Revolving Facility
Loans, as applicable, on a pro rata basis. The applicable Borrower agrees that
Section 3.05 shall apply to any conversion of Eurodollar Rate Loans to Base Rate
Loans reasonably required by the Administrative Agent to effect the foregoing.

(e)        Incremental Notes.

(i)        Any Borrower may from time to time prior to the First Amendment
Effective Date, upon notice to the Administrative Agent, specifying in
reasonable detail the proposed terms thereof, issue one or more series of
secured notes ranking pari passu in right of security with, or junior in right
of security with, the Facilities (such notes, collectively, “Incremental Notes”)
in an aggregate amount not to exceed the Incremental Amount (at the time of
issuance); provided, that any such issuance of Incremental Notes shall be in a
minimum amount of the lesser of (x) $25,000,000 and (y) the entire amount that
may then be requested under this Section 2.15(e); and provided, further, that.
Notwithstanding anything in this Agreement to the contrary, in no event shall
any Incremental Notes be issued during a Collateral Suspension Period shall be
unsecured and shall be subject to substantially the same provisions with respect
to a Collateral Reinstatement Event as the Facilitieson or after the First
Amendment Effective Date.

 

133



--------------------------------------------------------------------------------

(ii) As a condition precedent to the effectiveness of any Incremental Notes
pursuant to this Section 2.15(e), (A) the applicable Borrower shall deliver to
the Administrative Agent a certificate dated as of the date of issuance of the
Incremental Notes signed by a Responsible Officer of such Borrower certifying
and attaching the resolutions adopted by such Borrower approving or consenting
to the effectiveness of such Incremental Notes, and certifying that the
conditions precedent set forth in the following clauses (B) through (F) have
been satisfied, (B) such Incremental Notes shall not be guaranteed by any person
that is not a Guarantor, (C) such Incremental Notes will be secured only by the
Collateral and, if initially secured, shall be subject to an intercreditor
agreement on customary intercreditor terms to be reasonably acceptable to the
Administrative Agent and Products, (D) such Incremental Notes shall have a final
maturity no earlier than 91 days after the Latest Maturity Date, (E) the
weighted average life to maturity of such Incremental Notes shall not be shorter
than the remaining weighted average life to maturity of any outstanding Term A-2
Loans at the time of the issuance of the Incremental Notes; provided that at
Holdings’ election (in its sole discretion) Incremental Notes and/or Other Term
Loans (pursuant to Section 2.15(b)(iii)) in a combined aggregate principal
amount outstanding not to exceed $100,000,000 from time to time may have a
weighted average life to maturity shorter than the remaining weighted average
life to maturity of the Term A-2 Loans but no shorter than the remaining
weighted average life to maturity of the Term A-1 Loans, and (F) such
Incremental Notes shall not be subject to any mandatory redemption or prepayment
provisions or rights (except (1) customary asset sale, recovery event and change
of control provisions or (2) to the extent any such mandatory redemption or
prepayment is required to be applied pro rata to the Term Loans and other
Indebtedness that is secured on a pari passu basis with the Obligations).

(iii)        The Lenders hereby authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with Products as may
be necessary in order to secure any Incremental Notes with the Collateral and/or
to make such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and Products in connection with
the issuance of such Incremental Notes, in each case on terms consistent with
this Section 2.15(e).

Section 2.16 Cash Collateral.

(a)        Certain Credit Support Events. If (i) an L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the applicable
Revolving Facility Borrower shall be required to provide Cash Collateral
pursuant to Section 8.01, or (iv) there shall exist a Defaulting Lender, the
applicable shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

134



--------------------------------------------------------------------------------

(b)        Cash Collateralization Following Certain Events. If and when the
applicable Revolving Facility Borrower, pursuant to Section 2.16(a), or to the
extent provided by any Defaulting Lender, such Defaulting Lender, is required to
provide Cash Collateral, such Revolving Facility Borrower or such Defaulting
Lender, as applicable, shall deposit Cash Collateral in a Controlled Account
with or at the direction of the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the USD Revolving Facility Lenders or Multicurrency
Revolving Facility Lenders, as applicable. Each deposit of Cash Collateral
(x) made pursuant to this Section 2.16(b) or (y) made by the Administrative
Agent pursuant to Section 2.17(a)(ii), in each case, shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of such Revolving Facility Borrower under this Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Controlled Account and the applicable
Revolving Facility Borrower or such Defaulting Lender, as applicable, hereby
grants the Collateral Agent, for the ratable benefit of the Secured Parties, a
security interest in such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Collateral Agent and at the risk and expense of such
Revolving Facility Borrower or such Defaulting Lender, as applicable, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
person other than the Collateral Agent or an L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, such Revolving Facility Borrower or such Defaulting Lender,
as applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Collateral Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04, 2.05, 2.17 or Section 8.01 in respect of USD Letters of Credit or
Multicurrency Letters of Credit shall be held and applied to the satisfaction of
the specific USD L/C Obligations or Multicurrency L/C Obligations, respectively,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d)         Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

135



--------------------------------------------------------------------------------

Section 2.17 Defaulting Lenders.

(a)         Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)         Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, the
definition of “Required Revolving Lenders” and Section 11.01.

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees, indemnity payments or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.09 shall be
applied at such time or times as may be determined by the Administrative Agent
and Products as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.16; fourth, as Products may request, to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and Products, to be
held in a deposit account and released pro-rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize each L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.16;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Products as a result of
any judgment of a court of competent jurisdiction obtained by Products against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.05 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C

 

136



--------------------------------------------------------------------------------

Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro-rata in accordance with the Commitments hereunder
without giving effect to Section 2.17(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)         Certain Fees.

(A)         No Defaulting Lender shall be entitled to receive fees payable under
Section 2.12(a) for any period during which that Lender is a Defaulting Lender.

(B)         Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C)         With respect to any fee payable under Section 2.12(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, Products shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations or Swing
Line Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the applicable L/C Issuers and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuers’ or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender and (z) not be required to pay the
remaining amount of any such fee.

(iv)         Reallocation of Revolving Facility Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in (A) USD
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective USD Revolving
Facility Percentages (calculated without regard to such Defaulting Lender’s USD
Revolving Facility Commitment) and (B) Multicurrency L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Multicurrency Revolving Facility Percentages (calculated without regard to such
Defaulting Lender’s Multicurrency Revolving Facility Commitment), but in each
case only to the extent that (x) the conditions set forth in Section 5.05 are
satisfied at the time of such reallocation (and, unless Products shall have
otherwise notified the Administrative Agent at such time, Products shall be
deemed to have represented and warranted that such conditions are

 

137



--------------------------------------------------------------------------------

satisfied at such time), and (y) such reallocation does not cause the aggregate
USD Revolving Facility Credit Exposure or Multicurrency Revolving Facility
Credit Exposure, as applicable, of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s respective USD Revolving Facility Commitment or
Multicurrency Revolving Facility Commitment, as applicable. Subject to
Section 11.26, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a Non
Defaulting Lender as a result of such Non Defaulting Lender’s increased exposure
following such reallocation.

(v)         Repayment of Swing Line Loans, Cash Collateral. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
Products shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b)         Defaulting Lender Cure. If Products, the Administrative Agent, each
Swing Line Lender and each L/C Issuer, each in their sole discretion, agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro-rata basis by the
Lenders in accordance with their percentages (carried out to the ninth decimal
place) of the applicable Facility, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Products while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

Section 2.18         Refinancing Debt.

(a)         Any Borrower, as applicable, may, from time to time, refinance Term
Loans and replace USD Revolving Facility Commitments or Multicurrency Revolving
Facility Commitments, in each case in whole or part, with one or more new term
loan facilities (each, a “Refinancing Term Facility”, and the term loans
thereunder, the “Refinancing Term Loans”) or new revolving credit facilities
(each, a “USD Refinancing Revolving Facility” or a “Multicurrency Refinancing
Revolving Facility”, as applicable, and together with the Refinancing Term
Facilities, the “Refinancing Facilities”), respectively, under this Agreement
with the consent of the applicable Borrower (in the case of any Refinancing Term
Facility) or the applicable Revolving Facility Borrower (in the case of any
Refinancing Revolving Facility), as

 

138



--------------------------------------------------------------------------------

applicable, and the institutions providing such Refinancing Term Facility or
Refinancing Revolving Facility (and with respect to any Refinancing Revolving
Facility, subject to the consent of the Administrative Agent as to the selection
of lenders thereunder, to the extent that the consent of the Administrative
Agent would be required under Section 11.06 for any assignment of USD Revolving
Facility Commitments or Multicurrency Revolving Facility Commitments, as
applicable, if such lender were a prospective assignee under the USD Revolving
Facility or Multicurrency Revolving Facility, as applicable), in each case,
pursuant to a Refinancing Amendment or with one or more additional series of
senior unsecured notes or senior or junior secured notes that will be secured by
the Collateral (any such notes, “Refinancing Notes”, and the Indebtedness in
respect of any Refinancing Facilities or Refinancing Notes, “Refinancing Debt”);
provided that:

(i)        any Refinancing Term Facility or Refinancing Notes do not mature
prior to the maturity date of, or have a shorter weighted average life to
maturity than the then-remaining weighted average life to maturity of, or, with
respect to notes, have mandatory prepayment provisions (other than related to
customary asset sale, recovery event and change of control offers) that could
result in pre-payments of such Refinancing Notes prior to, the applicable Term
Loans being refinanced;

(ii)        any USD Refinancing Revolving Facility does not mature (or require
commitment reductions or amortization) prior to the maturity date of the USD
Revolving Facility Commitments being replaced and any Multicurrency Refinancing
Revolving Facility does not mature (or require commitment reductions or
amortization) prior to the maturity date of the Multicurrency Revolving Facility
Commitments being replaced;

(iii)        there shall be no borrowers or guarantors in respect of any
Refinancing Facility or Refinancing Notes that are not Loan Parties;

(iv)        the other terms and conditions, taken as a whole, of any such
Refinancing Term Facility, Refinancing Revolving Facility or Refinancing Notes
(excluding pricing (as to which neither Section 2.15(b)(vi) or
Section 2.15(b)(vii) nor any other “most favored nation” clause shall apply),
optional prepayment or redemption terms and, in respect of any Refinancing
Revolving Facility, the amount of any swing line commitment or letter of credit
sublimit (it being understood that in no event shall the amount of any such
letter of credit sublimit be less than the aggregate face amount of outstanding
letters of credit under the facility being refinanced or replaced unless the
applicable letter of credit issuer or issuers shall otherwise agree), but
including provisions with respect to a Collateral Suspension Period and a
Collateral Reinstatement Event) are substantially similar to, or not materially
more favorable to the lenders or investors, as applicable, providing such
Refinancing Term Facility, Refinancing Revolving Facility or Refinancing Notes,
as applicable, than, the terms and conditions, taken as a whole, applicable to
the Term A-1 Facility, Term A-2 Facility, USD Revolving Facility Commitments or
Multicurrency Revolving Facility Commitments being refinanced or replaced, as
determined by Holdings in good faith and except for covenants or other
provisions applicable only to periods after the Latest Maturity Date;

 

139



--------------------------------------------------------------------------------

(v)         with respect to (1) Refinancing Notes or (2) any Refinancing
Facilities secured by Liens on the Collateral that are junior in right of
security to the Liens on the Collateral securing the Facilities, such agreements
or Liens will be subject to customary intercreditor terms to be reasonably
acceptable to the Administrative Agent and Holdings;

(vi)         any Refinancing Notes or Refinancing Facilities issued or incurred
during a Collateral Suspension Period shall be issued or incurred as unsecured
indebtedness, but may contain a “springing” collateral provision substantially
similar to a Collateral Reinstatement Event; and [reserved]; and

(vii)        the aggregate principal amount of any Refinancing Facility or
Refinancing Notes shall not be greater than the aggregate principal amount (or
committed amount) of the Term Loans or Revolving Facility Loans and Revolving
Facility Commitments (as applicable) being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto, and such Term Loans or Revolving Facility
Loans and Revolving Facility Commitments being refinanced or replaced will be
permanently reduced and/or prepaid substantially simultaneously with the
issuance thereof.

(b)        Notwithstanding the foregoing, no Refinancing Facility shall become
effective under this Section 2.18 (i) unless on the date of such effectiveness,
the conditions set forth in Section 5.05(b) shall be satisfied or waived and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the applicable Borrower and
(ii) the Administrative Agent shall have received, to the extent reasonably
requested by the Administrative Agent, customary legal opinions, board
resolutions and other customary closing certificates and documentation
consistent with those delivered on the Restatement Date under Section 6 of the
Restatement Agreement.

(c)        The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Debt incurred pursuant
thereto (including the addition of such Refinancing Debt as separate
“Facilities” hereunder and treated in a manner consistent with the Facilities
being refinanced, including for purposes of prepayments and voting). Any
Refinancing Amendment may, without the consent of any person other than the
applicable Borrower and the institutions providing such Refinancing Debt, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and Holdings to effect the provisions of or consistent with this Section 2.18.
The Lenders hereby authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with Holdings as may be necessary
in order to establish new tranches of Refinancing Debt and to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and Holdings in connection with the
establishment of such new tranches of Refinancing Debt, in each case on terms
consistent with and/or to effect the provisions of this Section 2.18.

 

140



--------------------------------------------------------------------------------

Section 2.19 Designated Borrowers.

(a)        Products may at any time, and from time to time on or after the
Restatement Date, upon not less than 10 Business Days’ written notice from
Products to the Administrative Agent (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion, without any requirement for
Lender consent), designate any of its Wholly Owned Domestic Subsidiaries as a
“Designated Borrower” for purposes of this Agreement, and such Wholly Owned
Domestic Subsidiary shall thereupon become a “Designated Borrower” for purposes
of this Agreement and, as such, shall have all of the rights, privileges and
obligations of a Revolving Facility Borrower hereunder; provided that
Performance Fibers shall not be permitted to be a Designated Borrower hereunder.
The Administrative Agent shall promptly notify each Revolving Facility Lender
and each L/C of each such designation by Products and the identity of the
respective Wholly Owned Domestic Subsidiary.

(b)        Upon the payment and performance in full of all of the indebtedness,
liabilities and obligations under this Agreement of any Designated Borrower in
its capacity as such (other than any contingent indemnification obligations for
which no claim has been made and the Outstanding Amount of all L/C Obligations
with respect to Letters of Credit (if any) issued for the account of such
Designated Borrower that have been Cash Collateralized), such Designated
Borrower’s status as a “Designated Borrower” shall terminate automatically upon
written notice by Products to the Administrative Agent (which written notice the
Administrative Agent shall give promptly to each Revolving Facility Lender and
each L/C Issuer). Thereafter, the Revolving Facility Lenders shall be under no
further obligation to make any Revolving Facility Loans to, or issue any Letter
of Credit for the account of, such former Designated Borrower until such time,
if ever, as it has been re-designated a Designated Borrower by Products.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

(i)             For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer or Swing Line Lender and the term applicable “Laws” includes
FATCA. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrativean applicable
Withholding Agent or Loan Party) require the deduction or withholding of any Tax
from any such payment by the Administrativea Withholding Agent or a Loan Party,
then the Administrativeapplicable Withholding Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

 

141



--------------------------------------------------------------------------------

(ii)         and If any Loan Party or the Administrative Agent shall be required
by any applicable Laws to withhold or deduct any Taxes from any payment, then
(A) such Loan Party or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted or
withheld to the relevant Governmental Authority in accordance with such Laws and
(C) to the extent that the withholding or deduction is made on account
ofapplicable Law and, if such Tax is an Indemnified TaxesTax, then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any requiredsuch deduction or withholding or the making of all required
deductions for Indemnified Taxeshas been made (including such deductions for
Indemnified Taxesand withholdings applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding or deduction of
Indemnified Taxes been made.

(b)        Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, theThe Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)         Tax Indemnifications.

(i)         Without duplication of any additional amounts paid pursuant to
Section 3.01(a), eachEach of the Loan Parties shall, and does hereby, jointly
and severally indemnify each Recipient, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the respective Loan Party by a
Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.

(ii)        Each Lender and an L/C Issuer shall, and does hereby, indemnify
severally indemnify, and shall make payment in respect thereof, the
Administrative Agent within 10 days after demand therefor, for (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y)

 

142



--------------------------------------------------------------------------------

the Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender or L/C Issuer by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)         Evidence of Payments. Upon request by a Loan Party or the
Administrative Agent, as the case may be,As soon as practicable after any
payment of Taxes by anythe applicable Loan Party or the Administrative Agent to
a Governmental Authority as provided inpursuant to this Section 3.01, the
applicable Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to Products, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of anythe return required by Laws to
reportreporting such payment or other evidence of such payment reasonably
satisfactory to the applicable Loan Party or the Administrative Agent, as the
case may be.

 

  (e)        

Status of Lenders; Tax Documentation.

(i) Each Lender and L/C Issuer that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower and the Administrative Agent,
at the time or times reasonably requested by the applicable Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender and L/C Issuer, if reasonably requested by
the applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
applicable Borrower or the Administrative Agent as will enable the applicable
Borrower or the Administrative Agent to determine whether or not such Lender or
L/C Issuer is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 3.01(e)(ii)(A), (ii)(B), (ii)(C)
and (ii)(D) below) shall not be required if in the Lender’s, L/C Issuer’s or
Swing Line Lender’s reasonable judgment such completion, execution or submission
would subject such Lender or L/C Issuer to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or L/C Issuer.

 

143



--------------------------------------------------------------------------------

(ii)        Without limiting the generality of the foregoing:

(A)         eachany Lender or L/C Issuer that is a U.S. Person (or, if such
Lender or L/C Issuer is disregarded as an entity separate from its owner for
U.S. Federal tax purposes, is owned by a U.S. Person) shall deliver to the
applicable Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender or L/C Issuer becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), duly completed and executed originalscopies of IRS Form
W-9 certifying that such Lender or L/C Issuer (or such owner, as applicable) is
exempt from U.S. federal backup withholding Tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the applicable Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)         in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal tax purposes,
the person treated as its owner for U.S. Federal tax purposes) eligible for the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, duly completed and
executed originalscopies of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, duly
completed and executed originalscopies of IRS Form W-8BEN or IRS Form W-8BEN-E,
whichever is applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2)         duly completed and executed originalscopies of IRS Form W-8ECI with
respect to such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. Federal tax purposes, with respect to
the person treated as its owner for U.S. Federal tax purposes);

 

144



--------------------------------------------------------------------------------

(3)         in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal tax purposes,
the person treated as its owner for Federal tax purposes) entitled to
theclaiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
ProductsHoldings within the meaning of Section 881871(ch )(3)(B) of the Code, or
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed
originalscopies of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is
applicable; or

(4)         to the extent a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal tax purposes,
the person treated as its owner for U.S. Federal tax purposes) is not the
beneficial owner of such payments, duly completed and executed originalscopies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, whichever is applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the applicable Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), executed originalscopies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the applicable
Borrower, Products or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D)         if a payment made to any Lender or L/C Issuer under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or L/C Issuer were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or L/C Issuer shall deliver to the
applicable Borrower and the Administrative Agent at the time or times prescribed
by law and at such

 

145



--------------------------------------------------------------------------------

time or times reasonably requested by the applicable Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the applicable Borrower or the
Administrative Agent as may be necessary for the applicable Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or L/C Issuer has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this
AgreementRestatement Date.

(iii)         Each Lender or L/C Issuer agrees that if any form or certification
it previously delivered pursuant to this Section 3.01 becomes obsolete or
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y)promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(iv)         Each Lender, L/C Issuer and Swing Line Lender shall promptly
(A) notify the applicable Borrower, Products, Holdings and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
disadvantageous to it, in the sole judgment of such Lender or L/C Issuer, and as
may be reasonably necessary (including the re-designation of its Lending Office)
to avoid any requirement of applicable Laws of any jurisdiction that the Loan
Parties or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender or L/C Issuer.

(f)        Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or an L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or and L/C Issuer. If any
Recipient receivesparty determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has
paidpursuant to this Section 3.01 (including by the payment of additional
amounts pursuant to this Section 3.01), it shall pay to the Loan
Partyindemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by a Loan Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred byof such
Recipient,indemnified party and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party. Such indemnifying party, upon the request of the Recipient,
agrees to repaysuch indemnified party shall repay to such indemnified party the
amount paid over to the Loan Partypursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipientsuch indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection (f), in no event will the
Administrative Agent or a

 

146



--------------------------------------------------------------------------------

Lender or an L/C Issuerindemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (f) the payment of which would
place the Administrative Agent or a Lender or an L/C Issuer, as
applicable,indemnified party in a less favorable net after-Tax position than the
Administrative Agent or a Lender or an L/C Issuer, as applicable,indemnified
party would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph (f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other person.

(g)         Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

(h) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Date, the applicable Borrower, Products and the
Administrative Agent shall treat (and the Lenders and L/C Issuers hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Foreign Currency in the applicable interbank market,
then, on notice thereof by such Lender to Products through the Administrative
Agent, (i) any obligation of such Lender to make, maintain or fund Eurodollar
Rate Loans or, in the case of Eurodollar Rate Loans in Dollars, to convert Base
Rate Loans to Eurodollar Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Base Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent
and Products that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Base
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Base Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar

 

147



--------------------------------------------------------------------------------

Base Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Eurodollar Base Rate. Each Lender agrees to
notify the Administrative Agent and Products in writing promptly upon becoming
aware that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Base Rate. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 3.03 Inability to Determine Rates.

Se ction 3.03 Inability to Deter mine Rates. If the Required Lenders advise the
Administrative Agent prior to a Eurodollar Rate Borrowing, or a conversion of a
Base Rate Loan to(a) If in connection with any request for a Eurodollar Rate
Loan or a conversion to or continuation of a Eurodollar Rate Loan that
(i)thereof, (i) the Administrative Agent determines that (A) Dollar deposits
(whether in Dollars or a Foreign Currency) are not being offered to banks in the
applicable offshoreLondon interbank Eurodollar market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or (iiB)
(x) adequate and reasonable means do not exist for determining the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan (whether denominated in Dollars or a Foreignin a LIBOR
Quoted Currency) or in connection with an existing or proposed Base Rate Loan or
(iii)and (y) the circumstances described in Section 3.03(c)(i) do not apply (in
each case with respect to this clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan in a LIBOR Quoted Currency does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will as promptly as practicable so notify Products (by
telephone and/or facsimile) and each Lender. Thereafter, (x) any Interest
Election Request that requests the conversion of any Base Rate Loan to a
Eurodollar Rate Loan or the continuation of a Eurodollar Rate Loan denominated
in the affected currency shall be ineffective, (y) if any Borrowing Request
requests a Eurodollar Rate Borrowing, then such Borrowing shall be made as a
Base Rate Borrowing and (zthe obligation of the Lenders to make or maintain
Eurodollar Rate Loans in such LIBOR Quoted Currency shall be suspended, (to the
extent of the affected Eurodollar Rate Loans or Interest Periods in such LIBOR
Quoted Currency), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Base Rate for Dollars
component of the Base Rate, the utilization of the Eurodollar Base Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon theor, in the case of a determination by the
Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Notwithstanding anything to the contrary contained herein, uponUpon
receipt of such notice, Products may revoke any pending request for a Eurodollar
Rate Borrowing denominated in the affected currencyof, conversion of a Base Rate
Loan to a Eurodollar Rate Loan denominated in the affected currency or ato or
continuation of Eurodollar Rate Loans denominated in(to the extent of the
affected currencyEurodollar Rate Loans or Interest Periods in such LIBOR Quoted
Currency) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in Dollars in the Dollar Equivalent
of the amount specified therein.

 

148



--------------------------------------------------------------------------------

(b)         Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with Products, may establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (i) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause
(i) of the first sentence of Section 3.03(a), (ii) the Administrative Agent or
the Required Lenders notify the Administrative Agent and Products that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (iii) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and Products written notice thereof.

(c)         Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or Products or the
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Products) that Products or the Required Lenders (as
applicable) have determined (which determination shall likewise be conclusive
absent manifest error), that:

(i)         adequate and reasonable means do not exist for ascertaining LIBOR
for any LIBOR Quoted Currency for any requested Interest Period, including,
without limitation, because the applicable LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(ii)         the administrator of the LIBOR Screen Rate for any LIBOR Quoted
Currency or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
for any LIBOR Quoted Currency or the LIBOR Screen Rate for any LIBOR Quoted
Currency shall no longer be made available, or used for determining the interest
rate of loans for such LIBOR Quoted Currency provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or

(iii)         syndicated loans currently being executed in any LIBOR Quoted
Currency, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR for any LIBOR Quoted Currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Products may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with, with
respect to borrowings in Dollars or any other LIBOR Quoted Currency, another
alternate benchmark rate giving due consideration to any evolving or then
existing

 

149



--------------------------------------------------------------------------------

convention for similar syndicated credit facilities denominated in that LIBOR
Quoted Currency for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar syndicated credit
facilities denominated in that LIBOR Quoted Currency for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment (a
“LIBOR Successor Amendment”) shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
LIBOR Successor Amendment to all Lenders and Products unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders object to such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

If no LIBOR Successor Rate for a LIBOR Quoted Currency has been determined and
the circumstances under clause (i) immediately above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify Products and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurodollar Rate Loans in such LIBOR Quoted
Currency shall be suspended (to the extent of the affected Eurodollar Rate Loans
or Interest Periods), and (y) the Eurodollar Base Rate component shall no longer
be utilized in determining the Base Rate for Dollar-denominated Loans. Upon
receipt of such notice, Products may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, (I) in the
case of any request denominated in Dollars will be deemed to have converted such
request into a request for a Base Rate Borrowing (subject to the foregoing
clause (y)) in the amount specified therein and (II) in the case of a request
denominated in any other LIBOR Quoted Currency, will be deemed to have been
converted to a request for a Borrowing of Base Rate Loans in an equivalent
amount of Dollars.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement. The Administrative Agent shall
post each such amendment implementing such LIBOR Successor Conforming Changes to
the Lenders reasonably promptly after such amendment becomes effective.

 

150



--------------------------------------------------------------------------------

Section 3.04 Increased Costs.

(a)         Increased Costs Generally. If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits with or for the account of, or credit extended or participated in by,
any Lender (or its applicable Lending Office) (except any reserve requirement
which is reflected in the determination of the Adjusted Eurodollar Rate
hereunder) or any L/C Issuer; or

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)        (ii) impose on any Lender (or its applicable Lending Office) or L/C
Issuer or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Eurodollar Rate Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) of making, converting to, continuing
or maintaining any Loan the interest on which is determined by reference to the
Eurodollar Base Rate (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or any L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the applicable Borrower will pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b)         Capital Requirements. If any Lender or an L/C Issuer determines that
any Change in Law affecting such Lender or an L/C Issuer or its applicable
Lending Office or such Lender’s or an L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or an L/C Issuer’s capital or on
the capital of such Lender’s or an L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company, if any, could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the applicable Borrower will pay to such Lender or L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.

 

151



--------------------------------------------------------------------------------

(c)         Certificates for Reimbursement; Reimbursement Limitation. A
certificate of a Lender or L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or L/C Issuer or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to Products shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender or L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof. Notwithstanding
any other provisions of this Section 3.04, no Lender shall demand compensation
for any increased cost, charge or reduction under subsection (a) and (b) of this
Section 3.04 if it shall not at the time be the policy of such Lender to demand
such compensation from similarly-situated and sized borrowers in similar
circumstances under comparable provisions of other comparable credit agreements,
and each Lender shall in good faith endeavor to allocate increased costs or
reductions fairly among all of its affected commitments and loans (whether or
not it seeks compensation from all affected borrowers).

(d)         Delays in Requests. Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or L/C Issuer’s
right to demand such compensation; provided that the applicable Borrower shall
not be required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or L/C Issuer, as
the case may be, notifies Products of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)          The foregoing provisions of this Section 3.04 shall not apply with
respect to Taxes, which shall instead be governed by Section 3.01.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(i)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii)         any failure by the applicable Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
such Borrower pursuant to this Agreement;

(iii)         any failure by the applicable Borrower to make payment of any Loan
or drawing under any Letter of Credit (or interest due thereon) denominated in a
Foreign Currency on its scheduled due date or any payment thereof in a different
currency; or

 

152



--------------------------------------------------------------------------------

(iv)        any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
applicable Borrower pursuant to Section 11.14;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The applicable Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate for such Loan by a
matching deposit or, other borrowing in the London interbank market for such
currency and for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan was in fact so funded.

Notwithstanding the foregoing or anything contained herein to the contrary, no
amount shall be payable pursuant to clause (i) or clause (ii) of this
Section 3.05 to any Revolving Facility Lender that executed the First Amendment
or any person that becomes a Revolving Facility Lender after the First Amendment
Effective Date, in each case solely to the extent that such loss, cost or
expense is incurred as a result of any action taken by Holdings or any of its
subsidiaries for purposes of complying with the provisions of Section 6.17.

Section 3.06        Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. Each Lender may make any
credit extension hereunder to the applicable Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of such Borrower to repay such credit extension in accordance with
the terms of this Agreement. If any Lender or L/C Issuer requests compensation
under Section 3.04, or if the applicable Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or L/C Issuer pursuant to
Section 3.01, or if any event gives rise to the operation of Section 3.02, such
Lender or L/C Issuer shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or L/C Issuer, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) would not
subject such Lender or L/C Issuer to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or L/C Issuer, as the
case may be, in any material respect. The applicable Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or L/C Issuer in
connection with any such designation or assignment.

(b)        Replacement of Lenders. If any Lender or L/C Issuer requests
compensation under Section 3.04, or the applicable Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01
and, in each case, such Lender or L/C Issuer has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), such
Borrower may replace such Lender or L/C Issuer in accordance with Section 11.14.

 

153



--------------------------------------------------------------------------------

Section 3.07 Survival. All of the applicable Borrower’s obligations under this
Article III shall survive repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

On (i) subject to Section 7 of the Restatement Agreement, the Restatement Date
(except for the representations and warranties set forth in Section 4.25(b) and
Section 4.26(b) below), and (ii) the date of each Credit Event (other than on
the Restatement Date) as provided in Section 5.05(b) (except for the
representations and warranties set forth in Section 4.25(a) and Section 4.26(a)
below), each Loan Party (in each case as to itself and its respective
Subsidiaries), represents and warrants to each of the Lenders that:

Section 4.01 Organization; Power s. Except as set forth on Schedule 4.01, each
of Holdings, Products and each of the Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (to the extent such concept or a similar concept exists under the laws
of the jurisdiction of its organization) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.

Section 4.02 Authorization. The execution, delivery and performance by each Loan
Party of each of the Loan Documents to which it is a party, and the borrowings
hereunder (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by such
Loan Party and (b) will not (i) violate (A) any provision of law, statute, rule
or regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or bylaws of such Loan Party, (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, certificate of designation for Preferred
Stock or other material agreement to which such Loan Party is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for Preferred Stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 4.02(b), would reasonably be expected to have, individually or in the
aggregate a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Loan Party, other than the Liens created by the
Loan Documents and Permitted Liens.

 

154



--------------------------------------------------------------------------------

Section 4.03 Enforceability. This Agreement has been duly executed and delivered
by each Loan Party and constitutes, and each other Loan Document when executed
and delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

Section 4.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance of
each Loan Document to which Holdings, Products or any other Loan Party is a
party, the perfection or maintenance of the Liens created under the Security
Documents or the exercise by any Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral, except for (a) the
filing of Uniform Commercial Code financing statements (including fixture
filings) and equivalent filings, registrations or other notifications in foreign
jurisdictions (including the PPSA or the Civil Code of Quebec), (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 4.04 and any other filings or registrations required to
perfect Liens created by the Security Documents.

Section 4.05 Financial Statements.

(a)         The unaudited pro forma consolidated financial information for
Holdings and its consolidated subsidiaries as at March 25, 2017 (the “Pro Forma
Financial Information”) delivered to the Administrative Agent prior to the
Restatement Date has been prepared giving pro forma effect (as if such events
had occurred on such date) to the Transactions. The Pro Forma Financial
Information has been prepared in good faith based on assumptions believed by
Holdings to have been reasonable as of the date of delivery thereof (it being
understood that such assumptions are based on good faith estimates of certain
items and that the actual amount of such items on the Restatement Date is
subject to change), and presents fairly in all material respects on a Pro Forma
Basis the estimated financial position of Holdings and its consolidated
subsidiaries as at March 25, 2017, assuming that the Transactions had actually
occurred at such date, and certain results of operations of Holdings and its
consolidated subsidiaries for the twelve-month period ended March 25, 2017,
assuming that the Transactions had actually occurred on the first day of such
twelve-month period.

 

155



--------------------------------------------------------------------------------

(b)         The audited combined balance sheets of Holdings and its consolidated
subsidiaries as at the end of the 2015 and 2016 fiscal years, and the related
audited combined statements of income and comprehensive income, and cash flows
for the years ended December 31, 2014, December 31, 2015 and December 31, 2016,
reported on by and accompanied by a report from Ernst & Young LLP (in respect of
fiscal years 2014 and 2015) and Grant Thornton LLP (in respect of fiscal year
2016), which have heretofore been filed by Holdings in its annual reports on
Form 10-K, present fairly, in all material respects, the combined financial
position of Holdings and its consolidated subsidiaries as at December 31, 2015
and December 31, 2016, respectively, and the results of its operations and its
cash flows for each of the three years in the period ended December 31, 2016.

Section 4.06 No Material Adverse Effect. Since December 31, 2016, there has been
no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

Section 4.07 Title to Proper ties; Possession Under Leases.

(a)         Each of Holdings, Products and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b)         Each of Holdings, Products and the Subsidiaries has complied with
all obligations under all leases to which it is a party, except where the
failure to comply would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 4.07(b), each of Products and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c)         As of the Restatement Date, none of Holdings, Products or any
Subsidiary has received any notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Restatement Date.

(d)         As of the Restatement Date, no Mortgaged Property is subject to any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of such Mortgaged Property or any interest therein, except as
permitted by Section 7.02 or 7.05.

 

156



--------------------------------------------------------------------------------

Section 4.08 Subsidiaries.

(a)         Schedule 4.08(a) (as modified and/or supplemented from time to time
after the Signing Date and on or prior to the Restatement Date with the consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed), without any requirement for Lender consent) sets forth as of the
Restatement Date the name and jurisdiction of incorporation, formation or
organization of each direct and indirect subsidiary of Holdings and, as to each
such subsidiary, the percentage of each class of Equity Interests owned by
Holdings or by any such subsidiary.

(b)         As of the Restatement Date, after giving effect to the Transactions,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options or other compensatory
equity based awards granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests of Holdings or any of its
Subsidiaries, except as set forth on Schedule 4.08(b).

Section 4.09     Litigation; Compliance with Laws.

(a)         There are no actions, suits or proceedings at law or in equity or,
to the knowledge of Holdings, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or
Products, threatened in writing against or affecting Holdings, Products or any
of the Subsidiaries or any business, property, or rights of any such person,
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b)         None of Holdings, Products, any Subsidiary or any of their
respective material properties or assets is in violation of (nor will the
continued operation of their material properties and assets as currently
conducted violate) any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are subject to Section 4.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 4.10     Federal Reserve Regulations.

(a)         None of Holdings, Products or any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b)         No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 4.11 Investment Company Act. None of the Loan Parties is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

157



--------------------------------------------------------------------------------

Section 4.12 Use of Proceeds.

(a)         Products will use the proceeds of the Term A-1 Loans borrowed on the
Restatement Date to finance the Transactions and for working capital and other
general corporate purposes;

(b)         Performance Fibers will use the proceeds of the Term A-2 Loans
borrowed on the Restatement Date solely to finance (or refinance) investments
made by Performance Fibers or any Initial Subsidiary Guarantor, which
investments have been described to CoBank prior to the Signing Date and satisfy
both of the following criteria: (x) such investments are (or were) made in order
to allow existing mills to generate electric power from renewable energy sources
(namely, energy conversion systems fueled by biomass) and to use the renewable
power generated by the mills for their operations and (y) such investments are
(or were made) in mills that are located in rural areas with populations of no
more than 20,000 (it being acknowledged and agreed by CoBank and each Farm
Credit Lender that the City of Fernandina Beach, Florida and Jesup, Georgia
qualify) (collectively, the “Specified Investments”); and

(c)         The Revolving Facility Borrowers will use the proceeds of Revolving
Facility Loans borrowed on the Restatement Date (if any) to finance the
Transactions and for working capital and other general corporate purposes.

(d)         The Revolving Facility Borrowers will use the proceeds of Revolving
Facility Loans borrowed after the Restatement Date for working capital and other
general corporate purposes (including Permitted Business Acquisitions (with it
being understood and agreed that no further Permitted Business Acquisitions
shall be permitted to be made at any time on or after the First Amendment
Effective Date) and Material Investments) or as required by Section 6.17.

Section 4.13 Taxes. Except as set forth on Schedule 4.13:

(a)         except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, Products and
the Subsidiaries has filed or caused to be filed all federal, state, local and
non U.S. Tax returns required to have been filed by it and (ii) each such Tax
return is true and correct;

(b)         each of Holdings, Products and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a)(i) above and all other Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the Restatement Date (except Taxes or assessments that are being contested in
good faith by appropriate proceedings in accordance with Section 6.03 or for
which Holdings, Products or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

(c)         other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect as of the Restatement
Date, with respect to each of Holdings, Products and the Subsidiaries, there are
no claims being asserted in writing by any Governmental Authority with respect
to any Taxes.

 

158



--------------------------------------------------------------------------------

Section 4.14     No Material Misstatements.

(a)         All written information (other than the Projections, estimates and
information of a general economic nature or industry specific nature) concerning
Holdings, Products, the Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Lender Presentation or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
information was furnished to the Lenders and, if delivered prior to the
Restatement Date, as of the Restatement Date and did not, taken as a whole,
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
written supplements and updates provided thereto prior to the Restatement Date
and, with respect to Tembec and its subsidiaries, to the best of Holdings’
knowledge prior to the Restatement Date).

(b)         The Projections and estimates and information of a general economic
nature prepared by or on behalf of Holdings or any of its representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by Holdings
to be reasonable as of the date thereof (it being understood that such
Projections are as to future events and are not to be viewed as facts, such
Projections are subject to significant uncertainties and contingencies and the
actual results during the period or periods covered by any such information may
differ significantly from the projected results, and that no assurance can be
given that the projected results will be realized), as of the date such
Projections and estimates were furnished to the Lenders.

Section 4.15     Employee Benefit Plans.

(a)         Except as set forth in Schedule 4.15 or except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect: (i) each Plan and, to the knowledge of Holdings, Products or
Performance Fibers, each Multiemployer Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code; (ii) no
Reportable Event has occurred during the past five years as to which Holdings,
Products, Performance Fibers, any of the Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $5,000,000;
(iv) no ERISA Event has occurred or is reasonably expected to occur; and
(v) none of Holdings, Products, Performance Fibers, the Subsidiaries and the
ERISA Affiliates (A) has received any written notification that any
Multiemployer Plan is in reorganization or has been“endangered” or “critical
status” (within the meaning of Section 432 of the Code or 305 of ERISA) or has
been or will be terminated within the meaning of Title IV of ERISA, or has
knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization“endangered” or “critical status” or to be terminated or (B) has
incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan.

 

159



--------------------------------------------------------------------------------

(b)         Each of Holdings, Products, Performance Fibers and the Subsidiaries
is in compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any Plan or
other employee pension benefit plan or employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

(c)         Within the last five years, no Plan of Holdings, Products,
Performance Fibers, the Subsidiaries or the ERISA Affiliates has been
terminated, whether or not in a “standard termination” as that term is used in
Section 404(b)(1) of ERISA, that would reasonably be expected to result in
liability to Holdings, Products, Performance Fibers, the Subsidiaries or the
ERISA Affiliates in excess of $5,000,000, nor has any Plan of Holdings,
Products, Performance Fibers, any Subsidiaries or the ERISA Affiliates
(determined at any time within the past five years) with Unfunded Pension
Liabilities been transferred outside of the “controlled group” (with the meaning
of Section 4001(a)(14) of ERISA) of Holdings, Products, Performance Fibers, any
Subsidiaries or the ERISA Affiliates that has resulted in or would reasonably be
expected to result in a Material Adverse Effect.

(d)         Each Borrower represents and warrants that it is not, and no other
Loan Party is, (1) an employee benefit plan subject to Title I of ERISA, (2) a
plan or account subject to Section 4975 of the Code, (3) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code, or (4) a “governmental plan” within the meaning of ERISA.

Section 4.16 Environmental Matters. Except as set forth in Schedule 4.16 or
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice, request
for information, order, complaint or penalty has been received by Holdings or
any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to Holdings’ knowledge, threatened
which allege a violation of or liability under any Environmental Laws, in each
case relating to Holdings or any of its Subsidiaries, (ii) each of Holdings and
its Subsidiaries has all environmental authorizations, permits, licenses and
other approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits, licenses and
other approvals and with all other applicable Environmental Laws, (iii) to
Holdings’ knowledge, (A) no Hazardous Material is located at, on or under any
Real Property currently owned, operated or leased by Holdings or any of its
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of Holdings or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by Holdings or any of its Subsidiaries
and transported to or Released at any location in a manner that would reasonably
be expected to give rise to any cost, liability or obligation of Holdings or any
of its Subsidiaries under any Environmental Laws and (B) there has been no
Release of any Hazardous Materials at any Real Property, or, during the period
Holdings’ or any of its Subsidiaries’ ownership or operation thereof, at any
real property formerly owned, operated or leased by any of them, in violation of
any applicable Environmental

 

160



--------------------------------------------------------------------------------

Law or that would reasonably be expected to give rise to any cost, liability or
obligation of Holdings or any of its Subsidiaries under any Environmental Law,
(iv) none of Holdings or any of its Subsidiaries is conducting or funding any
investigation, remediation, cleanup, removal, or remedial or corrective action
of or in connection with any Release of Hazardous Materials, (v) none of the
Real Property or any real property formerly owned, operated or leased by
Holdings or any of its Subsidiaries is listed or, to Holdings’ knowledge,
proposed for listing on the National Properties List under the Comprehensive
Environmental Response Compensation and Liability Act or on the Comprehensive
Environmental Response, Compensation and Liability Information System maintained
by the U.S. Environmental Protection Agency, and (vi) there are no agreements in
which Holdings or any of its Subsidiaries has expressly assumed or undertaken
responsibility for any known or reasonably likely liability or obligation of any
other person arising under or relating to Environmental Laws, which in any such
case has not been made available to the Administrative Agent prior to the
Restatement Date.

Section 4.17     Security Documents.

(a)         On and after the Restatement Date, the Security Agreement is
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Security Agreement, when certificates or promissory
notes, as applicable, representing such Pledged Collateral are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Security Agreement (other than the Intellectual Property (as defined in the
Security Agreement)), when Uniform Commercial Code financing statements are
filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Finance Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (except
for Permitted Liens).

(b)         When the Security Agreement or a summary thereof is properly filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in all domestic
Intellectual Property, in each case prior and superior in right to any other
person (except Permitted Liens), it being understood that subsequent recordings
in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties on or after the Restatement Date.

(c)         Any Mortgage executed and delivered after the Restatement Date
pursuant to Section 6.10 shall be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a valid Lien on all of
the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or

 

161



--------------------------------------------------------------------------------

recorded in the proper real estate filing or recording offices, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to any other person, other than with respect to the rights of
a person pursuant to Permitted Liens.

(d)         When each Canadian Security Agreement is executed and delivered in
accordance with (and subject to) Section 6.18, such Canadian Security Agreement
shall be effective to create in favor of the Collateral Agent (for the benefit
of the Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. When financing statements or
similar filings under the PPSA or the Civil Code of Quebec are filed in the
appropriate offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a perfected Lien on, and security interest in, all right,
title and interest of the applicable Canadian Loan Parties in the Collateral
described in the applicable Canadian Security Agreement and proceeds thereof, as
security for the Finance Obligations to the extent perfection can be obtained by
filing financing statements or similar filings under the PPSA or the Civil Code
of Quebec, in each case prior and superior in right to any other person (except
for Permitted Liens).

(e)         (d) Notwithstanding anything herein (including this Section 4.17) or
in any other Loan Document to the contrary, none of Holdings, Products or any
other Loan Party makes any representation or warranty (x) as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary (other
than any Equity Interests of Canadian Loan Parties pledged hereunder pursuant to
the Collateral and Guarantee Requirement or Section 6.10, in each case subject
to Section 6.18), or as to the rights and remedies of the Administrative Agent,
the Collateral Agent or any Lender with respect thereto, under foreign law or
(y) under this Section 4.17 during any Collateral Suspension Period.

Section 4.18     [Reserved].

Section 4.19     Solvency.

(a)        Giving pro forma effect to the Transactions as of the Restatement
Date, on the Restatement Date, (A) the fair value of the assets of Holdings and
its subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, unmatured, unliquidated, contingent
or otherwise, of Holdings and its subsidiaries on a consolidated basis,
respectively; (B) the present fair saleable value of the property of Holdings
and its subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of Holdings and its
subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(C) Holdings and its subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (D) Holdings and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Date.

 

162



--------------------------------------------------------------------------------

(b)         Giving pro forma effect to the Transactions as of the Restatement
Date, on the Restatement Date, neither Holdings nor Products intends to, and
neither Holdings nor Products believes that on a consolidated basis it or any of
its subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

Section 4.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings,
Products, Performance Fibers or any of the Subsidiaries; (b) the hours worked
and payments made to employees of Holdings, Products, Performance Fibers and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Law relating to such matters; and (c) all payments due from
Holdings, Products, Performance Fibers or any of the Subsidiaries or for which
any claim may be made against Holdings, Products, Performance Fibers or any of
the Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of
Holdings, Products, Performance Fibers or such Subsidiary to the extent required
by GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, Products, Performance Fibers or any of the Subsidiaries (or any
predecessor) is a party or by which Holdings, Products, Performance Fibers or
any of the Subsidiaries (or any predecessor) is bound.

Section 4.21 Insurance. Schedule 4.21 sets forth a true and correct description,
in all material respects, of all material insurance (excluding title insurance)
maintained by or on behalf of Holdings, Products or the Subsidiaries as of the
Restatement Date. As of such date, such insurance is in full force and effect.

Section 4.22     [Reserved].

Section 4.23 Intellectual Property; Licenses, etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 4.23, (a) Holdings and each of the Subsidiaries owns, or possesses the
right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights, mask works, domain names, and any and all applications
or registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other person, (b) to the
best knowledge of Holdings, neither it nor the Subsidiaries, nor any
Intellectual Property Right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by Holdings, or the Subsidiaries,
infringes upon Intellectual Property Rights of any other person, and (c) no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of Products, threatened.

 

163



--------------------------------------------------------------------------------

Section 4.24 Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof) (if
any) under the documentation governing any outstanding Indebtedness, if any,
permitted to be incurred hereunder constituting Indebtedness that, by its terms,
is expressly subordinated in right of payment to the Obligations pursuant to
written agreement.

Section 4.25     OFAC.

(a)         No Loan Party (as defined in the Original Credit Agreement), nor, to
the knowledge of Products, any director or officer of a Loan Party (as defined
in the Original Credit Agreement) is a Sanctioned Person or Sanctioned Entity
(in each case, as defined in the Original Credit Agreement).

(b)         No Loan Party, nor, to the knowledge of Products, any director,
officer, employee or Subsidiary of any Loan Party that will act in any capacity
in connection with or benefit in any way from the Facilities established hereby,
is an individual or entity that is, or is owned or controlled by an individual
or entity that is, a Sanctioned Person or Sanctioned Entity.

Section 4.26     Anti-Corruption Laws.

(a)         Holdings, Products and the Subsidiaries (as defined in the Original
Credit Agreement), and, to the knowledge of Products, their respective directors
and officers, are in compliance with the U.S. Foreign Corrupt Practices Act of
1977, as amended, in all material respects.

(b)         Holdings, Products and the Subsidiaries, and, to the knowledge of
Products, their respective directors and officers, are in compliance with the
U.S. Foreign Corrupt Practices Act of 1977, as amended, the Bribery Act 2010 of
the United Kingdom, as amended, the Corruption of Foreign Public Officials Act
(Canada), as amended, and French Lawn°2016-1691 of December 9, 2016 (i.e.,
“Sapin II”), as amended, in each case in all material respects.

ARTICLE V

CONDITIONS OF LENDING

The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to issue
Letters of Credit or increase the stated amounts of Letters of Credit hereunder
(each, a “Credit Event”) on the terms provided herein are subject to the
satisfaction or waiver (in accordance with Section 11.01 hereof) of the
following conditions:

Section 5.01 Restatement Date. Each of the conditions set forth in Section 6 of
the Restatement Agreement (subject to Section 7 thereof) shall have been
satisfied or waived (in accordance with Section 11.01 hereof).

Section 5.02 [Reserved].

Section 5.03 [Reserved].

Section 5.04 [Reserved].

 

164



--------------------------------------------------------------------------------

Section 5.05 All Credit Events. On the date of each Credit Event occurring after
the Restatement Date:

(a)         The Administrative Agent shall have received, inIn the case of a
Borrowing, athe Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or a Borrowing Request shall have been deemed given in
accordance with the last paragraph of Section 2.03) or, in the case of the
issuance of a Letter of Credit, the applicable L/C Issuer and the Administrative
Agent shall have received a notice requesting the issuance of such Letter of
Credit as required by Section 2.05., with such Borrowing Request or Letter of
Credit request, as applicable, including calculations demonstrating, on a Pro
Forma Basis, (A) satisfaction of the condition set forth in Section 5.05(d) and
(B) compliance with the Revolver Availability Test set forth in Section 7.10(c),
in each case substantially in the form of Exhibit C- 1A attached hereto (or such
other form as may be approved by the Administrative Agent (such approval not to
be unreasonably withheld or delayed)).

(b)         The representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date (other than
in respect of an amendment, extension or renewal of a Letter of Credit without
any increase in the stated amount of such Letter of Credit), as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects; provided that with respect
to any Incremental Facility used to finance a Permitted Business Acquisition or
permitted Material Investment, the applicable representations and warranties
shall be made in accordance with the foregoing but only the Incremental
Facilities Specified Representations shall be required to be true and correct in
all material respects as a condition to the availability of such Incremental
Facility (except to the extent such Incremental Facilities Specified
Representations are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such Incremental Facilities Specified
Representations shall be true and correct in all respects).

(c)         Except as set forth in Section 2.15(c) with respect to Incremental
Facilities used to finance a Permitted Business Acquisition or permitted
Material Investment, at the time of and immediately after such Borrowing or
issuance, amendment, extension or renewal of a Letter of Credit (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, no Event of Default
or Default shall have occurred and be continuing or would result therefrom.

(d)         Holdings and its Subsidiaries shall be in compliance, on a Pro Forma
Basis, with the New Leverage Ratio Test giving effect to such Credit Event and
the use of proceeds thereof, but without including any of the anticipated
proceeds of such Credit Event in the Unrestricted Cash that is netted out in
determining Senior First Lien Secured Net Debt; provided, that in determining
such compliance, (i) the Loan Parties shall use the reported EBITDA for the last
12 Fiscal Months then-ended, as set forth in the monthly report most recently
delivered to the Administrative Agent pursuant to Section 6.04(c) (and not the
financial statements previously delivered under Section 6.04(a) or (b)), and
(ii) to the extent that such

 

165



--------------------------------------------------------------------------------

Fiscal Month with respect to which the most recent monthly report pursuant to
Section 6.04(c) has been received by the Administrative Agent is not the final
Fiscal Month of a fiscal quarter, the New Leverage Ratio Test that shall be used
in such determination shall be the New Leverage Ratio Test corresponding to the
fiscal quarter-end date most recently preceding the Fiscal Month with respect to
which compliance is being tested.

(e)         After giving pro forma effect to such Credit Event, the Revolving
Facility Borrowers shall be in compliance with Section 6.17 hereof (subject to
the compliance periods set forth therein, and any extensions thereto granted in
accordance with the terms thereof).

Each such Credit Event shall be deemed to constitute a representation and
warranty by Products and, with respect to any Borrowing by any other Revolving
Facility Borrower, such other Revolving Facility Borrower, on the date of such
Borrowing, issuance, amendment, extension or renewal, as applicable, as to the
matters specified in paragraphsclauses (b) and, (c) and (d) of this
Section 5.05.

Notwithstanding anything to the contrary set forth above in this Section 5.05,
with respect to any Credit Event that is a Borrowing under one Revolving
Facility that is undertaken solely for the purpose of repaying the other
Revolving Facility for the purpose of complying with the requirements of
Section 6.17, and such Credit Event does not result in any net increase in the
aggregate principal amount of Revolving Facility Loans outstanding under the
Revolving Facilities, then the satisfaction of the requirements set forth in
Sections 5.05(a) (with respect solely to demonstrating compliance with
Section 5.05(d)), (b) and (d) above shall not be conditions to such Credit Event
and such Credit Event shall not be deemed to constitute a representation and
warranty by Products or any other Revolving Facility Borrower as to the matters
specified in clauses (b) or (d) of this Section 5.05.

Section 5.06 Initial Revolving Facility Loan to Each Designated Borrower.
Neither the Revolving Facility Lenders nor the L/C Issuers shall be required to
honor any initial Borrowing Request or notice requesting the issuance of such
Letter of Credit as required by Section 2.05, as applicable, by any Designated
Borrower following any designation of such Designated Borrower as a Borrower
hereunder pursuant to Section 2.19 unless the Administrative Agent shall have
received at least 10 Business Days prior to the date of such initial Revolving
Facility Loan or L/C Credit Extension (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion, without any requirement for
Lender consent) each of the following:

(a)         Copies of the articles or certificate of incorporation, certificate
of partnership, articles or certificate of organization or other similar
formation document, instrument or agreement, as the case may be, of such
Designated Borrower, together with all amendments thereto, and a certificate of
good standing (to the extent such concept or a similar concept exists under the
laws of the jurisdiction of its organization), each certified by the appropriate
governmental officer in its jurisdiction of formation (or if there is no such
governmental officer, its Secretary or Assistant Secretary or similar officer);

 

166



--------------------------------------------------------------------------------

(b)         Copies, certified by the Secretary or Assistant Secretary or similar
officer of such Designated Borrower, of such Designated Borrower’s by-laws (or
equivalent organizational document) and of its Board of Directors’ resolutions
and/or resolutions or actions of any other comparable body authorizing the
execution of the Loan Documents to which it is a party and the performance by
such Designated Borrower of all its obligations thereunder (including the
incurrence of debt for borrowed money, and in the case of any Designated
Borrower that is not a Loan Party at such time, the making of guarantees and the
granting of security interests over all of its then-present and after acquired
property), and a certification that there have been no changes to its articles
of incorporation, certificate of partnership, articles or certificate of
organization or other similar formation document, instrument or agreement, as
the case may be, provided pursuant to Section 5.06(a);

(c)         An incumbency certificate, executed by the Secretary or Assistant
Secretary (or other similar officer) of such Designated Borrower, which shall
identify by name and title and bear the signatures of a Responsible Officer and
any other officers or employees of such Designated Borrower authorized to sign
the Loan Documents to which it is a party and to request Revolving Facility
Loans hereunder, upon which certificate the Agents and the Lenders shall be
entitled to rely until informed of any change in writing by such Designated
Borrower;

(d)         A written opinion (addressed to the Administrative Agent and the
Lenders) of each of (i) internal counsel to such Designated Borrower (covering
customary corporate opinions) and (ii) Wachtell, Lipton, Rosen & Katz or other
counsel to Designated Borrower reasonably acceptable to the Administrative Agent
(covering customary legal matters for a secured bank loan financing), in each
case in form and substance consistent with those delivered on the Restatement
Date under Section 6 of the Restatement Agreement;

(e)         Each Note requested by any Lender pursuant to Section 2.09 executed
by such Designated Borrower and payable to the order of each such requesting
Lender;

(f)         At least three (3) Business Days prior to the initial Revolving
Facility Borrowing or L/C Credit Extension, as applicable, to such Designated
Borrower, documentation and other information that is required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the U.S.
Patriot Act, to the extent such information was reasonably requested by the
Administrative Agent or a Lender in writing at least ten (10) days prior to date
of such Designated Borrower’s initial Borrowing Request; and

(g)         An executed Designated Borrower Joinder Agreement.

ARTICLE VI

AFFIRMATIVE COVENANTS

As of and at all times following the Restatement Date, each Loan Party covenants
and agrees with each Lender that unless and until (i) all Commitments shall have
been terminated, (ii) all Obligations arising under the Loan Documents (other
than contingent obligations for unasserted claims) shall have been repaid and
(iii) all Letters of Credit have been canceled or have expired (or shall have
been Cash Collateralized or backstopped on terms

 

167



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuers) and all amounts drawn or paid thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of the Subsidiaries to:

Section 6.01     Existence; Businesses and Properties.

(a)         Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary (other than any Borrower) of Holdings, where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and except
(in all cases) as otherwise expressly permitted under Section 7.05.

(b)         Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, do or cause to be done all things necessary
to (i) lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business and (ii) at all times maintain
and preserve all property necessary to the normal conduct of its business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as expressly permitted by this Agreement).

Section 6.02     Insurance.

(a)         Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause, subject to the time
periods set forth in clause (viii) of the definition of “Collateral and
Guarantee Requirement” or Schedule 6.02(a), if applicable, the Collateral Agent
to be listed as a co-loss payee on property and casualty policies and as an
additional insured on general liability policies. Notwithstanding the foregoing,
Holdings and the Subsidiaries may self-insure with respect to such risks with
respect to which similarly situated companies of established reputation engaged
in the same general line of business in the same general area usually
self-insure.

(b)         With respect to any Mortgaged Properties, if at any time the area in
which the Premises (as defined in the Mortgages) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), maintain, subject to the
time period set forth in clause (vii) of the definition of “Collateral and
Guarantee Requirement”, flood insurance with a financially sound and reputable
insurer, in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to the National Flood Insurance Act of 1968,
and otherwise comply with such Act.

 

168



--------------------------------------------------------------------------------

(c)         In connection with the covenants set forth in this Section 6.02, it
is understood and agreed that:

(i)         none of the Administrative Agent, the Lenders and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 6.02, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders or their agents or
employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then Holdings, on behalf of itself and behalf of
each of the Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause such Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Lenders and their agents
and employees; and

(ii)        the designation of any form, type or amount of insurance coverage by
the Administrative Agent under this Section 6.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings and
its Subsidiaries or the protection of their properties.

Section 6.03 Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the affected Borrower or the affected
Subsidiary, as applicable, shall have set aside on its books reserves in
accordance with GAAP with respect thereto.

Section 6.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a)        within 95 days after the end of each fiscal year (or, if earlier, the
applicable date on which the financial statements referred to in this clause
(a) are required to be filed with the SEC), a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of Holdings and its consolidated subsidiaries as of the close
of such fiscal year and the consolidated results of its operations during such
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of Holdings, Products, or any Material Subsidiary as a going
concern (other than solely with respect to, or resulting solely from, a final
scheduled maturity date under any Facility, any Incremental Notes, any
Refinancing Facilities or any Permitted Refinancing Indebtedness occurring
within one year from the time such opinion is delivered or any potential
inability to satisfy a Financial Covenant)) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of Holdings and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP (it being understood that the
delivery by Holdings of annual reports on Form 10-K of Holdings and its
consolidated subsidiaries shall satisfy the requirements of this Section 6.04(a)
to the extent such annual reports include the information specified herein);

 

169



--------------------------------------------------------------------------------

(b)        within 50 days after the end of each of the first three fiscal
quarters of each fiscal year (or, if earlier, the applicable date on which the
financial statements referred to in this clause (b) are required to be filed
with the SEC), beginning with the first fiscal quarter ending after the
Restatement Date, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of Holdings and its
consolidated subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the then
elapsed portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
and (ii) management’s discussion and analysis of significant operational and
financial developments during such quarterly period, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of Holdings
on behalf of Holdings as fairly presenting, in all material respects, the
financial position and results of operations of Holdings, and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by Holdings of quarterly reports on Form 10-Q of Holdings and
its consolidated subsidiaries shall satisfy the requirements of this
Section 6.04(b) to the extent such quarterly reports include the information
specified herein);

(c)         (1) on or prior to the First Amendment Effective Date, an internally
generated monthly report substantially in the form attached hereto as Exhibit N,
or such other form as shall be approved by the Administrative Agent and Products
(such approval not to be unreasonably withheld or delayed) showing the financial
information required thereby for Holdings and its consolidated subsidiaries
during the Fiscal Month ended August 31, 2019 and during the period of the last
full 12 Fiscal Months then ended, as applicable, and (2) from and after the
First Amendment Effective Date, within 20 days after the end of each Fiscal
Month of each fiscal year, beginning with the first Fiscal Month ending after
the First Amendment Effective Date, an internally generated monthly report
substantially in the form attached hereto as Exhibit N, or such other form as
shall be approved by the Administrative Agent and Products (such approval not to
be unreasonably withheld or delayed) showing the financial information required
thereby for Holdings and its consolidated subsidiaries during such Fiscal Month
and during the period of the last full 12 Fiscal Months then ended, as
applicable, all of which shall be certified by a Financial Officer of Holdings
on behalf of Holdings as fairly presenting, in all material respects, the
financial information required thereby for Holdings and its consolidated
subsidiaries on a consolidated basis, consistent with past practice;

(d)         (c) beginning with the first fiscal quarter ending after the
Restatement Date, concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a Compliance Certificate of a Financial Officer of
Holdings (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail and in
form reasonably satisfactory to the Administrative Agent of (A) the Total Net
Senior First Lien Secured Leverage Ratio (and, during a Collateral Suspension
Period, such calculations shall include a pro forma calculation of the Total
Netincluding a reasonably detailed itemization showing the Senior First Lien
Secured

 

170



--------------------------------------------------------------------------------

Leverage Ratio (for which purpose Indebtedness that would be secured
Indebtedness but for the operation of Section 11.23 (or that is otherwise
unsecured at such time by operation of provisions similar to those in
Section 11.23) shall be deemed to be secured on a pari passu basis with the
Liens securing the ObligationNet Debt determination), (B) the Total Net Leverage
Ratio and, (C) the Interest Coverage Ratio, and (D) Consolidated Net Income and
EBITDA, in each case under this clause (D) for the fiscal quarter then ended and
on an aggregate basis for the period of four fiscal quarters then ended,
(iii) setting forth the calculation and uses of the Cumulative Credit for the
fiscal period then ended if Holdings, Products or any Subsidiary shall have used
the Cumulative Credit for any purpose during such fiscal period, (iv) certifying
a list of names of all Immaterial Subsidiaries, that each Subsidiary set forth
on such list individually qualifies as an Immaterial Subsidiary and that all
such Subsidiaries in the aggregate do not exceed the limitation set forth in the
proviso to the definition of “Immaterial Subsidiary,” (v) certifying a list of
names of all Unrestricted Subsidiaries and that each Subsidiary set forth on
such list individually qualifies as an Unrestricted Subsidiary, and (vi) setting
forth (A) the aggregate amount of Permitted Loan Purchases made during the
fiscal period then ended and (B) the aggregate amount of Term Loans purchased
and cancelled by Holdings and the Subsidiaries as of the date of such
certificate;

(e)         (d) promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
Products or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of Holdings or Products;

(f)         (e) within 120 days after the beginning of each fiscal year, a
reasonably detailed consolidated annual budget for such fiscal year (including a
projected consolidated balance sheet of Holdings and its Subsidiaries as of the
end of the following fiscal year, and the related projected consolidated
statements of projected incomeoperations and cash flows, in each case set forth
on both a quarterly and aggregate annual basis for such fiscal year), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of Holdings to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

(g)         (f) concurrently with any delivery of financial statements under
paragraph (a) above, and additionally at any time upon the reasonable request of
the Administrative Agent (which request may be made not more than once during
any 12-month period; provided that additional such requests may be made at any
time and from time to time after the occurrence and during the continuance of an
Event of Default), an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this paragraph (fg);

 

171



--------------------------------------------------------------------------------

(h)         (g) (i) promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of Holdings,
Products or any of the Subsidiaries, or compliance with the terms of any Loan
Document, or such consolidating financial statements as in each case the
Administrative Agent may reasonably request (for itself or on behalf of any
Lender) and (ii) prior written notice in the event that Holdings or Products
changes its respective fiscal year end (in which case, Holdings, Products and
the Administrative Agent are hereby deemed to be authorized by the Lenders to
make any amendments to the Loan Documents that are necessary to reflect such
change in fiscal year);

(i)        (h) in the event that (i) the rules and regulations of the SEC permit
any direct or indirect parent of Holdings to report at the level of such direct
or indirect parent of Holdings on a consolidated basis and either (ii) (A) such
direct or indirect parent of Holdings is not engaged in any business or activity
in any material respect, and does not own any assets or have other liabilities,
other than those incidental to its ownership directly or indirectly of the
capital stock of Holdings and the incurrence of Indebtedness for borrowed money
(and, without limitation on the foregoing, does not have any subsidiaries other
than Holdings and Holdings’ subsidiaries and any direct or indirect parent
companies of Holdings that are engaged in any other business or activity and
hold any other assets or have any liabilities except as indicated above) or
(B) in connection with any reporting requirements described in paragraphs
(a) and, (b), and (c) of this Section 6.04 Holdings delivers consolidating
financial information that explains, at a level of detail reasonably acceptable
to the Administrative Agent, the differences between the information relating to
such direct or indirect parent entity and its Subsidiaries other than Holdings
and its Subsidiaries, on the one hand, and the information relating to Holdings
and its Subsidiaries on a standalone basis, on the other hand, then such
consolidated reporting at the level of such direct or indirect parent of
Holdings in a manner consistent with that described in paragraphs (a) and,
(b) and (c) of this Section 6.04 for Holdings will satisfy the requirements of
such paragraphs;

(j)        (i) promptly upon request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) filed with the Internal Revenue Service with respect to a
Plan; (ii) the most recent actuarial valuation report for any Plan; (iii) all
notices received by Holdings, Products, Performance Fibers, a Subsidiary or any
ERISA Affiliate from a Multiemployer Plan sponsor, a plan administrator or any
governmental agency, or provided to any Multiemployer Plan by Holdings,
Products, Performance Fibers, a Subsidiary or any ERISA Affiliate, in each case,
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan (to the extent in the
possession of Holdings, Products or Performance Fibers) as the Administrative
Agent shall reasonably request; and

(k)        (j) promptly upon Holdings, Products, Performance Fibers or any of
the Subsidiaries having knowledge of any fact or condition that would reasonably
be expected to result in an ERISA Event, Holdings shall deliver to
Administrative Agent a summary of such facts and circumstances and any action
it, Products, Performance Fibers or the Subsidiaries intend to take regarding
such facts or conditions.;

(l)         commencing on October 15, 2019, for the Fiscal Month ended on
September 28, 2019, and on the tenth Business Day following the last day of each
Fiscal Month ending thereafter, a thirteen (13)-week cash flow forecast, in
substantially the form of Exhibit O or such other form as shall be approved by
the Administrative Agent and Products (such approval not to be unreasonably
withheld or delayed) (including weekly variance reporting comparing the actual
amounts for each week completed since the forecast most recently delivered
pursuant to this clause (l) to forecasted amounts for such weeks included in the
forecast most recently delivered pursuant to this clause (l)).

 

172



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 6.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are sent via e-mail to the
Administrative Agent for posting on Holdings’ behalf on the Platform.
Information required to be delivered pursuant to Sections 6.04(a), (b), (c) and
(de) shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports containing such information, shall be available on
the website of the SEC at http://www.sec.gov. Notwithstanding anything contained
herein, Holdings shall thereafter promptly be required to provide paper copies
of the Compliance Certificates required by Section 6.04(cd) to the
Administrative Agent, and any other documents delivered pursuant to this
Section 6.04 reasonably requested by the Administrative Agent. Each Lender shall
be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents. If the delivery of any of the
foregoing documents required under this Section 6.04 shall fall on a day that is
not a Business Day, such deliverable shall be due on the next succeeding
Business Day.

Section 6.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings, Products or
Performance Fibers obtains actual knowledge thereof:

(i)        any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

(ii)        the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, Products or any of the Subsidiaries which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(iii)        any other development specific to Holdings, Products or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(iv)        the development of any ERISA Event that, together with all other
ERISA Events that have developed or occurred, would reasonably be expected to
have a Material Adverse Effect.

Section 6.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 6.06 shall not apply to Environmental Laws, which are the subject
of Section 6.09, or to laws related to Taxes, which are the subject of
Section 6.03.

 

173



--------------------------------------------------------------------------------

Section 6.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent (including appraisers) or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of Holdings, Products or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
Products, and as often as reasonably requested, and to provide reasonable
cooperation in connection with any such visit, appraisal or inspection and to
make extracts from and copies of such financial records, and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender, upon reasonable prior notice to
Holdings or Products to discuss the affairs, finances and condition of Holdings,
Products or any of the Subsidiaries with the officers thereof and independent
accountants therefor (so long as Holdings and Products have the opportunity to
participate in any such discussions with such accountants), and to provide
reasonable cooperation in connection with any such discussions, in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract.

Section 6.08 Use of Proceeds.

(b)         (a) Products will use the proceeds of the Term A-1 Loans borrowed on
the Restatement Date to finance the Transactions and for working capital and
other general corporate purposes.

(c)         (b) Performance Fibers will use the proceeds of the Term A-2 Loans
borrowed on the Restatement Date solely to finance (or refinance) Specified
Investments made by Performance Fibers or any Initial Subsidiary Guarantor.

(c) The Revolving Facility Borrowers will use the proceeds of the Initial
Revolver Draw (if any) on the Restatement Date to finance the Transactions and
for working capital and other general corporate purposes.

(d)          [Reserved].

(e)        (d) TheSubject to Section 6.17, the Revolving Facility Borrowers will
use the proceeds of Revolving Facility Loans borrowed after the Restatement Date
for working capital and other general corporate purposes (including Permitted
Business Acquisitions (with it being understood and agreed that no further
Permitted Business Acquisitions shall be permitted to be made at any time on or
after the First Amendment Effective Date) and Material Investments).

(f)        (e) No Other Term Loans or Incremental Notes shall be used to make
open market purchases of Loans.

 

174



--------------------------------------------------------------------------------

Section 6.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all authorizations, permits licenses and other approvals
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 6.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 6.10 Further Assurances; Additional Security. After the Restatement
Date, subject to Section 11.23:

(a)        execute (other than during a Collateral Suspension Period) any and
all further documents, financing statements, agreements and instruments, and
take (other than during a Collateral Suspension Period) all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents and recordings of Liens in stock registries), that
may be required under any applicable Law, or that the Collateral Agent may
reasonably request, to satisfy the Collateral and Guarantee Requirement and to
cause (other than during a Collateral Suspension Period) the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b)    Within 30 days following the Restatement Date, or by such later date as
agreed to by the Administrative Agent in its reasonable discretion (without any
requirement for Lender consent), (i) Holdings (or, if Holdings shall have
assigned its rights and obligations under the Tembec Arrangement Agreement
pursuant to Section 7.5 thereof to one or more other Loan Parties, such Loan
Parties) shall execute and deliver a Canadian-law governed pledge (in form and
substance reasonably satisfactory to each of Products and the Collateral Agent)
of 65% (but no greater than 65%) of the outstanding voting Equity Interests of
Tembec (or its successor) in favor of the Collateral Agent to secure the Finance
Obligations; provided, however, that, if Holdings has assigned its rights and
obligations under the Tembec Arrangement Agreement pursuant to Section 7.5
thereof to a Foreign Subsidiary or an FSHCO, Holdings, Products and/or the
applicable other Guarantor, as applicable, shall execute and deliver a local-law
governed pledge of 65% of the outstanding voting Equity Interests of such
Foreign Subsidiary or such FSHCO, as applicable, and (ii) the Collateral Agent
shall receive all certificates (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect
thereto, endorsed in blank.

(b)         [Reserved].

(c)        promptly notify (other than during a Collateral Suspension Period)
the Collateral Agent of the acquisition of any fee-owned Real Property (other
than Excluded Property) of any Loan Party that (i) is not covered by a Mortgage
previously delivered pursuant to the Collateral and Guarantee Requirement,
(ii) is acquired on or after the RestatementFirst Amendment Effective Date and
(iii) has an individual fair market value (as determined in good faith by
Holdings in consultation with the Administrative Agent) at the time of
acquisition in excess of $50,000,0005,000,000, and, subject to clause (vii)(D)
of the definition of “Collateral and Guarantee Requirement”, deliver or cause
each the Loan Party to deliver (other than during a

 

175



--------------------------------------------------------------------------------

Collateral Suspension Period) to the Collateral Agent within 12090 days (or such
longer period as the CollateralAdministrative Agent shall determine in its
reasonable discretion, without any requirement for Lender consent) of the
acquisition of such Real Property, a Mortgage (each, an “Additional Mortgage”),
flood insurance information, Title Policies, surveys, opinions and such other
documents as are required to be delivered with respect to each Mortgaged
Property set forth on Schedule 1.01(b) pursuant to clauses (vii) – (x) of the
definition of “Collateral and Guarantee Requirement” as if such clauses referred
to such Real Property acquired on or after the Restatement Date, mutatis
mutandis, subject to paragraph (g) below. Notwithstanding the foregoing, the
Collateral Agent shall not enter into any Mortgage in respect of any Real
Property of any Loan Party that is not subject to a Mortgage as of the
Restatement Date prior to the date that is 20 Business Days after the date on
which the Collateral Agent has made available to the Lenders (which may be
delivered electronically) the following documents in respect of such Real
Property: (i) a completed life of loan flood hazard determination from a third
party vendor; (ii) if such Real Property is located in a “special flood hazard
area”, (A) a notification to the applicable Loan Party of that fact and (if
applicable) notification to the applicable Loan Party that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable Loan
Party of such notice; and (iii) if such notice is required to be provided to the
applicable Loan Party and flood insurance is available in the community in which
such Real Property is located, evidence of required flood insurance with respect
to such Real Property in an amount and otherwise in compliance with all
applicable flood insurance laws and regulations. Additionally, and
notwithstanding the foregoing, if (I) all or a portion of any Real Property
located within the United States is in a designated “flood hazard area” on any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency) and (II) the Administrative Agent reasonably
determines that obtaining and/or maintaining such mortgage would impose an
unreasonable or excessive administrative or financial burden on the Loan Parties
and/or the Administrative Agent, then the Administrative Agent may post a notice
to the Lenders on the Platform (1) identifying such Real Property, (2) reporting
the net book value of such Real Property as furnished by the applicable Loan
Party, (3) noting the Administrative Agent’s intention to waive the requirement
that such Real Property be subject to a mortgage, (4) notifying the Lenders that
there is a five Business Day period from the time of such posting to object in
writing to such waiver and (5) including such other information as the
Administrative Agent may reasonably determine to include, and if Lenders (other
than any Defaulting Lenders) holding at least 5.0% of the aggregate amount of
all then-outstanding Term Loans and Revolving Facility Commitments (funded and
unfunded) do not provide to the Administrative Agent, within five Business Days
of the posting of such notice, written objections to such intention to waive,
then the Administrative Agent may, without any further need for Lender consent,
waive the requirement set forth above that such Real Property be subject to a
mortgage.

(d)        if any additional direct or indirect Wholly Owned Domestic Subsidiary
or Wholly Owned Canadian Subsidiary of Holdings (in each case, other than an
Excluded Subsidiary) is formed or acquired (including pursuant to a Division) on
or after the RestatementFirst Amendment Effective Date (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary), and if such Wholly
Owned Domestic Subsidiary or Wholly Owned Canadian Subsidiary is a Material
Subsidiary, within ten Business Days after the date such Wholly Owned Domestic
Subsidiary or Wholly Owned Canadian Subsidiary is formed or acquired, notify the
Collateral Agent and the Lenders thereof and, within 20 Business Days after the
date such

 

176



--------------------------------------------------------------------------------

Wholly Owned Domestic Subsidiary or Wholly Owned Canadian Subsidiary is formed
or acquired (or such longer period as the CollateralAdministrative Agent shall
determine in its reasonable discretion, without any requirement for Lender
consent), cause (other than during a Collateral Suspension Period) the
Collateral and Guarantee Requirement to be satisfied with respect to such Wholly
Owned Domestic Subsidiary and Wholly Owned Canadian Subsidiary and with respect
to any Equity Interest in or Indebtedness of such Wholly Owned Domestic
Subsidiary and Wholly Owned Canadian Subsidiary owned by or on behalf of any
Loan Party, subject to paragraph (g) below.

(e)        if any additional Foreign Subsidiary of Holdings or Products (other
than a Wholly Owned Canadian Subsidiary) is formed or acquired on or after the
Restatement Date (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary), and if such Subsidiary is a “first tier” Foreign Subsidiary, within
five Business Days after the date such Foreign Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Foreign Subsidiary is formed or acquired (or such longer
period as the Collateral Agent shall determine in its reasonable discretion,
without any requirement for Lender consent), cause (other than during a
Collateral Suspension Period) the Collateral and Guarantee Requirement to be
satisfied with respect to any Equity Interest in such Foreign Subsidiary owned
by or on behalf of any Loan Party, subject to paragraph (g) below.

(f)        (i) furnish (other than during a Collateral Suspension Period) to the
Collateral Agent prompt written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure or (C) in any Loan Party’s organizational
identification number (if any); provided, that neither Holdings nor Products
shall effect or permit any such change unless all filings have been made, or
will have been made within any statutory period, under the Uniform Commercial
Code, the PPSA, the Civil Code of Quebec or otherwise that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify (other than during a
Collateral Suspension Period) the Collateral Agent if any material portion of
the Collateral is damaged or destroyed.

(g)        the Collateral and Guarantee Requirement and the other provisions of
this Section 6.10 need not be satisfied with respect to, and the Collateral
shall not include, any Excluded Property or Excluded Securities.

Notwithstanding anything herein to the contrary, (A) no control agreementControl
Agreement or control, lockbox or similar arrangement shall be required with
respect to any Deposit Accounts, securities accounts or commodities
accounts,Excluded Account, (B) no landlord, mortgagee or bailee waivers shall be
required, (C) except as set forth in Section 6.10(b), no foreign-law governed
security documents or perfection under foreign law shall be required (other than
(i) to the extent required to satisfy the Collateral and Guarantee Requirement,
and (ii) with respect to the pledges of shares of Rayonier A.M. Global Holdings
Luxembourg S.C.S., (A) the pledge of shares in existence on the First Amendment
Effective Date, and (B) the additional pledge of shares required pursuant to
Section 6.18, if applicable), (D) no notice shall be required to be sent to
account debtors or other contractual third parties and (E) Liens required to be
granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents.

 

177



--------------------------------------------------------------------------------

Section 6.11 Rating. Exercise commercially reasonable efforts to maintain a
public corporate family rating from Moody’s, and a public corporate entity
rating from S&P for Holdings and/or Products.

Section 6.12 Sanctions. Not use the proceeds of any Loan directly or, to the
knowledge of Products, indirectly, to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity, except to the extent licensed or otherwise approved by OFAC
or any other applicable Sanctions authority.

Section 6.13 Anti-Corruption Laws. (i) Not use directly or, to the knowledge of
Products, indirectly, the proceeds of any Loan in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, the Bribery Act 2010 of the
United Kingdom, as amended, the Corruption of Foreign Public Officials Act
(Canada), as amended, and French Law n°2016-1691 of December 9, 2016 (i.e.,
“Sapin II”), as amended, and (ii) maintain in effect policies and procedures
designed to promote and achieve compliance by Holdings and its Subsidiaries with
such laws.

Section 6.14 Owner ship of Mills. Maintain ownership by Performance Fibers of
the mills and assets that were the subject of the Specified Investments.

Section 6.15 Corporate Structure Chart. Deliver no later than the date required
by Schedule 6.02(a) (or such later date as the Administrative Agent shall
determine in its reasonable discretion, without any requirement for Lender
consent), a summary corporate structure chart for Holdings and its subsidiaries,
after giving effect to the Transactions.

Section 6.16 Deposit Accounts; Securities Accounts; Commodity Accounts. With
respect to any Deposit Account, Commodity Account or Securities Account of any
Loan Party (other than Excluded Accounts), deliver to the Collateral Agent a
Control Agreement, fully executed by the applicable Loan Party and the
depository, commodities intermediary or securities intermediary, on or before
the following dates: (a) with respect to any such account existing on the First
Amendment Effective Date, promptly but in any event within 75 days of the First
Amendment Effective Date (or such longer period as the Administrative Agent
shall determine in its reasonable discretion, without any requirement for Lender
consent) and (b) with respect to any such account established after the First
Amendment Effective Date, promptly but in any event within 75 days of the date
such account is established (or such later date as the Administrative Agent may
determine in its reasonable discretion, without any requirement for Lender
consent). Each Domestic Loan Party hereby agrees that it will not hold or
maintain any Deposit Account, Commodity Account or Securities Account (or
applicable equivalent local type of account) with a financial institution which
account is located outside of the United States, and each Canadian Loan Party
hereby agrees that it will not hold or maintain any Deposit Account, Commodity
Account or Securities Account (or applicable equivalent local type of account)
with a financial institution which account is not located within the United
States or Canada; provided, that the foregoing restrictions shall not apply to
(x) Deposit Accounts described in clause (a) of the definition of “Excluded
Accounts” and (y) other Deposit Accounts, Commodity Accounts or Securities
Accounts (or applicable equivalent local type of account) with amounts on
deposit that have a daily balance, in the aggregate with all other accounts
described in this clause (y), not in excess of $2,000,000.

 

178



--------------------------------------------------------------------------------

Section  6.17     Covenant to Balance Revolving Facilities Exposure.

(a)        Subject to Section 6.17(d), Section 6.17(e) and any applicable notice
or other requirements set forth in Article II, the Revolving Facility Borrowers
hereby agree that, to cause, to the greatest extent reasonably possible, (x) the
aggregate Multicurrency Revolving Facility Credit Exposure under the
Multicurrency Revolving Facility, as a proportion of the aggregate Multicurrency
Revolving Facility Commitment (the “Multicurrency Revolving Facility Credit
Exposure Percentage”), to be equal to (y) the aggregate USD Revolving Facility
Credit Exposure under the USD Revolving Facility, as a proportion of the
aggregate USD Revolving Facility Commitment (the “USD Revolving Facility Credit
Exposure Percentage”), to within $2,000,000 in either direction (“Revolver
Ratable Balance”), they will use commercially reasonable efforts to:

(i)        within five Business Days of the First Amendment Effective Date (or
such later date as the Administrative Agent may determine in its reasonable
discretion, but not to exceed an additional five Business Days without the
consent of the Required Revolving Lenders), borrow Revolving Facility Loans
under one Revolving Facility in the aggregate principal amount (if any) notified
in writing to the Revolving Facility Borrowers by the Administrative Agent on or
prior to the First Amendment Effective Date and use the proceeds therefrom to
repay an equal aggregate principal amount of Revolving Facility Loans under the
other Revolving Facility, subject to the principal amount of Revolving Facility
Loans available to be prepaid;

(ii)         for so long as the Multicurrency Revolving Facility Credit Exposure
Percentage exceeds the USD Revolving Facility Credit Exposure Percentage,
(A) request that all new Letters of Credit that are denominated in Dollars be
issued under the USD Revolving Facility, and (B) request that all Letters of
Credit that are expiring and were issued under the Multicurrency Revolving
Facility and denominated in Dollars be replaced at expiry (if needed as
determined by Holdings in its sole discretion) with new Letters of Credit issued
under the USD Revolving Facility, in each case to the extent necessary to
achieve Revolver Ratable Balance as of the date of such request to the greatest
extent reasonably possible;

(iii)         for so long as the USD Revolving Facility Credit Exposure
Percentage exceeds the Multicurrency Revolving Facility Credit Exposure
Percentage, (A) request that all new Letters of Credit that are denominated in
Dollars be issued under the Multicurrency Revolving Facility, and (B) request
that any Letters of Credit that are expiring and were issued under the USD
Revolving Facility be replaced at expiry (if needed as determined by Holdings in
its sole discretion) with new Letters of Credit issued under the Multicurrency
Revolving Facility, in each case to the extent necessary to achieve Revolver
Ratable Balance as of the date of such request to the greatest extent reasonably
possible;

 

179



--------------------------------------------------------------------------------

(iv)         at the time of each borrowing of Revolving Facility Loans, and/or
issuance of any new Letter of Credit or change in the stated amount of a then-
existing Letter of Credit, allocate such Credit Event between the Revolving
Facilities (including borrowing Revolving Facility Loans under one Revolving
Facility to repay Revolving Facility Loans under the other Revolving Facility,
if applicable), as may be necessary to achieve Revolver Ratable Balance to the
greatest extent reasonably possible, without increasing the aggregate amount of
such borrowing or Letter of Credit beyond the requested amount of such borrowing
and subject to the principal amount of Revolving Facility Loans available to be
prepaid;

(v)         at the time of each repayment of Revolving Facility Loans, allocate
such repayment between the Revolving Facilities as may be necessary to achieve
Revolver Ratable Balance to the greatest extent reasonably possible, without
increasing the aggregate amount of repayment beyond the desired amount of such
repayment; and

(vi)         within five Business Days (or such later date as the Administrative
Agent may determine in its reasonable discretion, but not to exceed an
additional five Business Days without the consent of the Required Revolving
Lenders) of receipt by Products of a Revolver Rebalance Notice (as defined
below) from the Administrative Agent, cooperate with the Administrative Agent to
borrow Revolving Facility Loans under one Revolving Facility in the aggregate
principal amount specified in the Revolver Rebalance Notice and use the proceeds
therefrom to repay an equal principal amount of Revolving Facility Loans under
the other Revolving Facility to the extent necessary to achieve Revolver Ratable
Balance as of the date of such Revolver Rebalance Notice to the greatest extent
reasonably possible, subject to the principal amount of Revolving Facility Loans
available to be prepaid; provided, that the Revolving Facility Borrowers shall
not be required to take any action under this Section 6.17(a)(vi) if the amount
that would be required to be borrowed under one Revolving Facility and paid
under the other Revolving Facility is less than $1,000,000.

(b)         The Revolving Facility Borrowers agree that, under the following
circumstances, the Administrative Agent, acting in its own discretion or at the
request of any Revolving Facility Lender, may issue to Products a notice
requiring the Revolving Facility Borrowers to use commercially reasonable
efforts to borrow the aggregate principal amount of Revolving Facility Loans
specified in such notice under one Revolving Facility and use the proceeds
therefrom to repay an equal aggregate principal amount of Revolving Facility
Loans under the other Revolving Facility) (a “Revolver Rebalance Notice”), to
achieve Revolver Ratable Balance as of the date of such Revolver Rebalance
Notice, to the greatest extent reasonably possible:

(i)         if any Letter of Credit expires (and is not renewed), or if there
has been a drawing on a Letter of Credit under either Revolving Facility and the
drawn amount was reimbursed in cash, in each case such that the Revolving
Facilities cease to be in Revolver Ratable Balance, or become farther from being
in Revolver Ratable Balance; or

 

180



--------------------------------------------------------------------------------

(ii)         if there are outstanding under the Multicurrency Revolving Facility
any Letters of Credit that are denominated in any Foreign Currency, no more than
once per fiscal quarter following the Revaluation Date that occurs on the first
Business Day of each fiscal quarter if the Revolving Facilities have ceased to
be in Revolver Ratable Balance, or have become farther from being in Revolver
Ratable Balance, in each case as a result of fluctuations in exchange rate
between the Dollar and such Foreign Currencies.

(c)         It is acknowledged and agreed by the Revolving Facility Borrowers,
the Revolving Facility Lenders and the Administrative Agent that in certain
circumstances, there may be a disproportionate aggregate stated amount of
Letters of Credit under one Revolving Facility, and an insufficient principal
balance of Revolving Facility Loans between both Revolving Facilities, to
achieve or maintain Revolver Ratable Balance at such time and that, in such
case, the Revolving Facility Borrowers will not be required to Cash
Collateralize Letters of Credit or borrow unnecessary Revolving Facility Loans,
but shall be required to structure all future borrowings, requests for Letters
of Credit and repayments in accordance with the Sections 6.17(a)(ii) through
(a)(v) until Revolver Ratable Balance is achieved.

(d)        The Administrative Agent and the Revolving Facility Lenders shall use
commercially reasonable efforts to cooperate with the Revolving Facility
Borrowers in connection with any action to be taken by the Revolving Facility
Borrowers pursuant to this Section 6.17 to achieve or maintain Revolver Ratable
Balance.

(e)         Notwithstanding anything herein to the contrary, the Revolving
Facility Borrowers shall not be required to comply with the foregoing covenants,
agreements, and requirements of this Section 6.17 if in the good faith judgment
of Holdings the condition set forth in Section 5.05(c) cannot reasonably be
satisfied at such time (in which case compliance with the foregoing covenants,
agreements, and requirements of this Section 6.17 shall not be required at such
time, but without derogation of the requirement to comply with such covenants,
agreements, and requirements of this Section 6.17 as and when required
thereafter).

Section 6.18 Post-First Amendment Effective Date Covenants. The Borrowers and
the other Loan Parties shall ensure that the matters specified in Schedule 6.18
hereto shall be completed or otherwise satisfied as set forth thereon and in the
time periods set forth thereon (or such later date as the Administrative Agent
may determine in its reasonable discretion, without any requirement for Lender
consent).

 

181



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

As of and at all times following the Restatement Date, each Loan Party covenants
and agrees with each Lender that unless and until (i) all Commitments shall have
been terminated, (ii) all Obligations arising under the Loan Documents (other
than contingent obligations for unasserted claims) shall have been paid and
(iii) all Letters of Credit have been canceled or have expired (or have been
Cash Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers) and all amounts drawn or
paid thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Loan Parties will not, and will not permit any
of the Subsidiaries to:

Section 7.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a)        Indebtedness (or commitments to incur Indebtedness) (i) of Holdings
and each Subsidiary (that is a subsidiary of Holdings on the Signing Date)
existing on the Signing Date, and (ii) of each Subsidiary of Holdings (that is
not a subsidiary of Holdings on the Signing Date) existing on the Signing Date,
in each case, as set forth on Schedule 7.01 hereto or, to the extent not listed
in such Schedule, where the aggregate principal amount outstanding of any such
Indebtedness (or commitments to incur Indebtedness) does not exceed $10,000,000,
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (other than intercompany indebtedness Refinanced with Indebtedness
owed to a person not affiliated with Holdings, Products or any Subsidiary);

(b)        Indebtedness created hereunder and under the other Loan Documents,
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(c)        obligations (contingent or otherwise) arising under a Swap Contract
if such obligations are (or were) entered into by such person for the purpose of
directly mitigating risks associated with fluctuations in interest rates,
commodity prices or foreign exchange rates (or to allow any customer to do so),
and not for speculative purposes;

(d)        Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings, Products or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided, that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than 30
days following such incurrence;

(e)        Indebtedness of Holdings to any Subsidiary and of any Subsidiary to
Holdings, Products or any other Subsidiary; provided, that, except in respect of
(x) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management, tax and accounting operations among
Holdings and its subsidiaries, and (y) Indebtedness of any Canadian Subsidiary
to any other Canadian Subsidiary incurred in the ordinary course of business and
not to effect indirectly any incurrence of Indebtedness between any Domestic
Loan Party and any Non-Loan Party Foreign Subsidiary, (i) Indebtedness of any
Foreign Subsidiary that is not a Loan Party owing to the Loan Parties shall be
permitted under this clause (e) only to the extent permitted by Sections
7.04(j), 7.04(u) and 7.04(dd), and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Obligations on terms reasonably satisfactory to the Administrative Agent;

 

182



--------------------------------------------------------------------------------

(f)        Indebtedness in respect of (x) letters of credit, performance bonds,
bid bonds, appeal bonds, surety bonds and completion guarantees and similar
obligations, in each case provided in the ordinary course of business or
consistent with past practice or industry practice, including those incurred to
secure health, safety and environmental obligations, or (y) letters of credit,
performance bonds, bid bonds, appeal bonds, surety bonds, completion guarantees
and similar obligations to secure obligations under self-insurance programs, or
other financial assurance required by law, in an aggregate amount under this
Section 7.01(f)(y) not to exceed $100,000,000 at any time outstanding;

(g)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to Products of its incurrence and (y) such Indebtedness in respect
of credit or purchase cards is extinguished within 60 days from its incurrence;

(h)        (i) (x) Indebtedness of a Subsidiary acquired after the Restatement
Date or an entity merged into or consolidated or amalgamated with Holdings,
Products or any Subsidiary after the Restatement Date and Indebtedness assumed
in connection with the acquisition of assets, which Indebtedness in each case
exists at the time of such acquisition, merger, consolidation or amalgamation
and is not created in contemplation of such event and where such acquisition,
merger, consolidation or amalgamation is permitted by this Agreement and
(y) Indebtedness incurred to finance Investments permitted hereunder (including
Permitted Business Acquisitions permitted pursuant to Section 7.04(k)) and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided, (A) at the time of the assumption or incurrence of such
Indebtedness and after giving effect thereto, no Event of Default shall have
occurred and be continuing or would result therefrom (provided that, if such
Indebtedness is incurred to finance, or assumed in connection with, a Permitted
Business Acquisition or(with it being understood and agreed that no further
Permitted Business Acquisitions shall be permitted to be made at any time on or
after the First Amendment Effective Date) or a Material Investment, then it
shall only be required that no Event of Default described in Sections 8.01(b),
(c), (h) or (i) shall have occurred and be continuing or would result
therefrom), (B) immediately after giving effect to the assumption and incurrence
of Indebtedness under this Section 7.01(h), Holdings shall be in compliance on a
Pro Forma Basis with the New Leverage Ratio Toggle Test (provided, that if such
Indebtedness is assumed as provided in preceding clause (x) or is incurred as
provided in preceding clause (y), in either case, as part of an Investment not
constituting a Material Investment but that constitutes a Permitted Business
Acquisition (with it being understood and agreed that no further Permitted
Business Acquisitions shall be permitted to be made at any time on or after the
First Amendment Effective Date), then satisfaction of the New Leverage Ratio
Toggle Test shall not be required), and (C) except during any Collateral
Suspension Period, immediately after giving effect to the assumption and
incurrence of Indebtedness under this Section 7.01(h), Holdings shall be in
compliance on a Pro Forma Basis with the Total Net Leverage Ratio Test.
Notwithstanding anything in this

 

183



--------------------------------------------------------------------------------

Section 7.01(h) to the contrary, in the case of unsecured Indebtedness that is
assumed (but not otherwise incurred) in connection with a Permitted Business
Acquisition (with it being understood and agreed that no further Permitted
Business Acquisitions shall be permitted to be made at any time on or after the
First Amendment Effective Date) or an Investment permitted hereunder, in lieu of
satisfying the Total Net Leverage Ratio Test under the foregoing subclause
(C) (and, during a Collateral Suspension Period, in lieu of satisfying the
Leverage Ratio Toggle Test under the foregoing subclause (B)), such unsecured
Indebtedness may be assumed if, after giving effect to such assumption, the
Total Net Leverage Ratio is not greater than the Total Net Leverage Ratio
immediately prior to such Permitted Business Acquisition or Investment
(including the assumption and incurrence of Indebtedness in connection
therewith) (with it being understood and agreed that no further use of the
modified Total Net Leverage Ratio Test under this clause (C) shall be permitted
to be made at any time on or after the First Amendment Effective Date);

(i)        the obligations (and commitments to incur obligations) outstanding
from time to time under (A) the Offre de prêt (Loan Offer) (File D129013)
entered into on March 9, 2012, between Investissement Québec, Tembec, Tembec
Industries Inc. and Tembec Énergie SEC., as amended, amended and restated,
supplemented or otherwise modified from time to time in an aggregate principal
amount not to exceed CDN$75,000,000,the difference between (x) CDN$69,642,856.00
and (y) the aggregate amount of principal payments made in respect of such
Indebtedness from and after the First Amendment Effective Date; (B) the Offre de
prêt (Loan Offer) (File D135683) entered into on September 6, 2013, between
Investissement Québec, Tembec, Tembec Industries Inc. and Tembec Énergie SEC.,
as amended, amended and restated, supplemented or otherwise modified from time
to time in an aggregate principal amount not to exceed CDN$18,000,000the
difference between (x) CDN$13,120,000.00 and (y) the aggregate amount of
principal payments made in respect of such Indebtedness from and after the First
Amendment Effective Date; and (C) the Amended and Restated Credit Agreement,
dated as of September 19, 2013, among Tembec, Tembec Entergy LP and Integrated
Private Debt Fund III LP, as administrative agent, as amended, amended and
restated, supplemented or otherwise modified from time to time in an aggregate
principal amount not to exceed CDN$35,000,000the difference between
(x) CDN$30,558,178.76 and (y) the aggregate amount of principal payments made in
respect of such Indebtedness from and after the First Amendment Effective Date;

(j)        (i) Capital Lease Obligations incurred by Holdings, Products or any
Subsidiary (A) in respect of any Sale and Lease Back Transaction that is
permitted under Section 7.05, or (B) in an amount not to exceed the greater of
$50,000,000 and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 4.05 or 6.04, as
applicable$20,000,000, and (ii) any Permitted Refinancing Indebtedness incurred
to Refinance any such Capital Lease Obligations;

(k)        other Indebtedness of Holdings, Products or any Subsidiary, in an
aggregate principal amount outstanding that at the time of, and after giving
effect to, the incurrence thereof, would not exceed the greater of $100,000,000
and 5.0% of Consolidated Total Assets as of the end of the fiscal quartersum of
(x) $35,000,000 and (y) so long as immediately priorafter giving effect to the
date of such incurrence for which financial statements have been delivered
pursuant to Section 4.05 or 6.04, as applicable,of Indebtedness under this

 

184



--------------------------------------------------------------------------------

Section 7.01(k) on a Pro Forma Basis, the Total Net Senior First Lien Secured
Leverage Ratio would not exceed 4.00:1.00, $15,000,000, and any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness; provided,
that any Indebtedness incurred pursuant to this clause (k) that by its terms is
subordinated in right of payment to the Obligations shall not, pursuant to the
terms thereof, be required to be repaid (other than pursuant to customary change
of control, asset sale proceeds and similar provisions), in whole or in part,
prior to the date that is 91 days following the Latest Maturity Date;

(l)        Indebtedness of Products pursuant to (i) the Senior Notes in an
aggregate principal amount that is not in excess of $550,000,000 and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(m)        Guarantees (i) by any Loan Party (other than Products) of the
Indebtedness of Products described in clause (l) of this Section 7.01,; (ii) by
any Loan Party of any Indebtedness of any other Loan Party permitted to be
incurred under this Agreement, (but not to effect indirectly any Guarantee of
Indebtedness of any Non-Loan Party Foreign Subsidiary by a Domestic Loan Party
that is not otherwise permitted by Section 7.04 (other than Sections 7.04(l) or
7.04(w)); (iii) by any Loan Party of Indebtedness otherwise permitted hereunder
of any Domestic Subsidiary that is not a Loan Party to the extent such
Guarantees are permitted by Section 7.04 (other than Sections 7.04(l) or
7.04(w)),; (iv) by any Loan Party of Indebtedness otherwise permitted hereunder
of any Non-Loan Party Foreign Subsidiary that is not a Loan Party to the extent
such Guarantees are permitted by Section 7.04(j), Section 7.04(u) or
Section 7.04(dd),; (v) by any Subsidiary that is not a Loan Party of
Indebtedness of anotherHoldings or any other Subsidiary that is not a Loan Party
and; (vi) Guarantees by Holdings permitted by Section 7.04(gg); and (vii) by any
Canadian Loan Party of Indebtedness of any Canadian Subsidiary incurred in the
ordinary course of business; provided, that Guarantees by any Loan Party under
this Section 7.01(m) of any Indebtedness of a person that is by its terms
subordinated in right of payment to other Indebtedness of such person shall be
expressly subordinated in right of payment to the Obligations;

(n)        Indebtedness arising from agreements of Holdings or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition or the
disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(o)        Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business;

(p)        Indebtedness supported by a Letter of Credit in principal amount not
in excess of the stated amount of such Letter of Credit;

(q)        Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

185



--------------------------------------------------------------------------------

(r)        (i) other Indebtedness incurred by Holdings, Products or any
Subsidiary; provided, that (A) at the time of the incurrence of such
Indebtedness and after giving full effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(B) other than during a Collateral Suspension Period, immediately after giving
effect to the issuance, incurrence or assumption of such Indebtedness, Holdings
shall be in compliance on a Pro Forma Basis with the Total Net Leverage Ratio
Test and, (C) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, Holdings shall be in compliance on a Pro Forma
Basis with the Leverage Ratio Toggle Test, and (D) no further Indebtedness shall
be permitted to be incurred under this clause (i) at any time on or after the
First Amendment Effective Date and (ii) Permitted Refinancing Indebtedness in
respect thereof; provided, that, at the time of the incurrence of such Permitted
Refinancing Indebtedness and after giving full effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; provided, further, that any Indebtedness incurred pursuant to this
clause (r) that by its terms is subordinated in right of payment to the
Obligations shall not, pursuant to the terms thereof, be required to be repaid
(other than pursuant to customary change of control, asset sale proceeds and
similar provisions), in whole or in part, prior to the date that is 91 days
following the Latest Maturity Date;

(s)        Indebtedness in connection with (i) the Transactions as contemplated
by the Tembec Arrangement Agreement as in effect on the Tembec Signing Date or
(ii) the Tembec Refinancing Transactions;

(t)        unsecured Indebtedness in respect of obligations of Holdings,
Products or any Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided, that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms (which require that all such
payments be made within 90 days after the incurrence of the related obligations)
in the ordinary course of business and not in connection with the borrowing of
money or any Swap Contracts;

(u)        Indebtedness representing deferred compensation to employees and
directors of Holdings, Products or any Subsidiary incurred in the ordinary
course of business;

(v)        Indebtedness in connection with Permitted Receivables Financings;
provided, that no further Indebtedness or other obligations shall be permitted
to be incurred under this clause (v) at any time on or after the First Amendment
Effective Date, other than with respect to Receivables Assets or interests
generated by Subsidiaries of Holdings that are organized and operating under the
laws of France, in connection with Permitted Receivables Financings with an
aggregate Receivables Net Investment not in excess, at any one time, of
$25,000,000 (or the Dollar Equivalent thereof);

(w)        Indebtedness evidenced by Other Term Loans, Other Revolving Loans and
Incremental Notes, in each case incurred prior to the First Amendment Effective
Date in accordance with Section 2.15 and, to the extent not constituting
Obligations, Refinancing Debt incurred in accordance with Section 2.18 (provided
that proceeds of such Refinancing Debt are applied in accordance with
Section 2.11(b)) and any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness;

 

186



--------------------------------------------------------------------------------

(x)        Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures of Holdings, Products or any Subsidiary not in
excess, at any one time outstanding, of $75,000,00065,000,000;

(y)        Indebtedness issued by Holdings, Products or any Subsidiary to
current or former officers, directors and employees, or their respective
estates, spouses or former spouses, to finance the purchase or redemption of
Equity Interests of Holdings or any direct or indirect parent thereof permitted
by Section 7.06;

(z)        Indebtedness consisting of obligations of Holdings or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(aa)        Indebtedness of Holdings, Products or any Subsidiary to the extent
incurred in respect of the discounting of commercial letters of credit received
by Holdings, Products or any Subsidiary in the ordinary course of business; and

(bb)        all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (aa) above.

For purposes of determining compliance with this Section 7.01 or Section 7.02,
if Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

Section 7.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
Holdings, Products and any Subsidiary) at the time owned by it or on any income
or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

 

187



--------------------------------------------------------------------------------

(a)        Liens on property or assets (i) of Holdings and each Subsidiary (that
is a Subsidiary of Holdings on the Signing Date) existing on the Signing Date
and (ii) of each Subsidiary of Holdings (that is not a Subsidiary of Holdings on
the Signing Date) existing on the Signing Date and, in each case, as set forth
on Schedule 7.02 hereto or, to the extent not listed in such Schedule, where
such property or assets have a fair market value (as determined in good faith by
Holdings) that does not exceed $10,000,000 in the aggregate, and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Restatement
Date (and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 7.01(a)) and shall not subsequently apply to any other
property or assets of Holdings, Products or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

(b)        Liens created under the Loan Documents (including, without
limitation, Liens created under the Security Documents securing obligations
under Secured Hedge Agreements, obligations under Secured Cash Management
Agreements and obligations permitted under Section 7.01(c)) or permitted in
respect of any Mortgaged Property by the terms of the applicable Mortgage;

(c)        Liens on any property or asset of Holdings, Products or any
Subsidiary securing Indebtedness permitted under Section 7.01(h)(i)(x) or
Permitted Refinancing Indebtedness in respect thereof if permitted by
Section 7.01(h)(ii); provided, that such Lien (i) does not apply to any other
property or assets of Holdings, Products or any of its Subsidiaries not securing
such Indebtedness at the date of the acquisition of such property or asset
(other than after acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such date and which Indebtedness and
other obligations are permitted hereunder that require a pledge of after
acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, is in compliance with clause (v) of the
definition of “Permitted Refinancing Indebtedness”;

(d)        Liens for Taxes, assessments or other governmental charges or levies
not yet overdue by more than 30 days or that are being contested in compliance
with Section 6.03;

(e)        Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, Holdings, Products or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

188



--------------------------------------------------------------------------------

(f)        (i) pledges and deposits and other Liens made in the ordinary course
of business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements in respect of such obligations
and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings,
Products or any Subsidiary;

(g)        deposits and other customary Liens to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h)        zoning restrictions, survey exceptions and such matters as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights of way,
covenants, conditions, restrictions and declaration on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of Holdings, Products or any Subsidiary;

(i)        Liens securing Indebtedness permitted by Section 7.01(j) (limited to
the assets subject to such Indebtedness) or Section 7.01(i);

(j)        Liens arising out of Sale and Lease Back Transactions permitted under
Section 7.05, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k)        Liens securing judgments that do not constitute an Event of Default
under Section 8.01(j) and notices of lis pendens and associated rights related
to litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(l)        Liens disclosed by the title insurance policies delivered on or
subsequent to the Initial Closing Date and pursuant to Section 6.10 or
Section 2.15(b) and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m)        any interest or title of a lessor or sublessor under any leases or
subleases entered into by Holdings, Products or any Subsidiary in the ordinary
course of business;

 

189



--------------------------------------------------------------------------------

(n)        Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, Products or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings,
Products or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of Holdings, Products or any Subsidiary
in the ordinary course of business;

(o)        Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set off or similar rights;

(p)        (x) Liens securing obligations in respect of trade related letters of
credit or bank guarantees permitted under Section 7.01(f)(x) or (o) and covering
the goods (or the documents of title in respect of such goods) financed by such
letters of credit or bank guarantees and the proceeds and products thereof and
(y) Liens securing obligations permitted under Section 7.01(f)(y);

(q)        leases or subleases, licenses or sublicenses (including with respect
to intellectual property and software) granted to others in the ordinary course
of business not interfering in any material respect with the business of
Holdings, Products and its Subsidiaries, taken as a whole;

(r)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(s)        Liens solely on any cash earnest money deposits made by Holdings,
Products or any of its Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

(t)        Liens in connection with (i) the Transactions as contemplated by the
Tembec Arrangement Agreement as in effect on the Tembec Signing Date or (ii) the
Tembec Refinancing Transactions;

(u)        other Liens with respect to property or assets of Holdings, Products
or any Subsidiary; provided that (i) after giving effect to any such Lien and
the incurrence of Indebtedness, if any, (x) secured by Other First Liens,
Products is in compliance, on a Pro Forma Basis, with the Leverage Ratio Toggle
Test or (y) secured by such Lien and by its terms such Lien is junior in
priority to the Liens securing the Obligations (other than any Obligations,
including Incremental Loans or Refinancing Debt, secured by Liens that are
junior in right of security to the Liens on Collateral securing any other
Facility), Products is in compliance, on a Pro Forma Basis, with (1) the
Leverage Ratio Toggle Test and (2) except during any Collateral Suspension
Period, the Total Net Leverage Ratio Test, (ii) at the time of the incurrence of
such Lien and after giving full effect thereto, no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement, and (iv) to the extent such Liens are equal and ratable with
or junior in priority to the Liens securing the Obligations, an intercreditor
agreement reasonably satisfactory to the Administrative Agent shall be entered
into providing that such new liens will be secured equally and ratably with the
Liens securing the Obligations, or, as applicable, subordinated to the Liens
securing the Obligations, in each case, on customary terms, and (v) no further
Liens shall be created, incurred or assumed under this clause (u) at any time on
or after the First Amendment Effective Date;

 

190



--------------------------------------------------------------------------------

(v)        the prior rights of consignees and/or their lenders under consignment
arrangements entered into in the ordinary course of business;

(w)        Liens arising from precautionary Uniform Commercial Code, PPSA or
similar personal property security laws (including applications for registration
at the applicable Quebec Register), financing statements or consignments entered
into in connection with any transaction otherwise permitted under this
Agreement, including any Permitted Supplier Receivables Sale Program;

(x)        Liens on Equity Interests in joint ventures securing obligations of
such joint venture;

(y)        Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (iii) of the definition thereof;

(z)        Liens in respect of Permitted Receivables Financings that extend only
to the Receivables Assets subject thereto;

(aa)        Liens on goods or inventory the purchase, shipment or storage price
of which is financed by a documentary letter of credit, bank guarantee or
bankers’ acceptance issued or created for the account of Holdings, Products or
any Subsidiary in the ordinary course of business; provided, that such Lien
secures only the obligations of Holdings, Products or such Subsidiaries in
respect of such letter of credit or bank guarantee to the extent permitted under
Section 7.01;

(bb)        Liens securing insurance premiums financing arrangements, provided,
that such Liens are limited to the applicable unearned insurance premiums;

(cc)        Liens in favor of any Loan Party; provided that if any such Lien
shall cover any Collateral, the holder of such Lien shall execute and deliver to
the Administrative Agent a subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent;

(dd)        Liens securing Indebtedness evidenced by Other Term Loans, Other
Revolving Loans and Incremental Notes, in each case incurred prior to the First
Amendment Effective Date in accordance with Section 2.15, and Refinancing Debt
Liens incurred in accordance with Section 2.18;

(ee)        statutory liens in favor of a Farm Credit Lender or its Affiliate
pursuant to the Farm Credit Act of 1971 on all Farm Credit Equities of such Farm
Credit Lender or its Affiliate that any Loan Party may now own or hereafter
acquire, which statutory lien shall be for such Farm Credit Lender’s (or its
Affiliate’s) sole and exclusive benefit;

 

191



--------------------------------------------------------------------------------

(ff)        other Liens with respect to property or assets of Holdings, Products
or any Subsidiary securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $100,000,000 or 5.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable;sum of (x) $35,000,000
and (y) so long as immediately after giving effect to the grant of Liens under
this Section 7.02(ff), on a Pro Forma Basis, the Total Net Senior First Lien
Secured Leverage Ratio would not exceed 4.00:1.00, $15,000,000;

(gg)        Liens on or in respect of any amounts held by a trustee or other
escrow agent under any indenture or other debt agreement issued or funded in
escrow in connection with the consummation of a Permitted Business Acquisition
or Material Investment pursuant to customary escrow arrangements that are
reasonably acceptable to the Administrative Agent, pending the release thereof;

(hh)        Liens securing Indebtedness or other obligations of Holdings,
Products or a Subsidiary owing to Holdings, Products or a Subsidiary permitted
to be incurred under Section 7.01, other than any Liens securing any
Indebtedness or other obligations of Holdings or another Loan Party owed to any
Subsidiary that is not a Loan Party;

(ii)        Liens on equipment of Holdings, Products or any Subsidiary granted
in the ordinary course of business to Holdings’ Products’ or such Subsidiary’s
client at which such equipment is located;

(jj)        any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of Holdings,
Products or any Subsidiary or, to the extent the related payment would not be
prohibited under Section 7.09, (x) under any indenture issued in escrow pursuant
to customary escrow arrangements pending the release thereof or (y) under any
indenture pursuant to customary discharge, redemption or defeasance provisions;

(kk)        Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers securing Indebtedness under this clause
(kk) in an aggregate amount not to exceed $20,000,000 at any time;

(ll)        in the case of real property that constitutes a leasehold interest,
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject;

(mm)        Liens in connection with thenthe ground lease for the Fernandina
Cogeneration Project, the ground lease to LignoTech Florida, the ground lease to
Eight Flags and the ground lease to and operating agreement with Coast Chips
Inc., in each case, that are in existence on the First Amendment Effective Date;

(nn)        Liens on the commercial letters of credit and any assets or property
directly related thereto (and the direct proceeds of any of the foregoing)
securing Indebtedness permitted by Section 7.01(aa), to the extent that such
discounted commercial letters of credit are included in a program permitted by
Section 7.05(v); and

(oo) Withwith respect to any Foreign Subsidiary, other Liens arising mandatorily
by any Requirement of Law that, in the aggregate, do not interfere in any
material respect with the business of the Loan Parties, taken as a whole.

 

192



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 7.02, no Loan Party
shall create, incur, assume or permit to exist a consensual Lien securing
Indebtedness for borrowed money on the Fernandina Beach Facility (it being
understood thatother than Permitted Liens described in this Section 7.02 that
are non-consensual liens and Permitted Liens under clause 7.02(h) shall be
permitted to be created, incurred or assumed or permitted to exist on the
Fernandina Beach Facility), unless (A) Liens on the Fernandina Beach Facility
shall have been granted in favor of the Collateral Agent for the benefit of the
Secured Parties to secure the Finance Obligations and (B) such additional Liens
in favor of third parties shall rank pari passu with, or junior to, the Liens on
the Fernandina Beach Facility granted to the Collateral Agent pursuant to clause
(A); provided that this provision shall not apply with respect to consensual
Liens securing Indebtedness for borrowed money incurred solely by persons who
are not Affiliates of Holdings or any of its Subsidiaries in connection with the
Fernandina Cogeneration Project on assets which do not constitute assets of
Holdings or any of its Subsidiaries. In addition, notwithstanding anything to
the contrary in this Section 7.02, Liens otherwise permitted under
Section 7.02(u) may not be created, incurred or assumed during a Collateral
Suspension Period; provided, however, that Indebtedness permitted under
Section 7.01 may be issued or incurred subject to “springing” collateral
provisions substantially similar to those provided in Section 11.23 but only so
long as (i) in the case of Indebtedness issued or incurred subject to
“springing” collateral provisions that would result in the creation of Other
First Liens securing such Indebtedness upon the occurrence of the Collateral
Reinstatement Date (“Springing Other First Lien Indebtedness”), the incurrence
of such Springing Other First Lien Indebtedness would be permitted under
Section 7.02(u) assuming for the purpose of such determination the occurrence of
the Collateral Reinstatement Date immediately prior to such determination and
(ii) in the case of indebtedness issued or incurred subject to “springing”
collateral provisions that would result in the creation of Liens junior in right
of security to the Liens on the Collateral securing the Facilities (“Springing
Junior Lien Indebtedness”), the incurrence of such Springing Junior Lien
Indebtedness would be permitted under Section 7.02(u) assuming for the purpose
of such determination the occurrence of the Collateral Reinstatement Date
immediately prior to such determination.).

In addition, with respect to any Lien securing Indebtedness that was permitted
to secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

Section 7.03    [Reserved].

Section 7.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger, consolidation or amalgamation with a person that is not
a Wholly Owned Subsidiary of Holdings immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of any other person, (ii) make any loans or advances to or
Guarantees of the Indebtedness of any other person (other than in respect of
intercompany liabilities incurred in connection with the cash management, tax
and accounting operations of Holdings, Products and the Subsidiaries) or (iii)
purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a)        Investments in connection with (i) the Transactions as contemplated
by the Tembec Arrangement Agreement as in effect on the Tembec Signing Date or
(ii) the Tembec Refinancing Transactions;

 

193



--------------------------------------------------------------------------------

(b)        (i) Investments by Holdings, Products or any Domestic Subsidiaryother
Loan Party in Holdings, Products or any Domestic Subsidiary; andother Loan
Party; (ii) Investments by any Foreign Subsidiary that is not a Loan Party in
Holdings, Products or any other Subsidiary;, provided, that any such Investment
in the form of a loan, advance or Guarantee of Indebtedness of another person
shall be subject to the proviso in Section 7.01(e); and (iii) Investments by any
Canadian Loan Party in any Canadian Subsidiary made in the ordinary course of
business and not to effect indirectly any Investment by any Domestic Loan Party
in any Non- Loan Party Foreign Subsidiary;

(c)         Investments in (i) Permitted Investments and Investment Grade
Securities(and Investments that were Permitted Investments orwhen made), and
(ii) Investment Grade Securities made prior to the First Amendment Effective
Date (and Investments that were Investment Grade Securities when made prior to
the First Amendment Effective Date);

(d)        Investments arising out of the receipt by Holdings or any Subsidiary
of non-cash consideration for the sale, transfer or other disposition of assets
permitted under Section 7.05 (other than Section 7.05(e));

(e)        loans and advances to officers, directors, employees or consultants
of Holdings or any Subsidiary made (i) in the ordinary course of business not to
exceed $30,000,0005,000,000 in the aggregate at any time outstanding (valued at
the time of the making thereof and calculated without regard to write downs or
write offs thereof), and (ii) in respect of payroll payments and expenses in the
ordinary course of business, and (iii) in connection with such person’s purchase
of Equity Interests of Holdings or any direct or indirect parent of Holdings
solely to the extent that the amount of such loans and advances shall be
contributed to Holdings in cash as common equity not to exceed $5,000,000 in the
aggregate at any time outstanding (valued at the time of the making thereof and
calculated without regard to write downs or write offs thereof);

(f)        accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;

(g)        Swap Contracts permitted hereunder;

(h)        Investments existing on, or contractually committed as of, the
Signing Date and set forth on Schedule 7.04 and any extensions, renewals,
replacements or reinvestments thereof, so long as the aggregate amount of all
Investments pursuant to this clause (h) is not increased at any time above the
amount of such Investment existing or contractually committed to on the Signing
Date except as explicitly required by the terms of such Investment as in
existence on the Signing Date or as otherwise permitted under the Loan
Documents;

 

194



--------------------------------------------------------------------------------

(i)        Investments resulting from pledges and deposits permitted under
Section 7.02;

(j)        other Investments by Holdings or any Subsidiary in an aggregate
outstanding amount, when taken together with the aggregate amount of all
Investments by or in Foreign Subsidiaries made pursuant to clause (viii)(a) of
the definition of “Permitted Business Acquisition” (valued at the time of the
making thereof, and without giving effect to any write downs or write offs
thereof, and with it being understood and agreed that no further Investments in
the form of Permitted Business Acquisitions shall be permitted to be made at any
time on or after the First Amendment Effective Date), not to exceed (i) the
greater of $125,000,000 and 5.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 4.05 or 6.04, as
applicablean aggregate amount equal to the sum of (x) $40,000,000 and (y) so
long as immediately after giving effect to the making of Investments under this
Section 7.01(j)(i) on a Pro Forma Basis, the Total Net Senior First Lien Secured
Leverage Ratio would not exceed 4.00:1.00, $15,000,000, plus (ii) so long as at
the time of the making of such Investment and after giving effect thereto, no
Event of Default shall have occurred and be continuing or would result
therefrom, the portion, if any, of the Cumulative Credit on the date of such
election that Products elects to apply to this Section 7.04(j)(ii); provided
that no further Investments shall be permitted to be made under this Section
7.04(j)(ii) at any time on or after the First Amendment Effective Date; provided
that if any Investment pursuant to this Section 7.04(j) is made in any person
that is not a Domestic Subsidiary of HoldingsLoan Party at the date of the
making of such Investment and such person becomes a Domestic Subsidiary of
HoldingsLoan Party after such date, such Investment shall thereafter be deemed
to have been made pursuant to Section 7.04(b) and shall cease to have been made
pursuant to this Section 7.04(j) for so long as such person continues to be a
Loan Party or a Domestic Subsidiary of Holdings;

(k)        Investments constituting Permitted Business Acquisitions; provided
that no further Investments shall be permitted to be made under this
Section 7.04(k) from and after the First Amendment Effective Date;

(l)        intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by such Subsidiaries to the extent permitted by Section 7.01(m);

(m)        Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers or Investments acquired by Holdings
or any Subsidiary as a result of a foreclosure by Holdings or any of its
Subsidiaries with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

(n)        Investments of a Subsidiary acquired after the Restatement Date or of
an entity merged into Holdings or merged into or consolidated with a Subsidiary
after the Restatement Date, in each case, to the extent permitted under this
Section 7.04 and, in the case of any acquisition, merger, consolidation or
amalgamation, in accordance with Section 7.05 (other than Section 7.05(e)) to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

 

 

195



--------------------------------------------------------------------------------

(o)         acquisitions by Holdings or Products of obligations of one or more
officers or other employees of Holdings, any direct or indirect parent of
Holdings, Products or the Subsidiaries in connection with such officer’s or
employee’s acquisition of Equity Interests of Holdings or any direct or indirect
parent entity of Holdings, so long as no cash is actually advanced by Holdings,
Products or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p)         Guarantees by Holdings, Products or any Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by Holdings, Products or
any Subsidiary in the ordinary course of business;

(q)         Investments to the extent that payment for such Investments is made
with Equity Interests of Holdings or any direct or indirect parent entity of
Holdings;

(r)         Investments in the Equity Interests of one or more newly formed
persons that are received in consideration of the contribution by Holdings,
Products or the applicable Subsidiary of assets (including Equity Interests and
cash) to such person or persons; provided, that (i) the fair market value (as
determined in good faith by Holdings) of such assets, determined on an
arms’-length basis, so contributed pursuant to this clause (r) shall not in the
aggregate exceed $10,000,000 and (ii) in respect of each such contribution, a
Responsible Officer of Holdings shall certify (x) that after giving effect to
such contribution, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) the fair market value (as determined
in good faith by Holdings) of the assets so contributed and (z) that the
requirements of paragraph (i) of this proviso remain satisfied;

(s)         Investments consisting of Restricted Payments permitted under
Section 7.06;

(t)         Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(u)         Investments in Non-Loan Party Foreign Subsidiaries (including
acquisitions by and of Foreign Subsidiaries) not to exceed, when taken together
with the aggregate amount of all Investments by or in Foreign Subsidiaries made
pursuant to clause (viii)(b) of the definition of “Permitted Business
Acquisition” (and with it being understood and agreed that no further
Investments in the form of Permitted Business Acquisitions shall be permitted to
be made at any time on or after the First Amendment Effective Date), in the
aggregate, the greater of (x) 10.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 4.05 or 6.04, as
applicable and (y) $325,000,000$30,000,000 (plus an amount equal to any returns
(including dividends, interest,

 

196



--------------------------------------------------------------------------------

distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by any Loan Party in respect of any
Investments made pursuant to this clause (u) (but excluding any such returns in
excess of the amount originally invested)), as valued at the fair market value
(as determined in good faith by Holdings) of such Investment at the time such
Investment is made, so long at the time of the making of such Investment under
this clause (u) and after giving effect thereto, no Event of Default shall have
occurred and be continuing or would result therefrom;

(v)         Investments consisting of the licensing or contribution of
intellectual property licenses pursuant to joint marketing arrangements with
other persons;, directly or indirectly, by Products to Rayonier A.M. Canada
Industries Inc. of certain intercompany loans originally made by Products to
Rayonier A.M. Canada Industries Inc., in existence as of the First Amendment
Effective Date, in an aggregate amount not to exceed $450,000,000 so long as
such intercompany loans are exchanged, directly or indirectly, for common Equity
Interests in Rayonier A.M. Canada Industries Inc. and are cancelled
substantially concurrently with the receipt thereof;

(w)         Guarantees permitted under Section 7.01 (except to the extent such
Guarantee is expressly subject to this Section 7.04);

(x)         advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of Holdings or
such Subsidiary;

(y)         Investments by Holdings and its Subsidiaries, including loans and
advances to any direct or indirect parent of Holdings, if Holdings or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 7.06 for all
purposes of this Agreement);

(z)         Investments in Farm Credit Equities in accordance with the terms of
this Agreement;

(aa)         Investments arising as a result of Permitted Receivables
Financings;

(bb)         Investments made substantially contemporaneously in exchange for
Equity

Interests of Holdings or any direct or indirect parent entity of Holdings;
provided, that such Investments are not included in any determination of the
Cumulative Credit;

(cc)         Investments in joint ventures and Unrestricted Subsidiaries;
provided that the aggregate outstanding amount (valued at the time of the making
thereof and calculated without regard to write downs or write offs thereof) of
Investments made pursuant to this clause (cc) shall not at any time exceed the
sum of (i) the greater of $100,000,000 and 5.0% of Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such
Investment for which financial statements have been delivered pursuant to
Section 4.05 or 6.04, as applicable, in the aggregate plus (ii$25,000,000, plus
(ii) $10,000,000 to be used at any time after the First Amendment Effective Date
solely for Investments in Forestry Joint Ventures, plus (iii) an aggregate
amount equal to any returns (including dividends, interest, distributions,
returns

 

197



--------------------------------------------------------------------------------

of principal, profits on sale, repayments, income and similar amounts) actually
received by the respective investors in respect of any such Investments
theretofore made by them pursuant to this clause (cc) (excluding any returns in
excess of the amount original invested); provided that if any Investment
pursuant to this clause (cc) is made in any person that is not a
DomesticNon-Loan Party Foreign Subsidiary of Holdings at the date of the making
of such Investment and such person becomes a Loan Party or a Domestic Subsidiary
of Holdings after such date, such Investment shall thereafter be deemed to have
been made pursuant to Section 7.04(b) and shall cease to have been made pursuant
to this clause (cc) for so long as such person continues to be a Loan Party or a
Domestic Subsidiary of Holdings;

(dd)         additional Investments; provided, that at the time of such
Investment and after giving full effect thereto, (A) no Event of Default shall
have occurred and be continuing or would result therefrom, (B) (x) during any
Collateral Suspension period, the Total Net Leverage Ratio shall not be in
excess of 3.50:1.00 on a Pro Forma Basis and (y) at any other time, the Total
Net Leverage Ratio shall not be in excess of 4.00:1.00 on a Pro Forma Basis and
(C) the Total Net Senior First Lien Secured Leverage Ratio shall not be in
excess of 3.00:1.00 on a Pro Forma Basis; provided, that any Investments made in
reliance of this Section 7.04(dd) (including any Investments made pursuant to
clause (viii)(c) of the definition of “Permitted Business Acquisition” but with
it being understood and agreed that no further Investments in the form of
Permitted Business Acquisitions shall be permitted to be made at any time on or
after the First Amendment Effective Date) shall reduce the Cumulative Credit in
an amount equal to the amount of such Investment; provided, further, that the
Cumulative Credit shall not be reduced below zero as a result thereof; and
provided, further, that no further Investments may be made pursuant to this
clause (dd) from and after the First Amendment Effective Date;

(ee)         Investments consisting of or to finance purchases and acquisitions
of inventory, supplies, materials, services or equipment or purchases of
contract rights or licenses or leases of intellectual property;

(ff)         any Investment in any Subsidiary or any joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business; and

(gg)         Guarantees by Holdings of the obligations outstanding from time to
time in compliance with Section 7.01(i) under (A) the Offre de prêt (Loan Offer)
(File D129013) entered into on March 9, 2012, between Investissement Québec,
Tembec, Tembec Industries Inc. and Tembec Énergie SEC., as amended, amended and
restated, supplemented or otherwise modified from time to time, (B) the Offre de
prêt (Loan Offer) (File D135683) entered into on September 6, 2013, between
Investissement Québec, Tembec, Tembec Industries Inc. and Tembec Énergie SEC.,
as amended, amended and restated, supplemented or otherwise modified from time
to time and (C) the Amended and Restated Credit Agreement, dated as of
September 19, 2013, among Tembec, Tembec Entergy LP and Integrated Private Debt
Fund III LP, as administrative agent, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

198



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 7.04 (other than
(I) Section 7.04(b)(iii), (II) Section 7.04(r), (III) Section 7.04(v) and (IV)
so long as the aggregate net obligations of Persons that are not Loan Parties to
Loan Parties under such arrangements do not exceed $5,000,000 at any one time
outstanding, Section 7.04(ff)) to the contrary, any cash Investment made on or
after the First Amendment Effective Date by a Loan Party in an Unrestricted
Subsidiary or in any other Subsidiary that is not a Loan Party shall be solely
in the form of a demand loan documented in a promissory note delivered (along
with the related alonge or note power) to the Administrative Agent in accordance
with the Security Documents (but with such delivery requirement not subject to
any “de minimis” thresholds or exclusions provided therein); provided that, the
pledge and delivery of such promissory note (and the related alonge or note
power) shall not be required to the extent that such pledge could reasonably be
expected to result in material adverse tax consequences to Holdings, Products or
any Subsidiary as determined in good faith by Holdings, in consultation with the
Administrative Agent.

For purposes of determining compliance with this Section 7.04, at the option of
Products, the date of determination of whether any Investment is permitted shall
be deemed to be the date the definitive documentation for such Investment is
executed (the “Test Date”), and if, after giving effect to such Investment and
the other transactions to be entered into in connection therewith on a Pro Forma
Basis as if they had occurred at the beginning of the most recent Test Period
ending prior to such Test Date, Holdings, Products and/or their Subsidiaries, as
applicable, could have made such Investment on such Test Date in compliance with
this Section 7.04, then this Section 7.04 shall be deemed to have been complied
with.

Section 7.05     Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into or consolidate or amalgamate with any other person, or permit any
other person to merge into or consolidate or amalgamate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions, including to a Divided LLC pursuant to a Division) all or any part
of its assets (whether now owned or hereafter acquired), or issue, sell,
transfer or otherwise dispose of any Equity Interests of any Borrower or any
Subsidiary Loan Party, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other person or any division, unit or business of any person, except that
this Section shall not prohibit:

(a)        (i) the purchase and sale of inventory in the ordinary course of
business by Holdings, Products or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by Holdings, Products or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by Holdings, Products or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

(b)        (i) if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing or
would result therefrom, the merger, consolidation or amalgamation of Products
with or into Holdings, any Subsidiary (other than Products) or any other person
(x) in a transaction in which Products is the survivor or (y) in a transaction
in which another person is the survivor or transferee (such survivor or
transferee, the “Successor Products”); provided that, with respect to the
foregoing clauses (x) and (y): (A) immediately after giving full effect to the
transaction on a Pro Forma Basis, either (x) the New Leverage Ratio Toggle Test
would be satisfied, or (y) the applicable leverage ratio under the New Leverage
Ratio Toggle Test would not exceed the Total Net Leverage Ratio or the Total

 

199



--------------------------------------------------------------------------------

Net Senior First Lien Secured Leverage Ratio, as applicable, immediately prior
to giving effect to such transaction, (B) the Successor Products (if applicable)
shall be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof, (C) the
Successor Products (if applicable) shall expressly assume all the obligations of
Products under this Agreement and the other Loan Documents to which Products is
a party pursuant to a supplement hereto or thereto, each in a form reasonably
satisfactory to the Administrative Agent, (D) each Guarantor, unless it is the
other party to such merger, consolidation or amalgamation, shall confirm that
its Guaranty shall apply to any Successor Products’ obligations under this
Agreement, (E) each Guarantor, unless it is the other party to such merger,
consolidation or amalgamation, shall have by a supplement to the Security
Agreement confirmed that its obligations thereunder shall apply to any Successor
Products’ obligations under this Agreement and/or its Guaranty thereof, as
applicable, (F) each mortgagor of Mortgaged Property, unless it is the other
party to such merger, consolidation or amalgamation, shall have by an amendment
to or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to any Successor Products’ obligations under this
Agreement and/or its Guaranty thereof, as applicable, (G) Products shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger, consolidation or amalgamation, as applicable, and such supplement to
this Agreement or any Security Document comply with this Agreement and (H) if
the surviving entity is not Products, the Successor Products satisfactorily
provides all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the USA PATRIOT Act, to the
extent requested in writing by the Administrative Agent on behalf of any
applicable Lenders,

(ii)     if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the merger, consolidation or amalgamation of Holdings with or
into any Subsidiary or any other person (x) in a transaction in which Holdings
is the survivor or (y) in a transaction in which Products or another Wholly
Owned Domestic Subsidiary is the survivor or transferee (such survivor or
transferee, the “Successor Holdings”); provided that, with respect to the
foregoing clauses (x) and (y): (A) immediately after giving full effect to the
transaction on a Pro Forma Basis, either (x) the New Leverage Ratio Toggle Test
would be satisfied, or (y) the applicable leverage ratio under the New Leverage
Ratio Toggle Test would not exceed the Total Net Leverage Ratio or the Total Net
Senior First Lien Secured Leverage Ratio, as applicable, immediately prior to
giving effect to such transaction, (B) the Successor Holdings (if applicable)
shall expressly assume all the obligations of Holdings under this Agreement and
the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall confirm that its Guaranty shall apply to any Successor
Holdings’ obligations under this Agreement, (D) each Guarantor, unless it is the
other party to such merger, consolidation or amalgamation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to any Successor Holdings’ obligations under this Agreement and/or
its Guaranty thereof, as applicable, (E) each mortgagor of Mortgaged Property,
unless it is the other party

 

200



--------------------------------------------------------------------------------

to such merger, consolidation or amalgamation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to any Successor Holdings’ obligations under this Agreement and/or
its Guaranty thereof, as applicable and (F) Holdings shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
consolidation or amalgamation, as applicable, and such supplement to this
Agreement or any Security Document comply with this Agreement,

(iii)        (A) the merger, consolidation or amalgamation of any Subsidiary of
Holdings (other than Products or Performance Fibers) with or into, or sale,
transfer or other disposition of all or substantially all of the assets of any
Subsidiary of Holdings (other than Products or Performance Fibers) to, Holdings,
Products, Performance Fibers or any other Subsidiary in a transaction in which
the surviving or transferee person is (subject to Section 7.05(b)(ii) above)
Holdings, (subject to Section 7.05(b)(i) above) Products or (subject to
Section 7.05(b)(iii)(B) below) Performance Fibers, or, if Holdings, Products or
Performance Fibers is not a party to such transaction, a Subsidiary (other than
Products or Performance Fibers); provided, however, that if such Subsidiary is a
Guarantor and merges with or into, consolidates with, amalgamates with, or sells
all or substantially all of its assets to, another Subsidiary (other than
Products or Performance Fibers), the surviving or resulting entity must be a
Loan Party; provided further that if such Subsidiary is a Designated Borrower
and merges with or into, consolidates with, amalgamates with, or sells all or
substantially all of its assets to, another Subsidiary (other than Products or
Performance Fibers), the surviving or resulting entity must be a Designated
Borrower,

(B)             if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing or
would result therefrom, the merger, consolidation or amalgamation of Performance
Fibers with or into, or sale, transfer or other disposition of all or
substantially all of the assets of Performance Fibers to, Holdings, Products,
any other Subsidiary (other than Performance Fibers) or any other person in a
transaction in which the surviving or transferee person is (subject to
Section 7.05(b)(ii) above) Holdings or (subject to Section 7.05(b)(i) above)
Products or, if Holdings or Products is not a party to such transaction,
Performance Fibers or a Subsidiary (other than Products or Performance Fibers)
(such survivor or transferee, if other than Performance Fibers, “Successor
Performance Fibers”); provided that, (a) immediately after giving full effect to
the transaction on a Pro Forma Basis, either (x) the New Leverage Ratio Toggle
Test would be satisfied, or (y) the applicable leverage ratio under the New
Leverage Ratio Toggle Test would not exceed the Total Net Leverage Ratio or the
Total Net Senior First Lien Secured Leverage Ratio, as applicable, immediately
prior to giving effect to such transaction, (b) the Successor Performance Fibers
(if applicable) shall be an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof, (c) the Successor Performance Fibers (if applicable) shall expressly
assume all the obligations of Performance Fibers under this Agreement and the
other Loan

 

201



--------------------------------------------------------------------------------

Documents to which Performance Fibers is a party pursuant to a supplement hereto
or thereto, each in a form reasonably satisfactory to the Administrative Agent,
(d) each Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall confirm that its Guaranty shall apply to any Successor
Performance Fibers’ obligations under this Agreement, (e) each Guarantor, unless
it is the other party to such merger, consolidation or amalgamation, shall have
by a supplement to the Security Agreement confirmed that its obligations
thereunder shall apply to any Successor Performance Fibers’ obligations under
this Agreement and/or its Guaranty thereof, as applicable, (f) each mortgagor of
Mortgaged Property, unless it is the other party to such merger, consolidation
or amalgamation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to any Successor
Performance Fibers’ obligations under this Agreement and/or its Guaranty
thereof, as applicable, (g) Performance Fiber shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
consolidation or amalgamation, as applicable, and such supplement to this
Agreement or any Security Document comply with this Agreement and (h) either (1)
Successor Performance Fibers (if applicable) (x) qualifies as a directly
eligible borrower of the Farm Credit Lenders then party to this Agreement (or,
if applicable, replacement Farm Credit Lenders who have agreed to purchase the
outstanding Loans and Commitments of such existing Farm Credit Lenders in
accordance with the assignment provisions of Section 11.06(b)) and
(y) satisfactorily provides all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA PATRIOT
Act, to the extent requested in writing by the Administrative Agent on behalf of
such Farm Credit Lenders, or (2) each Farm Credit Lender who has not timely
agreed that the conditions in paragraph (b)(1) shall have been satisfied, shall
be replaced pursuant to Section 11.14,

(iv)        the merger, consolidation or amalgamation of any Subsidiary that is
not a Loan Party into or with, or sale, transfer or other disposition of all or
substantially all of the assets of any Subsidiary that is not a Loan Party to,
any Subsidiary that is not a Loan Party (provided, that any merger,
consolidation or amalgamation of a Foreign Subsidiary into a Domestic Subsidiary
where the surviving entity is a Foreign Subsidiary shall be an “Investment” and
subject to the limitations of Sections 7.04(j), (u) and/or (dd),

(v)        the liquidation or dissolution of any Subsidiary (other than
Products, Performance Fibers or any Designated Borrower), or change in form of
entity of any Subsidiary, if Holdings determines in good faith that such
liquidation, dissolution or change in form is in the best interests of Holdings
and its subsidiaries and is not materially disadvantageous to the Lenders,

(vi)        the merger, consolidation or amalgamation of any Subsidiary Loan
Party so long as (i)(x) a Loan Party is the survivor or (y) the surviving person
is a domestic entity that expressly assumes such Subsidiary Loan Party’s
obligations under its Guaranty and otherwise complies with the requirements of
Section 6.10 or (ii) such transaction is otherwise permitted under this
Section 7.05, or

 

202



--------------------------------------------------------------------------------

(vii)        any Subsidiary may merge, consolidate or amalgamate with or into
any other person in order to effect an Investment permitted pursuant to
Section 7.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 6.10;

(c)        sales, transfers, leases or other dispositions (i) to
HoldingHoldings, Products or a Subsidiary (upon voluntary liquidation or
otherwise) or (ii) to or from any Canadian Loan Party to or from any Canadian
Subsidiary, in each case of this clause (ii) in the ordinary course of business
and not to effect indirectly any sale, transfer, lease or other disposition to
or from any Domestic Loan Party to or from any Non-Loan Party Foreign
Subsidiary; provided, that any sales, transfers, leases or other dispositions by
a Loan Party or other Domesticto any Subsidiary to a Foreign Subsidiarythat is
not a Loan Party in reliance on this paragraph (c)(i) shall (x) be made in
compliance with Section 7.07 and (y) unless permitted by Section 7.05(g) below,
be permitted only if the applicable Loan Party or other Domestic Subsidiary
would otherwise be permitted to make an Investment in such Foreign Subsidiary
inthat is not a Loan Party in such amount under Section 7.04(j), (u) or (dd);

(d)        Sale and Lease Back Transactions, provided that the fair market value
(as determined in good faith by Holdings) of all such property sold pursuant to
Sale and Lease Back Transactions in reliance on this clause (d) shall not exceed
the greater of $50 million and 2.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date the lease was entered into
for which financial statements have been delivered pursuant to Section 4.05 or
6.04, as applicable;$15,000,000 in the aggregate;

(e)        Investments permitted by Section 7.04 (other than Sections 7.04(d)
and (n)), Permitted Liens and Restricted Payments permitted by Section 7.06
(other than Sections 7.06(i) and 7.06(o));

(f)        the sale or other disposition of defaulted receivables and the
compromise, settlement and collection of receivables in the ordinary course of
business or in bankruptcy or other proceedings concerning the other account
party thereon and not as part of an accounts receivables financing transaction;

(g)        sales, transfers, leases, licenses or other dispositions of assets
not otherwise permitted by this Section 7.05 (or required to be included in this
clause (g) pursuant to Section 7.05(c)); provided, that the aggregate fair
market value (as determined in good faith by Holdings) of such assets disposed
of pursuant to this clause (g) on or after the First Amendment Effective Date
shall not exceed $150,000,000; provided, further, that (i) at the time of such
sale, transfer, lease, license or other disposition and after giving effect
thereto, no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) the Net Proceeds thereof are applied in accordance
with Section 2.11(c);

 

203



--------------------------------------------------------------------------------

(h)        Permitted Business Acquisitions (including any merger, consolidation
or amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving
Products, Products is the surviving person or such merger, consolidation or
amalgamation shall otherwise satisfy the requirements of subsection (b)(i)
above, (ii) involving Performance Fibers, Performance Fibers is the surviving
person or such merger, consolidation or amalgamation shall otherwise satisfy the
requirements of subsection (b)(iii)(B) above, (iii) involving a Guarantor, the
surviving or resulting entity shall be a Guarantor that is a Wholly Owned
Subsidiary of Holdings and (iv) involving a Designated Borrower, the surviving
or resulting entity shall be a Designated Borrower; provided, further, that no
further Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition) shall be
permitted to be made under this Section 7.05(h) after the First Amendment
Effective Date;

(i)        leases or licenses (on a non-exclusive basis with respect to
intellectual property), or subleases or sublicenses (on a non-exclusive basis
with respect to intellectual property), of any real or personal property (i) in
the ordinary course of business or (ii) in connection with the Fernandina
Cogeneration Project;

(j)        sales, leases or other dispositions of inventory of Holdings,
Products and the Subsidiaries determined by the management of Holdings to be no
longer useful or necessary in the operation of the business of Holdings,
Products or any of the Subsidiaries;

(k)        acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of paragraph (i) of the definition of “Net
Proceeds”;

(l)         the (i) purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables
Financings, and (ii) the sale, transfer, lease, license or other disposition of
Receivables Assets pursuant to a Permitted Supplier Receivables Sale Program;

(m)        any surrender or waiver of contract rights or the settlement,
release, recovery on or surrender of contract, tort or other claims of any kind
to the extent that any of the foregoing could not reasonably be expected to have
a Material Adverse Effect;

(n)        any exchange of assets for services and/or other assets of comparable
or greater value; provided, that (i) at least 90% of the consideration received
by the transferor consists of assets and/or services that will be used in a
business or business activity permitted hereunder, (ii) in the event of a swap
with a fair market value (as determined in good faith by Holdings) in excess of
$10,000,000, the Administrative Agent shall have received a certificate from a
Responsible Officer of Holdings with respect to such fair market value and
(iii) in the event of a swap with a fair market value (as determined in good
faith by Holdings) in excess of $20,000,000, such exchange shall have been
approved by at least a majority of the Board of Directors of Holdings or
Products; provided, that the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(c); provided, further, that (A) the aggregate gross
consideration (including exchange assets, other non-cash consideration and cash
proceeds) of any or all assets exchanged in reliance upon this paragraph
(n) shall not exceed, in any fiscal year of Holdings, the greater of $25,000,000
and 2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 4.05 or 6.04, as applicable and (B) no
Default or Event of Default exists or would result therefrom;

 

204



--------------------------------------------------------------------------------

(o)         any disposition of Equity Interests of a Subsidiary pursuant to an
agreement or other obligation with or to a person (other than Holdings, Products
and its Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(p)         the Transactions;

(q)        (i) dispositions of the brownfield properties (or similarly situated
properties) identified to the Joint Lead ArrangersAdministrative Agent on or
prior to the Restatement Date or any assets related thereto owned by Southern
Wood Piedmont Company or Rayonier A.M. Properties LLC or their successors or
assigns that are Subsidiaries orFirst Amendment Effective Date and
(ii) dispositions of similarly situated properties identified to the Joint Lead
Arrangers on or prior to the Restatement Date owned by Tembec and its
subsidiaries or their successors or assigns that are Subsidiariescertain lumber
mills located in the Province of Ontario, a list of which was delivered to the
Administrative Agent on or prior to the First Amendment Effective Date; provided
that the Net Proceeds thereof are applied in accordance with Section 2.11(c);

(r)         any disposition by Holdings, Products or a Subsidiary to charitable
foundations, not-for-profits or other similar organizations with an aggregate
fair market value (as determined in good faith by Holdings) not to exceed
$5,000,000 in any calendar year;

(s)         any other transfers or series of related transfers, the fair market
value (as determined in good faith by Holdings) of which does not exceed
(i) prior to the First Amendment Effective Date, $25,000,000; and (ii) from and
after the First Amendment Effective Date, $10,000,000 in the aggregate during
the period from and after the First Amendment Effective Date;

(t)         any disposition of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; provided, that no such dispositions
may be made pursuant to this clause (t) at any time after the First Amendment
Effective Date;

(u)         any grant in the ordinary course of business of any license of
patents, trademarks, know-how or any other intellectual property; and

(v)         the discounting by Holdings, Products or any Subsidiary of
commercial letters of credit received by Holdings, Products or any Subsidiary in
the ordinary course of business.; and

(w)          the Matane Disposition; provided, that the Net Proceeds thereof are
applied in accordance with Section 2.11(c).

 

205



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 7.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 7.05 (other than sales, transfers, leases or other dispositions to
(x) Holdings, Products, any Loan Party or any Domestic Subsidiary pursuant to
paragraph (c)(i) of this Section 7.05 and (y) any Canadian Subsidiary pursuant
to paragraph (c)(ii) of this Section 7.05) unless such disposition is for fair
market value (as determined in good faith by Holdings), or if not fair market
value, the shortfall is permitted as an Investment under Section 7.04 and
(ii) no sale, transfer or other disposition of assets in excess of $25,000,000
shall be permitted by paragraph (g) of this Section 7.05 unless at least 75% of
the consideration received therefore is in the form of cash or Permitted
Investments (other than Permitted Investments described in clause (x) of the
definition thereof); provided, that for purposes of this clause (ii), (a) the
amount of any liabilities (as shown on Holdings’, Products’ or any Subsidiary’s
most recent balance sheet delivered pursuant to Section 6.04(a) or (b) or in the
notes thereto) of Holdings or any Subsidiary (other than liabilities that are by
their terms subordinated in right of payment to the Obligations) that are
assumed by the transferee of any such assets or that are otherwise cancelled or
terminated in connection with the transaction with such transferee, (b) any
notes or other obligations or other securities or assets received by Holdings,
Products or such Subsidiary from such transferee that are converted by Holdings,
Products or such Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received), (c) Indebtedness of any Subsidiary that is no
longer a Subsidiary as a result of such sale, transfer or other disposition, to
the extent that Holdings, Products and each other Subsidiary is released from
any Guarantee of payment of such Indebtedness in connection therewith,
(d) consideration consisting of Indebtedness of Holdings or Products (other than
Indebtedness that by its terms is subordinated in right of payment to the
Obligations) received after the Restatement Date from persons who are not
Holdings, Products or any Subsidiary and (e) any Designated Non-Cash
Consideration received by Holdings, Products or any of the Subsidiaries in such
Asset Sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (e) that is
at that time outstanding, not to exceed the greater of $150,000,000 and 4.0% of
Consolidated Total Assets (as of the end of the fiscal quarter immediately prior
to the date such sale, disposition or transfer of assets was entered into for
which financial statements have been delivered pursuant to Section 4.05 or 6.04,
as applicable)$37,500,000 at the time of the receipt of such Designated Non-Cash
Consideration (with the fair market value (as determined in good faith by
Holdings) of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value)
shall be deemed to be cash. To the extent any Collateral is disposed of in a
transaction expressly permitted by this Section 7.05 to any person other than
Holdings, Products or any Subsidiary, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
shall take, and shall be authorized by each Lender to take, any actions
reasonably requested by Products in order to evidence the foregoing.

Notwithstanding anything to the contrary in this Agreement, the Jesup Facility
may not be disposed, transferred or assigned to any person other than a Loan
Party (other than Holdings).

Section 7.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional

 

206



--------------------------------------------------------------------------------

Equity Interests (other than Disqualified Stock) of the person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any of its Equity Interests or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the person redeeming, purchasing, retiring or acquiring
such shares) (the foregoing, “Restricted Payments”); provided, however, that:

(a)        any Subsidiary of Holdings may make Restricted Payments to Holdings
or to any Wholly Owned Subsidiary of Holdings (or, in the case of non-Wholly
Owned Subsidiaries, to Holdings or any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
Holdings or such Subsidiary) based on their relative ownership interests);

(b)        with respect to any taxable period for which Holdings, Products
and/or one or more Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar income tax group for U.S. federal and/or
applicable state or local income tax purposes of which a direct or indirect
parent of Holdings is the common parent (a “Tax Group”), distributions (“Tax
Distributions”) shall be permitted to any direct or indirect parent of Holdings
to pay the portion of the taxes of such Tax Group attributable to the income of
Holdings, Products and/or one or more Subsidiaries in an amount not to exceed
the amount of any U.S. federal, state and/or local income taxes (as applicable)
that Holdings, Products and/or the applicable Subsidiaries would have paid for
such taxable period had Holdings, Products and/or the applicable Subsidiaries
been a stand-alone corporate taxpayer or a stand-alone corporate group with
respect to such taxes; provided that distributions attributable to the income of
any Unrestricted Subsidiary shall be permitted only to the extent that such
Unrestricted Subsidiary made distributions to Holdings, Products or any
Subsidiary for such purpose;

(c)        a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests of Holdings or any direct or indirect
parent of Holdings held by any future, present or former employee, director,
officer or consultant of Holdings, Products or any of their subsidiaries or any
direct or indirect parent of Holdings pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate Restricted
Payments made under this clause (c) do not exceed $30,000,0005,000,000 in any
calendar year, with unused amounts in any calendar year being permitted to be
carried over to succeeding calendar years; provided, further, however, that such
amount in any calendar year may be increased by an amount not to exceed: (i) the
cash proceeds received by Holdings, Products or any of the Subsidiaries from the
sale of Equity Interests (other than Disqualified Stock) of Holdings or any
direct or indirect parent of Holdings (to the extent contributed to Holdings) to
employees, directors, officers or consultants of Holdings, Products and the
Subsidiaries or any direct or indirect parent of Holdings that occurs after the
Restatement Date, plus (ii) the cash proceeds of key man life insurance policies
received by Holdings or any direct or indirect parent of Holdings (to the extent
contributed to Holdings), Products or the Subsidiaries after the Restatement
Date; provided that Holdings or Products may elect to apply all or any portion
of the aggregate increase contemplated by clauses (i) and (ii) above in any
calendar year; and provided, further, that cancellation of Indebtedness owing to
Holdings, Products or any Subsidiary from any present or

 

207



--------------------------------------------------------------------------------

former employees, directors, officers or consultants of Holdings, Products, any
Subsidiary or the direct or indirect parents of Holdings in connection with a
repurchase of Equity Interests of Holdings or any of its direct or indirect
parents will notshall, from and after the First Amendment Effective Date, be
deemed to constitute a Restricted Payment for purposes of this Agreement (other
than any such cancellation of Indebtedness in the form of loans and/or advances
made in accordance with Section 7.04(e));

(d)        non-cash repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(e)        Holdings may make Restricted Payments to the holders of its equity
interests in an aggregate amount equal to the portion, if any, of the Cumulative
Credit on such date that Holdings elects to apply to this Section 7.06(e), such
election to be specified in a written notice of a Responsible Officer of
Holdings calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided, at the time of the making of such Restricted Payment and
after giving effect thereto, no Default or Event of Default has occurred and is
continuing or would result therefrom; provided, further, no Restricted Payments
may be made pursuant to this clause (e) from and after the First Amendment
Effective Date;

(f)        Holdings and the Subsidiaries may make Restricted Payments in
connection with the Transactions;

(g)        Holdings and the Subsidiaries may make Restricted Payments in cash,
in lieu of the issuance of fractional shares, upon the exercise of warrants or
upon the conversion or exchange of Equity Interests of Holdings;

(h)        Holdings may make Restricted Payments to, or repurchase or redeem
shares from, its equity holders (or make Restricted Payments to any direct or
indirect parent of Holdings to fund the payment by such direct or indirect
parent of Holdings of dividends on such entity’s common stock) in an annual,
(i) in such amounts as were made prior to the First Amendment Effective Date,
and (ii) commencing with the First Amendment Effective Date, in an amount not to
exceed the sum of (x) $40,000,000, plus (y) 6.0% per annum of the net proceeds
received by Holdings after the Restatement Date from any public offering of
Equity Interests of Holdings or any direct or indirect parent of Holdings;$0.0
for the remainder of the fiscal year in which the First Amendment Effective Date
occurs and for each fiscal year thereafter;

(i)        Holdings may make Restricted Payments to any direct or indirect
parent of Holdings to finance any Investment permitted to be made pursuant to
Section 7.04; provided, that (i) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (ii) such
parent shall, immediately following the closing thereof, cause (A) all property
acquired (whether assets or Equity Interests) to be contributed to Holdings or a
Subsidiary or (B) the merger, consolidation or amalgamation (to the extent
permitted in Section 7.05 (other than Section 7.05(e)) of the person formed or
acquired (if such person is not already a Subsidiary) into Holdings or a
Subsidiary in order to consummate such Permitted

 

208



--------------------------------------------------------------------------------

Business Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.10, and with it being understood and agreed that no
Investments in the form of Permitted Business Acquisitions shall be permitted to
be made at any time on or after the First Amendment Effective Date;

(j)        [Reserved];

(k)        Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable basket under) this Agreement;

(l)        Holdings and the Subsidiaries may make Restricted Payments in an
aggregate amount from and after the First Amendment Effective Date (together
with any payments or distributions made from and after the First Amendment
Effective Date in respect of any Junior Financing or Canadian Financing
permitted under Section 7.09(b)(vii)) equal to the greater of (x) $75,000,000
and (y) 3.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Restricted Payment for which financial
statements have been delivered pursuant to Section 4.05 or 6.04, as
applicablenot to exceed $5,000,000, so long as at the time of such Restricted
Payment and after giving effect thereto, no Default or Event of Default shall
have occurred or be continuing or would result therefrom;

(m)        Holdings and the Subsidiaries may make additional Restricted
Payments; provided, that at the time of such Restricted Payment and after giving
effect thereto (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) (x) during any Collateral Suspension
period, the Total Net Leverage Ratio shall not be in excess of 3.50:1.00 on a
Pro Forma Basis and (y) at any other time, the Total Net Leverage Ratio shall
not be in excess of 4.00:1.00 on a Pro Forma Basis and (C) the Total Net Senior
First Lien Secured Leverage Ratio shall not be in excess of 3.00:1.00 on a Pro
Forma Basis; provided, that any Restricted Payments made in reliance of this
Section 7.06(m) shall reduce the Cumulative Credit in an amount equal to the
amount of such Restricted Payment; provided, further, that the Cumulative Credit
shall not be reduced below zero as a result thereof; provided, further, that no
Restricted Payments may be made pursuant to this clause (m) from and after the
First Amendment Effective Date;

(n)        the distribution, as a dividend or otherwise, of Equity Interests of,
or Indebtedness owed to Holdings, Products or any Subsidiary by, Unrestricted
Subsidiaries; provided, that no such distributions may be made pursuant to this
clause (n) from and after the First Amendment Effective Date;

(o)        payments or distributions to dissenting stockholders required
pursuant to applicable Law, pursuant to or in connection with a consolidation,
amalgamation, merger or transfer of all or substantially all of the assets of
Holdings, Products and the Subsidiaries, taken as a whole, that complies with
Section 7.05 (other than Section 7.05(e)); and

(p)        any Restricted Payment, if applicable: (i) in amounts required for
any direct or indirect parent of Holdings to pay fees and expenses (including
franchise or similar taxes) required to maintain its corporate existence,
customary salary, bonus and other benefits

 

209



--------------------------------------------------------------------------------

payable to, and indemnities provided on behalf of, officers and employees of any
direct or indirect parent of Holdings and general corporate operating and
overhead expenses of any direct or indirect parent of Holdings, in each case, to
the extent such fees and expenses are attributable to the ownership or operation
of Holdings, if applicable, Products and their subsidiaries; (ii) in amounts
required for any direct or indirect parent of Holdings, if applicable, to pay
interest and/or principal on Indebtedness the proceeds of which have been
contributed to Holdings, Products or any Subsidiary and that has been guaranteed
by, or is otherwise considered Indebtedness of, Holdings Incurred in accordance
with Section 7.01; and (iii) in amounts required for any direct or indirect
parent of Holdings to pay fees and expenses related to any equity or debt
offering of such parent (whether or not successful).

Section 7.07 Transactions with Affiliates.

(a)        Sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transaction with,
any of its Affiliates in a transaction or series of related transactions
involving aggregate consideration in excess of $10,000,000, unless such
transaction is (i) otherwise permitted (or required) under this Agreement or
(ii) upon terms no less favorable to Holdings, Products or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s length transaction with
a person that is not an Affiliate, as determined by the Board of Directors of
Holdings or such Subsidiary in good faith.

(b)        The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,

(i)        any issuance of securities, or other payments, loans (or cancellation
of loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of Holdings (or any direct or indirect parent of Holdings) or
of Products,

(ii)        loans or advances to officers, directors, employees or consultants
of Holdings (or any direct or indirect parent of Holdings), Products or any of
the Subsidiaries in accordance with Section 7.04(e),

(iii)        transactions among Holdings, Products or any Subsidiary or any
entity that becomes a Subsidiary as a result of such transaction (including via
merger, consolidation or amalgamation in which a Subsidiary is the surviving
entity),

(iv)        the payment or reimbursement of fees, reasonable out-of-pocket costs
and indemnities to directors, officers, consultants and employees of Holdings,
any direct or indirect parent of Holdings, Products and the Subsidiaries in the
ordinary course of business (limited, in the case of any direct or indirect
parent of Holdings, to the portion of such fees and expenses that are allocable
to Holdings and its Subsidiaries (which shall be 100% for so long as such parent
owns no assets other than the Equity Interests in Holdings or an intermediate
parent of Holdings and assets incidental to the ownership of Holdings and its
Subsidiaries)),

 

210



--------------------------------------------------------------------------------

(v)        transactions pursuant to any agreements and arrangements in existence
on the Signing Date and to the extent involving aggregate consideration in
excess of $10,000,000, set forth on Schedule 7.07 or any amendment,
modification, replacement, renewal or extension thereto to the extent such
amendment, modification, replacement, renewal or extension is not more
disadvantageous to the Lenders when taken as a whole in any material respect or
similar transactions, agreements or arrangements entered into by Holdings,
Products or any Subsidiaries,

(vi)        (A) any employment agreements entered into by Holdings, Products or
any of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

(vii)        Indebtedness permitted by Section 7.01, Liens permitted by
Section 7.02, Investments permitted by Section 7.04 (including purchases by
Holdings or its Affiliates of Indebtedness of Products or any Subsidiary),
transactions permitted by Section 7.05 and Restricted Payments permitted by
Section 7.06 (including payments to Holdings or any direct or indirect parent of
Holdings),

(viii)        any purchase by Holdings of the Equity Interests of Products;
provided, that any Equity Interests of Products purchased by Holdings shall be
pledged to the Administrative Agent on behalf of the Lenders pursuant to the
Security Agreement,

(ix)        [Reserved],

(x)         transactions with Wholly Owned Subsidiaries of Holdings for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice,

(xi)        any transaction in respect of which Holdings delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of Holdings from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of Holdings qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to Holdings or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate,

 

211



--------------------------------------------------------------------------------

(xii)        the Transactions,

(xiii)        transactions with joint ventures or Unrestricted Subsidiaries for
the purchase or sale of goods, equipment and services entered into in the
ordinary course of business,

(xiv)        [Reserved],

(xv)        the issuance, sale, transfer of Equity Interests of Holdings to any
person and capital contributions to the capital of Holdings,

(xvi)        without duplication of any amounts otherwise paid with respect to
Taxes, payments by Holdings (and any direct or indirect parent entity of
Holdings), Products and the Subsidiaries pursuant to tax sharing agreements
among Holdings (and any direct or indirect parent entity of Holdings), Products
and the Subsidiaries on customary terms that require each party to make payments
when such Taxes are due or refunds received of amounts equal to the income tax
liabilities and refunds generated by each such party calculated on a separate
return basis and payments to the party generating tax benefits and credits of
amounts equal to the value of such tax benefits and credits made available to
the group by such party,

(xvii)        transactions pursuant to any Permitted Receivables Financing,

(xviii)        transactions with customers, clients, suppliers or purchasers or
sellers of goods or services (in each case, to the extent constituting
Affiliates of Holdings or any Subsidiary), or transactions otherwise relating to
the purchase or sale of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement, which
are fair to Holdings and the Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of Holdings or Products, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party,

(xix)        the issuance of Equity Interests of Holdings to the management of
Holdings, Products or any Subsidiary in connection with the Transactions,

(xx)        payments or loans (or cancellation of loans) to officers, directors,
employees or consultants that are (i) approved by a majority of the
disinterested members of the Boards of Directors of Holdings or Products in good
faith, (ii) made in compliance with applicable Law and (iii) to the extent
otherwise permitted under this Agreement,

 

212



--------------------------------------------------------------------------------

(xxi)        transactions between Holdings or any of the Subsidiaries and any
person, a director of which is also a director of Holdings, Products or any
direct or indirect parent of Holdings; provided, however, that such director
abstains from voting as a director of Holdings, Products or such direct or
indirect parent of Holdings, as the case may be, on any matter involving such
other person,

(xxii)        pledges of Equity Interests of Unrestricted Subsidiaries to the
extent permitted under Section 7.02,

(xxiii)        the provision to subsidiaries of cash management, accounting and
other overhead services in the ordinary course of business undertaken in good
faith (as certified in an officer’s certificate executed by a Responsible
Officer of Holdings) and not for the purpose of circumventing any covenant set
forth in this Agreement, or

(xxiv)        (A) intercompany transactions undertaken in good faith (as
certified in an officer’s certificate executed by a Responsible Officer of
Holdings) for the purpose of improving the consolidated tax efficiency of
Holdings and its subsidiaries and not for the purpose of circumventing any
covenant set forth in this Agreement and (B) the formation and maintenance of
any consolidated group or subgroup for tax, accounting or cash pooling
management purposes in the ordinary course of business.

Notwithstanding any provision to the contrary herein, the Jesup Facility may not
be transferred to any Affiliate other than a Loan Party (other than Holdings).

Section 7.08 Business of Holdings, Products and their Subsidiaries.
Notwithstanding any other provisions hereof, engage in any material respect at
any time in any business or business activity that is substantially different
from any business or business activity conducted by any of them on the
Restatement Date other than (a) any business (i) the majority of the revenues of
which are derived from business or activities conducted by Holdings, Products
and the Subsidiaries on the Restatement Date, (ii) that is a natural outgrowth
or reasonable extension, development or expansion of any business or activities
conducted by Holdings, Products and the Subsidiaries on the Restatement Date or
any business similar, reasonably related, incidental, complementary or ancillary
to any of the foregoing and (iii) any business that in Holdings’ good faith
business judgment constitutes a reasonable diversification of businesses
conducted by Holdings, Products and the Subsidiaries (collectively, a “Similar
Business”) and (b) in the case of a Special Purpose Receivables Subsidiary, any
Permitted Receivables Financing.

Section 7.09 Other Negative Covenants.

(a) [Reserved].

(a)         Permit any Foreign Subsidiary to own any Real Property that is
located within the United States of America.

(b)          Make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on (x) any Indebtedness which is unsecured and/or which by its terms
is subordinated in right orof payment

 

213



--------------------------------------------------------------------------------

to the Obligations (and whichsolely in the case of any such subordinated
Indebtedness, which is incurred pursuant to Section 7.01(k) or Section 7.01(r)),
any subordinated Permitted Refinancing Indebtedness in respect of the foregoing,
any Preferred Stock or any Disqualified Stock (each of the foregoing, a “Junior
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing exceptor (y) the Indebtedness referred to in
Section 7.01(i) or any Permitted Refinancing Indebtedness in respect of the
foregoing (each of the foregoing, the “Canadian Financing”), or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Canadian
Financing, except in the case of each of the preceding clauses (x) and (y), for
(i) Refinancings with the proceeds of Permitted Refinancing Indebtedness,
(ii)(x) payments of regularly scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder and scheduled payments thereon necessary to avoid
theany Junior Financing or Canadian Financing from constituting “applicable high
yield discount obligations” within the meaning of Section 163(i)(1) of the Code
and (y) to the extent this Agreement is then in effect, payments of principal on
the scheduled maturity date of any Junior Financing (or within twelve months
thereof) or of any Canadian Financing, (iii) payments or distributions in
respect of all or any portion of the Junior Financing or Canadian Financing with
the proceeds contributed to Products by Holdings from the issuance, sale or
exchange by Holdings (or any direct or indirect parent of Holdings) of Equity
Interests made within eighteen months prior thereto, (iv) the conversion of any
Junior Financing or Canadian Financing to Equity Interests of Holdings (or any
direct or indirect parent of Holdings), (v) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom and after
giving effect to such payment or distribution Holdings and its Subsidiaries
would be in Pro Forma Compliance, payments or distributions made prior to the
First Amendment Effective Date in respect of Junior Financings and Canadian
Financings prior to their scheduled maturity date, in an aggregate amount, not
to exceed the portion, if any, of the Cumulative Credit on such date that
Holdings elects to apply to this Section 7.09(b)(v), such election to be
specified in a written notice of a Responsible Officer of Holdings calculating
in reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, no such
payments or distributions may be made pursuant to this clause (v) from and after
the First Amendment Effective Date, (vi) payments or distributions in respect of
Junior Financings or Canadian Financings, in each case made prior to the First
Amendment Effective Date, provided, that at the time thereof and after giving
effect thereto (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) (x) during any Collateral Suspension
period, the Total Net Leverage Ratio shall not be in excess of 3.50:1.00 on a
Pro Forma Basis and (y) at any other time, the Total Net Leverage Ratio shall
not be in excess of 4.00:1.00 on a Pro Forma Basis and (C) the Total Net Senior
First Lien Secured Leverage Ratio shall not be in excess of 3.00:1.00 on a Pro
Forma Basis; provided, further, that any payment or distribution made in
reliance of this clause (vi) shall reduce the Cumulative Credit in an amount
equal to the amount of such payment or distribution; provided, further, that the
Cumulative Credit shall not be reduced below zero as a result thereof; provided,
however, no such payments or distributions may be made pursuant to this clause
(vi) from and after the First Amendment Effective Date and (vii) other payments
or distributions in respect of Junior

 

214



--------------------------------------------------------------------------------

Financings or Canadian Financings in an aggregate amount from and after the
First Amendment Effective Date (together with any permitted Restricted Payments
permittedmade from and after the First Amendment Effective Date under
Section 7.06(l)) equal to the greater of (x) $75,000,000 and (y) 3.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such payment or distribution for which financial statements have
been delivered pursuant to Section 4.05 or 6.04, as applicablenot to exceed
$5,000,000, so long as at the time of such payment or distribution and after
giving effect thereto, no Default or Event of Default shall have occurred or be
continuing or would result therefrom.

(c)         Permit any Material Subsidiary to enter into any agreement or
instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to Holdings or any Subsidiary that
is a direct or indirect parent of such Material Subsidiary or (ii) the granting
of Liens on the Collateral by Products or such Material Subsidiary that is a
Loan Party pursuant to the Security Documents, in each case other than those
arising under any Loan Document, and except, in each case, restrictions existing
by reason of:

(A)        restrictions imposed by applicable Law or any applicable rule,
regulation or order;

(B)        contractual encumbrances or restrictions (i) in effect on the Signing
Date under Indebtedness existing on the Signing Date and set forth on Schedule
7.01, (ii) under the Senior Notes and Senior Notes Indenture or (iii) under any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not expand the scope of any such encumbrance or
restriction in any material respect as determined by Holdings in good faith;

(C)        any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D)        customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E)        any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

(F)        any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 7.01 or any Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions (x) if such Indebtedness is
secured, are not more restrictive, taken as a whole, in any material respect
than the restrictions contained in this Agreement (as determined in good faith
by Holdings) and (y) if such Indebtedness is unsecured, are not more
restrictive, taken as a whole, in any material respect than the restrictions
contained in the Senior Notes Indenture (as determined in good faith by
Holdings);

 

215



--------------------------------------------------------------------------------

(G)        customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H)        customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

(I)        customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(J)        customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 7.05 pending the consummation of such sale, transfer,
lease or other disposition;

(K)        customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 7.09;

(L)        customary net worth provisions contained in Real Property leases
entered into by Subsidiaries of Holdings, so long as Holdings has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of Holdings and its Subsidiaries to meet their ongoing
obligations;

(M)        any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;

(N)        restrictions in agreements representing Indebtedness permitted under
Section 7.01 of a Subsidiary of Holdings that is not a Loan Party;

(O)        customary restrictions on leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(P)        restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(Q)        restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Receivables Subsidiary;

 

216



--------------------------------------------------------------------------------

(R)        purchase money obligations for property acquired and Capital Lease
Obligations in the ordinary course of business permitted under Section 7.01;

(S)        Restricted Payments permitted under Section 7.06 and Investments
permitted under Section 7.04;

(T)        the Fernandina Cogeneration Project;

(U)        any other instrument or agreement entered into after the Restatement
Date that contains encumbrances and restrictions that, as determined by Holdings
in good faith, will not materially adversely affect any Borrower’s ability to
make payments on the Loans made to it;

(V)        contractual encumbrances or restrictions in effect on the Restatement
Date under any instrument or agreement to which Tembec or its subsidiaries are a
party, so long as such instrument or agreement was not entered into in
contemplation of such person becoming a Subsidiary; or

(W)        any encumbrances or restrictions of the type referred to in Sections
7.09(c)(i) and 7.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (V) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of Holdings, no more restrictive
with respect to such dividend and other payment restrictions than those
contained in the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

For purposes of determining compliance with this Section 7.09(c), (1) the
priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common Equity Interests shall not be deemed a restriction on the ability to make
distributions on Equity Interest and (2) the subordination of loans or advances
made to Holdings, Products or a Subsidiary to other Indebtedness Incurred by
Holdings, Products or any such Subsidiary shall not be deemed a restriction on
the ability to make loans or advances and (3) the Transactions shall not be
deemed to be an encumbrance or restriction of the type referred to in Sections
7.09(c)(i) and 7.09(c)(ii) above.

(d)         Amend, supplement, waive, obtain any consent under or otherwise
modify any provision of the Matane Asset Purchase Agreement in any manner that
is materially adverse to the interests of the Lenders in their capacities as
such without the written consent of the Required Lenders (such consent not to be
unreasonably withheld, conditioned or delayed).

 

217



--------------------------------------------------------------------------------

Section 7.10     Financial Covenants.

(a)         Permit non-compliance with thethe Total Net Senior First Lien
Secured Leverage Ratio Toggle Test (tested as of the last day of any Test Period
commencing with the Test Period ending on the last day of the first full fiscal
quarter after the Restatement Date), such complianceapplicable date set forth
below to be greater than the ratio set forth below with respect to such date,
with such ratio to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.016.04(a)
and Section 6.016.04(b) for such Test Period); and (the “New Leverage Ratio
Test”):

 

Date

  

New Lever age

Ratio Test

 

   

Last day of fiscal quarter ending in June 2019

  

4.95:1.00

 

   

Last day of fiscal quarter ending in September 2019

  

4.95:1.00

 

   

December 31, 2019

  

5.60:1.00

 

   

Last day of fiscal quarter ending in March 2020

  

5.40:1.00

 

   

Last day of fiscal quarter ending in June 2020

  

4.95:1.00

 

   

Last day of fiscal quarter ending in September 2020

  

4.50:1.00

 

   

December 31, 2020

  

4.50:1.00

 

   

Last day of fiscal quarter ending in March 2021

  

4.40:1.00

 

   

Last day of fiscal quarter ending in June 2021

  

3.95:1.00

 

   

Last day of fiscal quarter ending in September 2021

  

3.80:1.00

 

   

December 31, 2021

  

3.55:1.00

 

   

Last day of fiscal quarter ending in March 2022 and the last day of

each Test Period ending thereafter

 

  

3.00:1.00

 

(b)         Permit the Interest Coverage Ratio as of the last day of any Test
Period (commencing with the Test Period ending on the last day of the first full
fiscal quarter after the Restatement Date)applicable date set forth below to be
less than 3:00:1.00 (such compliance tothe ratio set forth below with respect to
such date, with such ratio to be determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to

 

218



--------------------------------------------------------------------------------

Section 6.016.04(a) and Section 6.016.04(b) for such Test Period).:

 

Date   

Inter est Cover age Ratio

 

Last day of fiscal quarter ending in September 2019   

2.35:1.00

 

December 31, 2019   

1.65:1.00

 

Last day of fiscal quarter ending in March 2020   

1.75:1.00

 

Last day of fiscal quarter ending in June 2020   

1.80:1.00

 

Last day of fiscal quarter ending in September 2020   

2.00:1.00

 

December 31, 2020   

2.00:1.00

 

Last day of fiscal quarter ending in March 2021   

2.20:1.00

 

Last day of fiscal quarter ending in June 2021   

2.35:1.00

 

Last day of fiscal quarter ending in September 2021   

2.45:1.00

 

December 31, 2021   

2.55:1.00

 

Last day of fiscal quarter ending in March 2022 and the last day of each

Test Period ending thereafter

 

  

3.00:1.00

 

(c) From and after the First Amendment Effective Date, permit Revolver
Availability at any time during any period set forth below to be less than the
amount set forth below with respect to such period:

 

Period

  

Revolver

Availability

 

First Amendment Effective Date through December 31, 2019

  

$90,000,000

 

January 1, 2020 through the last day of fiscal quarter ending in March 2020

  

$80,000,000

 

First day of the immediately succeeding fiscal quarter through

December 31, 2020

 

  

$90,000,000

 

January 1, 2021 through the last day of fiscal quarter ending in March 2021

  

$80,000,000

 

 

219



--------------------------------------------------------------------------------

First day of the immediately succeeding fiscal quarter through

December 31, 2021

 

   $90,000,000

 

January 1, 2022 through the last day of fiscal quarter ending in March

2022

 

   $80,000,000

 

First day of the immediately succeeding fiscal quarter through

December 31, 2022

 

   $90,000,000

 

January 1, 2023 through the last day of fiscal quarter ending in March

2023

 

   $80,000,000

 

First day of the immediately succeeding fiscal quarter through

December 31, 2023

 

   $90,000,000

 

January 1, 2024 through the last day of fiscal quarter ending in March

2024

 

   $80,000,000

 

First day of the immediately succeeding fiscal quarter through

December 31, 2024

 

   $90,000,000

Section 7.11 Fiscal Year . Neither Holdings nor Products shall change their
respective fiscal year end without prior written notice to the Administrative
Agent (in which case, Holdings, Products and the Administrative Agent are hereby
deemed to be authorized by the Lenders to make any amendments to the Loan
Documents that are necessary to reflect such change in fiscal year).

ARTICLE VIII EVENTS

OF DEFAULT

Section 8.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”) at any time following the Restatement Date:

(a)        any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or any certificate or document delivered
pursuant hereto or thereto shall prove to have been false or misleading in any
material respect when so made or deemed made and, only to the extent that such
representation or warranty is capable of being cured, such representation or
warranty, remains false or misleading in any material respect for a period of
thirty (30) days after notice thereof from the Administrative Agent to Holdings;

(b)        default shall be made in the payment of any principal of any Loan or
any L/C Obligation or the deposit of any funds as Cash Collateral in respect of
L/C Obligations when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

220



--------------------------------------------------------------------------------

(c)        default shall be made in the payment of any interest on any Loan or
any L/C Obligation or in the payment of any Fee or any other amount (other than
an amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;

(d)        default shall be made in the due observance or performance by
Holdings, Products or any Subsidiary of any covenant, condition or agreement
contained in Section 6.01(a), 6.05(i) or, 6.08 or 6.18, or in Article VII;

(e)        default shall be made in the due observance or performance by
Holdings, Products or any of the Subsidiaries of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
Holdings;

(f)        (i) any Loan Party or Subsidiary thereof (A) fails to make payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and beyond any applicable grace period, regardless of
amount, in respect of any Material Indebtedness (other than in respect of Swap
Contracts), (B) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition shall exist, under any agreement or
instrument relating to any Material Indebtedness, if the effect of such failure,
event or condition (giving effect to any applicable grace period) is to cause,
or to permit the holder or holders or beneficiary or beneficiaries of such
Material Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, such Material Indebtedness to be
declared to be due and payable prior to its stated maturity or (C) shall be
required by the terms of such Material Indebtedness to offer to prepay or
repurchase such Material Indebtedness (or any portion thereof) prior to the
stated maturity thereof; or (ii) there occurs under any Swap Contract or Swap
Obligation an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which any
Loan Party is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by a Loan Party thereof as a result thereof is
greater than $87,500,00025,000,000; provided that this clause (f) shall not
apply to secured Indebtedness that becomes due, or which any Loan Party thereof
shall be required to prepay or repurchase, as a result of the sale or transfer
(including by way of condemnation or casualty) of the property or assets
securing such Indebtedness if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness;

(g)        there shall have occurred a Change in Control;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, Products or any Subsidiary, or of a substantial part of
the property or assets of Holdings, Products or any Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, Products or any Subsidiary or for
a substantial part of the property or assets of Holdings, Products or any
Subsidiary or (iii) the winding up or liquidation of Holdings, Products or any
Subsidiary (except, in the case of any Subsidiary, in a transaction permitted by
Section 7.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

 

221



--------------------------------------------------------------------------------

(i)         Holdings, Products or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, Products or any Subsidiary or for a substantial part of the property
or assets of Holdings, Products or any Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j)         the failure by Holdings, Products or any Subsidiary to pay one or
more final judgments aggregating in excess of $87,500,00025,000,000 (to the
extent not covered by insurance), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days;

(k)        (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, Products, Performance Fibers, any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization“endangered” or “critical status”
(within the meaning of Section 432 of the Code or 305 of ERISA) or is being
terminated, within the meaning of Title IV of ERISA, or (v) Holdings, Products,
Performance Fibers or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or Multiemployer Plan; and in the case of each of clauses
(i) through (v) above, such event or condition, together with all other such
events or conditions, if any, would reasonably be expected to have a Material
Adverse Effect; or

(l)        (i) any Loan Document shall for any reason be asserted in writing by
Holdings, Products or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, Products and the Subsidiaries on a consolidated basis shall cease
to be, or shall be asserted in writing by Products or any other Loan Party not
to be, a valid and perfected security interest (perfected as or having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Agreement or to file Uniform Commercial Code continuation statements (or similar
filings under the PPSA or the Civil Code of Quebec) or take the actions
described on Schedule 4.04 and except to the

 

222



--------------------------------------------------------------------------------

extent that such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) the Guaranty by any Guarantor of any of the Obligations shall
cease to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by any Loan Party not to be in effect
or not to be legal, valid and binding obligations;

then, and in every such event (other than an event described in paragraph (h) or
(i) above with respect to Products or any Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to Holdings, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments (and any obligations to make L/C Credit Extensions), (ii) declare
the Loans and L/C Obligations then outstanding to be forthwith due and payable
in whole or in part, whereupon the principal of the Loans and the L/C
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of each Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
(iii) require that the applicable Revolving Facility Borrower Cash Collateralize
its L/C Obligations (in an amount equal to the Minimum Collateral Amount with
respect thereto) and, (iv) exercise all rights and remedies granted to it under
any Loan Document and all its rights under any other applicable Law or in
equity; provided, that upon the occurrence of any event described in paragraph
(h) or (i) above with respect to Products or any Borrower, the Commitments (and
any obligations to make L/C Credit Extensions) shall automatically terminate,
and the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of each Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 8.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i),
(j) or (l) of Section 8.01, any reference in any such clause to any Subsidiary
shall be deemed not to include any Immaterial Subsidiary affected by any event
or circumstance referred to in any such clause.

Section 8.03 Application of Funds. Subject to the terms of any applicable
Secured Debt Intercreditor Agreement, after the exercise of remedies provided
for in Section 8.01 (or after the Loans have automatically become immediately
due and as set forth in the proviso to Section 8.01), any amounts received on
account of the Finance Obligations shall, subject to the provisions of
Section 2.16 and Section 2.17, be applied by the Administrative Agent in the
following order:

FIRST, to payment of that portion of the Finance Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent, Collateral Agent or any
L/C Issuer and amounts payable under Article III) payable to the Administrative
Agent, Collateral Agent or any L/C Issuer in their respective capacity as such;

 

223



--------------------------------------------------------------------------------

SECOND, to payment of that portion of the Finance Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, any Cash Management Bank and any Hedge Bank (including fees, charges
and disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender)) arising under the
Loan Documents, any Secured Cash Management Agreement or any Secured Hedge
Agreement and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

THIRD, to payment of that portion of the Finance Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and other Finance
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans or of L/C Borrowings, to the Administrative Agent
(for the account of the L/C Issuers) to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by any Revolving Facility Borrower
pursuant to Sections 2.05 and 2.16 and of Finance Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; provided that amounts which would otherwise be applied to Cash
Collateralize Letters of Credit shall, unless all Revolving Facility Loans and
Swing Line Loans have been paid in full, instead be utilized to repay such
outstandings;

FIFTH, to the payment of any other Finance Obligations due to any Secured Party
by any Borrower; and

LAST, the balance, if any, after all of the Finance Obligations have been paid
in full, to Products or as otherwise required by Law.

Subject to Sections 2.05(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Finance Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

224



--------------------------------------------------------------------------------

ARTICLE IX

THE AGENCY PROVISIONS

Section 9.01 Appointment and Authority.

(a)         Administrative Agent. Each of the Lenders (in its capacities as a
Lender and on behalf of itself and its Affiliates as a potential Hedge Bank and
a potential Cash Management Bank) and each of the L/C Issuers hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers; no Borrower shall have rights as a third
party beneficiary of any of such provisions (except with respect to Section 9.10
and as expressly provided in Section 9.06 and the third sentence of
Section 9.04). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)         Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender and on behalf of itself and its Affiliates as a potential
Hedge Bank and a potential Cash Management Bank) and the L/C Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuers for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact (each, a
“Subagent”) appointed by the Administrative Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such Subagent were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02 Rights as a Lender . The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to,

 

225



--------------------------------------------------------------------------------

own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Holdings,
Products or any Subsidiary or other Affiliate thereof as if such person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(i)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(iii)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Products or any of its
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by Products, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,

 

226



--------------------------------------------------------------------------------

enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The list of Ineligible Institutions will remain on file with the Administrative
Agent, and will be made available to any Lender upon request to the
Administrative Agent, but the Administrative Agent shall have no responsibility
or liability for monitoring or enforcing the list of Ineligible Institutions or
for any assignment or participation to an Ineligible Institution. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions of this Agreement relating to Ineligible Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant, or prospective Lender or Participant, is an Ineligible Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Ineligible Institution. For the avoidance of doubt, the
preceding sentence shall not affect any person’s obligations under
Section 11.07(vi) to obtain confidentiality undertakings from potential
assignees, Participants and counterparties.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for Products), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more Subagents appointed by the
Administrative Agent. The Administrative Agent and any such Subagent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such Subagent and to the Related Parties of the Administrative
Agent and any such Subagent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any Subagents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such Subagents.

 

227



--------------------------------------------------------------------------------

Section 9.06 Resignation of Administrative Agent.

(a)         The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and Products. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with Products, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)         If the person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to Products and
such person remove such person as Administrative Agent and, in consultation with
Products, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Products to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Products and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 11.04 shall continue in effect for

 

228



--------------------------------------------------------------------------------

the benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (A) acting as a collateral agent or
otherwise holding any collateral security on behalf of any of the Lenders and
(B) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.

(d)         Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation Swing Line Lender (and,
unless Products, Bank of America and the successor Administrative Agent shall
otherwise agree, shall also constitute Bank of America’s resignation as an L/C
Issuer). If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it which are outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.05(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by Products of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by the retiring L/C Issuer which are outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lender s. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08 No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Joint Lead Arrangers, Co-Syndication
Agents or Co- Documentation Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder.

 

229



--------------------------------------------------------------------------------

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.05(h) and (i), 2.12 and 11.04) allowed in such judicial
proceeding; and

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Finance
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. The Lenders and the other Secured
Parties authorize the Collateral Agent to release any Collateral or Guarantors
with respect to the applicable Guarantees in accordance with SectionsSection
11.22 or 11.23 or if approved, authorized or ratified in accordance with
Section 11.01.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Secured Debt Intercreditor Agreement (in form satisfactory to the Collateral
Agent and deemed appropriate by it). The Lenders and the other

 

230



--------------------------------------------------------------------------------

Secured Parties irrevocably agree that any Secured Debt Intercreditor Agreement
entered into by the Collateral Agent shall be binding on the Secured Parties,
and each Lender and the other Secured Parties hereby agrees that it will take no
actions contrary to the provisions of, if entered into and if applicable, any
Secured Debt Intercreditor Agreement. The foregoing provisions are intended as
an inducement to any provider of any Indebtedness not prohibited by Section 7.01
hereof to extend credit to the Loan Parties and such persons are intended
third-party beneficiaries of such provisions.

Furthermore, the Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i), (j), (z) or (nn) of Section 7.02 or
Section 7.02(a) (if the Liens thereunder are of the type that is contemplated by
any of the foregoing clauses) in each case to the extent the contract or
agreement pursuant to which such Lien is granted prohibits any other Liens on
such property or (ii) that is or becomes Excluded Property or Excluded
Securities; and the Administrative Agent and the Collateral Agent shall do so
upon request of Holdings; provided, that prior to any such request, Holdings
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of Holdings certifying (x) that such Lien is permitted under
this Agreement (and stating under which provision(s) of Section 7.02 such Lien
is permitted), (y) in the case of a request pursuant to clause (i) of this
sentence, that the contract or agreement pursuant to which such Lien is granted
prohibits any other Lien on such property and (z) in the case of a request
pursuant to clause (ii) of this sentence, that (A) such property is or has
become Excluded Property or Excluded Securities and (B) if such property has
become Excluded Property or Excluded Securities as a result of a contractual
restriction, such restriction does not violate Section 7.09(c).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10 or Section 11.22. In each case as specified in this
Section 9.10, the Administrative Agent and the Collateral Agent will, at
Holdings’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Agreement and the other Loan Documents or to subordinate its
interest in such item, or to release such Loan Party from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents,
this Section 9.10 and Section 11.22.

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

231



--------------------------------------------------------------------------------

Anything contained in any of the Loan Documents to the contrary notwithstanding,
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Finance Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent or Collateral
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including any sale or
disposition conducted under a plan of reorganization), any Secured Party may be
the purchaser of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender, Hedge Bank or Cash Management Bank in its
or their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Finance Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent on behalf of the Secured Parties at
such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Finance Obligations provided under the Loan Documents,
to have agreed to the foregoing provisions. The provisions of this paragraph are
for the sole benefit of the Secured Parties and shall not afford any right to,
or constitute a defense available to, any Loan Party.

Section 9.11 Secured Hedge Agreements and Secured Cash Management Agreements.
Except as otherwise expressly set forth herein or any Security Document, no
Hedge Bank or Cash Management Bank that obtains the benefits of Section 8.01,
the Guaranty or any Collateral by virtue of the provisions of this Agreement or
any Security Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Finance Obligations arising under
Secured Hedge Agreements and Secured Cash Management Agreements unless the
Administrative Agent has received written notice of such Finance Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank or Cash Management Bank, as the case may
be.

Section 9.12 Lender ERISA Representation. Each Lender as of the Restatement Date
represents and warrants as of the Restatement Date to the Administrative Agent
and each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, for the benefit of any Borrower or any other Loan Party,
that such Lender is not and will not be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.

Section 9.13 Appointment for the Province of Québec. Without prejudice to
Section 9.01 above, each of the Secured Parties hereby appoints the Collateral
Agent as the hypothecary representative within the meaning of Article 2692 of
the Civil Code of Québec, to enter into, to take and to hold on their behalf,
and for their benefit, any deed of hypothec (“Deed of Hypothec”) to be executed
by any Borrower or Subsidiary granting a hypothec pursuant to the

 

232



--------------------------------------------------------------------------------

laws of the Province of Québec (Canada) and to exercise such powers and duties
which are conferred thereupon under such deed. In this respect, each of the
Secured Parties will be entitled to the benefits of any property or assets
charged under the Deed of Hypothec and will participate in the proceeds of
realization of any such property or assets. The Collateral Agent, in its
capacity as hypothecary representative shall (A) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Collateral
Agent with respect to the property or assets charged under the Deed of Hypothec,
any other applicable Law or otherwise, and (B) benefit from and be subject to
all provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Parties, the Borrowers
or the Subsidiaries. The constitution of the Collateral Agent as hypothecary
representative shall be deemed to have been ratified and confirmed by each
person accepting an assignment of, a participation in or an arrangement in
respect of, all or any potion of any of the Secured Parties’ rights and
obligations under this Agreement by the execution of an assignment, including an
Assignment and Acceptance or other agreement pursuant to which it becomes such
assignee or participant, and by each successor Collateral Agent by the execution
of an assignment agreement or other agreement, or by the compliance with other
formalities, as the case may be, pursuant to which it becomes a successor
Collateral Agent hereunder.

ARTICLE X

CONTINUING GUARANTY

Section 10.01 Guaranty. Each Guarantor hereby unconditionally guarantees
(subject to Section 9.10, Section 10.06 and Section 11.22), as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Finance Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of each Loan Party to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Secured
Parties in connection with the collection or enforcement thereof); provided,
that with respect to each Guarantor, this Guaranty shall exclude (i) the Finance
Obligations of such Guarantor as a counterparty under any Secured Hedge
Agreement or direct obligor under any Secured Cash Management Agreement and
(ii) the Finance Obligations of such Guarantor in respect of any Facility under
which such Guarantor is at any time a Borrower. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Finance Obligations or any instrument or agreement evidencing any Finance
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Finance Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

233



--------------------------------------------------------------------------------

Section 10.02 Rights of Lender s. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness of
this Guaranty: (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Finance Obligations or
any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Finance Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent, the L/C Issuers and
the Lenders in their sole discretion may determine; and (d) release or
substitute one or more guarantors or obligors of any of the Finance Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of any Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor as a matter of
law or equity.

Section 10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the Finance Obligations of any Borrower;
(b) any defense based on any claim that any Guarantor’s obligations exceed or
are more burdensome than those of any Borrower; (c) the benefit of any statute
of limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against any Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable Law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the Finance
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Finance Obligations.

Section 10.04 Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against any Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.

Section 10.05 Subrogation. Prior to the Termination Date, no Guarantor shall
exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payments it makes under this Guaranty. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Finance Obligations in accordance with Section 8.03.

Section 10.06 Termination; Reinstatement. Subject to Section 11.22, this
Guaranty is a continuing guaranty of all Finance Obligations now or hereafter
existing and shall remain in full force and effect until the Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or any Guarantor is made, or any of the Secured Parties

 

234



--------------------------------------------------------------------------------

exercises its right of setoff, in respect of the Finance Obligations, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

Section 10.07 Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of any Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of any Borrower to any such Guarantor as subrogee of the Secured
Parties or resulting from such Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations.

Section 10.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Finance Obligations is stayed, in connection with any case commenced
by or against any Guarantor, any Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by any other Guarantor
immediately upon demand by the Secured Parties.

Section 10.09 Condition of Borrower. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
any Borrower and any other guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of any Borrower or any other guarantor (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

Section 10.10 Direct Benefit. Each Guarantor expressly represents, warrants and
acknowledges that any financial accommodations by the Secured Parties, or any of
them, to any Borrower, including without limitation the extension of credit
under this Agreement, are and will be of direct interest, benefit and advantage
to such Guarantor.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Amendments, Etc.. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Products or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent or ratification of the Required
Lenders or such other number or percentage of Lenders as may be specified
herein) and Products or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that

 

235



--------------------------------------------------------------------------------

(a) the Administrative Agent and Products may, with only the consent of the
other, amend, modify or supplement this Agreement and/or any other Loan Document
(x) to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of any Agent, any Lender or any L/C Issuer, (y) to comply with
local law or the advice of local counsel, or (z) to cause one or more Loan
Documents to be consistent with other Loan Documents, and (b) no such amendment,
waiver or consent shall:

(i)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.01) without the written consent of
such Lender;

(ii)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest or fees
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

(iii)        reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest or Letter of Credit Fees at the Default Rate;

(iv)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

(v)        change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(vi)        release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender, except to the extent the release of Collateral is permitted
pursuant to SectionsSection 11.22 or 11.23 (in which case such release may be
made by the Administrative Agent acting alone);

(vii)        release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 11.22 (in
which case such release may be made by the Administrative Agent acting alone);

 

236



--------------------------------------------------------------------------------

and provided, further, that: (i) (A) no amendment, waiver or consent shall,
unless in writing and signed by each applicable USD L/C Issuer in addition to
the Required Revolving Lenders, affect the rights or duties of such USD L/C
Issuer under this Agreement or any Issuer Document relating to any USD Letter of
Credit issued or to be issued by it and (B) no amendment, waiver or consent
shall, unless in writing and signed by each applicable Multicurrency L/C Issuer
in addition to the Required Revolving Lenders, affect the rights or duties of
such Multicurrency L/C Issuer under this Agreement or any Issuer Document
relating to any Multicurrency Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Required Revolving Lenders, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) no amendment, waiver or consent which would require the
consent of a Lender but for the fact that it is a Defaulting Lender shall be
enforced against it without its consent; (v) the Bank of America Fee Letters and
the CoBank Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto; (vi) Schedule
2.05(a)(i)(A) may be supplemented or amended with the consent of Products, the
Administrative Agent and each USD L/C Issuer; (vii) Schedule 2.05(a)(i)(B) may
be supplemented or amended with the consent of Products, the Administrative
Agent and each Multicurrency L/C Issuer; (viii) Schedule 4.08(a) may be modified
and/or supplemented as set forth in Section 4.08(a); and (ix) Section 2.01 may
be modified and/or supplemented as set forth in Section 13 of the Restatement
Agreement. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender, (y) the principal amount of any Loan made by
a Defaulting Lender shall not be reduced or extended without the consent of such
Defaulting Lender and (z) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately more adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, no amendment or waiver of
any condition to any Revolving Facility Borrowing set forth in Section 5.05
(including, for purposes of such Section 5.05, any amendment to or waiver of any
underlying financial or other test or condition set forth or referred to in
Section 5.05) shall be effective unless in writing signed by the Required
Revolving Lenders (or by the Administrative Agent with the consent or
ratification of the Required Revolving Lenders) and Products or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Notwithstanding any provision herein to the contrary, no consent of any Lender
(other than the applicable Incremental Lenders, any lenders in respect of any
Refinancing Facility and the Administrative Agent in its capacity as such) shall
be required in connection with the making of any amendment to any Loan Document
of the type described in Sections 2.15 or 2.18 hereof, in each case in
accordance with such provisions.

 

237



--------------------------------------------------------------------------------

If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent, release, discharge or termination with respect to
any Loan Document that, pursuant to the terms of this Section 11.01, requires
the consent of each Lender (or each affected Lender) and that has been approved
by the Required Lenders, Products may replace such Non-Consenting Lender in
accordance with Section 11.14.

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.06(i) as to such matter.

Section 11.02 Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)        if to Holdings, any Borrower or any other Loan Party, the
Administrative Agent, the Collateral Agent, an L/C Issuer or the Swing Line
Lender to the address, facsimile number, electronic mail address or telephone
number specified for such person on Schedule 11.02; and

(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Products).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender and L/C Issuers, or Products may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

238



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, FpML
messaging or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)        The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, any Borrower, any Lender, any
L/C Issuer or any other person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s, any other Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet.

(d)        Change of Address, Etc. Each of Holdings, the Borrowers, the
Administrative Agent, each L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, each L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Products or its securities for purposes of United States Federal
or state securities laws.

 

239



--------------------------------------------------------------------------------

(e)        Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Borrowing Requests,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower or any other Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such person on any notice
purportedly given by or on behalf of such Borrower in the absence of gross
negligence or willful misconduct by the Administrative Agent, each L/C Issuer,
each Lender or the Related Parties of each of them, as applicable, in relying on
any notice purportedly given by or on behalf of any Borrower or any other Loan
Party, as applicable, as determined in a final and non-appealable judgment by a
court of competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided and provided under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, but subject to any Secured Debt Intercreditor Agreement, the authority
to enforce rights and remedies hereunder and under the other Loan Documents
against the Loan Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.01 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any L/C Issuer and the Swing Line Lender from
exercising the rights and remedies that inure to its benefit solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be, hereunder and
under the other Loan Documents, (iii) any Lender from exercising setoff rights
in accordance with Section 11.09 (subject to the terms of Section 2.14) or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.01 and (y) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

240



--------------------------------------------------------------------------------

Section 11.04 Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses. Products agrees to pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and invoiced fees, charges and
disbursements of a single transaction counsel for the Administrative Agent and
the Joint Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents (including expenses incurred in connection with due
diligence and initial ongoing Collateral examination to the extent incurred with
the reasonable prior approval of Products) or, and any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (including the reasonable
and invoiced fees, charges and disbursements of a single financial advisor to
the Administrative Agent and the Lenders retained by the Administrative Agent
(x) during the period commencing on August 30, 2019 and ending on the First
Amendment Effective Date, and (y) thereafter, to the extent reasonably
determined to be necessary or advisable by the Administrative Agent, and after
consultation with Products (and subject to a “cap” on the fees, charges and
disbursements of such financial advisor incurred after the First Amendment
Effective Date of $250,000, but with it being understood and agreed that in any
event such “cap” shall not be applicable after the occurrence and during the
continuation of any Default or Event of Default), for such periods as the
Administrative Agent shall determine), (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and, (iii) the reasonable costs and expenses, without
duplication, of (A) an appraisal of each of the Mortgaged Properties to be
conducted promptly following the First Amendment Effective Date, and (B) for so
long as the Total Net Leverage Ratio for the most recent four consecutive fiscal
quarters for which consolidated financial statements of Holdings have been
delivered to the Administrative Agent in accordance with Section 6.04(a) or
(b) is greater than 5:00:1.00, one annual appraisal for each Mortgaged Property
during each of the fiscal years ending December 31, 2020 and December 31, 2021,
in the case of each of the foregoing clauses (A) and (B), with such appraisals
to be conducted by an appraiser reasonably selected by the Administrative Agent
in consultation with Products, and (C) each appraisal for each Mortgaged
Property conducted after the occurrence and during the continuation of an Event
of Default, and (iv) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the reasonable and invoiced fees, charges and disbursements of any special
counsel (limited to one firm for the Administrative Agent, the Lenders and the
L/C Issuers unless the Administrative Agent or any such Lender or L/C Issuer
seeking reimbursement shall reasonably determine in its good faith discretion
that such joint representation would be inappropriate due to the existence of
any actual or potential conflict of interest, in which case the Administrative
Agent or any such Lender or L/C Issuer, as the case may be, shall inform
Products of such conflict and Products shall reimburse the legal fees and
expenses of no more than such number of additional outside counsel for the
Administrative Agent, the Lenders and the L/C Issuers as is

 

241



--------------------------------------------------------------------------------

reasonably necessary to avoid any actual or potential conflict of interest) and
local counsel (limited to one firm for the Administrative Agent, the Lenders and
the L/C Issuers in each relevant jurisdiction unless the Administrative Agent or
any such Lender or L/C Issuer seeking reimbursement shall reasonably determine
in its good faith discretion that such joint representation would be
inappropriate due to the existence of any actual or potential conflict of
interest, in which case the Administrative Agent or any such Lender or L/C
Issuer, as the case may be, shall inform Products of such conflict and Products
shall reimburse the legal fees and expenses of no more than such number of
additional outside counsel for the Administrative Agent, the Lenders and the L/C
Issuers as is reasonably necessary to avoid any actual or potential conflict of
interest for the Administrative Agent, the Lenders and the L/C Issuers), and,
from and after the occurrence and continuation of a Default or an Event of
Default, the reasonable and documented fees and reasonable and documented
out-of-pocket expenses of one financial advisor retained by the Administrative
Agent in consultation with Products, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.04, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, provided that, with respect to the Restatement DateFirst Amendment, all
amounts due under this Section 11.04 shall be paid on the RestatementFirst
Amendment Effective Date solely to the extent invoiced to Products within two
Business Days prior to the Restatement Date; and provided, further, if this
Agreement is terminated prior to the Restatement Date, all amounts due under
this Section 11.04 shall be due within 10 Business Days of such terminationFirst
Amendment Effective Date.

(b)        Indemnification. Each of Holdings and Products shall indemnify the
Administrative Agent (and any Subagent thereof), the Agents, the Joint Lead
Arrangers, each Lender, each L/C Issuer, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket costs, fees
and expenses (including without limitation, fees, disbursements and other
charges of one firm of counsel for all Indemnitees, taken as a whole (and, if
necessary (x) by a single firm of local counsel in each applicable jurisdiction
and (y) a single firm of specialist or regulatory counsel, in each case, for all
such persons taken as a whole) unless such Indemnitee seeking indemnity shall
reasonably determine in its good faith discretion that such joint representation
would be inappropriate due to the existence of any actual or perceived conflict
of interest, in which case such Indemnitee or Indemnitees, as the case may be,
shall inform Products of such conflict and Holdings and Products shall reimburse
the legal fees and expenses of one separate counsel for each group of similarly
situated conflicted Indemnitees, as well as one firm of local counsel and/or one
firm of specialists or regulatory counsel), incurred by any Indemnitee or
asserted against any Indemnitee by any person (including Holdings and Products
or any other Loan Party) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions and the other transactions contemplated hereby or thereby
(including, in the case of the Administrative Agent (and any Subagent thereof)
and its Related Parties, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in

 

242



--------------------------------------------------------------------------------

Section 3.01)), (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by Holdings, Products or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee (for purposes of this proviso only, each of the Administrative Agent,
any Joint Lead Arranger, any L/C Issuer, the Swing Line Lender or any Lender
shall be treated as several and separate Indemnitees, but each of them together
with its respective Related Parties, shall be treated as a single Indemnitee) or
any of its Related Parties or (y) any material breach of any Loan Document by
such Indemnitee or any of its Related Parties or (z) arising from any claim,
action, suit, inquiry, litigation, investigation or proceeding that does not
involve an act by or omission of Holdings, Products or any of their affiliates
and that is brought by an Indemnitee against any other Indemnitee (other than
any claim, actions, suits, inquiries, litigation, investigation or proceeding
against any Agent, any Joint Lead Arranger, any L/C Issuer or the Swing Line
Lender acting in its capacity as such). Subject to and without limiting the
generality of the foregoing sentence, each of Holdings and Products agrees to
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and reasonable and documented
out-of-pocket costs, fees and expenses (including without limitation, fees,
disbursements and other charges of one firm of counsel for all Indemnitees,
taken as a whole, and, if necessary by a single firm of local counsel in each
appropriate jurisdiction, in each case, for all such persons taken as a whole
(except the allocated costs of in-house counsel)), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (A) any claim related in any way to Environmental Laws and Holdings, Products
or any of the Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials by Holdings, Products or any of the
Subsidiaries or at, under, on or from any Real Property; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the (1) gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties or (2) any material breach of any Loan Document by such
Indemnitee or its Related Parties (for purposes of this proviso only, each of
the Administrative Agent, any Joint Lead Arranger, any L/C Issuer, the Swing
Line Lender or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties shall be treated
as a single Indemnitee). None of the Indemnitees (or any of their respective
Affiliates) shall be responsible or liable to Holdings, Products or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes (other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim). The provisions of this Section 11.04 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the

 

243



--------------------------------------------------------------------------------

invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any Lender or L/C Issuer. All amounts due under this
Section 11.04 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c)        Reimbursement by Lenders. To the extent that Holdings and Products
for any reason fail indefeasibly to pay any amount required under subsection
(a) or (b) of this Section to be paid by it or them to the Administrative Agent
(or any Subagent thereof), any L/C Issuer or the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such Subagent), each L/C Issuer or the Swing
Line Lender or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s outstanding Loans and unused
Commitments at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ percentage (carried out to the ninth
decimal place) of the Facility (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such Subagent), an L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such Subagent) an L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.02(a).

(d)        Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, Products shall not assert, and hereby waives, and acknowledges
that no other Loan Party shall have, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Parties as determined by a
final and non-appealable judgment of a court of competent jurisdiction.

(e)        Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor; provided, however, any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 11.04.

 

244



--------------------------------------------------------------------------------

(f)        Survival. The agreements in this Section and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
any L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments of all the Lenders and the repayment,
satisfaction or discharge of all the other Obligations.

Section 11.05 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower or any other Loan Party is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (ii) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

Section 11.06 Successor s and Assigns.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (unless
otherwise specifically permitted by Section 7.05) (A) none of Holdings, any
Borrower or any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, (B) Merrill Lynch, Pierce, Fenner & Smith
Incorporated may, without notice to any Loan Party, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Signing Date and (C) no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e). Nothing in
this Agreement, expressed or implied, is intended to confer, shall be construed
to confer, or shall confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

245



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (each, as “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $1,000,000 in respect of the Term A-1 Facility or
Term A-2 Facility, or $5,000,000 in respect of the USD Revolving Facility or
Multicurrency Revolving Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing under
Section 8.01(b), (c), (h) or (i), Products otherwise consents in writing (each
such consent not to be unreasonably withheld or delayed).

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)        [Reserved].

(B)        in connection with any assignment after the funding of the Loans on
the Restatement Date, the written consent of Products (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing under

 

246



--------------------------------------------------------------------------------

Section 8.01(b), (c), (h) or (i) at the time of such assignment or (2) (x) in
respect of any Revolving Facility, such assignment is to a Revolving Facility
Lender, an Affiliate of a Revolving Facility Lender or an Approved Fund of a
Revolving Facility Lender, (y) in respect of the Term A-1 Facility, such
assignment is to a Term A-1 Lender or a Revolving Facility Lender, an Affiliate
of a Term A-1 Lender or a Revolving Facility Lender or an Approved Fund of a
Term A-1 Lender or Revolving Facility Lender or (z) in respect of the Term A-2
Facility, such assignment is to a Term A-2 Lender, an Affiliate of a Term A-2
Lender or an Approved Fund of a Term A-2 Lender; provided that Products shall be
deemed to have consented to any such assignment in respect of any Loans under
the Term A-1 Facility or Term A-2 Facility unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received notice thereof;

(C)        the written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) any unfunded Commitment if such assignment is to a person that is
not a Lender with a Commitment under the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (ii) any Loan if
such assignment is to a person that is not a Lender, an Affiliate of a Lender,
an Approved Fund, Holdings, Products or any subsidiary of Holdings; and

(D)        the written consent of each (x) USD L/C Issuer and the Swing Line
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the USD Revolving Facility and
(y) Multicurrency L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Multicurrency
Revolving Facility.

(iv)        Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms.

(v)        No Assignment to Certain persons. No such assignment shall be made
(A) except in compliance with the requirements of Section 11.06(g), to Holdings,
any Borrower or any subsidiary of Holdings, (B) to any Defaulting Lender or any
of its subsidiaries or (C) to any natural person. In addition, absent the
written consent of Products, no such assignment shall be made to an Ineligible
Institution.

 

247



--------------------------------------------------------------------------------

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the written consent of Products and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in (1) USD Letters of Credit and Swing
Line Loans in accordance with its USD Revolving Facility Percentage and
(2) Multicurrency Letters of Credit in accordance with its Multicurrency
Revolving Facility Percentage, as applicable. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 11.06.

(c)        Register. (i) The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders and L/C Issuers, and the Commitments of, and principal amounts
(and stated interest) of the Loans, L/C Borrowings and Swing Line Loans owing
to, each Lender and L/C Issuer pursuant to the terms hereof from time to time
(the “Register”). The entries in the

 

248



--------------------------------------------------------------------------------

Register shall be conclusive absent manifest error, and Products, the
Administrative Agent, the Lenders and L/C Issuers shall treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender, L/C
Issuer or Swing Line Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or other
substantive change to the Loan Documents is pending, any Lender or L/C Issuer
may request and receive from the Administrative Agent a copy of the Register.

(ii)        Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), all applicable tax forms, the processing and recordation fee
referred to in paragraph (b)(iv) of this Section 11.06 (unless waived in
accordance with such paragraph) and any written consent to such assignment
required by paragraph (b)(iii) of this Section 11.06, the Administrative Agent
shall promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or not evidenced by a
Note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (c)(ii).

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any person (other than a natural person, a known Defaulting Lender or Products,
any of Products’ Affiliates or Subsidiaries or, to the extent a list of
Ineligible Institutions is posted on the Platform in a manner accessible to all
Lenders, any Ineligible Institution) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the L/C Issuers and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any of
the other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (b)(i), (ii),
(iii), (vi) and (vii) of the first proviso to Section 11.01 that affects such
Participant and requires the consent of each Lender directly affected thereby.
Products agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the

 

249



--------------------------------------------------------------------------------

Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.14 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05, with respect to
any participation, than the Lender from whom it acquired the applicable
participationits participating Lender would have been entitled to receive,
unless the sale of the participation to such Participant is made with Products’
prior written consentexcept to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A participant shall not be entitled to the
benefits of Section 3.01 to the extent such Participant fails to comply with
Section 3.01(e) as though it were a Lender. Each Lender that sells a
participation agrees, at Products’ request and expense, to use reasonable
efforts to cooperate with Products to effectuate the provisions of Section 3.06
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Products, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, L/C Borrowings, Swing Line Loans or its other obligations
under any Loan Document) to any person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, L/C Borrowing, Swing Line
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f)        Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or Swing Line Lender assigns all of its Revolving Facility
Commitment, Revolving Facility Loans and SwinglineSwing Line Loans, as
applicable, pursuant to Section 11.06(b), such L/C Issuer or Swing Line Lender,
as applicable, may, (i) upon 30 days’ notice to Products and the Lenders, resign
as an L/C Issuer and/or (ii) upon 30 days’ notice to Products, resign as Swing
Line Lender, as applicable. In the event of any such resignation, Products shall
be entitled to appoint from among the Revolving Facility Lenders one or more
successor L/C Issuers and/or a successor Swing Line Lender, as the case may be,
hereunder; provided, however, that no failure by Products to appoint any such
successor shall affect the resignation of such resigning L/C

 

250



--------------------------------------------------------------------------------

Issuer or resigning Swing Line Lender as an L/C Issuer or a Swing Line Lender,
as the case may be. If any L/C Issuer resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it which remain outstanding as of the
effective date of its resignation as a L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.05(c)). If any Swing Line Lender resigns it shall retain all the
rights of a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or a successor Swing Line Lender,
as applicable, (i) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer and/or
Swing Line Lender, as the case may be, and (ii) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
issued by the retiring L/C Issuer and remaining outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of such retiring L/C Issuer with respect to
such Letters of Credit.

(g)        Permitted Loan Purchases. Prior to the First Amendment Effective
Date, Holdings, any Borrower and any other subsidiary of Holdings may purchase
by way of assignment and become an Assignee with respect to Term Loans at any
time, from Lenders in accordance with Section 11.06(b) (each, an “Assignor”)
hereof (“Permitted Loan Purchases”); provided that (A) Permitted Loan Purchases
may be made using Available Cash, (B) in no event shall any proceeds of any
Revolving Facility be used to finance any Permitted Loan Purchase, (C) Products
shall deliver to the Administrative Agent a certificate of the Chief Financial
Officer of Holdings stating (1) that no Event of Default has occurred and is
continuing or would result from the Permitted Loan Purchase, (2) that each of
the conditions contained in this Section 11.06(g) has been satisfied and (3) the
aggregate principal amount of Term Loans to be purchased (and the purchase
price(s) paid therefore), (D) upon consummation of any such Permitted Loan
Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with
Section 11.06(h) and, (E) in connection with any such Permitted Loan Purchase,
Holdings, the applicable Borrower or the applicable other subsidiary of Holdings
and such Lender that is the Assignor shall execute and deliver to the
Administrative Agent a Permitted Loan Purchase Assignment and Acceptance (and
for the avoidance of doubt, shall not be required to execute and deliver an
Assignment and Acceptance pursuant to Section 11.06(b)) and shall otherwise
comply with the conditions to Assignments under this Section 11.06, and
(F) notwithstanding anything in this Agreement to the contrary, in no event
shall a Permitted Loan Purchase be made at any time on or after the First
Amendment Effective Date.

(h)        Each Permitted Loan Purchase shall, for purposes of this Agreement be
deemed to be an automatic and immediate cancellation and extinguishment of such
Term Loans and Products shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register should be updated to record
such event as if it were a prepayment of such Loans.

 

251



--------------------------------------------------------------------------------

(i)        Voting Participants. Notwithstanding anything in this Section 11.06
to the contrary, any Farm Credit Lender that (i) is the owner of a participation
in a Commitment (including Revolving Facility Loans outstanding thereunder)
initially in the amount of at least $10,000,000; (ii) is, by written notice to
Products and the Administrative Agent (a “Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a voting participant hereunder (any Farm Credit Lender so designated being
called a “Voting Participant”); and (iii) receives the prior written consent of
Products and the Administrative Agent to become a Voting Participant, shall be
entitled to vote for so long as such Farm Credit Lender owns such participation
and notwithstanding any sub-participation by such Farm Credit Lender (and the
voting rights of the selling Lender shall be correspondingly reduced), on a
dollar for dollar basis, as if such Participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action; provided, however, that if such Voting
Participant has at any time failed to fund any portion of its participation when
required to do so, then until such time as all amounts of its participation
required to have been funded have been funded, such Voting Participant shall not
be entitled to exercise its voting rights pursuant to the terms of this
Section 11.06(i), and the voting rights of the selling Lender shall not be
correspondingly reduced by the amount of such Voting Participant’s
participation. Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant on Schedule 11.06(i) hereto shall be a Voting
Participant without delivery of a Voting Participant Notification and without
the prior written consent of Products and the Administrative Agent. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name, as well as all contact information
required for an assignee in the Assignment and Acceptance; and (B) state the
dollar amount of the participation purchased. The selling Lender and the Voting
Participant shall notify the Administrative Agent and Products within three
(3) Business Days of any termination of, reduction or increase in the amount of,
such participation. Products and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
Section 11.06(i). The voting rights hereunder are solely for the benefit of the
Voting Participants and shall not inure to any assignee or participant of a
Voting Participant.

Section 11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the L/C Issuers and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (i) to its Related Parties (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent required or requested by any applicable
regulatory authority having jurisdiction over such person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(vi) subject to an agreement containing confidentiality provisions substantially
the same (and at least as restrictive) as those of this Section, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Assignee invited
to be a Lender pursuant to Section 2.15 or (B) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the obligations under this
Agreement; (vii) to (A) any rating agency in connection

 

252



--------------------------------------------------------------------------------

with rating Holdings, Products or its Subsidiaries or the credit facilities
provided hereunder or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, in each
case on a confidential basis; (viii) with the consent of Holdings or (ix) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any L/C Issuer or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Holdings, Products or any
Subsidiary. For purposes of this Section, “Information” means all information
received from Holdings, Products or any Subsidiary relating to Holdings,
Products or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any L/C Issuer
or any Lender on a non-confidential basis prior to disclosure by Holdings,
Products or any Subsidiary. Any person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information. Notwithstanding any other provision
of this Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this Section 11.07 shall survive with respect to the
Administrative Agent and each Lender and L/C Issuer until the second anniversary
of the Administrative Agent or Lender ceasing to be the Administrative Agent or
a Lender or an L/C Issuer, respectively.

Each of the Administrative Agent, the L/C Issuers and the Lenders acknowledges
that (i) the Information may include material non-public information concerning
Holdings, Products or one or more Subsidiaries, as the case may be, (ii) it has
developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Laws, including Federal and state securities Laws.

Section 11.08 Platform; Borrower Materials. Each of Holdings and Products hereby
acknowledges that (i) the Administrative Agent and/or the Joint Lead Arrangers
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of Holdings and
the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Holdings or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. Each of Holdings and Products hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” Holdings shall
be deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the L/C Issuers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to Holdings or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute

 

253



--------------------------------------------------------------------------------

Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

Section 11.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or an
L/C Issuer or such Affiliate, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or L/C Issuer or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, L/C Issuers
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, L/C Issuer or their respective Affiliates may have.
Each Lender and L/C Issuer agrees to notify Holdings and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 11.10 Inter est Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

254



--------------------------------------------------------------------------------

Section 11.11 Counter parts; Integration; Effectiveness. This Agreement, and
each other Loan Document (unless otherwise indicated therein), may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
the Farm Credit Equity Documents and any separate letter agreements with respect
to fees payable to the Administrative Agent or an L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective in
accordance with the applicable terms of the Restatement Agreement. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 11.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender and L/C Issuer, regardless of any
investigation made by the Administrative Agent or any Lender or L/C Issuer or on
their behalf and notwithstanding that the Administrative Agent or any Lender or
L/C Issuer may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Event, and shall continue in full force and effect as
long as any Loan or any other Obligation shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

Section 11.13 Sever ability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

Section 11.14 Replacement of Lender s or L/C Issuer s. If any Borrower is
entitled to replace a Lender or L/C Issuer pursuant to the provisions of
Section 3.06, or if any Lender or L/C Issuer is a Defaulting Lender or a
Non-Consenting Lender or if any other circumstance exists hereunder that gives
any Borrower the right to replace a Lender or L/C Issuer as a party hereto
(including pursuant to Section 7.05(b)(i)(H)), then the applicable Borrower may,
at its sole expense and effort, upon notice to such Lender or L/C Issuer, as
applicable, and the Administrative Agent, require such Lender or L/C Issuer to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender or L/C
Issuer, if a Lender or L/C Issuer accepts such assignment), provided that:

(i)        unless waived, such Borrower or such assignee shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

255



--------------------------------------------------------------------------------

(ii)        such Lender or L/C Issuer shall have received payment of an amount
equal to the outstanding par principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
such assignee (to the extent of such outstanding principal and accrued interest
and fees) or such Borrower (in the case of all other amounts);

(iii)        in the case of any assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv)        such assignment does not conflict with applicable Laws.

A Lender or L/C Issuer shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver or consent, as applicable,
by such Lender or L/C Issuer, or otherwise, the circumstances entitling any
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment required pursuant to this Section 11.14 may be
effected pursuant to, and recorded on the Register after execution of, an
Assignment and Acceptance executed by the applicable Borrower, the
Administrative Agent and the assignee and the Lender or L/C Issuer, as
applicable, required to make such assignment need not be a party thereto. Each
Lender or L/C Issuer agrees that, if the applicable Borrower elects to replace
such Lender in accordance with this Section, it shall promptly deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Acceptance. Nothing in this
Section 11.14 shall be deemed to prejudice any rights that the Borrowers may
have against any Lender or L/C Issuer that is Defaulting Lender.

Section 11.15 Governing Law; Jurisdiction Etc..

(a)        Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION; PROVIDED, HOWEVER, THAT THE
INTERPRETATION OF TEMBEC MATERIAL ADVERSE EFFECT (AND WHETHER OR NOT A TEMBEC
MATERIAL ADVERSE EFFECT HAS OCCURRED), (B) THE DETERMINATION OF THE

 

256



--------------------------------------------------------------------------------

ACCURACY OF ANY SPECIFIED TEMBEC ARRANGEMENT AGREEMENT REPRESENTATIONS AND
WHETHER AS A RESULT OF ANY INACCURACY OF ANY SPECIFIED TEMBEC ARRANGEMENT
AGREEMENT REPRESENTATIONS, HOLDINGS HAS THE RIGHT (TAKING INTO ACCOUNT ANY
APPLICABLE CURE PROVISIONS) TO TERMINATE ITS OBLIGATIONS UNDER THE TEMBEC
ARRANGEMENT AGREEMENT OR DECLINE TO CONSUMMATE THE ACQUISITION AS A RESULT OF A
BREACH OF SUCH REPRESENTATIONS AND WARRANTIES AND (C) THE DETERMINATION OF
WHETHER THE ACQUISITION IS CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE
TEMBEC ARRANGEMENT AGREEMENT SHALL, IN EACH CASE, BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF QUÉBEC AND THE LAWS OF CANADA
APPLICABLE THEREIN AND WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.

(b)        Submission to Jurisdiction. PRODUCTS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, ANY VOTING PARTICIPANT OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR, ANY LENDER, ANY VOTING
PARTICIPANT OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
PRODUCTS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)        Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

257



--------------------------------------------------------------------------------

(d)        Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.17 No Advisor y or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and each of the Borrowers acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between Holdings, the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (B) each of Holdings and each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of Holdings and each of the Borrowers is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Joint Lead Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Holdings, the Borrowers or any of
their respective Affiliates, or any other person and (B) neither the
Administrative Agent, any Joint Lead Arranger nor any Lender has any obligation
to the Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Joint Lead
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Holdings, the Borrowers and their

 

258



--------------------------------------------------------------------------------

respective Affiliates, and neither the Administrative Agent, any Joint Lead
Arranger nor any Lender has any obligation to disclose any of such interests to
Holdings, the Borrowers or their Affiliates. To the fullest extent permitted by
law, each of Holdings and each of the Borrowers hereby waives and releases any
claims that it may have against the Administrative Agent, the Joint Lead
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 11.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 11.19 USA Patriot Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56 (signed into Law October 26, 2001) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies Holdings and
the Borrowers, which information includes the name and address of Holdings and
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrowers in
accordance with the Patriot Act. Each of Holdings and the Borrowers shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” an anti-money laundering rules and regulations, including
the Patriot Act.

Section 11.20 Intercreditor Agreement. Each Lender and other Secured Party
agrees that it will be bound by, and will take no actions contrary to, the
provisions of any intercreditor agreement contemplated by Section 2.15(b),
Section 2.15(e), Section 2.18(a), Section 7.02(u) and Section 9.10 (each, a
“Secured Debt Intercreditor Agreement”). Each Lender and other Secured Party (by
its acceptance of the benefits of its security in the Collateral under the Loan
Documents) authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any Secured Debt Intercreditor Agreement on behalf of such
Lender and to take all actions (and execute all documents) required (or deemed
advisable) by the Administrative Agent or the Collateral Agent in accordance
with the terms of such Secured Debt Intercreditor Agreement.

 

259



--------------------------------------------------------------------------------

Section 11.21 Appointment of Borrower as Representative. Holdings irrevocably
appoints and constitutes Products as its agent to deliver notices, instruments,
documents and other materials as required hereunder, in each case to the
Administrative Agent or any Lender in accordance with the terms hereof, and
under the other Loan Documents. Any such notice, instrument, document or other
material, and each related election, representation, warranty, agreement or
undertaking in connection therewith made by or on behalf of Holdings by Products
shall be deemed for all purposes to have been made by Holdings, as the case may
be, and shall be binding and enforceable against Holdings to the same extent as
made directly by Holdings.

Section 11.22 Release of Liens and Guarantees.

(a)        The Lenders, the L/C Issuers and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall (1) be automatically released: (i) in full upon
the occurrence of the Termination Date as set forth in Section 11.22(d) below;,
(ii) upon the sale, transfer or other disposition (other than any lease or
license) of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction permitted under this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased or licensed to a Loan Party, upon termination or expiration of such lease
or license (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iv) if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders (or such other percentage of the
Lenders whose consent may be required in accordance with Section 11.01), (v) to
the extent that the property constituting such Collateral is owned by any
Guarantor, upon the release of such Guarantor from its obligations under the
Guaranty in accordance with clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (vi) as required by the
Collateral Agent to effect any sale, transfer or other disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Security Documents or (vii) in the case of Receivables Assets, upon the
sale, transfer or other disposition thereof by any Loan Party (A) pursuant to a
Permitted Supplier Receivables Sale Program or (B) to a Special Purpose
Receivables Subsidiary of such Receivables Assets pursuant to a Permitted
Receivables Financing and (2) be released in the circumstances, and subject to
the terms and conditions, provided in Section 9.10 (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without any further inquiry). Any such release
shall not in any manner discharge, affect, or impair the Finance Obligations or
any Liens (other than those being released) upon (or obligations (other than
those being released) of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, transfer or other
disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

 

260



--------------------------------------------------------------------------------

(b)        In addition, the Lenders, the L/C Issuers and the other Secured
Parties hereby irrevocably agree that each Subsidiary Loan Party shall be
released from its respective Guaranty (i) upon the occurrence of the Termination
Date as set forth in Section 11.22(d) below, (ii)(x) upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary, (y) in the case of any Subsidiary Loan Party which
became a Subsidiary Loan Party pursuant to (1) clause (ii)(B) of the definition
of Subsidiary Loan Party and would not at such time be required to be a
Subsidiary Loan Party pursuant to clauses (i) or (ii)(A) of the definition
thereof or (2) clause (B) of the definition of Canadian Loan Party and would not
at such time be required to be a Canadian Loan Party pursuant to clause (A) of
the definition thereof, following a written request by Holdings to the
Administrative Agent requesting that such person no longer constitutes a
Subsidiary Loan Party and certifying its entitlement to the requested release
(and the Collateral Agent may rely conclusively on a certificate to the
foregoing effect provided to it by any Loan Party upon its reasonable request
without further inquiry), or (z) in the case of any Subsidiary Loan Party which
became a Subsidiary Loan Party pursuant to clause (i) or clause (ii)(A) of the
definition of Subsidiary Loan Party or clause (B) of the definition of Canadian
Loan Party and clause (ii)(C) of the definition of Subsidiary Loan Party, if
such Subsidiary becomes an Immaterial Subsidiary or an Excluded Subsidiary or,
upon consummation of any transaction permitted hereunder, would otherwise not
constitute a Subsidiary Loan Party under clause (ii)(A) of the definition of
Subsidiary Loan Party or clause (B) of the definition of Canadian Loan Party and
clause (ii)(C) of the definition of Subsidiary Loan Party; provided that any
such release pursuant to preceding clause (y) shall only be effective if (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (B) such Subsidiary owns no assets which were previously transferred
to it by another Loan Party which constituted Collateral or proceeds of
Collateral (or any such transfer of any such assets would be permitted hereunder
immediately following such release), (C) at the time of such release (and after
giving effect thereto), all outstanding Indebtedness of, and Investments
previously made in, such Subsidiary would then be permitted to be made in
accordance with the relevant provisions of Section 7.01 and 7.04 (for this
purpose, with Holdings being required to reclassify any such items made in
reliance upon the respective Subsidiary being a Loan Party on another basis as
would be permitted by such applicable Section), and any previous sale, lease or
other disposition thereto pursuant to such 7.05 shall be re-characterized and
would then be permitted as if same were made to a Subsidiary that was not a Loan
Party (and all items described above in this clause (C) shall thereafter be
deemed recharacterized as provided above in this clause (C)) and (D) such
Subsidiary shall not be (or shall be simultaneously be released as) a guarantor
with respect to any Refinancing Debt or any Permitted Refinancing Indebtedness
with respect thereto or (iii) if the release of such Subsidiary Loan Party is
approved, authorized or ratified by the Required Lenders (or such other
percentage of Lenders whose consent is required in accordance with
Section 11.01).

(c)        The Lenders, the L/C Issuers and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, lien releases, “no interest letters”,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Subsidiary Loan Party or Collateral pursuant to the foregoing
provisions of this Section 11.22, all without the further consent or joinder of
any Lender or any other Secured Party. Upon the effectiveness of any such
release, any representation, warranty or covenant contained in any Loan Document
relating to any such Collateral or Subsidiary Loan Party shall no longer be
deemed to be made. In connection with any release hereunder, the Administrative
Agent and the Collateral Agent shall promptly (and the

 

261



--------------------------------------------------------------------------------

Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by Holdings and at Holdings’ expense in connection with the release of
any Liens created by any Loan Document in respect of such Subsidiary, property
or asset; provided, that such release shall not in any manner discharge, affect
or impair the Finance Obligations or any Liens upon (or obligations of Holdings
or any Subsidiary in respect of) all interests retained by Holdings or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery of documents pursuant to this Section 11.22 shall be without recourse
to or warranty by the Administrative Agent or Collateral Agent.

(d)        Notwithstanding anything to the contrary contained herein or any
other Loan Document, on the Termination Date, upon request of Holdings, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimbursement claims not then due. Any
such release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of a Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, a Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment has not been
made. Holdings agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 11.22(d).

(e)        Finance Obligations of Holdings or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement (after giving
effect to all netting arrangements relating to such Secured Hedge Agreements)
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the Obligations are so secured and guaranteed.
No person shall have any voting rights under any Loan Document solely as a
result of the existence of obligations owed to it under any such Secured Hedge
Agreement or Secured Cash Management Agreement. For the avoidance of doubt, no
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall require the consent of any holder of obligations under Secured
Hedge Agreements or any Secured Cash Management Agreements.

Section 11.23 Collateral Releases and RecaptureReserved. (a) At such time as
Holdings has achieved the Collateral Suspension Ratings Level, and so long as
(x) there are no Other Term B Loans outstanding and (y) no Event of Default
shall have occurred and be continuing, Holdings shall have the right, which may
be exercised by written notice to the Administrative Agent, to require that the
Collateral be released

 

262



--------------------------------------------------------------------------------

from any security interest created by the Loan Documents. Following such date
and upon delivery by Holdings to the Administrative Agent and Collateral Agent
of an officer’s certificate executed by a Responsible Officer of Holdings
certifying to the satisfaction or concurrent satisfaction of the foregoing and
directing the Collateral Agent to release the Collateral securing the Finance
Obligations (the date of the delivery of such officer’s certificate, the
“Collateral Suspension Date”), all rights to the Collateral shall transfer and
revert to the relevant Loan Parties and all Liens and security interests created
by the Loan Documents shall automatically terminate (and the Administrative
Agent and the Collateral Agent, at the expense of Holdings, shall take all steps
reasonably necessary to promptly cause the termination of such Liens and
security interests). On any such Collateral Suspension Date, Holdings and each
other Loan Party shall be authorized and the Collateral Agent hereby authorizes
Holdings and each other Loan Party, to prepare and record UCC termination
statements, termination of assignment filings with respect to intellectual
property constituting Collateral, or other analogous documents and filings with
respect to any financing statements or collateral assignments recorded by the
Collateral Agent under the Security Documents. At the request and sole expense
of Holdings following the Collateral Suspension Date, the Collateral Agent shall
deliver to Holdings any Collateral (including certificates representing any
Pledged Collateral described in the Security Agreement) held by the Collateral
Agent pursuant to the Security Documents, and execute and deliver to Holdings
and the other Loan Parties such documents as Holdings shall reasonably request
to evidence such termination, including without limitation, original executed
releases of the Mortgages in recordable form.

(b) If on any subsequent date (i) Holdings fails to satisfy the Collateral
Suspension Ratings Level or (ii) Holdings notifies the Administrative Agent in
writing that it has elected to terminate the Collateral Suspension Period (the
occurrence of any such event, a “Collateral Reinstatement Event”), the
Collateral Suspension Period shall terminate and all Collateral and the Security
Documents, and all Liens and security interests granted or purported to be
granted therein, shall be automatically reinstated on the same terms as of the
applicable Collateral Reinstatement Date (as defined below), and the Loan
Parties shall take all actions and execute and deliver all notices and documents
to satisfy Section 6.10, including the delivery of new pledge agreements and
UCC-1 financing statements, intellectual property short-form security agreements
and stock certificates accompanied by stock powers reasonably requested by the
Administrative Agent as may be necessary to create and perfect the liens of the
Collateral Agent in such Collateral, in form and substance reasonably
satisfactory to the Administrative Agent, within 30 days of such Collateral
Reinstatement Event (or such longer period as the Administrative Agent may agree
in its sole discretion, without any requirement for Lender consent) (the first
date on which a new pledge agreement is required to be delivered pursuant to the
foregoing, the “Collateral Reinstatement Date”).

Section 11.24 Farm Credit Equities.

(a)        So long as (i) a Farm Credit Lender is a Lender or Voting Participant
hereunder and (ii) such Farm Credit Lender has notified Performance Fibers that
it is eligible to receive patronage distributions directly from such Farm Credit
Lender or one of its Affiliates on account of the Term A-2 Loans made (or
participated in) by such Farm Credit Lender hereunder, Performance Fibers will
acquire (and such Farm Credit Lender will make available to Performance Fibers
for purchase) equity in such Farm Credit Lender or one of its Affiliates in

 

263



--------------------------------------------------------------------------------

such amounts and at such times as such Farm Credit Lender may require in
accordance with such Farm Credit Lender’s or its Affiliates’ bylaws and capital
plan or similar documents (as each may be amended from time to time), except
that the maximum amount of equity that Performance Fibers may be required to
purchase in such Farm Credit Lender or its Affiliate in connection with the
portion of the Term A-2 Loans made by such Farm Credit Lender may not exceed the
maximum amount permitted by the applicable bylaws, capital plan and related
documents (x) at the time this Agreement is entered into or (y) in the case of a
Farm Credit Lender that becomes a Lender or Voting Participant as a result of an
assignment or sale of participation, at the time of the closing of the related
assignment or sale of participation. Performance Fibers acknowledges receipt of
the documents from the respective Farm Credit Lenders as of the Signing Date
that are listed on Schedule 11.24 (and will upon reasonable request, and subject
to Products’ consent to such assignment or sale of a participation by such Farm
Credit Lender pursuant to Section 11.06(b)(iii) or Section 11.06(i), acknowledge
receipt of any similar documents delivered to Performance Fibers by a Farm
Credit Lender that becomes a Lender or Voting Participant as a result of an
assignment or sale of a participation after the Restatement Date) (the “Farm
Credit Equity Documents”), which describe the nature of the cash patronage,
stock and/or other equities in a Farm Credit Lender or its Affiliate required to
be acquired by Performance Fibers in connection with the Term A-2 Loans made (or
participated in) by such Farm Credit Lender (the “Farm Credit Equities”), as
well as applicable capitalization requirements, and Performance Fibers agrees to
be bound by the terms thereof.

(b) Each party hereto acknowledges that each Farm Credit Lender’s (or its
Affiliate’s) bylaws, capital plan and similar documents (as each may be amended
from time to time) shall govern (x) the rights and obligations of the parties
with respect to the Farm Credit Equities and any patronage refunds or other
distributions made on account thereof or on account of Performance Fibers’
patronage with such Farm Credit Lender or its Affiliate, (y) Performance Fibers’
eligibility for patronage distributions from such Farm Credit Lender or its
Affiliate (in the form of Farm Credit Equities and cash) and (z) patronage
distributions, if any, in the event of a sale of a participation interest. Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Term A-2 Loans hereunder on a
non-patronage basis in accordance with Section 11.06; provided, that if
Products’ consent to such assignment or sale of a participation by such Farm
Credit Lender is required pursuant to Section 11.06(b)(iii) or Section 11.06(i),
as applicable, the parties hereto agree that, solely with respect to Products’
ability to reasonably withhold consent to such transfer because of an expected
reduction in patronage distributions to Performance Fibers (it being understood
and agreed that Products may have another basis for reasonably withholding
consent to such transfer), (A) if the transferring Farm Credit Lender has not
delivered a Farm Credit Lender Transfer Certificate (as defined below) to
Performance Fibers, then Products may withhold its consent to such assignment or
sale in its sole discretion (and in such case, Products shall be deemed not to
have unreasonably withheld or delayed its consent), and (B) if the transferring
Farm Credit Lender has delivered a Farm Credit Lender Transfer Certificate to
Performance Fibers, then Products may not withhold or delay its consent to such
assignment or sale on that basis (and any such withholding or delaying of
consent on that basis shall be deemed unreasonable). For purposes hereof, “Farm
Credit Lender Transfer Certificate” means a certificate executed by an officer
of the transferring Farm Credit Lender and certifying to Performance Fibers that
such transferring Farm Credit Lender has used commercially reasonable efforts to
consummate the relevant assignment or sale or a participation with another
entity that

 

264



--------------------------------------------------------------------------------

would be expected to make patronage distributions to Performance Fibers on a
going forward basis that are consistent with (or better than) those that
Performance Fibers could reasonably have expected to have received from such
transferring Farm Credit Lender. Subject to the first sentence of this
Section 11.24(b), any Term A-2 Loans made to Performance Fibers shall result in
the accrual of patronage refunds or distributions for the benefit of Performance
Fibers from the applicable Farm Credit Lender (or one of its Affiliates), and
such patronage refunds or distributions shall be payable directly for the
account of Performance Fibers.

(c)        Each party hereto acknowledges that each Farm Credit Lender or its
Affiliate has a statutory lien pursuant to the Farm Credit Act of 1971 (as may
be amended from time to time) on all Farm Credit Equities of such person that
Performance Fibers may now own or hereafter acquire, which statutory lien shall
be for such Farm Credit Lender’s (or its Affiliate’s) sole and exclusive
benefit. The Farm Credit Equities of a particular Farm Credit Lender or its
Affiliate shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the Farm
Credit Equities of a Farm Credit Lender or its Affiliate or on patronage accrued
by such Farm Credit Lender or its Affiliate for the account of Performance
Fibers (including, in each case, proceeds thereof), such Lien shall be for such
Farm Credit Lender’s (or its Affiliate’s) sole and exclusive benefit and shall
not be subject to pro rata sharing hereunder. Neither the Farm Credit Equities
nor any accrued patronage shall be offset against the Obligations except that,
in the event of an Event of Default, a Farm Credit Lender may elect, solely at
its discretion, to apply the cash portion of any patronage distribution or
retirement of equity to amounts owed to such Farm Credit Lender under this
Agreement, whether or not such amounts are currently due and payable.
Performance Fibers acknowledges that any corresponding tax liability associated
with such application is the sole responsibility of Performance Fibers. No Farm
Credit Lender or its Affiliate shall have an obligation to retire the Farm
Credit Equities of such person upon any Event of Default, Default or any other
default by Performance Fibers or any other Loan Party, or at any other time,
either for application to the Obligations or otherwise.

Section 11.25 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 11.26 Acknowledgment and Consent to Bail-In of EEACertain Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges and accepts
that any liability of any Lender or L/C Issuer that is an EEA Financial
Institution arising under any Loan Documentunder or in connection with this
Agreement, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEABail-In Action by the relevant
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by the effect of:

(a)        the application of any Write-Down and Conversion Powers by an EEAany
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer party hereto that is an EEA Financial
Institutionsubject to the Write-Down and Conversion Powers of any Resolution
Authority; and

 

265



--------------------------------------------------------------------------------

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.27 Judgment Cur r ency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the applicable
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other person who may be
entitled thereto under applicable Law).

Section 11.28 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (as defined
below) (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street

 

266



--------------------------------------------------------------------------------

Reform and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(a)     In the event a Covered Entity (as defined below) that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate (as defined below) of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights (as defined below) under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(b)     As used in this Section 11.28, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

267



--------------------------------------------------------------------------------

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

268



--------------------------------------------------------------------------------

Annex II

Amended Security Agreement

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Annex III

Certain Schedules to Amended Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01(a)

Certain U.S. Subsidiaries

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 1.01(b)

Mortgaged Properties

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 1.01(c)

Immaterial Subsidiaries

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 1.01(e)

Unrestricted Subsidiaries

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 6.18

Post-First Amendment Effective Date Deliverables

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 11.06(i)

Farm Credit Lenders Designated As Voting Participants

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Annex IV

Certain Exhibits to Amended Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

BORROWING REQUEST

[On file with Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT H

Form of Guaranty Joinder

[On file with Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

COMPLIANCE CERTIFICATE

[On file with Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF MONTHLY REPORT

[On file with Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF 13-WEEK CASH FLOW

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Annex V

Form of Perfection Certificate

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Exhibit A

Form of Security Agreement Supplement

[On file with Administrative Agent]